Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 1 of 239 PageID 100



                                             1
                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA


                                                        CIVIL ACTION NO: 3:20-cv-17-J-34JBT
  MERLIN KAUFFMAN, an individual
       Plaintiff,

  v.

  TRANS HIGH CORPORATION, a New
  York company and HIGH TIMES HOLDING
  CORPORATION, a Delaware company
         Defendant.

                                                /

                SUPPLEMENTAL DECLARATION OF MERLIN KAUFFMAN

         I, MERLIN KAUFFMAN, hereby declare as follows, and if called to testify, I could and

  would competently testify as follows:

         1. I am the identified Plaintiff in this matter.

         2. I have reviewed and confirmed the factual information provided in the supplemental

             brief.

         3. Attached hereto as Exhibits A-K are true and correct copies of various SEC filings,

             articles, publicly available websites and a private investigator affidavit, related to the

             facts provided in the supplemental response.

  I declare under penalty of perjury that the foregoing is true and correct.

  Executed on February 18, 2020.


                                                ________________________
                                                Merlin Kauffman
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 2 of 239 PageID 101
         PART II AND III 2 fa12018_hightimeshold.htm PART II AND III
                                                                                                                                                    Registration No.

                                                                           UNITED STATES
                                                               SECURITIES AND EXCHANGE COMMISSION
                                                                        Washington, D.C. 20549

                                                                                  FORM 1-A

                                                                 REGULATION A OFFERING CIRCULAR
                                                                 UNDER THE SECURITIES ACT OF 1933

                                                                      HIGHTIMES HOLDING CORP.
                                                                (Exact name of issuer as specified in its charter)

                                                                                    Delaware
                                                         (State or other jurisdiction of incorporation or organization)

                                                                            10990 Wilshire Blvd
                                                                                  Penthouse
                                                                    Los Angeles, California 90024-3898
                                                                          Telephone (844) 933-3287
                                                             (Address, including zip code, and telephone number,
                                                          including area code, of issuer’s principal executive office)

                                                          (Name, address, including zip code, and telephone number,
                                                                  including area code, of agent for service)

                                                                                    Copy to:

                                                                           Stephen A. Weiss, Esq.
                                                                           Megan J. Penick, Esq.
                                                                             Elliot S. Weiss, Esq.
                                                                               CKR Law, LLP
                                                                          1800 Century Park East
                                                                                   14th floor
                                                                        Los Angeles, California 90067
                                                                         Telephone: (310) 400-0110

                                             2721                                                                               XX-XXXXXXX
                                (Primary Standard Industrial                                                                  (IRS Employer
                                Classification Code Number)                                                               Identification Number)

         This Offering Circular shall only be qualified upon order of the Commission, unless a subsequent amendment is filed indicating the intention to become
         qualified by operation of the terms of Regulation A.




                                                                                                                                                   EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                  1
              Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 3 of 239 PageID 102


         An offering statement pursuant to Regulation A relating to these securities has been filed with the Securities and Exchange Commission, which we refer to
         as the Commission. Information contained in this Preliminary Offering Circular is subject to completion or amendment. These securities may not be sold
         nor may offers to buy be accepted before the offering statement filed with the Commission is qualified. This Preliminary Offering Circular shall not
         constitute an offer to sell or the solicitation of an offer to buy nor may there be any sales of these securities in any state in which such offer, solicitation or
         sale would be unlawful before registration or qualification under the laws of any such state. We may elect to satisfy our obligation to deliver a Final
         Offering Circular by sending you a notice within two business days after the completion of our sale to you that contains the URL where the Final Offering
         Circular or the offering statement in which such Final Offering Circular was filed may be obtained.

         PRELIMINARY OFFERING CIRCULAR DATED JANUARY 25, 2018, SUBJECT TO COMPLETION

                                                               4,545,454 SHARES OF CLASS A COMMON STOCK




                                                                                      $50,000,000

         This is the initial public offering of shares of voting Class A Common Stock, par value $0.0001 (the “Class A Common Stock”) of Hightimes Holding Corp., a
         Delaware corporation (which we refer to as “Hightimes Holding,” “the Company,” “we,” “our,” and “us”). We are offering, at an offering price of $11.00 per share
         (the “Offering Price”), a minimum of 454,545 shares of our Class A Common Stock for $5,000,000 and up to 4,545,454 shares of our Class A Common Stock (the
         “Offered Shares”) for up to $50,000,000 (the “Maximum Offering Amount”).

         All of our shares of Class A Common Stock are being offered on a “best efforts” basis pursuant to Regulation A of Section 3(6) of the Securities Act of 1933, as
         amended (the “Securities Act”), for Tier 2 offerings. This Offering will terminate on the first to occur of (i) the date on which all 4,545,454 Offered Shares are sold,
         (ii) consummation of the “Origo Merger” hereinafter described, or (iii) March 12, 2018, subject to our right to extend such date for up to 90 days in our sole
         discretion (in each case, the “Termination Date”). If the Company has received and accepted subscriptions for the $5,000,000 representing the sale of a minimum of
         454,545 shares of Class A Common Stock (the Minimum Offering”) on or before the Termination Date, then the Company will close on the $5,000,000 Minimum
         Offering Amount (the “Initial Closing”) and, until the Termination Date, may hold one or more additional closings for additional sales (each an “Additional
         Closing”), up to the maximum number of Offered Shares and any Additional Shares. Until the $5,000,000 Minimum Offering amount is obtained, the proceeds for
         the offering will be kept in an escrow account described below. Upon achievement of the $5,000,000 Minimum Offering amount and the closing on such amount, the
         proceeds from the Minimum Offering amount will be distributed to the Company and the 4,545,454 Offered Shares will be issued to the investors who subscribed for
         such 4,545,454 Offered Shares. Upon each Additional Closing, if any, the proceeds subject to that Additional Closing will be distributed to the Company and the
         associated Offered Shares will be issued to the investors who subscribed for such Shares. If the offering does not close, the proceeds for the offering will be promptly
         returned to investors, without deduction and generally without interest. Bank of America, Los Angeles, California will serve as the escrow agent. Checks should be
         made payable to Bank of America as escrow agent for Hightimes Holding Corp.

         The Shares are being offered directly by the Company, although we reserve the right to engage the services of one or more FINRA registered broker/dealers to assist
         in in the sale of the Offered Shares and may engage the services of one or more managing selling agents to sell Offered Shares on a “best efforts” basis. However, at
         this time, the Company has not determined if it will require the services of such broker/dealers or selling agents.

         We expect to commence the offer and sale of the Offered Shares as of the date on which the Form 1-A Offering Statement of which this Offering Circular is a part
         (the “Offering Statement”) is qualified by the U.S. Securities and Exchange Commission (which we refer to as the “SEC” or the “Commission”). Prior to this
         Offering, there has been no public market for our Class A Common Stock. The Company intends to apply to list its Class A Common Stock on the Nasdaq Capital
         Market (“Nasdaq”) under the symbol “HITM.” However, in order to meet the minimum initial listing requirements to list our Class A Common Stock on Nasdaq,
         we will need to receive a minimum of $17,200,000 of net proceeds from this Offering. For further information, see “Plan of Distribution – Exchange Listing” on
         page 72 of this Offering Circular. In the event our Offered Shares are not approved for trading on Nasdaq, we expect that the Offered Shares will be quoted on the
         OTC Market QX Exchange, although we may elect to defer trading our Offered Shares on Nasdaq or the OTC Market if we consummate the Origo Merger described
         below.

         Hightimes Holding has entered into a merger agreement, dated August 4, 2017, as amended on September 25, 2017 (the “Merger Agreement”) with Origo
         Acquisition Corp., a Cayman Islands corporation (“Origo”) whose ordinary shares are currently listed on Nasdaq under the symbol ORAC. Under the terms of the
         Merger Agreement, a newly formed merger subsidiary of Origo will merge with and into the Company with the Company as the surviving corporation of the merger
         (the “Origo Merger”), and all existing holders of our Class A Common Stock, all investors who purchase Shares in this Offering, and other holders of the
         Company’s convertible notes and warrants will receive a minimum of 23,474,178 shares of common stock, $0.0001 par value per share, of High Times Media
         Corporation, a Nevada corporation (the “Successor Corporation”), that the parties to the Merger Agreement contemplate will be the publicly traded company by
         reason of the reincorporation of Origo from the Cayman Islands to Nevada. The securities of Origo and its Nevada Successor Corporation are collectively referred to
         herein as the “Origo Shares.” The total number of Origo Shares to be issued as merger consideration under the Merger Agreement is subject to increase depending
         on the total net proceeds we receive from this offering of our Offered Shares. As of the date of this Offering Circular the Origo Shares closed at $____ on Nasdaq.
         Consummation of the Origo Merger is subject to certain conditions, including the continued listing of the Origo Shares on Nasdaq. Under the terms of the Merger
         Agreement, we and Origo have valued our shares of Class A Common Stock, prior to sales of our Class A Common Stock in this Offering at a minimum of
         $250,000,000; which valuation is subject to increase based on the amount of net proceeds we have received in the CF offering and may receive in this Offering.




                                                                                                                                                    EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                               2
              Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 4 of 239 PageID 103


         We are offering our Offered Shares in this Offering at an $11.00 per Share Offering Price, based on a valuation of our Company and its subsidiaries prior to this
         Offering of $225,000,000. Such Offering Price and our $225,000,000 valuation was determined by management in order to attract investors in this Offering (and as
         permitted under the Merger Agreement) at 90% of, or a 10% discount to, the $250,000,00 minimum valuation of our Company and its subsidiaries that is set forth in
         the Merger Agreement.

         We intend to complete or terminate this Offering of our Class A Common Stock prior to seeking to consummate the Origo Merger.

         Hightimes Holding is an “emerging growth company” as defined in the Jumpstart Our Business Startups Act (the “JOBS Act”) and, as such, may elect to comply
         with certain reduced reporting requirements for this Offering Circular and future filings after this Offering. Following this Offering, Hightimes Holding will be a
         “controlled company” within the meaning of the corporate governance rules of Nasdaq. See “The Transactions” and “Management—Corporate Governance.”

                                                                                                                                           Maximum                 Proceeds to
                                                                                                                      Price to Public    Commissions (1)            Issuer (2)
         Shares Offered by Company
         Per share:                                                                                                  $         11.00     $            0.88     $          10.12
         Total Minimum:                                                                                              $     5,000,000     $         400,000     $      4,600,000
              Total Maximum:                                                                                         $    50,000,000     $       4,000,000     $     46,000,000

         1    In the event that we engage the services of one or more FINRA registered broker/dealers or selling agents, we except to pay such parties commissions of up to
              8% of the gross proceeds received from investors who purchase Shares through such broker/dealers or selling agents. We also may issue to such broker/dealers
              or selling agents five year warrants to purchase shares of Common Stock at an exercise price of $13.20 per share equal to 5.0% of the total number of Shares
              sold by such broker/dealers or selling agents.

         2    Does not include expenses of the Offering, including but not limited to fees and expenses for marketing and advertising of the Offering, media expenses, fees
              for administrative, accounting, audit and legal services, FINRA filing fees, fees for EDGAR document conversion and filing, and website posting fees,
              estimated to be between $2,000,000 to $3,000,000, depending on the funds raised and the term of the Offering.

         THE CLASS A COMMON STOCK OFFERED HEREBY IS HIGHLY SPECULATIVE, AND INVOLVES A HIGH DEGREE OF RISK. INVESTORS
         SHOULD NOT INVEST ANY FUNDS IN THIS OFFERING UNLESS THEY CAN AFFORD TO LOSE THEIR ENTIRE INVESTMENT. SEE “RISK
         FACTORS” FOR A DISCUSSION OF CERTAIN RISKS YOU SHOULD CONSIDER BEFORE PURCHASING ANY SHARES IN THIS OFFERING.

         THE U.S. SECURITIES AND EXCHANGE COMMISSION DOES NOT PASS UPON THE MERITS OF OR GIVE ITS APPROVAL TO ANY
         SECURITIES OFFERED OR THE TERMS OF THE OFFERING, NOR DOES IT PASS UPON THE ACCURACY OR COMPLETENESS OF ANY
         OFFERING CIRCULAR OR OTHER SOLICITATION MATERIALS. THESE SECURITIES ARE OFFERED PURSUANT TO AN EXEMPTION
         FROM REGISTRATION WITH THE COMMISSION; HOWEVER, THE COMMISSION HAS NOT MADE AN INDEPENDENT DETERMINATION
         THAT THE SECURITIES OFFERED ARE EXEMPT FROM REGISTRATION.

         The following would apply only if we are unable to obtain a listing on Nasdaq or other national securities exchange and we seek for our Class A Common Stock to
         trade on a platform of the OTC Markets:

         GENERALLY NO SALE MAY BE MADE TO YOU IN THIS OFFERING IF THE AGGREGATE PURCHASE PRICE YOU PAY IS MORE THAN 10%
         OF THE GREATER OF YOUR ANNUAL INCOME OR NET WORTH. DIFFERENT RULES APPLY TO ACCREDITED INVESTORS AND NON-
         NATURAL PERSONS. BEFORE MAKING ANY REPRESENTATION THAT YOUR INVESTMENT DOES NOT EXCEED APPLICABLE
         THRESHOLDS, WE ENCOURAGE YOU TO REVIEW RULE 251(d)(2)(i)(C) OF REGULATION A. FOR GENERAL INFORMATION ON
         INVESTING, WE ENCOURAGE YOU TO REFER TO www.investor.gov.

         This Offering Circular contains all of the representations by us concerning this Offering, and no person shall make different or broader statements than
         those contained herein. Investors are cautioned not to rely upon any information not expressly set forth in this Offering Circular.

         This Offering Circular follows the disclosure format prescribed by Part I of Form S-1 pursuant to the general instructions of Part II(a)(1)(ii) of Form 1-A.

                                                              The date of this Offering Circular is February __ , 2018.




                                                                                                                                                     EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                             3
              Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 5 of 239 PageID 104
         Table of Contents


                                                                                 TABLE OF CONTENTS

                                                                                                                                                                         Page

         CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS                                                                                                         1
         OFFERING CIRCULAR SUMMARY                                                                                                                                         2
         THE OFFERING                                                                                                                                                     12
         RISK FACTORS                                                                                                                                                     14
         USE OF PROCEEDS                                                                                                                                                  33
         DILUTION                                                                                                                                                         34
         MANAGEMENT’S DISCUSSION & ANALYSIS OF FINANCIAL CONDITION & RESULTS OF OPERATIONS                                                                                36
         OUR BUSINESS                                                                                                                                                     49
         DIRECTORS, EXECUTIVE OFFICERS & CORPORATE GOVERNANCE                                                                                                             57
         EXECUTIVE COMPENSATION                                                                                                                                           61
         CERTAIN RELATIONSHIPS & RELATED PARTY TRANSACTIONS                                                                                                               64
         SECURITY OWNERSHIP OF MANAGEMENT & CERTAIN SECURITY HOLDERS                                                                                                      65
         DESCRIPTION OF SECURITIES                                                                                                                                        67
         DIVIDEND POLICY                                                                                                                                                  70
         PLAN OF DISTRIBUTION                                                                                                                                             71
         ADDITIONAL INFORMATION ABOUT THE OFFERING                                                                                                                        73
         LEGAL MATTERS                                                                                                                                                    75
         EXPERTS                                                                                                                                                          75
         WHERE YOU CAN FIND MORE INFORMATION                                                                                                                              75
         FINANCIAL STATEMENTS                                                                                                                                             F-1

         We are offering to sell, and seeking offers to buy, our securities only in jurisdictions where such offers and sales are permitted. You should rely only on the
         information contained in this Offering Circular. We have not authorized anyone to provide you with any information other than the information contained in this
         Offering Circular. The information contained in this Offering Circular is accurate only as of its date, regardless of the time of its delivery or of any sale or delivery of
         our securities. Neither the delivery of this Offering Circular nor any sale or delivery of our securities shall, under any circumstances, imply that there has been no
         change in our affairs since the date of this Offering Circular. This Offering Circular will be updated and made available for delivery to the extent required by the
         federal securities laws.

         Unless otherwise indicated, data contained in this Offering Circular concerning the business of Hightimes Holding and its direct and indirect subsidiaries are based
         on information from various public sources. Although we believe that this data is generally reliable, such information is inherently imprecise, and our estimates and
         expectations based on these data involve a number of assumptions and limitations. As a result, you are cautioned not to give undue weight to such data, estimates or
         expectations.

         In this Offering Circular, except for references to “capital stock,” “Class A Common Stock,” Class B Common Stock, “Shares,” “preferred stock” or “stockholders,”
         which applies only to Hightimes Holding, as used in this Offering Circular, the terms “Company,” “we,” “our” or words of like import mean Hightimes Holding and
         its direct and indirect subsidiaries, to consist of Tran-High Corporation, a New York corporation (“THC”) and its subsidiaries, including consisting of High Times
         Production Inc., Cannabis Business Digital, LLC, The Hemp Company of America, Inc., Hemp Times, Inc., High Times, Inc., New Morning Productions, Inc. and
         Planet Hemp, Inc., all of whom are New York corporations or limited liability companies (all such subsidiaries, together with THC, are referred to herein as the
         “THC Group”).


                                                                                              i




                                                                                                                                                        EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                                   4
              Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 6 of 239 PageID 105
         Table of Contents


                                                                      USE OF MARKET AND INDUSTRY DATA

                   This Offering Circular includes market and industry data that we have obtained from third-party sources, including industry publications, as well as
          industry data prepared by our management on the basis of its knowledge of and experience in the industries in which we operate (including our management’s
          estimates and assumptions relating to such industries based on that knowledge). Management has developed its knowledge of such industries through its experience
          and participation in these industries. While our management believes the third-party sources referred to in this Offering Circular are reliable, neither we nor our
          management have independently verified any of the data from such sources referred to in this Offering Circular or ascertained the underlying economic
          assumptions relied upon by such sources. Furthermore, internally prepared and third-party market prospective information, in particular, are estimates only and
          there will usually be differences between the prospective and actual results, because events and circumstances frequently do not occur as expected, and those
          differences may be material. Also, references in this Offering Circular to any publications, reports, surveys or articles prepared by third parties should not be
          construed as depicting the complete findings of the entire publication, report, survey or article. The information in any such publication, report, survey or article is
          not incorporated by reference in this Offering Circular.

                                              CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS

                    Some of the statements under “Summary,” “Risk Factors,” “Management’s Discussion and Analysis of Financial Condition and Results of
          Operations,” "Our Business" and elsewhere in this Offering Circular constitute forward-looking statements. Forward-looking statements relate to expectations,
          beliefs, projections, future plans and strategies, anticipated events or trends and similar matters that are not historical facts. In some cases, you can identify forward-
          looking statements by terms such as “anticipate”, “believe,” “could,” “estimate,” “expect,” “intend,” “may,” “plan,” “potential,” “should,” “will” and “would” or
          the negatives of these terms or other comparable terminology.

                    You should not place undue reliance on forward-looking statements. The cautionary statements set forth in this Offering Circular, including in “Risk
          Factors” and elsewhere, identify important factors that you should consider in evaluating our forward-looking statements. These risks include, but are not limited
          to, the following:

              Ɣ    Enforcement of existing federal or state regulations concerning the cannabis industry or adoption of new regulations that could have a material adverse
                   effect on our business;

              Ɣ    Our ability to repay significant short-term indebtedness,;

              Ɣ    Our ability to effectively execute our business plan and respond to the highly competitive and rapidly evolving marketplace and regulatory environment in
                   which we intend to operate;

              Ɣ    Our ability to manage our expansion, growth and operating expenses;

              Ɣ    Our ability to evaluate and measure our business, prospects and performance metrics, and our ability to differentiate our business model and service
                   offerings;

              Ɣ    Our ability to compete, directly and indirectly, and succeed in the highly competitive and evolving Cannabis industry;

              Ɣ    Our ability to deal with anticipated more stringent federal regulations on recreational use of Cannabis which could materially and adversely affect our
                   business; and

              Ɣ    Our ability to protect our intellectual property and to develop, maintain and enhance a strong brand.

                   Although the forward-looking statements in this Offering Circular are based on our beliefs, assumptions and expectations, taking into account all
          information currently available to us, we cannot guarantee future transactions, results, performance, achievements or outcomes. No assurance can be made to any
          investor by anyone that the expectations reflected in our forward-looking statements will be attained, or that deviations from them will not be material and adverse.
          We undertake no obligation, other than as may be required by law, to re-issue this Offering Circular or otherwise make public statements updating our forward-
          looking statements.


                                                                                              1




                                                                                                                                                       EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                                   5
              Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 7 of 239 PageID 106
         Table of Contents


                                                                     OFFERING CIRCULAR SUMMARY

          This Offering Circular contains a fair summary of the material terms of documents summarized herein. All concepts, goals, estimates and business intentions are
          revealed and disclosed as such that are known to management as of the date of this Offering Circular. Circumstances may change so as to alter the information
          presented herein at a later date. This material will be updated by Amendment to this document and by means of press releases and other communications to
          Shareholders.

          As used in this Offering Circular, all references to “Hightimes Holding,” “capital stock,” “Class A Common Stock,” Class B Common Stock, “Shares,”
          “preferred stock” or “stockholders,” applies only to Hightimes Holding Corp. As used in this Offering Circular, the terms “Company,” the “Hightimes Group,”
          “we,” “our” or words of like import mean Hightimes Holding and its direct and indirect subsidiaries, which currently consist of Tran-High Corporation, a New
          York corporation (“Trans-High” or “THC”) and the subsidiaries of THC, consisting of High Times Production Inc., Cannabis Business Digital, LLC, The Hemp
          Company of America, Inc., Hemp Times, Inc., High Times, Inc., New Morning Productions, Inc. and Planet Hemp, Inc., all of whom are New York corporations
          and a limited liability company (all such THC subsidiaries, together with THC, are collectively referred to herein as the “THC Group”). All references in this
          Offering Circular to “years” and “fiscal years” means the twelve-month period ended December 31st.

          As at the date of this Offering Circular, Hightimes Holding has authorized for issuance up to 110,000,000 shares of Common Stock and 10,000,000 shares of
          Preferred Stock, of which 100,000,000 shares of Common Stock were designated as Class A voting Common Stock (“Class A Common Stock”) and 10,000,000
          shares of Common Stock were designated as Class B non-voting Common Stock (“Class B Common Stock”), and (b) an aggregate of 20,454,564 shares of Class A
          Common Stock were issued and outstanding. All share and per share information set forth in this Offering Circular gives effect to a 1.9308657-for-one forward
          stock split that Hightimes Holding consummated as of January 15, 2018 of the 10,593,468 shares of Class A Common Stock that were issued and outstanding prior
          to such date.

          Overview

          Our Company

                   Hightimes Holding Corp. was established in December 2016 for purposes of acquiring 100% of the capital stock of Trans-High and the THC Group.
          Founded in 1974, the THC Group has historically engaged in the publication of a monthly print and on-line magazine and the production and sponsorship of trade
          shows and events. Our strategic goal is to monetize the intellectual property and “High Times®” brand. The High Times Group also contemplates various other
          e-commerce initiatives and licensing of the “High Times®” brand, including the development of an e-commerce store offering clothing and other products
          associated with cannabis.

                    The High Times Group does not cultivate, dispense or sell cannabis or any derivatives of the cannabis plant, such as oils or edible products, although
          cannabis and products utilizing or relating to cannabis have been used and sold at the trade shows and festival events operated by the THC Group since 2010 in
          states that permit the medical and recreational use of cannabis.

                   The High Times Group comprises businesses across a range of media, including:

                   Ɣ   High Times Magazine: High Times Magazine© is the High Times Group’s inaugural print publication that began in 1974 doing business as “HIGH
                       TIMES®”, has published more than 500 issues; online publication of the High Times Magazine© began in 2010;

                   Ɣ   The Cannabis Cup: The High Times Cannabis Cup™ which the High Times Group believes is the world’s leading marijuana trade show that
                       celebrates the world of cannabis through competitions, instructional seminars, expositions, celebrity appearances, concerts and product showcases;


                                                                                        2




                                                                                                                                              EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                        6
              Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 8 of 239 PageID 107
         Table of Contents


                   Ɣ   Digital Publishing: HighTimes.com, CannabisCup.com and 420.com are High Times Group’s domain names. HighTimes.com has more than 4.0
                       million monthly unique users. CannabisCub.com is the hub of the live events hosted by High Times Group and 420.com is a new entity which will
                       sell related products that are used in connection with cannabis; and

                   Ɣ   Green Rush Daily: On August 31, 2017, THC entered into an online sales representative agreement with Green Rush Daily Inc. Green Rush is a daily
                       on-line publication providing news for all information relating to cannabis, including guides and strain review, products and health news. Green Rush
                       has approximately 5.0 million monthly unique users. Under the terms of the agreement Green Rush appointed Trans-High as Green Rush’s exclusive
                       sales representative with respect to: (a) all advertisements to be sold or otherwise offered to third-party advertisers on the Green Rush websites, and
                       (b) all advertisements for display to retail and wholesale channels on the websites. All fees received from advertisers on the Green Rush website are to
                       be split 70% to THC and 30% to Green Rush. In a related development, THC entered into a three-year employment agreement with Scott McGovern,
                       the owner of Green Rush, under which Mr. McGovern became Senior Vice President of Publishing of the THC Group. In partial consideration for
                       obtaining the online sales representative agreement, Hightimes Holding issued to Scott McGovern an aggregate of 577,651 shares of Class A
                       Common Stock.

                       The online sales representative agreement and the employment agreement with Mr. McGovern may be terminated by Mr. McGovern in the event that
                       the Company does not become a public company by March 31, 2018, whether through an initial public offering or the proposed merger with Origo.

                   The High Times Group believes that it has become the highest regarded news source for the cannabis industry. Due to its unique positioning in the
          cannabis space, the High Times Group believes that considerable monetization opportunities present themselves in brand licensing and ecommerce. High Times
          Group intends to leverage its brand and platform to showcase promotions of quality products associated with cannabis to the over 30 million Americans who are
          enthusiasts for medical and recreational cannabis, as well as to companies who wish to grow and sell cannabis in states where the growing and dispensing of
          medical and/or recreational cannabis is permitted. High Times Group has expanded our Cannabis Cup™ events into Canada where the use of cannabis for both
          medical and recreational purposes is expressly permitted.

                   The High Times Group’s revenue base consists of the sale of tickets for admittance to the Cannabis Cup events, entrance fees to the Cannabis Cup
          competitive events, recurring print and on-line subscriptions to, and advertising sales in, the High Times Magazine®, and direct merchandising sales, sponsorship
          sales and licensing fees. The High Times Group manages its licensing businesses through co-sponsorship and strategic partnership arrangements.

          The Cannabis Industry and Market Opportunity

                   We believe that we have strong economic prospects by virtue of the following dynamics of the industry and the our competitive advantages:

                   Ɣ   Expanding Legalization of Cannabis: The growing and dispensing of cannabis for medical use is now legal in 29 states and the District of Columbia
                       and seven states either legalized or decriminalized cannabis for recreational use. In addition, California, believed to be the world’s sixth largest
                       economy, will begin allowing recreational use of cannabis in early 2018. Despite a conservative political environment in Washington D.C., support
                       for marijuana legalization appears to be rapidly outpacing opposition. According to 2016 Gallup Poll, public support for the legalization of marijuana
                       in the United States has soared from approximately 16% in 1974 to approximately 60% in 2016.

                   Ɣ   Market Size: According to the Substance Abuse and Mental Health Services Administration, approximately 21 million Americans use marijuana
                       monthly or more frequently. Another 10 million use marijuana on a less frequent basis. This equated to a $3.4 billion industry in 2015. The industry in
                       California alone is projected to grow to $6.6 billion by 2020, and over $23 billion nationally.

                   Ɣ   Market Leader: Despite a number of competitors that have entered the cannabis market space such as Cloud Magazine, Skunk Magazine, Kush
                       Magazine and 420 Magazine, the High Times Group believes that High Times Magazine® still maintains its position as the premier publication and
                       media creator for cannabis related information.


                                                                                          3




                                                                                                                                                  EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                             7
              Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 9 of 239 PageID 108
         Table of Contents


          Our Growth Strategy

                  Increased Number of Festivals, Events and Competitions: High Times’s vision is to aggressively expand the number of events, including our Cannabis
          Cup events. The High Times Productions Group hosted four events in 2016 and hosted a total of 22 events in 2017, including 9 Cannabis Cup events.

                   Expanding our Digital Publishing Footprint: HighTimes.com has more than 4.0 million monthly unique users, of which 74% are male and 73% are
          millennials (aged 18-34). 420.com is a new domain name and Internet website with the vision of becoming a leading seller of cannabis-related products. However,
          we do not intend to offer or sell cannabis on our High Times.com or our 420.com websites.

                   New Opportunities: We have engaged Creative Artists Associates (“CAA”) and Emerald Branding to develop potential new business opportunities. CAA
          is a premier, global agency that represents many of the most acclaimed names in entertainment, media, film, and music. Some of these categories of merchandising
          opportunities include clothing, merchandise, movies, television, video, music, and comedy.

                   In addition, on October 6, 2016, Trans-High entered into an agreement with Global Merchandising Services, Inc. under which Global received the
          exclusive right to develop, manufacture and sell merchandise at the Cannabis Cup events. Under the term of the agreement, Trans-High is to receive total advanced
          payments of $420,000 against a royalty of 15% on all T-shirts and 12% on other specialty items sold.

          Terms of the Acquisition of the High Times Group.

                   On December 27, 2016, Hightimes Holding Corp. entered into a stock purchase agreement, which was superseded in its entirety by the amended and
          restated stock purchase agreement, dated February 14, 2017 by and among Hightimes Holding, THC and the stockholders of THC. Pursuant to the agreement,
          Hightimes Holding Corp. agreed to purchase 100% of the capital stock of THC and its subsidiaries. The acquisition was consummated effective on February 14,
          2017. The purchase price was $42.2 million, plus 7,723,463 shares of Class A Common Stock of Hightimes Holding to represent at closing 40% of its “Fully-
          Diluted Holdings Class A Common Stock” (as defined below). The shares of Class A Common Stock issued to the former THC stockholders was valued by us at
          $30.0 million. The $42.2 million portion of the purchase price was paid at closing by $12.2 million in cash, which included approximately $1.2 million used to
          retire High Times Group debt to a subordinated lender, plus three-year installment 8% purchase notes payable to the stockholders of THC aggregating $30.0
          million (the “Sellers Purchase Notes”).

                   The purchase price details are as follows:

          Payment to former THC Stockholders                                                                                                            $     10,904,000
          Purchase Note to THC Stockholders                                                                                                             $     30,000,000
          Payment to retire BAZ Note Payable                                                                                                            $      1,121,000
          Payment for Legal Costs to Close                                                                                                              $        175,000
          Assumed value of Class A Common Stock                                                                                                         $     30,000,000
          Total Purchase Price                                                                                                                          $     72,200,000

                    Hightimes Holding financed the closing cash payment and the working capital to acquire the THC Group, through approximately $6,383,000 contributed
          to Holdings by 58 accredited investors in consideration for an aggregate of 9,604,385 shares of Class A Common Stock, and a $7,500,000 senior secured debt
          facility (the “Senior Secured Debt”) provided by ExWorks Capital Fund I, L.P. to Hightimes Holding and each of the members of the High Times Group, as
          borrowers. Following the THC Group closing Hightimes Holding has continued to raise funds selling an additional 2,184,661 shares of Class Common Stock for
          approximately $3,408,000. As of December 31, 2017, total financing through accredited investors totaled $9,792,000 in consideration for an aggregate of
          11,790,976 shares of Class A Common Stock.

                   The $30.0 million of Sellers Purchase Notes are fully subject and subordinated to the Senior Secured Debt but are secured by a subordinated pledge by
          Hightimes Holding of the acquired Trans-High capital stock. Interest on the Purchase Notes at the rate of 8% per annum accrues until August 28, 2017. Thereafter,
          the Sellers Purchase Notes are payable in quarterly installments of $1.5 million with final payment of $16.5 million due on February 28, 2020. We paid an
          aggregate of $2,754,000 of principal and accrued interest (including $54,000 of penalty interest) on the Sellers Purchase Notes installment due August 28, 2017,
          thereby reducing the outstanding principal amount to $28.5 million.

                  Under the terms of the stock purchase agreement, upon the occurrence of a “Conversion Event,” all of the then outstanding Sellers Purchase Notes were to
          automatically (and without any further action or consent on the part of the holders of the Sellers Purchase Notes) convert into shares of Hightimes Holding non-
          voting Class B Common Stock. A “Conversion Event” is defined as:

                   (a) Hightimes Holding or another “Issuer” (resulting from a merger or sale of control) listing its Class A Common Stock and Class B Common Stock
                       (collectively, “Common Stock”) for trading on any one of the following security exchanges or inter-dealer quotation systems: (i) the Nasdaq Stock
                       Market LLC (including the Nasdaq Capital Market), (ii) the New York Stock Exchange, (iii) the OTC Markets QX Exchange, or (iv) Toronto Stock
                       Exchange (each a “Qualified Stock Exchange”); and

                   (b) the “market value” (defined as the total number of outstanding shares of Company Common Stock multiplied by the initial offering price of our Class
                       A Common Stock) at the time of the initial listing on a Qualified Stock Exchange being equal or greater than $11,000,000.


                                                                                         4




                                                                                                                                               EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                         8
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 10 of 239 PageID 109
         Table of Contents


                 The conversion price of the Sellers Purchase Notes is equal to the closing day market price of the Class A Common Stock listed on a Qualified Stock
          Exchange.

                   In November 2017, Hightimes Holding entered into agreements with six holders of $24,379,518 aggregate principal amount of Purchase Notes,
          representing 85.5% of the then $28,500,000 total outstanding principal amount of Purchase Notes. In January 2018, Hightimes Holdings entered into agreements
          with the remaining two holders of $4,120,482 of the Purchase notes representing the balance of 14.5% of such Purchase Notes. Under the terms of such
          agreements, the Company has agreed that, upon the automatic conversion of the Purchase Notes at the time of completion of this Offering and listing of the
          Company shares on a Qualified Stock Exchange, such Purchase Noteholders will discount the Purchase Notes by 25% to $21,375,000 and receive at the time of
          completion of this Offering of the Offered Shares, an aggregate of 2,007,042 shares of Class A voting Common Stock of the Company, in lieu of non-voting Class
          B shares of the Company contemplated by the original stock purchase agreement. In addition, if and when the Origo Merger is consummated, the Purchase
          Noteholders will receive voting Origo Shares of the “successor” public company resulting from the Origo Merger. If we complete this Reg A+ Offering prior to
          consummation of the Origo Merger, we will use a portion of the proceeds to pay accrued interest on the Purchase Notes from September 29, 2017 to the date of
          completion of this Offering. See “Use of Proceeds”. The number of shares of Class A Common Stock issued would be 1,943,182 shares of Class A Common Stock,
          calculated by dividing the then outstanding principal discounted amounts of the Purchase Notes (anticipated to be $21,375,000) by the Offering Price per share of
          Class A Common Stock sold in this Offering. If we consummate the Origo Merger prior to completion of this Offering, the discounted principal amount of the
          Purchase Notes and the accrued interest thereon will convert into Origo Shares at the closing price of Origo Shares as of the Effective Time of the Merger.

                   In exchange for such accommodation, the holders of the $28,500,000 of Sellers Purchase Notes agreed to (a) discount by 25% to an aggregate of
          $21,375,000 the outstanding principal amount of their Purchase Notes, (b) defer payment of the second installment of principal and accrued interest under the
          Sellers Purchase Notes due November 28, 2017 to as late as February 28, 2018, subject to earlier payment out of the proceeds of this Offering or any other equity
          of debt financings, and (c) grant to Adam E. Levin, Chief Executive Officer of the Company, a three year irrevocable proxy coupled with an interest to vote all
          shares of Hightimes Holding Class A Common Stock or Origo Shares in favor of the election of a slate of directors proposed by management at any regular or
          special meeting of stockholders of Origo or in connection with any consent solicitation to Origo stockholders following the Merger, at which directors are to be
          elected.

          Senior Secured Financing

                   To partially finance the High Times Group acquisition, Hightimes Holding, Trans-High and each of the other members of the High Times Group, as
          borrowers, executed a loan and security agreement with ExWorks Capital Fund I, L.P. (“ExWorks”), dated as of February 28, 2017 (the “Senior Loan
          Agreement”). At the closing of the acquisition of the High Times Group, ExWorks funded $7,500,000 to Hightimes Holding and the other borrowers. Under the
          terms of the Senior Loan Agreement, interest is payable monthly at the rate of 15% per annum, principal installments of $100,000 per month is payable
          commencing in September 2017 and the entire outstanding balance of the loan is due and payable on February 28, 2018. The loan is secured by a first priority lien
          and security interest on all tangible and intangible assets of Hightimes Holding and the High Times Group, and all payments to the Trans-High stockholders under
          the Sellers Purchase Notes are fully subject and subordinated to the rights of ExWorks and its first lien on the assets of the borrowers. When the loan matures,
          ExWorks is entitled to an additional fee of $1.2 million, and also received a warrant, exercisable for nominal consideration ($0.001 per share) commencing six
          months form the Closing of the loan, to purchase shares of Class A Common Stock, representing 2.75% of Hightimes Holding fully-diluted Common Stock
          immediately prior to the sale of our Class A Common Stock in this Offering.

                   On August 25, 2017, pursuant to the first amendment to the ExWorks Loan Agreement, Exworks granted Hightimes Holding an option, exercisable by at
          any time on or before January 29, 2018, to extend the maturity date of the ExWorks loan to August 28, 2018. If we elect to exercise the option, we are obligated to
          pay ExWorks an additional fee (in addition to the $1.2 million fee) of $600,000 and issue a second warrant to ExWorks to purchase shares of Class A Common
          Stock, representing 1.375% of Hightimes Holding fully-diluted Common Stock immediately prior to the sale of our Class A Common Stock in this Offering.


                                                                                          5




                                                                                                                                                 EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                           9
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 11 of 239 PageID 110
         Table of Contents


                    As of October 31, 2017, ExWorks and the High Times Group entered into a Second Amendment to the ExWorks Loan Agreement pursuant to which
          ExWorks agreed to loan up to an additional $4,000,000 to the Hightimes Group, thereby increasing the outstanding principal amount of the Indebtedness owed to
          ExWorks to $11,500,000. The Company used $2,754,000 of the proceeds of the additional loan advance to make the installment payment of principal and accrued
          interest that was due on August 28, 2017 to the holders of the Purchase Notes.

                   The parties restated the prior $7,500,000 note payable to ExWorks by issuing to ExWorks a maximum $11,500,000 senior secured note that is due and
          payable on February 28, 2018, subject to extension at our option as set forth above. The restated note is convertible at any time prior to the maturity date at the
          option of ExWorks into Class A Common Stock of Hightimes Holding or upon consummation of the Origo Merger (whether or not the note was previously
          converted) into Origo Shares. The conversion price is the lower of: (i) 100% of the initial per share offering price per share sold to the public in this Offering, or (ii)
          90% of the per share valuation to Company stockholders in connection with the Origo Merger, or (iii) 90% of the consideration paid per share by any third party in
          connection with a Sale of Control of Hightimes Holding and subsidiaries. In consideration for the loan increase, the Company issued to ExWorks 39,351 shares of
          Class A Common Stock, paid a $25,000 due diligence fee, and agreed upon payment of the loan (in addition to the $1.2 million success fee provided in the original
          loan agreement) to pay ExWorks an additional $300,000 Success Fee. Upon completion of this Offering, the ExWorks note would be convertible, at the option of
          the holder, into 1,161,616 additional shares of Class A Common Stock of Hightimes Holding.

                    In January 2018, ExWorks and the Hightimes Group agreed in principle to enter into a Third Amendment to the ExWorks Loan Agreement. Subject to
          execution of a final agreement of the parties, if and when executed, we expect that the Third Amendment will provide that (a) ExWorks will lend an additional
          $1,000,000 to the Hightimes Group, (b) the Hightimes Group will execute a new $12,500,000 senior secured convertible note, (c) the new $12,500,00 senior
          secured convertible note will mature on February 28, 2021, (d) we will pay ExWorks a minimum of $500,000 and a maximum of $4,000,000 of the net proceeds of
          this Offering depending upon the net proceeds we receive (see “Use of Proceeds”), (e) the existing ExWorks warrant will be increased to entitle ExWorks to acquire
          4.125% of our fully-diluted Class A Common Stock prior to our contemplated equity financing, and (f) we will increase the success fee payable to ExWorks under
          the prior loan agreement from $1,500,000 to $2,000,000. Under the proposed Third Amendment to the ExWorks Loan Agreement, we will be obligated to meet
          certain financial covenants include a debt to equity ratio being negotiated that will commence January 1, 2019.

                   Although we anticipate executing the Third Amendment within the next 30 days, there is no assurance that we will be successful in obtaining the
          additional loan from ExWorks or extending the maturity date of the convertible note. See “Risk Factors” on page 14 of this Offering Circular.

          Our Stock Split

                   At the time of the March 1, 2017 closing of the Trans-High acquisition, (after giving retroactive effect to our 1.9308657-for-one forward stock split
          consummated as of January 15, 2018) Hightimes Holding had 18,705,120 shares of its Class A Common Stock issued and outstanding. Between March and the
          date of this Preliminary Offering Circular, Hightimes Holding issued an additional 1,132,441 shares of Class A Common Stock, issued 577,691 shares of Class A
          Common Stock to the owner of Green Rush Daily, and granted options to purchase up to 1,737,779 shares of Class A Common Stock.

                   The 4,545,454 Offered Shares being offered to the public at $11.00 per share under this Offering Circular are based on a $225,000,000 valuation of the
          shares of Class A Common Stock of Hightimes Holding that are issued and outstanding as of the date of this Offering Circular. Management has selected such
          $225,000,000 valuation as it represents 90% of, and a 10% discount to, the $250,000,000 minimum valuation of the Hightimes Group that was agreed upon with
          Origo and reflected in the Merger Agreement.

          The Origo Merger

                   On July 24, 2017, Hightimes Holding entered into a merger agreement, as amended on September 25, 2017 (the “Merger Agreement”) with Origo
          Acquisition Corp., a Cayman Island corporation (“Origo”) that was formed as a special purpose acquisition corporation, or “SPAC.” The Origo ordinary shares
          currently trade on the Nasdaq Capital Market under the symbol OACQ. On January 24, 2018, the Origo ordinary shares closed at a price of $10.60 on the Nasdaq
          Capital Market.


                                                                                              6




                                                                                                                                                       EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                                   10
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 12 of 239 PageID 111
         Table of Contents


                    Under the terms of the Origo Merger, a newly formed subsidiary of Origo (“Merger Sub”), will be merged with and into Hightimes Holding, with
          Highttimes Holding continuing as the surviving entity of the Merger. On or promptly following consummation of the Origo Merger, Origo will seek to convert its
          jurisdiction of incorporation from the Cayman Islands to the State of Nevada, and change its name to High Times Media Corporation (the “Successor”); in which
          event, each holder of Origo ordinary shares and warrants will receive an identical number of shares of common stock, $0.0001 par value per share, of the Nevada
          corporation Successor and an identical number of warrants to purchase such common stock.


                   Under the terms of the Origo Merger Agreement, the High Times Group is valued at a minimum of $250,000,000, subject to increase in value for each
          dollar of net proceeds in excess of $5,000,000 that we raise from subscribers in this Reg A+ Offering. At Closing, the Successor will issue, as Merger
          Consideration, a minimum of 23,474,178 shares of its common stock to the former holders of Hightimes Holding securities (other than holders of Hightimes
          Holding stock options) with each share of the Successor valued at $10.65 per share. The Merger Agreement provides that in the event that Hightimes Holding
          raises net proceeds in excess of $5,000,000 from any public or private offering of its Class A Common Stock prior to the Merger, the $250,000,000 valuation of the
          Hightimes Group would be subject to increase on a dollar-for-dollar basis, with a corresponding increase in the number of shares of Origo Shares of the Successor
          representing the Merger Consideration. By way of example, if Hightimes Holding is able to raise net proceeds of $17,500,000 from this Reg A+ Offering, the
          valuation of the Hightimes Group and the number of Origo Shares representing the Merger Consideration would increase to $262,500,000 and 24,647,887 Origo
          Shares, respectively.

                  The Hightimes Holding securities include (a) all outstanding shares of Hightimes Holding Class A Common Stock, (b) all $28,500,000 current principal
          amount of purchase notes issued by Hightimes Holding in February 2017 in connection with its acquisition of THC and its subsidiaries that will be discounted to
          $21,375,000 plus accrued interest convert into 2,007,042 Origo Shares, (c) all 1,161,616 shares of Class A Common Stock issuable upon full conversion of the
          $11.5 million ExWorks Capital Fund I, L.P. convertible note, and (d) all outstanding warrants to purchase 1,220,983 shares Hightimes Holding Class A Common
          Stock held by ExWorks. In addition, 1,737,779 Hightime Holding options will be exchanged for options to purchase shares of common stock of the Successor.

                   As of December 15, 2017, Origo has 100 million ordinary shares and 1,000,000 preferred shares authorized, of which 3,321,437 ordinary shares and no
          preferred shares are issued and outstanding. In addition, 4,200,000 ordinary shares are issuable upon exercise of Origo publicly warrants that were subscribed for
          by its public stockholders that are held in a special trust account. As of December 15, 2017, a total of $17,483,370 was held in the trust account. All such trust
          funds are subject to redemption and return to public stockholders in exchange for their ordinary shares following receipt of a proxy statement describing the
          proposed merger transaction with Hightimes Holding.

                   Closing of the Origo Merger is subject to a number of conditions, including (i) Origo having net assets, including the net assets of the High Times Group,
          of not less than $5,000,001, after all share redemptions and payment of all expenses and closing costs, (ii) approval of the Origo Merger by the holders of a
          majority of the outstanding ordinary shares of Origo and by a majority of the outstanding Class A Common Stock of Hightimes Holding, and (iii) approval of the
          continued listing of shares of Origo or its successor in interest on either the Nasdaq Capital Market or the NYSE:MKT exchange

                    Under the terms of the Origo Merger Agreement, as we sell shares of Class A Common Stock in this Reg A+ offering, all of the 20,454,564 currently
          outstanding shares of Class A Common Stock held by existing Hightimes Holding stockholders will be subject to pro-rata dilution and reduction in respect of the
          amount of merger consideration they would be entitled to receive in the Origo Merger, based on the total number of shares of Class A Common Stock that we sell
          in either or both offerings prior to the closing of the Merger.

                   Prior to consummation of the Origo Merger, Origo will consummate a statutory redomestication pursuant to which Origo Acquisition Corporation, a
          Cayman Islands company (“Origo”), will be converted into a Nevada corporation having the name High Times Media Corporation (the “Successor”). Under the
          terms of its articles of incorporation, the Successor will be authorized to issue 120,000,000 shares of capital stock, $0.0001 par value per share, of which
          100,000,000 shares will be voting Class A common stock, 10,000,000 shares will be non-voting Class B common stock and 10,000,000 shares will be preferred
          stock containing such rights, privileges and designations as the board of directors may from time to time determine.

                  In lieu of Origo ordinary shares, each Origo shareholder prior to the Merger will receive an identical number of shares of common stock of the Successor
          and each Hightimes Holding stockholder, including investors in this Offering, will receive their pro-rata share of the Merger Consideration in the form of voting
          common stock of Hightimes Media Corporation and an identical number of warrants and options to purchase such common stock. As used in this Offering
          Memorandum, all references to “Origo Shares” mean and include the existing Origo ordinary shares and the shares of voting common stock of the Successor.

                   Hightimes Holdings intends to close or terminate this Reg A+ Offereing prior to consummation of the Origo Merger. We anticipate that the Origo Merger
          will occur in the first calendar quarter of 2018.


                                                                                          7




                                                                                                                                                 EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                           11
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 13 of 239 PageID 112
         Table of Contents



           Our Proposed Corporate Structure

           The following chart sets forth the contemplated corporate structure of the Successor following the Origo Merger




           Fully-Diluted Hightimes Holding Common Stock Before the Proposed Origo Merger

                    The following table sets forth the number of shares of Hightimes Holding Class A Common Stock to be owned by (a) the current holders of Hightimes
           Holding Class A Common Stock, (b) holders of Purchase Notes, (c) the holder of Hightimes Holding warrants, (d) ExWorks as holder of an $11,500,000
           Hightimes Holding convertible note, assuming such note was fully converted into Class A Common Stock, and (e) investors in this Regulation A+ Offering,
           based on the sale of 10% (the Minimum Offering), 25%, 50%, 75% or 100% of the 4,545,454 shares of Hightimes Holding Class A Common Stock being
           offered by Hightimes Holding in this Regulation A+ offering: This Offering will be completed or terminated by Hightimes Holding prior to consummation of
           the proposed Origo Merger.



                                                                                          8




                                                                                                                                            EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                   12
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 14 of 239 PageID 113
         Table of Contents



           Number of Class A Shares Sold                                       10%                25%                50%               75%               100%
           Existing holders of Class A Common Shares                          20,454,564         20,454,564         20,454,564        20,454,564        20,454,564
           Holders of Hightimes Holding Purchase Note (1)                      2,007,042          2,007,042          2,007,042         2,007,042         2,007,042
           Investors in the Reg A+ Offering (2)                                  454,546          1,136,364          2,272,728         3,409,091         4,545,455
           Holders of BioCup Note (3)                                             35,211             35,211             35,211            35,211            35,211
           Holders Hightimes Holding Warrant (4)                               1,220,983          1,220,983          1,220,983         1,220,983         1,220,983
           ExWorks Convertible Note (5)                                        1,161,616          1,161,616          1,161,616         1,161,616         1,161,616
           Total                                                              25,333,961         26,015,780         27,152,144        28,288,507        29,424,871

           (1)     Gives effect to a $11.00 per share conversion price of $21,375,000 principal amount of Purchase Notes held by the former THC stockholders, after
                   giving effect to an agreed upon 25% discount of the current $28,500,000 principal amount.

           (2)     Consists of purchasers of Hightimes Holding Class A Common Stock in this Reg A+ Offering at an offering price of $11.00 per share,

           (3)     Includes shares of Hightimes Holding Class A Common Stock issuable upon full conversion of the $375,000 convertible note held by Bio Cup Canada
                   Music Festival LTD. Assumes a $10.65 per share conversion price.

           (4)     Assumes exercise of Hightimes Holding’s option to extend the maturity date of its debt to ExWorks Capital Fund I, L.P. to August 28, 2018 or the
                   execution of Amendment 3 to the ExWorks loan agreement; in either case, resulting in ExWorks holding two warrants to purchase a total of 1,220,983
                   shares of Hightimes Holding Class A Common Stock representing a total of 4.125% of the fully-diluted Hightimes Holding Common Stock prior to the
                   sale of Hightimes Holding Class A Common Stock in this Reg A+ Offering.

           (5)     Includes shares of Hightimes Holding Class A Common Stock issuable upon full conversion of the $11,500,000 convertible note held by ExWorks at
                   $9.90, or 90% of the per share offering price in this Regulation A+ offering of $11.00.

                    The above table does not include outstanding options granted to executive officers, directors and employees of the Hightimes Group under our 2016
           Equity Incentive Plan to purchase an aggregate of 1,737,779 additional shares of Hightimes Holding Class A Common Stock.

                  If we complete this Reg A+ Offering, our fully-diluted Common Stock, included exercise of all outstanding stock options, would be between a
           minimum of 27,753,559 and a maximum of 31,172,651 shares of Common Stock.



                                                                                       9




                                                                                                                                             EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                   13
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 15 of 239 PageID 114
         Table of Contents



           Fully-Diluted Common Stock of Hightimes Media Corporation After the Proposed Origo Merger

                    The following table sets forth the amount of Merger Consideration in the form of Origo Shares representing voting common stock of Hightimes Media
           Corporation, a Nevada corporation (as successor to Origo) that would be received at a value of $10.65 per share, by (a) current holders of Hightimes Holding
           Class A Common Stock, (b) holders of Purchase Notes, (c) the holder of Hightimes Holding warrants, (d) the holder of an $11,500,000 Hightimes Holding
           convertible note if converted into Origo Shares, and (e) investors in this Offering to be conducted by Hightimes Holding prior to the consummation of the
           Merger, based on the sale of 10% (the Minimum Offering) 25%, 50%, 75% or 100% of the 4,545,454 shares of Hightimes Holding Class A Common Stock
           being offered by Hightimes Holding in this Regulation A+ offering.

           Number of Class A Shares Sold (1)                                     10%                25%                50%                75%               100%
           Existing holders of Class A Common Shares                            19,266,251         19,296,820         19,181,628         18,789,630         18,798,300
           Holders of Hightimes Holding Purchase Note (2)                        1,890,442          1,893,442          1,882,139          1,843,675          1,844,526
           Investors in the Reg A+ Offering (3)                                     40,138            402,017          1,598,468          3,131,602          4,177,396
           Holders of BioCup Note (4)                                               33,165             33,218             33,020             32,345             32,360
           Holders Hightimes Holding Warrant (5)                                 1,150,050          1,151,874          1,144,998          1,121,599          1,122,116
           ExWorks Convertible Note (6)                                          1,094,132          1,095,868          1,089,326          1,067,064          1,067,557
           Total                                                                23,474,178         23,873,239         24,929,579         25,985,915         27,042,255

           (1)     Based on the sale of a minimum of $5,000,000 in the Minimum Offering and a maximum of $50,000,000 of Hightimes Holding Class A Common
                   Stock in this Offering. If we are able to sell 25%, 50%, 75% or 100% of the 4,545,454 Offered Shares in this Offering, we would receive net proceeds
                   of approximately $9,500,000, $20,000,000, $32,000,000 and $43,000,000 (assuming full commission of 8% are paid to broker/dealers or selling agents
                   and other estimated marketing expenses ranging from between $2.0 million to $3.0 million), the valuation of the Hightimes Group, for purposes of
                   calculating Merger Consideration would be increased to $254.5 million, $265.0 million, $277.0 million and $288,0 million, resulting in the issuance of
                   between 23,474,178 and 27,042,253 Origo Shares.

           (2)     Assumes a $10.65 per share offering price and closing price of Origo Shares as traded on Nasdaq or another Qualified Stock Exchange on the first
                   trading day after the Effective Time of the Origo Merger, which would represent the conversion price of the Hightimes Holding Class A Common
                   Stock then held by the former holders of the Purchase Notes.

           (3)     Consists of purchasers of Hightimes Holding Class A Common Stock in the Reg A+ offering of a minimum of 454,545 shares of Hightimes Holding
                   Class A Common Stock and a maximum of 4,545,454 shares of Class A Common Stock at an offering price of $11.00 per share. The foregoing table
                   reflects the allocable adjustment of the Merger Consideration to the holders of such Hightimes Holding securities.

           (4)     Includes shares of Hightimes Holding Class A Common Stock issuable upon full conversion of the $375,000 convertible note held by Bio Cup Canada
                   Music Festival LTD. Assumes a $10,65 per share conversion price and is adjusted to give effect to the allocable portion of the Merger Consideration.

           (5)     Assumes exercise of Hightimes Holding’s option to extend the maturity date of its debt to ExWorks Capital Fund I, L.P. to August 28, 2018 or the
                   execution of Amendment 3 to the ExWorks loan agreement; in either case, resulting in ExWorks holding two warrants to purchase a total of 1,220,983
                   shares of Hightimes Holding Class A Common Stock representing a total of 4.125% of the fully-diluted Hightimes Holding Common Stock prior to the
                   sale of Hightimes Holding Class A Common Stock in the CF Offering and the Reg A+ Offering. The foregoing table reflects the allocable adjustment
                   of the Merger Consideration to the ExWorks Warrant.

           (6)     Includes shares of Hightimes Holding Class A Common Stock issuable upon full conversion of the $11,500,000 convertible note held by ExWorks at
                   $9.90, or 90% of the per share offering price in this Regulation A+ offering of $11.00. The foregoing table reflects the allocable adjustment of the
                   Merger Consideration to the ExWorks Convertible Note.

                    The above table does not include outstanding options granted to executive officers, directors and employees of the Hightimes Group under our 2016
           Equity Incentive Plan to purchase an aggregate of 1,737,779 additional shares of Hightimes Holding Class A Common Stock.

           THERE CAN BE NO ASSURANCE THAT WE WILL BE ABLE TO COMPLETE THE SALE OF AT LEAST $5,000,000 OF OUR COMMON
           STOCK IN THIS REG A+ OFFERING, THAT THE ORIGO MERGER WILL BE CONSUMMATED, OR THAT WE WILL BE ABLE RECEIVE
           ANY SIGNIFICANT NET PROCEEDS FROM EITHER OR BOTH TRANSACTIONS.



                                                                                        10




                                                                                                                                                EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                       14
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 16 of 239 PageID 115
         Table of Contents



           Our Risks

                    An investment in our Class A Common Stock involves a high degree of risk. You should carefully consider the risks summarized below. These risks
           are discussed more fully in the “Risk Factors” section immediately following this Offering Circular Summary. These risks include, but are not limited to, the
           following:

                   Ɣ    Enforcement of existing federal or state regulations concerning the cannabis industry or adoption of new regulations that could have a material
                        adverse effect on our business;

                   Ɣ    Our ability to pay significant indebtedness, including installments that are currently due;

                   Ɣ    Our ability to effectively execute our business plan and respond to the highly competitive and rapidly evolving marketplace and regulatory
                        environment in which we intend to operate;

                   Ɣ    Our ability to manage our expansion, growth and operating expenses;

                   Ɣ    Our ability to evaluate and measure our business, prospects and performance metrics, and our ability to differentiate our business model and
                        service offerings;

                   Ɣ    Our ability to compete, directly and indirectly, and succeed in the highly competitive and evolving Cannabis industry;



                                                                                           11




                                                                                                                                                 EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                      15
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 17 of 239 PageID 116
         Table of Contents


                    Ɣ   Our ability to deal with anticipated more stringent federal regulations on recreational use of Cannabis which could materially and adversely affect our
                        business; and

                    Ɣ   Our ability to protect our intellectual property and to develop, maintain and enhance a strong brand.

          Implications of Being an Emerging Growth Company

                   We qualify as an “emerging growth company” as defined in the JOBS Act. As an emerging growth company, we may take advantage of specified reduced
          disclosure and other requirements that are otherwise applicable generally to public companies. These provisions include:

                    Ɣ   only two years of audited financial statements in addition to any required unaudited interim financial statements with correspondingly reduced
                        “Management’s Discussion and Analysis of Financial Condition and Results of Operations” disclosure;

                    Ɣ   reduced disclosure about our executive compensation arrangements;

                    Ɣ   no non-binding advisory votes on executive compensation or golden parachute arrangements; and

                    Ɣ   exemption from the auditor attestation requirement in the assessment of our internal control over financial reporting.

                    We may take advantage of these exemptions for up to five years or such earlier time that we are no longer an emerging growth company. We would cease
          to be an emerging growth company on the date that is the earliest of (i) the last day of the fiscal year in which we have total annual gross revenues of $1 billion or
          more; (ii) the last day of our fiscal year following the fifth anniversary of the date of the completion of this Offering; (iii) the date on which we have issued more
          than $1 billion in nonconvertible debt during the previous three years; or (iv) the date on which we are deemed to be a large accelerated filer under the rules of the
          SEC. We may choose to take advantage of some but not all of these exemptions. We have taken advantage of reduced reporting requirements in this Offering
          Circular. Accordingly, the information contained herein may be different from the information you receive from other public companies in which you hold stock. In
          addition, we may delay the adoption of certain accounting standards and, therefore, will not be subject to the same new or revised accounting standards as other
          public companies that are not emerging growth companies.

                                                                                  REGULATION A+

                    Hightimes Holding is offering its Class A Common Stock pursuant to recently adopted rules by the SEC mandated under the Jumpstart Our Business
          Startups Act of 2012, or the JOBS Act. These offering rules are often referred to as “Regulation A+.” We are relying upon “Tier 2” of Regulation A+, which allows
          us to offer up to $50 million in a 12-month period.

                  In accordance with the requirements of Tier 2 of Regulation A+, we will be required to publicly file annual, semiannual, and current event reports with the
          SEC after the qualification of the offering statement of which this Offering Circular forms a part.

                                                                                   THE OFFERING

          Issuer:                                            Hightimes Holding Corp.

          Shares Offered by                                  A minimum of 454,545 and maximum of 4,545,454 shares of Hightimes Holding Class A voting common stock,
          Hightimes Holding(1):                              $0.0001 par value per share (“Class A Common Stock”) at an offering price of $11.00 per share, for total
                                                             minimum gross proceeds of $5,000,000 and maximum gross proceeds of $50,000,000.

          Number of shares of Common Stock                   20,454,564 shares of Class A Common Stock and no shares of Class B Common Stock (1)
          Outstanding before the Offering(1):

          Number of shares of Common Stock to be             A minimum of 25,333,961and a maximum of 29,424,871 shares of Common Stock.
          Outstanding
          after the Offering
          – Fully Diluted(2)(4):

          Price per Share:                                   $11.00

          Proposed Listing                                   We intend to apply to have our shares of Class A Common Stock approved for listing on Nasdaq under the
                                                             symbol “HITM.” However, in order to meet the minimum initial listing requirements to list our Class A
                                                             Common Stock on Nasdaq, we will need to receive a minimum of $17,200,000 of net proceeds from this
                                                             Offering. In the event that our application to list our Class A Common Stock on Nasdaq is not approved, the
                                                             Company may seek to have its Class A Common Stock quoted on the OTCQX over-the-counter exchange
                                                             operated by OTC Markets Group Inc. (the “OTCQX”).


                                                                                           12




                                                                                                                                                   EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                              16
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 18 of 239 PageID 117
         Table of Contents


                                                            If we are successful in completing the Origo Merger, subject to the combined companies meeting the applicable
                                                            Nasdaq requirements for continued listing, we anticipate that the Origo Shares issued to all Hightimes Holding
                                                            security holders as merger consideration, together with other outstanding Origo Shares and warrants will also
                                                            trade on Nasdaq.

                                                            We intend to consummate or terminate this Offering of our Class A Common Stock prior to consummation of
                                                            the Origo Merger. However, we may wait to commence trading of our Class A Common Stock on either Nasdaq
                                                            or the OTCQX until we consummate or terminate the Origo Merger. As a result, you may experience a delay
                                                            between the closing of your purchase of shares of our Class A Common Stock and the commencement of
                                                            exchange trading of such shares on Nasdaq, the OTCQX exchange or other securities exchange.

                                                            There can be no assurance that the Hightimes Holding Class A Common Stock sold in this Offering will be
                                                            approved for listing on Nasdaq or quoted on the OTCQX or other recognized securities exchange, or that the
                                                            Origo Merger will be consummated. See “Risk Factors” on page 13 of this Offering Circular.

          Use of Proceeds(3)                                If Hightimes Holding sells all of the 4,545,454 Offered Shares of Class A Common Stock being offered in this
                                                            Offering at an Offering Price of $11.00 per Share for gross proceeds of $50,000,000. Assuming up to $4,000,000
                                                            of maximum selling agent’s fees, and additional estimated marketing and other Offering expenses of between
                                                            $2,000,000 and $3,000,000, estimated net proceeds to Hightimes Holding will be approximately $43,000,000.

                                                            We intend to use these net proceeds to reduce our outstanding indebtedness, fund our brand development,
                                                            including expansion of our Cannabis Cup events, marketing and other operating expenses, and to provide
                                                            working capital to the High Times Group for acquisitions, joint ventures and other general corporate purposes, as
                                                            described in the “Use of Proceeds” section of this Offering Circular.

                                                            In connection with our contemplated Use of Proceeds we are assuming that substantial portions of our $11.5
                                                            million of senior secured indebtedness to ExWorks Capital Fund I, L.P. (“ExWorks’) that is currently scheduled
                                                            to mature on August 28, 2018 will either be refinanced by another lender or extended by ExWorks. Although we
                                                            have reached an agreement in principle with ExWorks to increase our loan to $12.5 million and extend the
                                                            maturity date of the revised note to ExWorks to as late as February 28, 2021, we have not entered into a final
                                                            agreement with ExWorks. In the event that ExWorks does not elect to extend the maturity date of our obligations
                                                            or we are unable to refinance such indebtedness, we will have to use approximately $12.7 million of the net
                                                            proceeds of this Offering to retire such indebtedness. There can be no assurance that we will raise sufficient net
                                                            proceeds from this Offering to retire the ExWorks indebtedness. Even if we are able to repay the ExWorks
                                                            indebtedness, funds, otherwise intended to be used to fund our brand development and expansion of our business
                                                            will not be available for such purposes and our ability to achieve our strategic goals will be materially and
                                                            adversely affected.

                                                            If we fail to repay or refinance the ExWorks indebtedness, ExWorks will be in a position to foreclose on all of
                                                            our assets, in which event, investors in this Offering could lose their entire investment. See “Risk Factors” on
                                                            page __ of this Offering Circular

          Risk Factors:                                     Investing in our Common Stock involves a high degree of risk. See “Risk Factors.”

          (1)      Gives effect to a 1.9308657-for-one forward stock split of Hightimes Holding’s 10,593,468outstanding shares of Class A Common Stock that we,
                   consummated effective as of January 15, 2018.

          (2)      Includes (a) a minimum of 454,545 and a maximum of 4,545,454 shares of Class A common Stock to be sold in this Offering, (b) a total of 2,007,042
                   shares of Class A voting Common Stock and Class B non-voting Common Stock to be issued to the former stockholders of THC upon automatic
                   conversion of their Sellers Purchase Notes at a conversion price of $10.65 per share, (c) up to 1,161,616 shares of Class A Common Stock issuable upon
                   conversion of a $11,500,000 senior secured convertible note, (d) 35,211 shares of Class A Common Stock issuable upon conversion of a $375,000
                   convertible note held by Bio Cup, and (e) up to 1,220,983 additional shares of Class A Common Stock, issued to ExWorks Capital Fund I, LLC.

          (3)      Offering expenses include, in addition to potential selling commissions, fees and expenses for marketing and advertising of the Offering, media expenses,
                   fees for administrative, accounting, audit and legal services, FINRA filing fees, fees for EDGAR document conversion and filing, and website posting
                   fees, estimated to be between $2,000,000 and $3,000,000, depending upon the length of time in which we offer the Offered Shares prior to the Termination
                   Date and the number of Offered Shares we are able to sell in this Offering.

          (4)      Excludes up to 1,737,779 shares of Common Stock issuable upon exercise of outstanding stock options.


                                                                                         13




                                                                                                                                                 EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                            17
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 19 of 239 PageID 118
         Table of Contents


                                                                                   RISK FACTORS

         The Shares offered hereby are highly speculative, and prospective purchasers should be aware that an investment in the Class A Common Stock involves a
         high degree of risk. Accordingly, prospective purchasers should carefully consider the following risk factors in addition to the other information in this
         Offering Circular.

         Cautionary Statements

                  The discussions and information in this Offering Circular may contain both historical and forward-looking statements. To the extent that the Offering
         Circular contains forward-looking statements regarding the financial condition, operating results, business prospects, or any other aspect of our business, please be
         advised that our actual financial condition, operating results, and business performance may differ materially from that projected or estimated by us in forward-
         looking statements. We have attempted to identify, in context, certain of the factors we currently believe may cause actual future experience and results to differ from
         our current expectations.

         Risks Relating to Our Business

         The net income of THC materially declined between 2014 and 2016 and the Hightimes Group also incurred a significant net loss for the nine months ended
         September 30, 2017, which may make it difficult for investors to predict future performance based on current operations.

                   During the three-year period from 2014 to 2016, the net income of THC and its subsidiaries declined from $3,421,592 in 2014 to net loss of ($2,926,000) in
         2016. For the nine months ended September 30, 2017, the consolidated net loss of the Hightimes Group was ($15,955,000). Although $6,689,000 of the net loss for
         the nine months ended September 30, 2017 resulted from a non-recurring non-cash stock compensation charge, and an additional $2,744,000 non-cash charge for
         debt discount and change in derivate value for the same period, High Times Group is anticipating a return to profitability commencing in fiscal year 2018, and any
         forecasts the High Times Group makes about its operations may prove to be inaccurate. The High Times Group must, among other things, determine what constitutes
         appropriate risks, rewards, and level of investment in its publications and events, respond to economic and market variables outside of its control, respond to
         competitive developments and continue to attract, retain and motivate qualified employees. There can be no assurance that the High Times Group will be successful
         in meeting these challenges and addressing such risks and the failure to do so could have a could have a material adverse effect on the business, results of operations,
         and financial condition of the High Times Group. The decision by investors to invest in this offering must be considered in light of the risks, expenses, and
         difficulties frequently encountered by companies in the early stage of development. As a result of these risks, challenges and uncertainties, the value of the High
         Times Group could be significantly reduced or completely lost.

         The independent public accounting firm for the Hightimes Group has issued a “going concern” opinion.

                   The High Times Group is indebted to its senior secured lender in the amount of $11,500,000 pursuant to a loan that matures as late as August 2018. The
         High Times Group’s ability to continue as a going concern may depend upon its ability to obtain the necessary financing needed to meet such debt obligation when it
         comes due. Hightimes Holding plans to provide for its capital requirements that are not met by income from operations by issuing additional equity or debt
         securities. No assurance can be given that additional capital will be available when required or on terms acceptable to Hightimes Holding. The outcome of this issue
         cannot be predicted at this time and there is no assurance that, if achieved, the High Times Group will have sufficient funds to meet its obligations and execute its
         business plan. Partially as a result of the foregoing the independent auditors for the High Times Group has issued a “going concern” opinion in connection with the
         audit of the 2015 and 2016 financial statements.

         The High Times Group may not be able to service its indebtedness.

                   Pursuant to its senior loan agreement, as amended, the High Times Group has incurred $11,500,000 of senior secured indebtedness issued to ExWorks
         Capital Fund I, L.P., its senior lender, which is payable at the rate of $100,000 per month commencing September 2017 and all of which indebtedness matures on
         February 28, 2018. Interest is payable monthly at the rate of 15% per annum. ExWorks also received a warrant, exercisable for a nominal consideration of $0.001 per
         share commencing August 2017, to purchase shares of Class A Common Stock, representing 2.75% of Hightimes Holding’s fully-diluted common stock. In addition
         for the increase in the indebtedness ExWorks was issued 39,351 Common A Shares.

                  When the loan matures, ExWorks is entitled to an additional fee of $1.2 million. On August 7, 2017, ExWorks granted High Times Group an option,
         exercisable at any time on or before January 29, 2018, to extend the maturity date of the ExWorks loan to August 28, 2018. If the option is exercised, High Times
         Group is obligated to pay ExWorks an additional fee (excluding the $1.2 million fee due at the original maturity date of February 28, 2018) of $600,000 and issue
         warrants for an additional 1.375% of our fully-diluted Common Stock prior to issuance of shares in the CF Offering or this Offering. On January 25, 2018, we
         exercised such option and extended the maturity date of the ExWorks loan to August 28, 2018.


                                                                                           14




                                                                                                                                                    EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                               18
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 20 of 239 PageID 119
         Table of Contents


                  In connection with our contemplated Use of Proceeds we are assuming that substantial portions of our $11.5 million of senior secured indebtedness to
         ExWorks Capital Fund I, L.P. (“ExWorks’) that is currently scheduled to mature on August 28, 2018 will either be refinanced by another lender or extended by
         ExWorks. Although we have reached an agreement in principle with ExWorks to increase our loan to $12.5 million and extend the maturity date of the revised note
         to ExWorks to as late as February 28, 2021, we have not entered into a definitive final agreement with ExWorks. In the event that ExWorks does not elect to extend
         the maturity date of our obligations or we are unable to refinance such indebtedness, we will have to use approximately $12.7 million of the net proceeds of this
         Offering to retire such indebtedness. There can be no assurance that we will raise sufficient net proceeds from this Offering to retire the ExWorks indebtedness. Even
         if we are able to repay the ExWorks indebtedness, funds, otherwise intended to be used to fund our brand development and expansion of our business will not be
         available for such purposes and our ability to achieve our business goals will be materially and adversely affected. If we fail to repay or refinance the ExWorks
         indebtedness, ExWorks will be in a position to foreclose on all of our assets, in which event, investors in this Offering would likely lose their entire investment.

                  Even if we are successful in entering into a further amendment to the ExWorks loan agreement, if we fail to maintain certain financial covenants, including
         our obligation to maintain a ___-to-one debt to equity ratio commencing January 1, 2019, ExWorks could declare a default and foreclose on all of our assets, in
         which event, investors in this Offering would likely lose their entire investment.

                   Hightimes Holding also issued $30,000,000 of purchase notes to the former stockholders of THC. Although we believe that the remaining $28,500,000
         balance of the purchase notes will be discounted to $31,375,000 and automatically convert into shares of Common Stock of Hightimes Holding upon completion of
         first to occur of this Offering or the contemplated Origo Merger, there is no assurance that High Times Holding will be able meet all of the conditions to force the
         conversion of such purchase notes, including the ability of the High Times Group to list its Common Stock on a “Qualified Stock Exchange” (as defined). If the
         purchase notes do not convert into Class A Common Stock, we will owe the former stockholders of THC quarterly installments payments of $1.5 million, plus
         accrued interest, with final payment of $16.5 million due on February 28, 2020. There is no assurance that we will be able to adequately service the purchase notes
         out of cash flow or refinance such purchase notes. A default under the purchase notes would also constitute a default to our senior lender under the senior loan and
         security agreement which could result in a foreclosure on all of the assets of High Times Group and result in the loss of 100% of the equity investments of holders of
         securities of Hightimes Holding and Origo.

         The High Times Group may not be able to realize adequate net proceeds from this Regulation A+ offering

                   The High Times Group intends to ameliorate the risks of defaults under its indebtedness and obtain additional working capital to achieve its business goals
         by consummating the Offering. However, as stated above, unless Ex Works significantly extends the maturity date of our obligations to such senior lender or we are
         able to refinance such indebtedness we will have to apply at least $12.7 million of net proceeds of this Offering to retire such indebtedness. As at the date of this
         Offering Circular we have no binding commitments from ExWorks to extend the August 28, 2018 maturity date of the ExWorks loan or from a third party investor or
         lender to refinancing such ExWorks loan. Accordingly, there can be no assurance that the High Times Group will be able to raise any meaningful net proceeds from
         the Offering or from other sources in amounts needed to significantly reduce or retire its indebtedness to ExWorks and provide necessary expansion and working
         capital. If we fail to repay or refinance the ExWorks indebtedness, ExWorks will be in a position to foreclose on all of our assets, in which event, investors in this
         Offering would likely lose their entire investment.

                  In addition even if we raise significant net proceeds from this Offering and are able to repay the ExWorks indebtedness, funds, otherwise intended to be
         used to fund our brand development and expansion of our business will not be available for such purposes and our ability to achieve our strategic goals will be
         materially and adversely affected.

                   As of September 30, 2017, the High Times Group had a significant negative stockholder’s equity and Hightimes Holding and/or Origo must raise and/or
         retain a minimum of $17,200,000 or more in net cash proceeds in order for Hightimes to list its shares of Class A Common Stock on Nasdaq or for Origo to
         retain its listing of the Origo Shares on Nasdaq upon consummation of the Business Combination.

                   The consolidated balance sheet of the Hightimes Group as of September 30, 2017, reflects a negative stockholders’ equity of approximately $43.2 million.
         Even after giving effect to the anticipated conversion of all outstanding principal amount of Purchase Notes into Class A Common Stock, the High Times Group’s
         pro-forma consolidated stockholders equity would still be a negative $13.2 million. In order to meet the Nasdaq initial listing requirement of a $4,000,000 tangible
         net worth, the Hightimes Group would either need to raise a minimum of approximately $17.2 million of combined net proceeds in this Offering, or upon completion
         of the Origo Merger, the combined net proceeds received by the Hightimes Group from is contemplated financings coupled with the net tangible equity of Origo
         retained by it immediately prior to the Origo Merger would have to aggregate not less than $17.2 million. To the extent that the Hightimes Group continues to incur
         losses, such combined net cash proceeds that will be required to meet the Nasdaq initial listing requirement will further increase. In addition, upon consummation of
         the Origo Merger, pursuant to the terms of the Merger Agreement, the combined companies must have a consolidated stockholders’ equity of not less than $5.0
         million, as a result of which such required combined net cash proceeds would be $18.3 million or more. There can be no assurance that such minimum stockholders’
         equity will be achieved by the combined companies or that, upon consummation of the Origo Merger, Hightimes Holding Class A Common Stock will meet the
         initial Nasdaq listing requirements or that the shares of common stock of the Successor to Origo upon consummation of the Origo Merger will qualify for continued
         listing on Nasdaq.


                                                                                          15




                                                                                                                                                   EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                             19
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 21 of 239 PageID 120
         Table of Contents

         Hightimes Holdings stockholders may receive a lesser number of Origo Shares in the Origo Merger then they would own in Hightimes Holding upon completion
         of this Offering

                  Upon completion of the Merger, Hightimes Holding and its subsidiaries, comprising the Hightimes Group, will become subsidiaries of Origo and the
         Successor. Hightimes Holding intends to consummate its contemplated CF Offering and Regulation A+ Offering prior to consummation of the Merger with Origo.
         Accordingly, any net proceeds received by Hightimes Holding will be used to finance the operations of the Hightimes Group. Upon consummation of the Origo
         Merger, all stockholders of Hightimes Holding (including investors in the CF Offering and the Regulation A+ Offering), will receive Origo Shares in the form of
         common stock of the Successor. However, based on the terms of the Origo Merger, existing holders of Hightimes Holding Class A Common Stock, including
         investors in this Offering may receive a lower number of Origo Shares as a result of the Origo Merger. See and further dilute the holders of existing Origo
         shareholders. See “Summary of the Offering - Fully-Diluted Common Stock of Hightimes Media Corporation After the Proposed Origo Merger” on page __
         of this Offering Circular.

         Consummation of the Origo Merger is dependent upon the continued listing of the Origo Shares on Nasdaq.

                 If Hightimes Holding is successful in obtaining Nasdaq approval to list its Class A Common Stock on Nasdaq prior to consummating the Merger, upon
         consummation of the Merger, Hightimes Holding shares would be withdrawn from trading on Nasdaq and Origo would have to obtain the approval of Nasdaq to
         continue to list the Origo Shares representing shares of common stock of the Successor in lieu of the Class A Common Stock. In addition, a condition to the
         consummation of the Origo Merger is the approval of Nasdaq to continue to list on Nasdaq the Origo Shares representing shares of common stock of the Successor.
         There can be no assurance that Nasdaq will, in fact, agree to such continued listing.

                  Accordingly, there can be no assurance that such minimum stockholders equity will be achieved by either the Hightimes Group upon completion of this
         Offering to enable Hightimes Holding to list its shares of Class A Common Stock on Nasdaq, or that, upon consummation of the Origo Merger, the Origo Shares will
         qualify for continued listing on Nasdaq.

         The High Times Group has a limited operating history in the sale of products associated with the cannabis industry, which makes it difficult to accurately
         evaluate its business prospects.

                  The High Times Group has historically engaged in the publication of a monthly print and on-line magazine and the production and sponsorship of trade
         shows, festivals and events. Although the High Times Group contemplates various e-commerce initiatives and licensing its High Times brand, as well as developing
         an e-commerce store and licensing and branding initiatives for cannabis-based products, the High Times Group has no operating history in the commercial sale of
         products offered to users and producers of cannabis and cannabis-related products through wholesale or retail channels. While the High Times Group intends to
         pursue, acquire and integrate horizontal business lines involving the commercial sale of cannabis-related products, the High Times Group cannot guarantee that it
         will be successful in these prospective business initiatives and as a result its business prospects are difficult to accurately evaluate.

         Customer complaints and negative publicity regarding the products and services of the High Times Group could hurt the business and reputation of the High
         Times Group.

                  From time to time, the High Times Group may receive complaints from customers regarding the quality of its media content distributed through its High
         Times brand and its live-events and productions. Presently as a result of its print and online publications, and in the future in the event the High Times Group furthers
         its business lines involved in the commercial sale of cannabis-related products, it may be subject to complaints from consumers regarding the nature and quality of
         goods sold by the High Times Group. Dissatisfied consumers may threaten legal action against the High Times Group if no reimbursement is made. The High Times
         Group may become subject to product liability lawsuits from customers alleging injury because of a purported defect in its products or services, claiming substantial
         damages and demanding payments from the High Times Group. The High Times Group is in the chain of ownership when it supplies or distributes products, and
         therefore is subject to the risk of being held legally responsible for such products. Given the nature of these products (including their relation to cannabis or for other
         reasons), these claims may not be covered by the High Times Group’s insurance policies. Any resulting litigation could be costly for the High Times Group, divert
         management attention, result in increased costs of doing business, or otherwise have a material adverse effect on the business, results of operations, and financial
         condition of the High Times Group. Any negative publicity generated as a result of customer frustration or disagreement with the products or services of the High
         Times Group, or with its websites or trade shows, could damage its reputation and diminish the value of its brand name, which could have a material adverse effect
         on its business, results of operations, and financial condition.

         The High Times Group may be required to collect sales and other taxes.

                   New excise taxes may be imposed on the sale and production of products associated with cannabis by federal and state taxing authorities, suppressing sales.
         New government tax regulations may require that the High Times Group be responsible to collect those excise taxes, increasing its costs and risks. The High Times
         Group does not expect to collect sales or other similar taxes with respect to goods sold by it via its website, except for buyers from the State of California. The High
         Times Group expects to file quarterly sales tax returns with the State of California. Other states may, however, seek to impose sales tax collection obligations on out-
         of-state companies such as the High Times Group which engage in or facilitate online commerce, and a number of proposals have been made at the state and local
         level that would impose additional taxes on the sale of goods and services through the Internet. Such proposals, if adopted, could substantially impair the growth of
         Internet commerce, and could adversely affect the opportunity of the High Times Group to derive financial benefit from such activities. Moreover, a successful
         assertion by one or more states or any foreign country that the High Times Group should collect sales or other taxes on the exchange of merchandise on the High
         Times Group’s system could have a material adverse effect on the business, results operations, and financial condition of the High Times Group. Legislation limiting
         the ability of the states to impose taxes on Internet-based transactions has been proposed in the U.S. Congress. The High Times Group cannot assure that this
         legislation will ultimately be enacted into law or that the final version of this legislation will not contain a limited time period in which such tax moratorium will
         apply. In the event that the tax moratorium is imposed for a limited time period, there can be no assurance that the legislation will be renewed at the end of such
         period. Failure to enact or renew this legislation could allow various states to impose taxes on Internet-based commerce and the imposition of such taxes could have
         a material adverse effect on the business, results of operations, and financial condition of the High Times Group.

                                                                                             16




                                                                                                                                                       EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                                  20
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 22 of 239 PageID 121
         Table of Contents


         The business of the High Times Group may be subject to various government regulations, and its inability to comply fully with such regulations could harm its
         business.

                  The High Times Group may become subject to various federal, state and local laws affecting the possession, consumption, production, supply and sale of
         cannabis. The Federal Trade Commission, the Federal Food and Drug Administration, the Federal Drug Enforcement Agency and equivalent state agencies regulate
         all aspects of cannabis and the advertising and representations made by businesses in the sale of cannabis or cannabis-related products. The inability of the High
         Times Group to fully comply with these regulations, particularly as they evolve and are subject to varying degrees of regulatory oversight and discretion, would have
         material adverse effect on the business, reputation, results of operations, and financial condition of the High Times Group.

                  In addition, the ongoing and future business plans of the High Times Group rely on its ability to successfully establish and maintain effective controls that
         follow the United States Treasury Department’s Financial Crimes Enforcement Network (“FinCEN”) Guidance, “BSA Expectations Regarding Marijuana-Related
         Businesses,” in vetting and monitoring potential and actual customers and clients. Financial transactions involving proceeds generated by cannabis-related conduct
         can form the basis for prosecution under the federal money laundering statutes, unlicensed money transmitter statutes and the Bank Secrecy Act (“BSA”). However,
         supplemental guidance from the U.S. Department of Justice directs federal prosecutors to consider the federal enforcement priorities enumerated in the Cole
         Memorandum when determining whether to charge institutions or individuals with any of the financial crimes described above based upon cannabis-related activity.
         While the High Times Group believes that it is not currently subject to the BSA or FinCEN guidelines, the High Times Group may be required institute policies and
         procedures that mirror the stated goals of the FinCEN guidelines and will provide a framework by which we believe we can comply with the federal government’s
         stated objectives with respect to the potential conflict of law.

                   The High Times Group is also subject to government laws and regulations governing health, safety, working conditions, employee relations, wrongful
         termination, wages, taxes and other matters applicable to businesses in general. The High Times Group is not currently subject to direct federal, state or local
         regulation, or laws or regulations applicable to access to or commerce on the Internet, other than regulations applicable to businesses generally. It is possible that a
         number of laws and regulations may be adopted with respect to the Internet or other online services covering issues such as user privacy, freedom of expression,
         pricing, content and quality of products and services, taxation, advertising, intellectual property rights and information security. In addition, applicability to the
         Internet of existing laws governing issues such as property ownership, copyrights and other intellectual property issues, taxation, libel, obscenity and personal
         privacy is uncertain. The vast majority of such laws was adopted prior to the advent of the Internet and, as a result, do not contemplate or address the unique issues of
         the Internet and related technologies. In addition, numerous states, including the State of California in which the headquarters of the High Times Group are located,
         have regulations regarding the manner in which “wholesalers/retailers” may conduct business and the liability of “wholesalers/retailers” in conducting such business.
         There is a risk that governmental agencies will attempt to impose additional regulations impacting the High Times Group in the future, and such imposition could
         have a material adverse effect on the business, results of operations, and financial condition of the High Times Group. For example, several states have also proposed
         legislation that would limit the uses of personal user information gathered online or require online services to establish privacy policies. Changes to existing laws or
         the passage of new laws intended to address these issues, as well as laws, rules and regulations related to cannabis, could create uncertainty in the marketplace that
         could reduce demand for the services of the High Times Group or increase the cost of doing business as a result of litigation costs or increased service delivery costs,
         or could in some other manner could have a material adverse effect on the business, results of operations, and financial condition of the High Times Group. In
         addition, because the services of the High Times Group are expected to be accessible worldwide, and the High Times Group expects to eventually facilitate sales of
         goods to users worldwide, other jurisdictions may claim that the High Times Group is required to qualify to do business as a foreign corporation in a particular state
         or foreign country. The failure of any of the companies within the High Times Group to qualify as a foreign corporation in a jurisdiction where it is required to do so
         could subject the High Times Group to taxes and penalties for the failure to qualify, and could result in the inability of the High Times Group to enforce contracts in
         such jurisdictions. Any such new legislation or regulation, or the application of laws or regulations from jurisdictions whose laws do not currently apply to the
         business of the High Times Group, could have a material adverse effect on the business, results of operations, and financial condition of the High Times Group.

         The High Times Group may incur uninsured losses and insurance may be difficult to obtain or maintain.

                  Although the High Times Group maintains casualty, liability and property insurance coverage, along with workmen’s compensation and related insurance,
         the High Times Group cannot assure that it will not incur uninsured liabilities and losses as a result of the conduct of its current and future business operations. In
         particular, the High Times Group may incur liability involving the commercial sale of cannabis-related products or its live-events media business (including the
         Cannabis Cup) is deemed to have caused a personal injury. Uninsured losses in any significant amount could have a material adverse effect on the business, results of
         operations, and financial condition of the High Times Group.


                                                                                            17




                                                                                                                                                     EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                                21
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 23 of 239 PageID 122
         Table of Contents


                  Moreover, because of its involvement in the cannabis industry, insurance policies that are otherwise readily available to business owners, such as workers’
         compensation, general liability, and directors’ and officers’ insurance, may be more difficult for the High Times Group to find and more expensive for to obtain.
         There is a risk that the High Times Group may be unable to find and maintain such insurance policies, or that the cost of these policies will be unaffordable. If the
         High Times Group is unable to obtain or maintain such insurance policies on desirable terms, or at all, its ability to conduct business may be inhibited and it may be
         exposed to additional risks and financial liabilities.

         The insurance coverage of the High Times Group may be inadequate to cover all significant risk exposures; because it is associated with the cannabis industry, it
         has a difficult time obtaining the various forms of insurance that are desired to operate its business, which may expose the High Times Group to additional risk
         and financial liabilities.

                    The High Times Group will be exposed to liabilities that are particular to the products and services we provide. While the High Times Group intends to
         maintain insurance for certain risks, the amount of its insurance coverage may not be adequate to cover all claims or liabilities, and it may be forced to bear
         substantial costs resulting from the risks and uncertainties of its business. It is also not possible to obtain insurance to protect against all operational risks and
         liabilities. The failure to obtain adequate insurance coverage on terms favorable to the High Times Group, or at all, could have a material adverse effect on the
         business, results of operations, and financial condition of the High Times Group. The High Times Group does not have any business interruption insurance. Any
         business disruption or natural disaster could result in substantial losses, costs and diversion of resources.

                  Currently, the High Times Group has very limited insurance coverage in place for its business, personal property or workers' compensation insurance,
         directors’ and officers' liability insurance, and general liability insurance.

                  Insurance that is otherwise readily available in other industries is more difficult for the High Times Group to obtain, and more expensive, because the High
         Times Group is involved in, and does business with, individuals or businesses engaged in, the cannabis industry. There are no guarantees that the High Times Group
         will be able to find such insurances in the future, or that the cost will be affordable to it. If the High Times Group is forced to go without such insurance, It may be
         unable to enter into certain business sectors, its growth may be inhibited and, as a result, it may be exposed to additional risks and financial liabilities.

         If the High Times Group is unable to pay for material and services timely, the High Times Group could be subject to liens.

                  If the High Times Group fails to pay for materials and services for its business on a timely basis, its assets could be subject to material men’s and workmen’s
         liens. The High Times Group may also be subject to bank or secured liens in the event that it defaults on loans from banks or its secured lenders, if any.

         The management of the High Times Group will be subject to conflicts of interest.

                   Certain members of the management of the High Times Group may in the future become associated with or employed by other companies, which are
         engaged, or may become engaged, in the cultivation or dispensing of cannabis and cannabis related products or services. Conflicts of interest between the affiliates
         and/or directors and the High Times Group may arise by reason of such relationships. In addition, upon the Closing, the Successor will enter into a consulting
         services agreement (the “Consulting Services Agreement”) with Oreva Capital Corp., a Delaware corporation (“Oreva”), pursuant to which Oreva is to perform
         certain services for the Successor. Adam E. Levin, the Chief Executive Officer and Chairman of the High Times Group, is the principal stockholder of Oreva.

         The High Times Group may not achieve its goals and objectives.

                 While the management of the High Times Group believes that its experience and relationships will moderate this risk to some degree, no representation is
         made that any aspect of the High Times Group’s expansion projects will be successful.


                                                                                           18




                                                                                                                                                    EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                               22
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 24 of 239 PageID 123
         Table of Contents


         Targeted markets may not develop as expected.

                  If a market for the contemplated e-commerce store and contemplated licensing of the High Times brand does not develop, or if products associated with
         cannabis or other products and services that the High Times Group hopes to establish are not developed or commercialized as the High Times Group expects, or if
         the High Times Group fails to address the needs of this market, its business will be harmed. The High Times Group may not be able to successfully address these
         risks and difficulties or others, including those described elsewhere in these risk factors. Failure to adequately address these risks and difficulties could have a
         material adverse effect on the business, results of operations, and financial condition of the High Times Group.

         Security breaches and other disruptions could compromise the information maintained by the High Times Group and expose it to liability, which would cause its
         business and reputation to suffer.

                  In the ordinary course of business, the High Times Group may collect and store sensitive data, including intellectual property, its proprietary business
         information and that of its customers and business partners, and personally identifiable information of the High Times Group’s customers, in its data centers and on
         its networks. The secure processing, maintenance and transmission of this information is critical to the business strategy of the High Times Group. Despite the High
         Times Group’s planned security measures, its information technology and infrastructure may be vulnerable to attacks by hackers or breached due to employee error,
         malfeasance or other disruptions. Any such breach could compromise the High Times Group’s network, services and the information stored there could be accessed,
         publicly disclosed, lost or stolen. Any such access, disclosure or other loss of information could result in legal claims or proceedings, liability under laws that protect
         the privacy of personal information, regulatory penalties, and disruption to the High Times Group’s operations and the services it provides to customers. This often
         times results in a loss of confidence in a company’s products and services, which could adversely affect its ability to earn revenues and competitive position and
         could have a material adverse effect on the High Times Group’s business, results of operations, and financial condition.

         The products and services that High Times Group hopes to develop will likely result in increased costs.

                   The High Times Group expects its development costs to increase in future periods as it expands into new areas, and such increased costs could negatively
         affect its future operating results. The High Times Group expects to continue to expend substantial financial and other resources on its current business operations,
         including the publication of HIGH TIMES® magazine and related content, and the creation of organized live-event experiences and licensing and branding
         initiatives. Furthermore, the High Times Group intends to invest in marketing, licensing and product development programs, as well as associated sales and
         marketing programs, and general administration. These investments may not result in increased revenue or growth in the business. The failure of the High Times
         Group to materially increase its revenues could have a material adverse effect on the business, results of operations, and financial condition of the High Times Group.

         The inability of the High Times Group to effectively control costs and still maintain its business relationships, could have a material adverse effect on its
         business, results of operations, and financial condition.

                   It is critical that the High Times Group appropriately align its cost structure with prevailing market conditions to minimize the effect of economic downturns
         on its operations and, in particular, to build and maintain its user relationships. However, the High Times Group is limited in its ability to reduce expenses due to the
         ongoing need to continue to invest in research and development. In circumstances of reduced overall demand for the products and services of the High Times Group,
         its high cost structure could have a material adverse effect on the business, results of operations, and financial condition of the High Times Group. The inability of
         the High Times Group to align its cost structure in response to economic downturns on a timely basis could have a material adverse effect on the business, results of
         operations, and financial condition of the High Times Group. Conversely, adjusting the cost structure to fit economic downturn conditions may have a negative effect
         on the High Times Group during an economic upturn or periods of increasing demand for products. If the High Times Group too aggressively reduces its costs, it
         may not have sufficient resources to capture opportunities for expansion and growth and meet customer demand. The inability of High Times Group to effectively
         manage resources and capacity to capitalize on periods of economic upturn could have a material adverse effect on the business, results of operations, and financial
         condition of the High Times Group.


                                                                                             19




                                                                                                                                                       EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                                  23
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 25 of 239 PageID 124
         Table of Contents


         If the High Times Group is unable to accurately predict and respond to market developments or demands, its business, results of operations and financial
         condition will be adversely affected.

                  The cannabis industry is characterized by rapidly evolving technology, government regulations and methodologies. This makes it difficult to predict demand
         and market acceptance for the products and services of the High Times Group. In order to succeed, the High Times Group need to adapt the products it offers in order
         to keep up with technological developments and changes in consumer needs. The High Times Group cannot guarantee that it will succeed in enhancing its products
         and services, or developing or acquiring new products or features that adequately address changing technologies, user requirements and market preferences. The
         High Times Group also cannot assure you that the products and services it offers will be accepted by end users. If the products and services offered by the High
         Times Group are not accepted by customers, such sources will no long purchase such products and services, which could have a material adverse effect on the
         business, results of operations, and financial condition of the High Times Group. Changes in technologies, industry standards, the regulatory environment and
         customer requirements, and new product introductions by existing or future competitors, could render the existing products of the High Times Group obsolete and
         unmarketable, or require the High Times Group to enhance current products or develop new products. This may require it to expend significant amounts of money,
         time, and other resources to meet these demands. This could strain its personnel and financial resources. Furthermore, many modernization projects deal with
         customer mission critical applications, and therefore encapsulate risk for the customer.

         The High Times Group may be unable to identify, purchase or integrate desirable acquisition targets. Future acquisitions may not be successful and we may not
         realize the anticipated cost savings, revenue enhancements or other synergies from such acquisitions.

                  The High Times Group plans to investigate and acquire strategic businesses with the potential to be accretive to earnings, increase its market penetration,
         brand strength and its market position or enhancement its existing product offerings. There can be no assurance that the High Times Group will identify or
         successfully complete transactions with suitable acquisition candidates in the future.

                   Additionally, if the High Times Group were to undertake a substantial acquisition, the acquisition would likely need to be financed in part through
         additional financing from banks, through public offerings or private placements of debt or equity securities or through other arrangements. There can be no assurance
         that the necessary acquisition financing would be available to the High Times Group on acceptable terms if and when required.

                   The current owners of the High Times Group acquired the business of the High Times Group in February 2017 and is in the process of completing the
         transition to the new ownership. There also can be no assurance that the completed acquisition of THC will be successful. The High Times Group could have
         difficulty integrating the operations, systems, management and other personnel, technology and internal controls of THC or future acquisitions. These difficulties
         could disrupt the ongoing business of the High Times Group, distract its management and employees, increase its expenses and could have a material adverse effect
         on the business, results of operations, and financial condition of the High Times Group. Matters related to integration may also delay and/or jeopardize strategic
         initiatives in place to enhance profitability. The High Times Group may also experience an adverse impact on its operations and revenues if acquisition or integration
         activities disrupt key customer and supplier relationships or if the High Times Group fails to retain, motivate and integrate key management and other employees of
         acquired businesses. Even if the High Times Group are able to integrate successfully, it may not be able to realize the potential cost savings, synergies and revenue
         enhancements that may be anticipated from any such acquisition, either in the amount or within the time frame that it expected, and the costs of achieving these
         benefits may be higher than, and the timing may differ from, what the High Times Group expected. Furthermore, the entities that the High Times Group or the
         Successor acquire in the future may not maintain effective systems of internal controls, or the High Times Group may encounter difficulties integrating its system of
         internal controls with those of acquired entities, which could prevent the High Times Group and the Successor from meeting their respective reporting obligations.

                   In connection with any acquisitions, the High Times Group may acquire liabilities that may not adequately be covered by insurance or an enforceable
         indemnity or similar agreement from a creditworthy counterparty. Additionally, fees and expenses incurred in connection with any acquisitions could be material. As
         a result, the High Times Group may be responsible for significant out-of-pocket expenditures and these fees and liabilities, if they materialize, could have a material
         adverse effect on the business, results of operations, and financial condition of the High Times Group.

                  In addition, a significant portion of the purchase price of companies we acquire may be allocated to acquired goodwill and other intangible assets, which
         must be assessed for impairment at least annually. In the future, if the High Times Group’s acquisitions do not yield expected returns, the High Times Group may be
         required to take charges to its operating results based on this impairment assessment process, which could adversely affect its results of operations.

                  Acquisitions could also result in dilutive issuances of equity securities or the incurrence of debt, which could adversely affect the High Times Group’s
         operating results. The High Times Group may also unknowingly inherit liabilities from acquired businesses or assets that arise after the acquisition and that are not
         adequately covered by indemnities. In addition, if an acquired business fails to meet the High Times Group’s expectations, its operating results, business and
         financial position may suffer.


                                                                                           20




                                                                                                                                                   EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                              24
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 26 of 239 PageID 125
         Table of Contents


         The High Times Group has not conducted an evaluation of the effectiveness of its internal control over financial reporting and will not be required to do so until
         2018. If the High Times Group is unable to implement and maintain effective internal control over financial reporting investors may lose confidence in the
         accuracy and completeness of its financial reports and the market price of its common stock may be negatively affected.

                  As a public company, the High Times Group will be required to maintain internal control over financial reporting for the year ending December 31, 2018
         and to report any material weaknesses in such internal control. Section 404 of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”) requires that the High
         Times Group evaluate and determine the effectiveness of its internal control over financial reporting and, beginning with its annual report for the fiscal year ending
         December 31, 2018, provide a management report on the internal control over financial reporting, which must be attested to by its independent registered public
         accounting firm to the extent we decide not to avail ourselves of the exemption provided to an emerging growth company, as defined by The Jumpstart Our
         Businesses Act of 2012 (the “JOBS Act”). Since the High Times Group has not conducted an evaluation of the effectiveness of its internal control over financial
         reporting, the High Times Group may have undiscovered material weaknesses. If the High Times Group has a material weakness in its internal control over financial
         reporting, it may not detect errors on a timely basis and our financial statements may be materially misstated. The High Times Group is in the process of designing
         and implementing the internal control over financial reporting required to comply with this obligation, which process may be time consuming, costly, and
         complicated. If the High Times Group identifies material weaknesses in its internal control over financial reporting, if it is unable to comply with the requirements of
         Section 404 of the Sarbanes-Oxley Act in a timely manner, if it is unable to assert that our internal control over financial reporting are effective, or if its independent
         registered public accounting firm is unable to express an opinion as to the effectiveness of its internal control over financial reporting, if and when required, investors
         may lose confidence in the accuracy and completeness of our financial reports and the market price of its common stock could be negatively affected, and the High
         Times Group could become subject to investigations by the stock exchange on which its securities are listed, the SEC, or other regulatory authorities, which could
         require additional financial and management resources.

         The High Times Group may not be able to effectively manage its growth or improve its operational, financial, and management information systems, which
         could have a material adverse effect on the business, results of operations, and financial condition of the High Times Group.

                  In the near term, the High Times Group intends to expand the scope of its operations activities significantly. If the High Times Group is successful in
         executing its business plan, it will experience growth in its business that could place a significant strain on its business operations, finances, management and other
         resources. The factors that may place strain on its resources include, but are not limited to, the following:

                  Ɣ   The need for continued development of financial and information management systems;

                  Ɣ   The need to manage strategic relationships and agreements with manufacturers, customers and partners; and

                  Ɣ   Difficulties in hiring and retaining skilled management, technical, and other personnel necessary to support and manage the business.

                  Additionally, the strategy of the High Times Group could produce a period of rapid growth that may impose a significant burden on its administrative and
         operational resources. Its ability to effectively manage growth will require the High Times Group to substantially expand the capabilities of its administrative and
         operational resources and to attract, train, manage, and retain qualified management and other personnel. There can be no assurance that the High Times Group will
         be successful in recruiting and retaining new employees, or retaining existing employees.

                  The High Times Group cannot provide assurances that its management will be able to manage this growth effectively. Its failure to successfully manage
         growth could result in its sales not increasing commensurately with capital investments or could otherwise have a material adverse effect on the business, results of
         operations, and financial condition of the High Times Group.


                                                                                             21




                                                                                                                                                       EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                                  25
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 27 of 239 PageID 126
         Table of Contents


         We face significant competition across the media landscape, including from magazine publishers, digital publishers, social media platforms, search platforms,
         portals and digital marketing services, among others, which we expect will continue, and as a result we may not be able to maintain or improve our operating
         results.

                  We compete with other magazine publishers for market share and for the time and attention of consumers of print magazine content. The proliferation of
         choices available to consumers for information and entertainment has resulted in audience fragmentation and has negatively affected overall consumer demand for
         print magazines and intensified competition with other magazine publishers for share of print magazine readership. We also compete with digital publishers and other
         forms of media, including, among others, social media platforms, search platforms, portals and digital marketing services. The competition we face has intensified as
         a result of the growing popularity of mobile devices, such as smartphones and social-media platforms, and the shift in consumer preference from print media to
         digital media for the delivery and consumption of content, including video content. Social media and other platforms such as Facebook, Twitter, Snapchat, Google
         and Yahoo! are successful in gathering national, local and entertainment news and information from multiple sources and attracting a broad readership base. News
         aggregation websites and customized news feeds (often free to users) may reduce our traffic levels by minimizing the need for the audience to visit our websites or
         use our digital applications directly. Given the ever-growing and rapidly changing number of digital media options available on the Internet, we may not be able to
         increase our online traffic sufficiently and retain or grow a base of frequent visitors to our websites and applications on mobile devices. In addition, the ever-growing
         and rapidly changing number of digital media options available on the Internet may lead to technologies and alternatives that we are not able to offer.

                   These new platforms have reduced the cost of producing and distributing content on a wide scale, allowing new free or low-priced digital content providers
         to compete with us and other magazine publishers. The ability of our paid print and digital content to compete successfully with free and low-priced digital content,
         including video content, depends on several factors, including our ability to differentiate and distinguish our content from free or low-priced digital content, as well
         as our ability to increase the value of paid subscriptions to our customers by offering a different, deeper and richer digital experience. If we are unable to distinguish
         our content from that of our competitors or adapt to new distribution methods, our business, financial condition and results of operations may be adversely affected.
         We derive approximately half of our Revenues from advertising. The continuing shift in consumer preference from print media to digital media, as well as growing
         consumer engagement with digital media and social platforms, has introduced significant new competition for advertising. The proliferation of new platforms
         available to advertisers, combined with continuing strong competition from print platforms, has affected both the amount of advertising we are able to sell as well as
         the rates advertisers are willing to pay. Our ability to compete successfully for advertising also depends on our ability to drive scale, engage digital audiences and
         prove the value of our advertising and the effectiveness of our print and digital platforms, including the value of advertising adjacent to high quality content, and on
         our ability to use our brands to continue to offer advertisers unique, multi-platform advertising programs and franchises. If we are unable to demonstrate to
         advertisers the continuing value of our print and digital platforms or offer advertisers unique advertising programs tied to our brands, our business, financial
         condition and results of operations may be adversely affected.

         We are exposed to risks associated with the current challenging conditions in the magazine publishing industry.

                  High Times Group has experienced declines in its print and other advertising revenues and circulation revenues due to challenging conditions in the
         magazine publishing industry. For the years ended December 31, 2016, 2015 and 2014, its print and digital advertising revenues declined 6.4%, 30.6% and increased
         68.8%, respectively, as compared to the preceding year despite it having maintained or gained market share in advertising revenues in each of 2016, 2015, and 2014,
         and its circulation revenues (subscription and newsstand) declined 23.8%, 34.4% and increased 5.9%, respectively, as compared to the preceding year. The
         challenging conditions and High Times Group’s declining revenues may limit its ability to invest in our brands and pursue new business strategies, including
         acquisitions, and make it more difficult to attract and retain talented employees and management. Moreover, while High Times Group has reduced its costs
         significantly in recent years to address these challenges, it will need to reduce costs further and such reductions are subject to risks. See risk factor entitled, "We may
         experience financial and strategic difficulties and delays or unexpected costs in completing our various restructuring plans and cost-saving initiatives, including not
         achieving the anticipated savings and benefits of these plans and initiatives."

         Our profits may be affected by our ability to respond to recent and future changes in technology and consumer behavior.

                   Technology used in the publishing industry continues to evolve rapidly, and advances in that technology have Jed to alternative methods for the delivery and
         consumption of content, including via mobile devices such as smartphones. These technological developments have driven changes in consumer behavior, especially
         among younger demographics. Shifts to digital platforms present several challenges to our historical business model, which is based on the production and
         distribution of print magazines. In order to remain successful, we must continue to attract readers and advertisers to our print products while also continuing to adapt
         our business model to address changing consumer demand for digital content across a wide variety of devices and platforms.


                                                                                             22




                                                                                                                                                       EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                                  26
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 28 of 239 PageID 127
         Table of Contents


                  This adaptation poses certain risks. First, advertising models and pricing for digital platforms may not be as economically attractive to us as in print
         magazines, and our ability to continue to package print and digital audiences for advertisers could change in the future. Second, it is unclear whether it will be
         economically feasible for us to grow paid digital circulation to scale. Further, our practice of offering certain content on our websites for free may reduce demand for
         our paid content. In addition, the increasing adoption of ad-blocking tools could negatively impact the revenues that we generate on our digital platforms.

                   The transition from print to digital platforms may also reduce the benefit of important economies of scale we have established in our print production and
         distribution operations. The scale of our print operations has allowed us to support significant vertical integration in our production, consumer marketing and retail
         distribution operations, among others, as well as to secure attractive terms with our third-party suppliers, all of which have provided us with significant economic and
         competitive advantages. As the size of our print operations declines, the advantages of the economies of scale in our print operations may also decline.

                   Also, the shift to digital distribution platforms, many of which are controlled by third parties, may lead to pricing restrictions, the loss of distribution
         control, further loss of a direct relationship with advertisers and consumers and greater susceptibility to technological problems or failures in third-party systems as
         compared to our existing print distribution operations. Further, we may be required to incur significant costs as we continue to acquire new expertise and
         infrastructure to accommodate the shift to digital platforms, including additional consumer software and digital and mobile content development expertise, and we
         may not be able to economically adapt existing print production and distribution assets to support our digital operations. If we are unable to successfully manage the
         transition to a greater emphasis on digital platforms, continue to negotiate mutually agreeable arrangements with digital distributors or otherwise respond to changes
         in technology and consumer behavior, our business, financial condition and results of operations may be adversely affected.

                   In addition, the advertising industry continues to experience a shift toward digital advertising. Because rates for digital advertising are generally lower than
         for traditional print advertising, our digital advertising revenue may not fully replace print advertising revenue lost as a result of the shift. Growing consumer reliance
         on mobile devices adds additional pressure, as advertising rates are generally lower on mobile devices than on personal computers. If we are unable to effectively
         grow digital advertising revenues through the development of advertising products that are compelling to both marketers and consumers, our business, financial
         condition and results of operations may be adversely affected.

         If we fail to develop or acquire technologies that adequately serve changing consumer behaviors and support our evolving business needs, our business,
         financial condition and prospects may be adversely affected.

                  In order to respond to changing consumer behaviors, we need to invest in new technologies and platforms to deliver content and provide products and
         services where consumers demand it. If we fail to develop or acquire the necessary consumer-facing technologies or if the technologies we develop or acquire are not
         received favorably by consumers, our business, financial condition and prospects may be adversely affected. In addition, as our business evolves and we develop
         new revenue streams, we must develop or invest in new technology and infrastructure that satisfy the needs of the changing business. If we fail to do so, our
         business, financial condition and prospects may suffer. Further, if we fail to update our current technology and infrastructure to minimize the potential for business
         disruption, our business, financial condition and prospects may be adversely affected.

         Consolidation of the competitors of the High Times Group in the markets in which it operates could place the High Times Group at a competitive disadvantage
         and reduce its profitability.

                  The High Times Group operates in an industry which is highly fragmented due to the regulatory environment. However, there may be a trend or competitive
         advantage in consolidation to acquire value-added assets or scale our operations through its brand recognition. At the same time, such consolidation of its
         competitors may jeopardize the strength of the position of the High Times Group in one or more of the markets in which the High Times Group operates and any
         operational advantages or assets that it owns. Losing some of those advantages or assets could have a material adverse effect on the business, results of operations,
         and financial condition of the High Times Group.

         If the High Times Group is unable to continually innovate and increase efficiencies, its ability to attract new customers may be adversely affected.

                  In the area of innovation, the High Times Group must be able to develop new technologies, content and products that appeal to its customers. This depends,
         in part, on the technological and creative skills of its personnel and on its ability to protect its intellectual property rights. The High Times Group may not be
         successful in the development, introduction, marketing, and sourcing of new technologies, content or products, that satisfy customer needs, achieve market
         acceptance, or generate satisfactory financial returns.


                                                                                             23




                                                                                                                                                       EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                                  27
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 29 of 239 PageID 128
         Table of Contents


         If the High Times Group is unable to adopt or incorporate technological advances into its content and products, its business could become less competitive,
         uncompetitive, or obsolete and it may not be able to compete effectively with competitors' products.

                   The High Times Group expects that technological advances in the processes and procedures for Cannabis cultivation equipment will continue to occur. As a
         result, there are risks that products that compete with its products could be improved or developed. If the High Times Group is unable to adopt or incorporate
         technological advances, its products could be less efficient or cost-effective than methods developed and sold by its competitors, which could cause its products to
         become less competitive, uncompetitive or obsolete, which could have a material adverse effect on the business, results of operations, and financial condition of the
         High Times Group

         Litigation may adversely affect the business, financial condition, and results of operations of the High Times Group.

                   From time to time in the normal course of its business operations, the High Times Group may become subject to litigation that may result in liability
         material to its financial statements as a whole or may negatively affect its operating results if changes to its business operations are required. The cost to defend such
         litigation may be significant and may require a diversion of resources. There also may be adverse publicity associated with litigation that could negatively affect
         customer perception of its business, regardless of whether the allegations are valid or whether the High Times Group is ultimately found liable. Insurance may not be
         available at all or in sufficient amounts to cover any liabilities with respect to these or other matters. A judgment or other liability in excess of the insurance coverage
         of the High Times Group for any claims could have a material adverse effect on the business, results of operations, and financial condition of the High Times Group.

         If the High Times Group fails to protect or develop its intellectual property, its business, operations and financial condition could be adversely affected.

                  Any infringement or misappropriation of intellectual property of the High Times Group could damage its value and limit its ability to compete. The High
         Times Group may have to engage in litigation to protect the rights to its intellectual property, which could result in significant litigation costs and require a
         significant amount of management time and attention. In addition, the ability of the High Times Group to enforce and protect its intellectual property rights may be
         limited in certain countries outside the United States, which could make it easier for competitors to capture market position in such countries by utilizing
         technologies that are similar to those developed or licensed by the High Times Group.

                   The High Times Group may also find it necessary to bring infringement or other actions against third parties to seek to protect its intellectual property
         rights. Litigation of this nature, even if successful, is often expensive and time-consuming to prosecute and there can be no assurance that the High Times Group will
         have the financial or other resources to enforce its rights or prevent other parties from developing similar technology or designing around its intellectual property.

         Although the High Times Group believes that its intellectual property does not and will not infringe upon the patents or violate the proprietary rights of others, it
         is possible such infringement or violation has occurred or will occur in the future, which could have a material adverse effect on the business, results of
         operations, and financial condition of the High Times Group.

                   The High Times Group is not aware of any infringement by it of any person's or entity's intellectual property rights. In the event that products or services the
         High Times Group offers or sells are deemed to infringe upon the patents or proprietary rights of others, the High Times Group could be required to modify its
         products or services or to obtain a license for the manufacture and/or sale of such products or services or cease selling such products or services. In such event, there
         can be no assurance that the High Times Group would be able to do so in a timely manner, upon acceptable terms and conditions, or at all, and the failure to do any
         of the foregoing could have a material adverse effect on the business, results of operations, and financial condition of the High Times Group.

                  There can be no assurance that the High Times Group will have the financial or other resources necessary to enforce or defend a patent infringement or
         proprietary rights violation action. If products or services, or proposed products or services, are deemed to infringe or likely to infringe upon the patents or
         proprietary rights of others, the High Times Group could be subject to injunctive relief and, under certain circumstances, become liable for damages, which could
         also could have a material adverse effect on the business, results of operations, and financial condition of the High Times Group.


                                                                                             24




                                                                                                                                                        EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                                   28
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 30 of 239 PageID 129
         Table of Contents


         The trade secrets of the High Times Group may be difficult to protect.

                   The success of the High Times Group depends upon the skills, knowledge, and experience of its scientific and technical personnel, its consultants and
         advisors, as well as its licensors and contractors. Because the High Times Group operates in several highly competitive industries, it relies in part on trade secrets to
         protect its proprietary technology and processes. However, trade secrets are difficult to protect. The High Times Group enters into confidentiality or non-disclosure
         agreements with its corporate partners, employees, consultants, outside scientific collaborators, developers, and other advisors. These agreements generally require
         that the receiving party keep confidential and not disclose to third parties confidential information developed by the receiving party or made known to the receiving
         party by the High Times Group during the course of the receiving party's relationship with the High Times Group. These agreements also generally provide that
         inventions conceived by the receiving party in the course of rendering services to the High Times Group will be the exclusive property of the High Times Group, and
         the High Times Group enters into assignment agreements to perfect its rights.

                  These confidentiality, inventions and assignment agreements may be breached and may not effectively assign intellectual property rights to the High Times
         Group. Its trade secrets also could be independently discovered by competitors, in which case the High Times Group would not be able to prevent the use of such
         trade secrets by its competitors. The enforcement of a claim alleging that a party illegally obtained and was using our trade secrets could be difficult, expensive and
         time consuming and the outcome would be unpredictable. In addition, courts outside the United States may be less willing to protect trade secrets. The failure to
         obtain or maintain meaningful trade secret protection could have a material adverse effect on the business, results of operations, and financial condition of the High
         Times Group.

         The High Times Group faces intense competition and many of its competitors have greater resources that may enable them to compete more effectively.

                  The cannabis information, cultivation and dispensary industry is intensely competitive and the High Times Group expect competition to intensify further in
         the future. The websites of the High Times Group will be subject to competition for advertisers. The High Times Group will be subject to competition from well-
         established commercial cannabis information providers, media companies, growers and suppliers that have all necessary government permits. Some of its
         competitors have greater capital resources, facilities and diversity of product lines, which may enable them to compete more effectively in this market. As a potential
         supplier of other Cannabis products, the High Times Group competes with several larger and better-known companies that specialize in supplying and distributing a
         vast array of commercial goods. These competitors may devote their resources to developing and marketing products that will directly compete with the product lines
         of the High Times Group. Due to this competition, there is no assurance that the High Times Group will not encounter difficulties in obtaining revenues and market
         share or in the positioning of its products. There are no assurances that competition in the respective industries in which the High Times Group operates will not lead
         to reduced prices for its products and services. The inability of the High Times Group to successfully compete with existing companies and new entrants to the
         market could have a material adverse effect on the business, operations and financial condition of the High Times Group.

                  Current and potential competitors have established or may establish cooperative relationships among themselves or with third parties to increase such
         competitors’ ability to successfully market their tools and services. The High Times Group also expect that competition may increase as a result of eventual
         consolidation within the industry. As the High Times Group develops new products and services, it may begin to compete with companies with which it has not
         previously competed. The High Times Group may be unable to differentiate its products and services from those of its competitors, or successfully develop and
         introduce new products and services that are less costly than, or superior to, those of its competitors. This could have a material adverse effect on the business, results
         of operations and financial condition of the High Times Group.

         The future success of the High Times Group will depend on its key executive officers and its ability to attract, retain, and motivate qualified personnel.

                  The future success of the High Times Group largely depends upon the continued services of its executive officers and management team. If one or more of
         its executive officers are unable or unwilling to continue in their present positions, the High Times Group may not be able to replace them readily, if at all.
         Additionally, the High Times Group may incur additional expenses to recruit and retain new executive officers. If any of its executive officers joins a competitor or
         forms a competing company, the High Times Group may lose some of its potential customers. Finally, the High Times Group does not maintain "key person" life
         insurance on any of its executive officers. Because of these factors, the loss of the services of any of these key persons could have a material adverse effect on the
         business, results of operations, and financial condition of the High Times Group.


                                                                                             25




                                                                                                                                                       EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                                  29
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 31 of 239 PageID 130
         Table of Contents


                  The continuing ability of the High Times Group to attract and retain highly qualified personnel will also be critical to its success because it will need to hire
         and retain additional personnel as its business grows. There can be no assurance that the High Times Group will be able to attract or retain highly qualified personnel.
         The High Times Group faces significant competition for skilled personnel in its industry. This competition may make it more difficult and expensive to attract, hire,
         and retain qualified managers and employees. Because of these factors, the High Times Group may not be able to effectively manage or grow its business, which
         could have a material adverse effect on the business, results of operations, and financial condition of the High Times Group. As a result, the value of your investment
         could be significantly reduced or completely lost.

         The consideration being paid to the management or the High Times Group was not based on arms-length negotiation.

                  The compensation and other consideration paid or being paid by the High Times Group to its management has not been determined based on arm’s length
         negotiations. While management believes that the consideration is fair for the work being performed, the High Times Group cannot assure that the consideration to
         management reflects the true market value of its services.

         The High Times Group depends on its management but has no key man insurance.

                  The High Times Group’s business, to date, and for the foreseeable future, will be significantly dependent on its management team, directors and key
         consultants.

                   The loss of any one of these individuals could have a material adverse effect on the High Times Group. If the High Times Group lost the services of any one
         or more of its executive officers or key employees, it would need to devote substantial resources to finding replacements, and until replacements were found, the
         High Times Group would be operating without the skills or leadership of such personnel, any of which could have a material adverse effect on the business, results of
         operations, and financial condition of the High Times Group. As previously discussed, the High Times Group currently does not carry “key-man” life insurance
         policies covering any of these individuals.

         There are risks associated with the proposal expansion of the High Times business.

                  Any expansion plans undertaken by the High Times Group to increase or expand its operations entail risks, which may negatively impact the profitability of
         the High Times Group. Consequently, investors must assume the risk that (i) such expansion may ultimately involve expenditures of funds beyond the resources
         available to the High Times Group at that time, and (ii) management of such expanded operations may divert management’s attention and resources away from its
         existing operations, any of which factors could have a material adverse effect on the business, results of operations, and financial condition of the High Times Group.
         The High Times Group cannot assure investors that its products, procedures, or controls will be adequate to support the anticipated growth of its operations.

         The High Times Group may have difficulty accessing the service of banks, which may make it difficult for us to operate.

                  Since the use of marijuana is illegal under federal law, many banks will not accept for deposit funds from businesses involved with the marijuana industry.
         Consequently, businesses involved in the marijuana industry often have difficulty finding a bank willing to accept their business. The inability to open or maintain
         bank accounts may make it difficult for the High Times Group to operate our marijuana-related businesses. If any of its bank accounts are closed, the High Times
         Group may have difficulty processing transactions in the ordinary course of business, including paying suppliers, employees and landlords, which could have a
         significant negative effect on its operations and results of operations.

         The High Times Group could become subject to Section 280E of the Code

                  Section 280E of the Code prohibits marijuana businesses from deducting their ordinary and necessary business expenses, forcing such businesses to pay
         higher effective federal tax rates than similar companies in other industries. The effective tax rate on a marijuana business depends on how large its ratio of
         nondeductible expenses is to its total revenues. Although the Hightimes Holding Group does not cultivate, dispense or sell cannabis or any derivatives of the
         cannabis plant, and therefore does not believe that it is subject to Section 280E of the Code, there is no assurance that the Internal Revenue Services (the “IRS”) may
         not take a different position, which, if sustained, could materially and adversely affect the future profitability of the High Times Group.


                                                                                            26




                                                                                                                                                      EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                                 30
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 32 of 239 PageID 131
         Table of Contents


         Data Privacy and Security

                  High Times Group’s business activities are subject to laws and regulations governing the collection, use, sharing, protection and retention of personal data,
         which continue to evolve and have implications for how such data is managed. In addition, the Federal Trade Commission (the “FTC”) continues to expand its
         application of general consumer protection laws to commercial data practices, including to the use of personal and profiling data from online users to deliver targeted
         Internet advertisements. Most states have also enacted legislation regulating data privacy and security, including laws requiring businesses to provide notice to state
         agencies and to individuals whose personally identifiable information has been disclosed as a result of a data breach.

                  Similar laws and regulations have been implemented in many of the other jurisdictions in which the High Times Group operates, including the European
         Union. Recently, the European Union adopted the General Data Protection Regulation (“GDPR”), which is intended to provide a uniform set of rules for personal
         data processing throughout the European Union and to replace the existing Data Protection Directive (Directive 95/46/EC). Fully enforceable as of May 25, 2018, the
         GDPR expands the regulation of the collection, processing, use and security of personal data, contains stringent conditions for consent from data subjects,
         strengthens the rights of individuals, including the right to have personal data deleted upon request, continues to restrict the trans-border flow of such data, requires
         mandatory data breach reporting and notification, increases penalties for non-compliance and increases the enforcement powers of the data protection authorities.
         Also, in 2015, the European Court of Justice invalidated the U.S.-E.U. Safe Harbor framework, one of the legal mechanisms through which personal data could be
         transferred from the European Union to the United States, and the mechanism relied upon by the Company with respect to certain personal data transfers among the
         Company’s businesses, and between the Company and some of its third-party service providers. The Company has been putting into place, and working with its
         third-party service providers to implement, alternative legal mechanisms for cross-border personal data transfers.

                  In response to such developments, industry participants in the U.S., and Europe have taken steps to increase compliance with relevant industry-level
         standards and practices, including the implementation of self-regulatory regimes for online behavioral advertising that impose obligations on participating
         companies, such as the High Times Group, to give consumers a better understanding of advertisements that are customized based on their online behavior. High
         Times Group continues to monitor pending legislation and regulatory initiatives to ascertain relevance, analyze impact and develop strategic direction surrounding
         regulatory trends and developments, including any changes required in the Company’s data privacy and security compliance programs.

         We are an emerging growth company and it cannot be certain if the reduced disclosure requirements applicable to emerging growth companies will make its
         Common Stock less attractive to investors.

                   For as long as we continue to be an emerging growth company, we intend to take advantage of certain exemptions from various reporting requirements that
         are applicable to other public companies including, but not limited to, reduced disclosure obligations regarding executive compensation in our periodic reports and
         proxy statements, and exemptions from the requirements of holding a nonbinding advisory vote on executive compensation and stockholder approval of any golden
         parachute payments not previously approved. We cannot predict if investors will find our Common Stock less attractive because it will rely on these exemptions. If
         some investors find our Common Stock less attractive as a result, there may be a less active trading market for its Common Stock and its stock price may be more
         volatile.

                    We will remain an emerging growth company until the earliest of (i) the end of the fiscal year in which the market value of its Common Stock that is held by
         non-affiliates exceeds $700 million as of June 30, (ii) the end of the fiscal year in which it has total annual gross revenue of $1 billion or more during such fiscal
         year, (iii) the date on which it issues more than $1 billion in non-convertible debt in a three-year period or (iv) five years from the date of this proxy statement.

         Data Privacy and Security

                  Our business activities are subject to laws and regulations governing the collection, use, sharing, protection and retention of personal data, which continue to
         evolve and have implications for how such data is managed. In addition, the Federal Trade Commission (the “FTC”) continues to expand its application of general
         consumer protection laws to commercial data practices, including to the use of personal and profiling data from online users to deliver targeted Internet
         advertisements. Most states have also enacted legislation regulating data privacy and security, including laws requiring businesses to provide notice to state agencies
         and to individuals whose personally identifiable information has been disclosed as a result of a data breach.


                                                                                            27




                                                                                                                                                     EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                                31
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 33 of 239 PageID 132
         Table of Contents


                  Similar laws and regulations have been implemented in many of the other jurisdictions in which the Company operates, including the European Union.
         Recently, the European Union adopted the General Data Protection Regulation (“GDPR”), which is intended to provide a uniform set of rules for personal data
         processing throughout the European Union and to replace the existing Data Protection Directive (Directive 95/46/EC). Fully enforceable as of May 25, 2018, the
         GDPR expands the regulation of the collection, processing, use and security of personal data, contains stringent conditions for consent from data subjects,
         strengthens the rights of individuals, including the right to have personal data deleted upon request, continues to restrict the trans-border flow of such data, requires
         mandatory data breach reporting and notification, increases penalties for non-compliance and increases the enforcement powers of the data protection authorities.
         Also, in 2015, the European Court of Justice invalidated the U.S.-E.U. Safe Harbor framework, one of the legal mechanisms through which personal data could be
         transferred from the European Union to the United States, and the mechanism relied upon by the Company with respect to certain personal data transfers among the
         Company’s businesses, and between the Company and some of its third-party service providers. The Company has been putting into place, and working with its
         third-party service providers to implement, alternative legal mechanisms for cross-border personal data transfers.

                  In response to such developments, industry participants in the U.S., and Europe have taken steps to increase compliance with relevant industry-level
         standards and practices, including the implementation of self-regulatory regimes for online behavioral advertising that impose obligations on participating
         companies, such as the Company, to give consumers a better understanding of advertisements that are customized based on their online behavior. The Company
         continues to monitor pending legislation and regulatory initiatives to ascertain relevance, analyze impact and develop strategic direction surrounding regulatory
         trends and developments, including any changes required in the Company’s data privacy and security compliance programs.

         We are an emerging growth company and we cannot be certain if the reduced disclosure requirements applicable to emerging growth companies will make our
         Common Stock less attractive to investors.

                   For as long as we continue to be an emerging growth company, we intend to take advantage of certain exemptions from various reporting requirements that
         are applicable to other public companies including, but not limited to, reduced disclosure obligations regarding executive compensation in our periodic reports and
         proxy statements, and exemptions from the requirements of holding a nonbinding advisory vote on executive compensation and stockholder approval of any golden
         parachute payments not previously approved. We cannot predict if investors will find our Common Stock less attractive because we will rely on these exemptions. If
         some investors find our Common Stock less attractive as a result, there may be a less active trading market for our Common Stock and our stock price may be more
         volatile.

                   We will remain an emerging growth company until the earliest of (i) the end of the fiscal year in which the market value of our Common Stock that is held
         by non-affiliates exceeds $700 million as of June 30, (ii) the end of the fiscal year in which we have total annual gross revenue of $1 billion or more during such
         fiscal year, (iii) the date on which we issue more than $1 billion in non-convertible debt in a three-year period or (iv) five years from the date of this Offering
         Circular.

         ADDITIONAL RISKS RELATED TO THE CANNABIS INDUSTRY

         Federal Law Prohibits the Use of Cannabis and our Business is Dependent on the Growth of the Cannabis Industry.

                   Under the federal Controlled Substances Act ("CSA"), Cannabis is deemed to be a Schedule 1 narcotic that has no medical benefit. Therefore, a range of
         activities including cultivation and the personal use of Cannabis (including Cannabis infused products) is prohibited and is a criminal offense. Unless and until
         Congress amends the CSA with respect to medical Cannabis, as to the timing or scope of any which amendments there can be no assurance, there is a risk that
         federal authorities may enforce current federal law. The risk of strict enforcement of the CSA in light of political philosophy, Congressional activity, judicial the
         Company, and stated federal policy remains uncertain. Although the Company does not cultivate, sell or distribute Cannabis or marijuana infused products, and has
         no present intention to do so, our business and business prospects depends, in large measure, on the anticipated growth of the Cannabis industry.

                 If the Trump administration and federal agencies adopt a policy of stricter enforcement of the CSA, it could likely have a material and adverse affect on our
         planned business growth and prospects.


                                                                                            28




                                                                                                                                                     EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                                32
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 34 of 239 PageID 133
         Table of Contents


         The Cannabis industry is extremely speculative and its legality is uncertain.

                  The possession, consumption, production and sale of cannabis has historically been, and continues to be, illegal under federal law and in virtually all state
         and local jurisdictions that have not passed legislation to the contrary. A number of states have decriminalized cannabis to varying degrees and other states have
         created exemptions specifically for medical cannabis. Six states, including Delaware, Oregon, Alaska, Washington, Nevada and Massachusetts, have legalized the
         recreational use of cannabis, and California will legalize the recreational use of cannabis in January 2018. Variations exist among states that have legalized,
         decriminalized, or created medical cannabis exemptions.

                  In most states, the cultivation of cannabis for personal use continues to be prohibited except for those states that allow small-scale cultivation by the
         individual in possession of medical cannabis needing care or that person's caregiver. Active enforcement of state laws that prohibit personal cultivation of cannabis
         may indirectly and adversely affect our business and our revenue and profits.

                  While management believes that legalization trends are favorable and create a compelling business opportunity for early movers, there is no assurance that
         those trends will continue and be realized, that existing limited markets will continue to be available or that any new markets for cannabis and related products will
         emerge for the Company. Our business plan is based on the premise that cannabis legalization will expand, that consumer demand for cannabis will continue to
         exceed supply for the foreseeable future, and that consumer demand for cannabis for medical and recreational uses will grow as it becomes legal to possess and
         consume it. There is no assurance that this premise will prove to be correct or that we will be profitable in the future. Moreover, if cannabis legalization is scaled
         back or reversed at the state level, or if the federal government increases regulation and prosecution of cannabis-related activities, the ability of the High Times
         Group to generate revenue and profit could be materially and adversely impacted. In addition, with the rescission of the Ogden and Cole Memorandums (as defined
         below) by Attorney General Jeffrey Sessions on January 4, 2018, the risk of potential federal prosecution arising out of the states’ legalization of certain cannabis
         products has been made even more uncertain, which could also materially and adversely impact the Company’s revenue and profit.

         Enforcement of federal law under the CSA by the Department of Justice and the Trump administration may negatively impact the ability of the High Times
         Group to pursue its prospective business operations and/or generate revenues.

                 Under the federal Controlled Substance Act (“CSA”), the policies and regulations of the federal government and its agencies are that cannabis (marijuana)
         is a Schedule 1 Controlled Substance that is addictive and has no medical benefit. Enforcement of the CSA, including as it relates to cannabis, is subject to
         prosecutorial discretion and available resources. In the case of cannabis, and particularly in light of the growing legalization of cannabis at the state level,
         enforcement of the CSA is uncertain and could change rapidly, leaving businesses such as the High Times Group hard pressed to react and operate their businesses.

                 In an effort to provide guidance to federal law enforcement, under the Obama Administration, the Department of Justice (“DOJ”) issued Guidance
         Regarding Cannabis Enforcement to all United States attorneys in a memorandum from Deputy Attorney General David Ogden on October 19, 2009 (the “Ogden
         Memorandum”), in a memorandum from Deputy Attorney General James Cole on June 29, 2011 and in a memorandum from Deputy Attorney General James Cole
         on August 29, 2013 (the “Cole Memorandum”). Each memorandum provided that the DOJ was, at the time, committed to the enforcement of the CSA, but the DOJ
         was also committed to using its limited investigative and prosecutorial resources to address the most significant threats in the most effective, consistent and rational
         way.

                   Under the Trump administration, however, there is a risk that the enforcement of Federal laws under CSA may be “stepped up”, and that the guidance in the
         Ogden Memorandum and the Cole Memorandum may be overruled, thereby reversing course on the former Obama administration policies towards the Federal
         regulation of cannabis. On January 4, 2018, Attorney General Jeffrey Sessions rescinded the Ogden Memorandum and the Cole Memorandum, with the result being
         that any previous DPJ guidance under such memoranda was withdrawn, thus creating an environment where increases in cannabis-related prosecutions could be
         subject to increase. In addition, pursuant to a Presidential Executive Order signed in February 2017, the Attorney General created a Task Force on Crime Reduction
         and Public Safety to review, and provide recommendations with respect to, strategies to reduce crime, including, in particular, illegal immigration, drug trafficking,
         and violent crime. According to the Attorney General, one of the mandates of the Task Force is to undertake a review of existing policies in the areas of charging,
         sentencing, and marijuana to ensure consistency with the Department's overall strategy on reducing violent crime and with Administration goals and priorities. The
         Task Force was reviewing policies regarding the CSA and accepting recommendations regarding possible amendments through the end of July 2017. However, to
         date, the Task Force has yet to release those comments or make formal recommendations to change the laws. Should Congress enact legislation to enhance or expand
         the enforcement of the CSA provisions relating to marijuana, or if the Trump administration, or any future administration, seeks to enforce Federal laws regulating
         the production, possession, distribution, dispensation, administration, testing, or delivery of cannabis to the detriment of states that have enacted medical or
         recreational marijuana laws, the future and potential business prospects of the High Times Group would become more challenging, perhaps significantly so. Any
         such legislation or enforcement policies could adversely affect the business, results of operations, and financial condition of the High Times Group.

                   Moreover, Congress enacted an omnibus spending bill for fiscal year 2017 including a provision prohibiting the U.S. Department of Justice (which includes
         the Drug Enforcement Administration) from using funds appropriated by that bill to prevent states from implementing their cannabis laws. This provision, however,
         is effective only until September 30, 2017 and must be renewed by Congress in subsequent years. In order to extend the prohibition, it must be specifically included
         in the fiscal year 2018 Commerce, Justice, and Science (CJS) Appropriations bill. Currently, only the Senate version of the fiscal 2017 CJS Appropriations bill
         includes the prohibition and the House version does not. In USA vs. McIntosh, the United States Court of Appeals for the Ninth Circuit held that this provision
         prohibits the U.S. Department of Justice from spending funds from relevant appropriations acts to prosecute individuals who engage in conduct permitted by state
         cannabis laws and who strictly comply with such laws. However, the Ninth Circuit’s opinion, which only applies to the states of Alaska, Arizona, California, Hawaii,
         and Idaho, also held that persons who do not strictly comply with all state laws and regulations regarding the distribution, possession and cultivation of cannabis
         have engaged in conduct that is unauthorized, and in such instances the U.S. Department of Justice may prosecute those individuals. As a result, if Congress fails to
         include the provision prohibiting the U.S. Department of Justice from using funds appropriated by that bill to prevent states from implementing their cannabis laws,
         and the federal government decides to strictly enforce federal law with respect to cannabis operations, the High Times Group may have difficulty or may be unable to
         operate all or aspects of its business.


                                                                                           29




                                                                                                                                                    EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                               33
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 35 of 239 PageID 134
         Table of Contents


         We may become subject to adverse findings by federal or state agencies.

                   The High Times Group does not cultivate, dispense or sell cannabis or any derivatives of the cannabis plant, such as oils or edible products, that have been
         used and sold at our Cannabis Cup Events since 2010. Notwithstanding our efforts to ensure compliance with all applicable laws, rules and regulations at these
         events, it is possible that we may be accused by federal or state agencies of violating certain laws or regulations that involve the use of cannabis. An adverse finding
         could have a material adverse impact on our business and future prospects.

         Cannabis is not legal to produce or distribute in the U.S. under federal law and is subject to a "zero tolerance" policy as a controlled substance under the U.S.
         Controlled Substances Act.

                 In certain states, the growth and cultivation of cannabis is legal (California, Colorado, Hawaii, Maine, Maryland, Michigan, Montana, New Mexico,
         Oregon, Rhode Island, Vermont and Washington), although states are resistant to allow the cultivation of Cannabis due to resistance from the U.S. Department of
         Drug Enforcement Agency and prohibitions of federal law.

                  While the High Times Group does not engage in the production or distribution of Cannabis or any such other controlled substances governed under the U.S.
         Controlled Substances Act, the High Times Group has previously been and may continue to be the subject of a federal government investigation or department
         “matter” into the business and affairs of the High Times Group’s business segments.

                   For example, on February 16, 2017 the United States Attorney’s Office for the District of Nevada issued a letter to the Moapa Indian Reservation, a third-
         party venue operator for our March 2017 Las Vegas Cannabis Cup and owner of the land of the Moapa Band of Paiutes (the “2017 DA Letter”). The 2017 DA Letter
         issued, in part, a warning to the Moapa Indian Reservation that it’s leasing of the venue property for purposes of hosting the High Times Group’s March 2017
         Cannabis Cup may be a violation of federal law under Controlled Substances Act. The U.S. Attorney’s office took the position that any reliance on the Cole Offering
         Circular or such factor test under the Cole Offering Circular does not preclude the U.S. Attorney’s office from conducting a federal investigation of a matter or
         further prosecution of such a matter pursuant to a violation of federal law. Following the issuance of the 2017 DA Letter, the High Times Group and the venue
         operator decided to proceed with the production and presentation of Cannabis Cup event in Nevada on March 4-5. Further, the High Times Group issued an explicit
         instruction to all vendors, guests, performers and attendees of the March 2017 Las Vegas Cannabis Cup that the High Times Group does not condone the illegal sale
         of drugs covered under the Controlled Substance Act and that all parties are required to comply with applicable law concerning the distribution of Cannabis in any
         amount at such an event. These explicit instructions continue to be a basis of our internal policies and rules and continues to be issued to all parties and participants
         of our Cannabis Cup Events.

                   We believe that regardless of our Company’s internal policies, rules and enforcement thereof to maintain compliance with federal laws, our Live Production
         and Events segment may be exposed, from time to time, to the illegal sale of narcotics (including Cannabis) covered under the Controlled Substance Act. We believe
         that there can be no guarantee that our customers will follow state and/or federal laws as well as the regulations or the internal policies of our business. As a result,
         violations of our internal policies or applicable laws and regulations of the state and federal governments may occur, from time to time, and may stem from
         violations committed by our trade vendors and/or audience members attending our Cannabis Cup Events.

         Variations in state and local regulation and enforcement in states that have legalized medical Cannabis that may restrict Cannabis-related activities, including
         activities related to medical Cannabis may negatively impact our revenues and profits.

                  Individual state laws do not always conform to the federal standard or to other states laws. A number of states have decriminalized Cannabis to varying
         degrees, other states have created exemptions specifically for medical Cannabis, and several have both decriminalization and medical laws. Six states, Delaware,
         Oregon, Alaska, Washington, Nevada and Massachusetts have legalized the recreational use of Cannabis and California will permit the recreational use of Cannabis
         in January 2018. Variations exist among states that have legalized, decriminalized, or created medical Cannabis exemptions. For example, Delaware has limits on the
         number of Cannabis plants that can be homegrown. In most states, the cultivation of Cannabis for personal use continues to be prohibited except for those states that
         allow small-scale cultivation by the individual in possession of medical Cannabis needing care or that person's caregiver. Active enforcement of state laws that
         prohibit personal cultivation of Cannabis may indirectly and adversely affect our business and our revenue and profits.


                                                                                            30




                                                                                                                                                     EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                                34
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 36 of 239 PageID 135
         Table of Contents


                                                                     RISKS RELATED TO THE OFFERING

         The Determination of the Offering Price of the Class A Common Stock May Not Reflect the Value of the Company.

                  The $225,000,000 valuation of our currently outstanding shares of Class A Common Stock and the $11.00 per share Offering Price of the Class A Common
         Stock has been arbitrarily determined by the Company and is not based on book value, assets, earnings or any other recognizable standard of value. No assurance can
         be given that our Class A Common Stock, or any portion thereof, could be sold for the Offering Price or for any amount. If profitable results are not achieved from
         the Company’s operations, of which there can be no assurance, the value of the Class A Common Stock sold pursuant to this Offering could fall below the Offering
         Price and the Class A Common Stock could become worthless.

         This Offering has not been reviewed by independent professionals.

                  We have not retained any independent professionals to review or comment on this Offering or otherwise protect the interest of the investors hereunder.
         Although we have retained our own counsel, neither such counsel nor any other counsel has made, on behalf of the investors, any independent examination of any
         factual matters represented by management herein. Therefore, for purposes of making a decision to purchase our Offered Shares, you should not rely on our counsel
         with respect to any matters herein described. Prospective investors are strongly urged to rely on the advice of their own legal counsel and advisors in making a
         determination to purchase our Offered Shares.

         There is no minimum capitalization required in this Offering in excess of $5,000,000.

                  We cannot assure that all or a significant number of shares of our Class A Common Stock will be sold in this Offering. Once we have realized gross
         proceeds of $5,000,000 from the sale of 454,545 shares of Class A Common Stock, Investors’ subscription funds will be used by us as soon as they are received, and
         no refunds will be given if an inadequate amount of money is raised from this Offering to enable us to conduct our business. Management has no obligation to
         purchase shares of our Class A Common Stock. If we raise less than the entire amount that we are seeking in this Offering, then we may not have sufficient capital to
         meet our operating requirements or to list our shares of Class A Common Stock on Nasdaq. We cannot assure that we could obtain additional financing or capital
         from any source, or that such financing or capital would be available to us on terms acceptable to us. Under such circumstances, investors in our Class A Common
         Stock could lose their investment in our Company. Furthermore, investors who subscribe for shares in the earlier stages of this Offering will assume a greater risk
         than investors who subscribe for shares later in this Offering as subscriptions approach the $50,000,000 of Offered Shares.

         We may not be able to satisfy listing requirements of a Qualified Stock Exchange to maintain a listing of our Common Stock.

                   If our Class A Common Stock is listed on Nasdaq, the OTCQX Market or the Toronto Venture Exchange of the TSX, we must meet certain financial and
         liquidity criteria to maintain such listing. If we violate the maintenance requirements for continued listing of our Class A Common Stock on such Qualified Stock
         Exchange, our Class A Common Stock may be delisted. In addition, our board may determine that the cost of maintaining our listing on a national securities
         exchange outweighs the benefits of such listing. A delisting of our Class A Common Stock from Nasdaq, the OTCQX Market or the Toronto Venture Exchange of
         the TSX may materially impair our stockholders’ ability to buy and sell our Class A Common Stock and could have an adverse effect on the market price of, and the
         efficiency of the trading market for, our Class A Common Stock. In addition, in order to list, we will be required to, among other things, file with the SEC a post-
         qualification amendment to the Offering Statement, and then file a Form 8-A in order to register our shares of Class A Common Stock under the Securities Exchange
         Act of 1934, as amended. The post-qualification amendment of the Offering Statement is subject to review by the SEC, and there is no guarantee that such
         amendment will be qualified promptly after filing. Any delay in the qualification of the post-qualification amendment may cause a delay in the initial trading of our
         Class A Common Stock on Nasdaq, the OTCQX Market or the Toronto Venture Exchange of the TSX. For all of the foregoing reasons, you may experience a delay
         between the closing of your purchase of shares of our Class A Common Stock and the commencement of exchange trading of our Class A Common Stock. In
         addition, the delisting of our Class A Common Stock could significantly impair our ability to raise capital.

                   If we fail to meet the minimum requirements for listing on Nasdaq, we intend to seek to have our Class A Common Stock quoted on the OTCQX or the
         Toronto Venture Exchange of the TSX. The OTCQX is not a stock exchange, and if our Class A Common Stock trades on the OTCQX there may be significantly
         less trading volume and analyst coverage of, and significantly less investor interest in, our Class A Common Stock, which may lead to lower trading prices for our
         Class A Common Stock.


                                                                                          31




                                                                                                                                                  EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                            35
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 37 of 239 PageID 136
         Table of Contents


                                                             RISKS RELATED TO OUR CLASS A COMMON STOCK

         No Assurance that dividends will be paid by the Company.

                  Payment of cash distributions on the Class A Common Stock is within the discretion of the Company’s Board of Directors and management and will depend
         upon the Company's future earnings, its capital requirements and financial condition, and other relevant factors. At the present time, the Company’s management
         intends to reinvest earnings in the Company, the purpose of which is to increase the potential for long-term profitability and enterprise value of the Company and
         increase cash reserves where possible. The Company does not intend to declare any dividends unless funds are legally available and the Company’s management has
         determined, in its sole discretion, that dividends should be paid. There can be no guarantees that dividends will ever be paid by the Company.

         Our principal shareholders own voting control of the Company and, indirectly, the THC Group.

                  After giving effect to our recent stock split, our current officers, directors, founders and principal shareholders currently own a total of 14,034,802 shares of
         our Class A Common Stock or approximately 68.61% of the total issued and outstanding capital stock of Hightimes Holders. Our principal shareholders will
         continue to own a majority of our outstanding voting shares even if a maximum of 4,545,455 shares of Class A Common Stock are issued pursuant to this Offering
         for a total of $50,000,000. These shareholders are able to exercise significant control over all matters requiring shareholder approval, including the election of
         directors and approval of significant corporate transactions. This concentration of ownership may have the effect of delaying or preventing a change in control and
         might adversely affect the market price of our Common Stock. This concentration of ownership may not be in the best interests of all of our shareholders.

         Our failure to maintain effective internal controls over financial reporting could have an adverse impact on us.

                   We are required to establish and maintain appropriate internal controls over financial reporting. Failure to establish those controls, or any failure of those
         controls once established, could adversely impact our public disclosures regarding our business, financial condition or results of operations. In addition,
         management’s assessment of internal controls over financial reporting may identify weaknesses and conditions that need to be addressed in our internal controls over
         financial reporting or other matters that may raise concerns for investors. Any actual or perceived weaknesses and conditions that need to be addressed in our internal
         control over financial reporting, disclosure of management’s assessment of our internal controls over financial reporting or disclosure of our public accounting firm’s
         attestation to or report on management’s assessment of our internal controls over financial reporting may have an adverse impact on the price of our Class A
         Common Stock.

         Our Class A Common Stock could be subject to the “Penny Stock” rules of the Securities and Exchange Commission if it were publicly traded and may be
         difficult to sell.

                  Our shares of Class A Common Stock are considered to be “penny stocks” because they are not registered on a national securities exchange or listed on an
         automated quotation system sponsored by a registered national securities association, pursuant to Rule 3a51-1(a) under the Exchange Act. For any transaction
         involving a penny stock, unless exempt, the rules require that a broker or dealer approve a person’s account for transactions in penny stocks and that the broker or
         dealer receives from the investor a written agreement to the transaction, setting forth the identity and quantity of the penny stock to be purchased. The broker or
         dealer must also deliver, prior to any transaction in a penny stock, a disclosure schedule prescribed by the Securities and Exchange Commission relating to the penny
         stock market, which sets forth the basis on which the broker or dealer made the suitability determination and that the broker or dealer received a signed, written
         agreement from the investor prior to the transaction. Generally, brokers may be less willing to execute transactions in securities subject to the “penny stock” rules.
         This may make it more difficult for investors to dispose of our common stock and cause a decline in the market value of our stock.

         The market for penny stocks has suffered in recent years from patterns of fraud and abuse.

         Stockholders should be aware that, according to SEC Release No. 34-29093, the market for penny stocks has suffered in recent years from patterns of fraud and
         abuse. Such patterns include:

                  Ɣ   control of the market for the security by one or a few broker-dealers that are often related to the promoter or issuer;

                  Ɣ   manipulation of prices through prearranged matching of purchases and sales and false and misleading press releases;

                  Ɣ   boiler room practices involving high-pressure sales tactics and unrealistic price projections by inexperienced salespersons;

                  Ɣ   excessive and undisclosed bid-ask differential and markups by selling broker-dealers; and

                  Ɣ   the wholesale dumping of the same securities by promoters and broker-dealers after prices have been manipulated to a desired level, along with the
                      resulting inevitable collapse of those prices and with consequential investor losses.


                                                                                            32




                                                                                                                                                      EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                                 36
               Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 38 of 239 PageID 137
         Table of Contents


                  Our management is aware of the abuses that have occurred historically in the penny stock market. Although we do not expect to be in a position to dictate
         the behavior of the market or of broker-dealers who participate in the market, management will strive within the confines of practical limitations to prevent the
         described patterns from being established with respect to our shares of common stock. The occurrence of these patterns or practices could increase the volatility of
         our share price.

         External Economic Factors May have a Material Adverse Impact on the Company’s Business Prospects.

                  Success can also be affected significantly by changes in local, regional and national economic conditions. Factors such as inflation, labor, energy, real estate
         costs, the availability and cost of suitable employees, fluctuating interest rates, state and local laws and regulations and licensing requirements and increased
         competition can also adversely affect the Company.

         The foregoing risk factors are not to be considered a definitive list of all the risks associated with an investment in our Offered Shares. This Offering Circular
         contains forward-looking statements that are based on our current expectations, assumptions, estimates, and projections about our business, our industry, and
         the industry of our clients. When used in this Offering Circular, the words “expects,” anticipates,” “estimates,” “intends,” “believes” and similar expressions are
         intended to identify forward-looking statements. These forward-looking statements are subject to risks and uncertainties that could cause actual results to differ
         materially from those projected. The cautionary statements made in this Offering Circular should be read as being applicable to all related forward-looking
         statements wherever they appear in this Offering Circular.

                                                                                  USE OF PROCEEDS

                  Assuming the sale by us of $50,000,000 and estimated selling agent fees and offering expenses (including selling agent fees of up to $1,400,000 and
         marketing expenses (including without limitation, media expenses, and website posting fees) and professional fees of up to $2,000,000, the total net proceeds to us
         would be approximately $16,600,000. We currently intend to use such net proceeds as set forth below. We expect from time to time to evaluate the acquisition of
         businesses, products and technologies for which a portion of the net proceeds may be used, although we currently are not planning or negotiating any such
         transactions. As of the date of this Offering Circular, we cannot specify with certainty all of the particular uses for the net proceeds to us from the sale of Common
         Stock. Accordingly, we will retain broad discretion over the use of these proceeds, if any. The following table represents management’s best estimate of the uses of
         the net proceeds received from the sale of our shares of Class A Common Stock in this Offering and our related CF Offering, assuming the sale of, respectively,
         100%, 75%, 50% and 25% of the Common Stock shares offered for sale in this Offering.

         Percentage of Offering Sold

                                                                                     10%                 25%                 50%                 75%                 100%
         Estimated Offering Expense (1)                                       $      2,400,000    $      3,000,000    $      5.000,000     $     6,000,000     $     7,000,000
         Payment of accrued interest (2)                                               570,000             570,000             570,000             570,000              570,000
         Reduction of Debt (3)                                                              -0-          1,500,000           5,000,000           7,500,000          12,500,000
         Expanding our Cannabis Cup events                                             750,000           2,250,000           3,000,000           5,000,000            6,000,000
         Marketing and licensing our brand                                           1,000,000           1,500,000           3,000,000           4.500,000           5,000,000
         Potential acquisitions and joint ventures                                          -0-          3,000,000           6,000,000           7,500,000          10,000,000
         Working Capital                                                               280,000             680,000           2,430,000           6,430,000           8,930,000

         Total Net Proceeds (1)(4)                                            $      5,000,000    $     12,500,000    $     25,000,000     $    37,500,000     $    50,000,000

         (1)      In the event that our estimated offering expenses are less than the amounts indicated above, any such excess funds shall be applied toward our working
                  capital and other corporate purposes

         (2)      Assumes payment of quarterly interest for the period ended February 28, 2018 on the outstanding principal amount of Purchase Notes immediately prior to
                  automatic conversion into Class A Common Stock.

         (3)      Assumes that ExWorks Capital Fund I, L.P. will agree to either extend the August 28, 2018 maturity date of its convertible note or elect to convert such note
                  into shares of Class A Common Stock.

                  Unless Ex Works significantly extends the maturity date of our obligations or converts its note into shares of our Class A Common Stock, or we are able to
                  refinance such indebtedness we will have to apply at least $13.3 million of net proceeds of this Offering to retire such indebtedness. As at the date of this
                  Offering Circular, although we have reached an agreement in principle with ExWorks to increase our loan to $12,500,000 and extend its maturity date to as
                  late as Februry 28, 2021, we have no legally binding commitment from ExWorks to extend the August 28, 2018 maturity date of the ExWorks loan, or
                  convert any portion of its note into our Class A Common Stock. In addition, we have no commitment from a third party investor or lender to refinance such
                  ExWorks loan. Accordingly, there can be no assurance that the High Times Group will be able to raise any meaningful net proceeds from the Offering or
                  from other sources in amounts needed to significantly reduce or retire its indebtedness to ExWorks and provide necessary expansion and working capital. In
                  addition even if we raise significant net proceeds from this Offering and repay the ExWorks indebtedness, funds, otherwise intended to be used to finance
                  our brand development and expansion of our business will not be available for such purposes and our ability to achieve our strategic goals will be materially
                  and adversely affected. See “Risk Factors” on page 13 of this Offering Circular.

         (4)      In the event we sell up to $30,000,000 of Additional Shares, the net proceeds, if any, from such sales will be used (a) to increase our marketing and
                  licensing programs, (b) finance potential acquisitions and joint ventures, and (c) for working capital.

                                                                                            33




                                                                                                                                                     EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                                37
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 39 of 239 PageID 138
         Table of Contents


                Although we have held discussions with various media and publication companies, as of the date of this offering circular we have no definitive or binding
         agreements in place to consummate any additional acquisitions or joint ventures, or agreements as to the terms of any such transactions.

                   The amounts set forth above are estimates, and we cannot be certain that actual costs will not vary from these estimates. Our management has significant
         flexibility and broad discretion in applying the net proceeds received in this Offering. We cannot assure you that our assumptions, expected costs and expenses and
         estimates will prove to be accurate or that unforeseen events, problems or delays will not occur that would require us to seek additional debt and/or equity funding,
         which may not be available on favorable terms, or at all. See “Risk Factors.”

                  This expected use of the net proceeds from this Offering represents our intentions based upon our current financial condition, results of operations, business
         plans and conditions. As of the date of this Offering Circular, we cannot predict with certainty all of the particular uses for the net proceeds to be received upon the
         closing of this Offering or the amounts that we will actually spend on the uses set forth above. The amounts and timing of our actual expenditures may vary
         significantly depending on numerous factors. As a result, our management will retain broad discretion over the allocation of the net proceeds from this Offering.

                  We may also use a portion of the net proceeds for the investment in strategic partnerships and possibly the acquisition of complementary businesses,
         products or technologies, although we have no present commitments or agreements for any specific acquisitions or investments. Pending our use of the net proceeds
         from this Offering, we intend to invest the net proceeds in a variety of capital preservation investments, including short-term, investment grade, interest bearing
         instruments and U.S. government securities.

                                                                                      DILUTION

                  As of December 31, 2017, prior to giving effect to our 1.9308657-for-one forward stock split, there were an aggregate of 10,593,468 shares of our Class A
         Common Stock and no shares of our Class B Common Stock issued and outstanding. After giving effect to such stock split consummated as of January 15, 2018,
         there are an aggregate of 20,454,564 shares of Hightimes Holiding Class a Common stock issued and outstanding.

                 If you purchase shares in this Offering, your ownership interest in our Class A Common Stock will be diluted immediately, to the extent of the difference
         between the price to the public charged for each share in this Offering and the net tangible book value per share of our Common Stock (including the Class B
         Common Stock) after this Offering of Class A Common Stock.

               Our net pro-forma tangible book value as of September 30, 2017, was a negative ($43,213,396) or ($2.11) on current outstanding share of our Class A
         Common Stock, based on 20,454,564 outstanding shares of Class A Common Stock, after giving effect to our 1.9308657-for-one forward stock split.

                   Assuming the sale of all 4,545,454 shares of Class A Common Stock in this Offering at the initial public offering price of $11.00 per share, after giving
         effect to the conversion of all Sellers Purchase Notes into 2,007,042 shares of Class A Common Stock, the conversion of the BioCup Note into 35,211 shares of
         Class A Common Stock, and after deducting approximately $4,000,000 in maximum sales commissions and an additional $3,000,000 in estimated maximum
         marketing and other offering expenses payable by us, our pro forma as adjusted net tangible book value of our Common Stock would have been approximately
         $30,162,950 or $1.1154 per share as at September 30, 2017. This amount represents an immediate increase in pro forma net tangible book value of $3.2281 per share
         to our existing stockholders at the date of this Offering Circular, and an immediate dilution in pro forma net tangible book value of approximately ($7.7719) or
         (70.65%) per share to new investors purchasing shares of Class A Common Stock in this Offering at $11.00 per share.

                  The following tables illustrates the per share dilution to new investors discussed above, assuming the sale of, respectively, 100%, 75%, 50% and 25% of the
         shares offered for sale in this Offering (after our estimated maximum offering expenses of up to $3,400,000):

         Funding Level                                                                          $    50,000,000      $    37,500,000     $    25,000,000      $    12,500,000
         Offering Price                                                                         $         11.00      $         11.00     $         11.00      $         11.00
         Pro forma net tangle book value per Common Stock share before the Offering             $       (2.1127)     $       (2.1127)    $       (2.1127)     $       (2.1127)
         Increase in per common share attributable to investors in this Offering                $        3.2281      $        2.9103     $        2.4775      $        2.0032
         Pro forma net tangle book value per Common Stock share after the Offering              $        1.1154      $        0.7976     $        0.3648      $       (0.1095)
         Dilution to investors                                                                  $       (7.7719)     $       (8.0897)    $       (8.5225)     $       (8.9968)
         Dilution as a percent of Offering Price                                                         -70.65%              -73.54%             -77.48%              -81.79%


                                                                                           34




                                                                                                                                                    EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                               38
               Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 40 of 239 PageID 139
         Table of Contents


                  The following tables set forth, assuming the sale of, respectively, 100%, 75%, 50%, 25% and 10% of the shares offered for sale in this Offering, the total
         number of shares previously sold to existing stockholders, the total consideration paid for the foregoing and the respective percentages applicable to such purchased
         shares and consideration paid, based on an average price of $0.47873 per share paid by existing stockholders and $11.00 per share paid by investors in this Offering.

                                                                                                      Shares Purchased                     Total Cash Consideration
                                                                                                   Number        Percentage                Amount         Percentage
         Assuming 100% of Shares Sold:
         Existing stockholders (1)                                                                   20,454,564               81.18% $       9.791.870                16.38%
         New Investors                                                                                4,545,454               18.82% $      50,000,000                83.62%
         Total                                                                                       25,000,018              100.00% $      59,791,870               100.00%

                                                                                                      Shares Purchased                     Total Cash Consideration
                                                                                                   Number        Percentage                Amount         Percentage
         Assuming 75% of Shares Sold:
         Existing Stockholders (1)                                                                   20,454,564               85.71% $       9.791.870                20.71%
         New Investors                                                                                3,409,091               14.29% $      37,500,000                79.29%
         Total                                                                                       23,863,655              100.00% $      47,291,870               100.00%

                                                                                                      Shares Purchased                       Total Consideration
                                                                                                   Number        Percentage                Amount         Percentage
         Assuming 50% of Shares Sold:
         Existing Stockholders (1)                                                                   20,454,564               90,00% $       9.791.870                28.14%
         New Investors                                                                                2,272,727               10.00% $      25.000,000                71.86%
         Total                                                                                       22,727,291              100.00% $      34,791,790               100.00%

                                                                                                      Shares Purchased                       Total Consideration
                                                                                                   Number        Percentage                Amount         Percentage
         Assuming 25% of Shares Sold:
         Existing Stockholders (1)                                                                   20,454,564               94,74% $        9.791.870               43.93%
         New Investors                                                                                1,136,364                5.26% $      12,500,000                56.07%
         Total                                                                                       21,590,928              100.00% $      22,291,790,              100.00%

                                                                                                      Shares Purchased                       Total Consideration
                                                                                                   Number        Percentage                Amount         Percentage
         Assuming 10% of Shares Sold:
         Existing Stockholders (1)                                                                   20,454,564               97.83% $        9.791.870               66.20%
         New Investors                                                                                  454,545                2.17% $        5,000,000               33.80%
         Total                                                                                       20,909,109              100.00% $      14,791,790,              100.00%


         (1)     Does not include up to 1,220,983 shares issuable at $0.001 per share, to ExWorks Capital upon exercise of warrants, up to 1,161,616 shares issuable to
                 ExWorks Capital upon full conversion of a $11,500,000 convertible note, 35,211 shares issuable upon conversion of a $375,000 principal amount of BioCup
                 Note, 2,007,042 shares issuable upon conversion of $28,500,000 principal amount of Purchase Notes, and up to 1,737,797 shares issuable upon exercise of
                 outstanding stock options.


                                                                                          35




                                                                                                                                                  EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                            39
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 41 of 239 PageID 140
         Table of Contents


            MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF HIGH TIMES GROUP

         The following discussion of Hightimes HoldingHightimes Holding’s financial condition and results of operations should be read in conjunction with Hightimes
         HoldingHightimes Holding’s consolidated financial statements and notes to those statements included in this Offering Circular. This discussion contains forward-
         looking statements that involve risks and uncertainties. Please see the sections entitled, “Forward-Looking Statements” and “Risk Factors” in this Offering
         Circular. References in this section to the “Company,” “we,” “us” and “our” are to Hightimes Holding, and unless the context otherwise requires, together with its
         consolidated subsidiaries.

         Overview

                 Hightimes Holding Corp. was formed as a Delaware corporation in December 2016. The Company was formed to acquire 100% of the common stock of
         Trans-High Corporation.

                  On March 1, 2017, the Company acquired 100% of the issued and outstanding common stock of Trans-High Corporation (“THC”) and its wholly owned
         subsidiaries High Times Production Inc., Cannabis Business Digital, LLC, The Hemp Company of America, Inc., Hemp Times, Inc., High Times, Inc., New Morning
         Productions, Inc. and Planet Hemp, Inc. (collectively “High Times Group”).

                  THC was Originally founded in 1974 as a print magazine publication, Trans-High Corporation, a New York Corporation, doing business as “HIGH
         TIMES”® has evolved from a print magazine into a diversified media, information services and live entertainment company focused on creating and distributing
         authoritative and engaging content related to “all things Cannabis” to consumers and businesses throughout the world. Over its 43-year history, the HIGH TIMES®
         magazine has been providing consumers and businesses with information on cultivation, legal issues, entertainment, culture and hard-hitting news surrounding the
         Cannabis industry. Its core properties, including its High Times and Cannabis Cup brands, are delivered to an audience within markets of the Cannabis industry.

                   The High Times Group delivers its content to consumers across a variety of distribution platforms consisting not only of traditional print, but also through
         an array of digital platforms including websites, applications for mobile devices and tablets, social media and live entertainment events. The High Times Group is
         focused on pursuing integrated strategies across its business divisions to continue to capitalize on the growth in digital consumption and the development of
         continuing state legalization of both medical and recreational Cannabis consumption and production. The High Times Group believes that the increasing number of
         media choices and formats will allow us to continue to deliver its content in a more engaging, timely and personalized manner, provide opportunities to more
         effectively monetize its content via strong customer relationships and more compelling and engaging advertising solutions and reduce the production and distribution
         costs of print publication and continue to focus on digital platforms and live entertainment events.

                  The High Times Group’s operations are organized into four reporting segments: (i) festivals events and competitions, including live events and productions,
         including its Cannabis Cup®; (ii) publishing and print advertising, including the publication of our monthly High Times Magazine®; (iii) e-Commerce; and (iv)
         licensing and branding, including co-sponsorship and strategic partnership arrangements.

         Financial Statement Presentation

                  The accompanying unaudited condensed consolidated financial statements have been prepared in conformity with generally accepted accounting principles
         in the United States (“GAAP”) for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X. Pursuant to these rules
         and regulations, certain information and note disclosures, normally included in financial statements prepared in accordance with GAAP, have been condensed or
         omitted. GAAP requires management to make estimates and assumptions that affect reported amounts and related disclosures. In the opinion of management, all
         adjustments (consisting of normal recurring items) considered necessary for a fair presentation have been included. Operating results for the nine months ended
         September 30, 2017 are not necessarily indicative of the results that may be expected for the fiscal year ended December 31, 2017. The balance sheet as of December
         31, 2016 has been derived from the audited financial statements at that date, but does not include all of the information and footnotes required by GAAP for
         complete financial statements. For further information, refer to the High Times Group’s consolidated financial statements and notes thereto. The notes to the
         unaudited condensed consolidated financial statements are presented on a continuing basis unless otherwise noted.


                                                                                          36




                                                                                                                                                   EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                             40
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 42 of 239 PageID 141
         Table of Contents


         Principles of consolidation

                 The consolidated financial statements include the accounts of the Company, its wholly-owned subsidiary, Trans-High Corporation (“THC”), and the wholly
         owned subsidiaries of THC, consisting of High Times Production Inc., Cannabis Business Digital, LLC, The Hemp Company of America, Inc., Hemp Times, Inc.,
         High Times, Inc., New Morning Productions, Inc. and Planet Hemp, Inc. All intercompany transactions have been eliminated.

         Business Combinations

                   Business combinations are accounted for under the acquisition method of accounting in accordance with ASC Topic 805, Business Combinations (“ASC
         805”). Under the acquisition method the acquiring entity in a business combination recognizes 100 percent of the acquired assets and assumed liabilities, regardless
         of the percentage owned, at their estimated fair values as the date of acquisition. Any excess of the purchase price over the fair value of net assets and other
         identifiable intangible assets acquired is recorded as goodwill. To the extent the fair value of net assets acquired, including other identifiable assets, exceeds the
         purchase price, a bargain purchase gain is recognized. Assets acquired and liabilities assumed from contingencies must also be recognized at fair value, if the fair
         value can be determined during the measurement period. Results of operations of an acquired business are included in the consolidated statement of income (loss)
         from the date of acquisition. Acquisition-related costs, including conversion and restructuring charges, are expensed as incurred.

         Summary Financial Data:
         (000’s Thousands)

                                                                                                                       For Nine
                                                                                                                    Months Ended         For Fiscal Year Ended December
                                                                                                                     September 30,                      31,
                                                                                                                         2017
                                                                                                                      (Unaudited)       2016 (Audited)      2015 (Audited)
         Total Assets:                                                                                              $         3,547     $        3,401      $        1,907
         Cash & Equivalents                                                                                                      94              1,456               1,070
         AR                                                                                                                     679                636                 115
         AP & Accrued Liabilities                                                                                             3,083              2,127               1,205
         Short Term Debt                                                                                                    14,600               2,602                  23
         Long Term Debt                                                                                                     24,008                  25                  52

         Revenues                                                                                                             12,460              14,608              18,101
         Cost of Goods                                                                                                         8,664               7,796               5,856
         Operating Expenses                                                                                                   13,190               9,618              12,653
         Net Operating Loss                                                                                                   (9,394)             (2,806)               (408)
         Other Expenses                                                                                                       (6,561)               (120)                165
         Net Loss                                                                                                            (15,955)             (2,926)               (287)


                                                                                          37




                                                                                                                                                   EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                             41
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 43 of 239 PageID 142
         Table of Contents


         Statement of Operations

         Nine months ended September 30, 2017 as compared to nine months ended September 30, 2016

         Revenues

                                                                                              For The Nine        For The Nine
                                                                                              Months Ended        Months Ended
                                                                                              September 30,       September 30,           Net Change        Net Change
                                           (in thousands 000's)                                   2017                2016                     $                %

         Revenue by Type

         Festivals, events, competitions                                                      $          9,680   $           8,746   $            934                10.7%

         Publishing and advertising                                                           $          2,642    $          3,318   ($           676)              -20.4%

         Merchandising and branding                                                           $            138   $            331    ($           193)              -58.3%

         Total Revenue                                                                        $         12,460   $         12,395    $              65                0.5%

         Revenue by Geographical Location

         US Domestic Revenue                                                                  $         12,012    $        12,395    ($           383)                -3.1%

         International Revenue                                                                $            448    $              0   $            448               100.0%

         Total Revenue                                                                        $         12,460   $         12,395    $              65                0.5%

         Total Revenue

                  Total revenues increased by $65, or 0.5%, to $12,460 for the nine months ended September 30, 2017 from $12,395 for the nine months ended September 30,
         2016. U.S. and international revenues comprised 96% and 4% of total revenues for the nine months ended September 30, 2017, respectively, compared to 100% and
         0% for the nine months ended September 30, 2016, respectively.

                   Total festival, events, and competition revenues increased by $934, or 10.7%, to $9,680 for the nine months ended September 30, 2017 from $8,746 for the
         nine months ended September 30, 2016. Total festival revenue represented 78% and 71% of total revenues for the nine months ended September 30, 2017 and 2016,
         respectively. Total festival revenues for the nine months ended September 30, 2017 were comprised of U.S. revenues of $9,232 or 95% of total festival revenues, and
         international revenues of $448, or 5% of total festival. Total festival revenues for the nine months ended September 30, 2016 were comprised of U.S. revenues of
         $8,746, or 100% of total festival revenues, and zero international revenues for festivals. The increase in festival revenues was from an increase in the number of
         events and an increase in the size compared to the number and size of events held in the prior year for the same period.

                 Publishing and advertising revenues showed a decrease of $676, or 20.4% to $2,642 for the nine months ended September 30, 2017, from $3,318 for the
         nine months ended September 30, 2016 primarily as a result of lower newsstand revenue and lower advertising revenue on the print and website.

                 Merchandising and branding revenue showed a decrease of $193, or 58.3% to $138 for the nine months ended September 30, 2017, from $331 for revenue
         recorded for the nine months ended September 30, 2016 due to lower event merchandising sales.


                                                                                         38




                                                                                                                                                EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                          42
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 44 of 239 PageID 143
         Table of Contents


         Revenue by Geographical Location

                 U.S. revenues decreased by $383, or 3.1%, to $12,012 for the nine months ended September 30, 2017 from $12,395 for the nine months ended September
         30, 2016 due to a decrease in publishing and advertising revenue, and merchandising sales.

                 International revenues increased by $448, or 100%, to $448 for the nine months ended September 30, 2017 from no revenues reported for the nine months
         ended September 30, 2016. There were no international events staged in 2016. In 2017 there has been two to date, with a total of three to be staged by year-end in
         Amsterdam, Vancouver and Brussels.

         Cost of revenues

                  Our costs of revenues were composed of the following amounts:

                                                                                               For The Nine        For The Nine
                                                                                               Months Ended        Months Ended
                                                                                               September 30,       September 30,           Net Change       Net Change
                                           (in thousands 000's)                                    2017                2016                     $               %

         Festivals, events, competitions                                                      $           7,900    $          6,554    $         (1,346)             -20.5%

         Publishing and advertising                                                            $            764    $          1,153    $           389                33.7%

         Total Cost of Revenue                                                                $           8,664    $          7,707    $          (957)              -12.4%

                  The cost of revenues increased by $957, or 12.4%, to $8,667 for the nine months ended September 30, 2017 from $7,707 for the nine months ended
         September 30, 2016. Expressed as a percent of revenues, cost of revenues was 69.6% and 62.2% for the nine months ended September 30, 2017 and 2016,
         respectively. The total cost of revenues increased (12.4% increase) at a higher rate than revenues increased (0.5% increase) for the nine months ended September 30,
         2017 as compared to the nine-month ended September 30, 2016 which increased the cost of revenue as a percent of revenue, and lowered the gross profit margin for
         the period.

                   Festival, events, competitions costs as a percentage of revenues were 63.4% and 52.9% for the nine months ended September 30, 2017 and 2016,
         respectively. The increase in actual festival costs were driven by higher talent and venue costs to make the events more competitive and attract larger and broader
         audiences. The smaller increase in revenues combined with an overall increase in costs caused the event costs as a percent of revenues to increase. The gross profit
         for the segment decreased 18.8% from $2,192 to $1,780 for the nine months ended September 30 2016 and 2017, respectfully due to higher growth in costs then the
         growth in revenues. The gross margin had decreased from 25.1% to 18.4% for the nine months ended September 30 2016 and 2017, respectfully.

                   Publishing and advertising costs as a percentage of revenues were 6.1% and 9.3% for the nine months ended September 30, 2017 and 2016, respectively.
         Overall the actual costs of publishing decreased from costs savings and lower distribution fees by $389, or 33.7%. The gross profit for the segment decreased 13.3%
         from $2,165 to $1,878 for the nine months ended September 30 2016 and 2017, respectfully due to lower revenues. The gross margin increased from 65.3% to 76.3%
         for the nine months ended September 30 2016 and 2017, respectfully due to a higher decrease in cost as a percent compared to the decrease in revenue as a percent.


                                                                                         39




                                                                                                                                                 EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                           43
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 45 of 239 PageID 144
         Table of Contents


         Operating expenses

                 Our Operating expenses are composed of the following:

                                                                                                For The Nine        For The Nine
                                                                                                Months Ended        Months Ended
                                                                                                September 30,       September 30,          Net Change        Net Change
                                        (in thousands 000's)                                        2017                2016                    $                %

         Marketing and advertising                                                             $            282    $            273    $              (9)               -3.3%

         Professional fees                                                                     $          7,892    $           1,517   $         (6,375)             -420.2%

         General and administrative                                                            $          5,016    $           5,743   $            727                12.7%

         Total Operating Costs                                                                 $         13,190    $          7,533    $         (5,657)              -75.1%

                 Totals include depreciation expense of $176, and $57 for the nine months ended September 30, 2017, and 2016, respectively.

                 Operating expense increased by $5,657, or 75.1%, to $13,190 for the nine months ended September 30, 2017 from $7,533 for the nine months ended
         September 30, 2016. Expressed as a percent of revenues, Operating expenses increased to 105% for the nine months ended September 30, 2017 from 60.8% for the
         nine months ended September 30, 2016. The increase is due to a one-time equity compensation charge of $6,689. Adjusting for this one-time charge total operating
         costs would be $6,501 for the nine months ended September 30, 2017, which would have been a $1,032, or 13.7% decrease from the $7,533 recorded for the nine
         months ended September 30, 2016.

                   Marketing and advertising expense increased by $9, or 3.3% to $282 for the nine months ended September 30, 2017 from $273 for the nine months ended
         September 30, 2016. The Company has continued to better align marketing and advertising expenses with the level of revenues of each area, and was able to keep
         costs with in the same ratio of revenues to support higher overall revenues. Expressed as a percentage of revenues, marketing and advertising stayed stable at 2.2%
         for the nine months ended September 30, 2017 compared to 2.2% for the nine months ended September 30, 2016.

                   Professional fees increased by $6,375, or 420%, to $7,892 for the nine months ended September 30, 2017 from $1,517 for the nine months ended September
         30, 2016. The increase in professional fees is due to a stock grant that created a $6,689 non-cash equity compensation charge to the books. Adjusting professional
         fees for this one time charge the costs would be $1,203 for the nine months ended September 30, 2017 a decrease of $314, or 20.7% from the same period as last
         year.

                  General and administrative expenses decreased by $727, or 12.7%, to $5,016 for the nine months ended September 30, 2017 from $5,743 for the nine
         months ended September 30, 2016. The decrease in general and administrative expense was the result of lower payroll costs and a general reduction in related costs
         due to fewer employers including benefit costs and travel and entertainment. The Company’s continued focus on cost-management efforts on controlling basic
         operating costs during the transition resulted in a decrease in costs in most of the general and administrative accounts. Expressed as a percent of revenues, general
         and administrative expense decreased to 40.3% for the nine months ended September 30, 2017 from 46.3% for the nine months ended September 30, 2016.

         Depreciation expense

                 Depreciation expense increased by $119, or 209% to $176 for the nine months ended September 30, 2017 from $57 for the nine months ended September
         30, 2016. The increase was due to additional capital expenditures placed into service mid to late in the year ended December 31, 2016 causing on going depreciation
         expense to increase in the current year.

         Operating Loss from continuing operations

                  Our net operating loss increased $6,549, or 230%, to $9,394 for the nine months ended September 30, 2017 as compared to a $2,845 loss for the nine
         months ended September 30, 2016. Operating net loss margin increased to 75.4% for the nine months ended September 30, 2017, from 22.5% for the nine months
         ended September 30, 2016. The increase in the net operating loss as a percent of revenue on higher revenues was primarily due to the one-time equity compensation
         charge of $6,689. Adjusting for the one-time charge the net operating loss would be $2,705 for the nine months ending September 30, 2017, a decrease in the loss
         reported for the nine months ended September 30, 2016 of $2,845, or 4.4% decrease.


                                                                                          40




                                                                                                                                                  EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                            44
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 46 of 239 PageID 145
         Table of Contents


         Interest expense, net

                   Our net interest expense, increased $3,095 to $3,185 for the nine months ended September 30, 2017 as compared to $90 for the nine months ended
         September 30, 2016. There was an increase in total new interest-bearing loans as part of the period transaction in acquiring Trans-High Corporation that was only
         partly offset in the retiring of prior year loans.

         Change in fair value in derivative

                  The Company issued a warrant to their senior loan holder for the line of credit that was used to finance the acquisition of Trans-High Corporation. The
         warrant is deemed a derivative due to the terms that it exercises into 2.75% of Common A Shares based on the number of issued shares at the time of it being
         exercised. The initial fair value of the warrant was $570. The fair value of the warrant was $2,981 for the period ending September 30, 2017. The change in the fair
         value of the derivative of $2,411 was recorded it as Other Expense.

         Finance charges

                  Finance charges were $982 for the nine months ended September 30, 2017 as compared to none recorded for the nine months ended September 30, 2016.
         These new charges were related to the cost of new debt that was taken out for the Trans-High Corporation acquisition that also caused the increase in interest
         expense.

         Other Income

                Other income decreased by $222, or 92.9% to $17 for the nine months ended September 30, 2017, as compared to $239 for the nine months ended
         September 30, 2016. The decrease was due primarily to service billing that is unrelated to the Company’s normal operations.

         Net loss

                  Our net loss increased by $13,250 to a net loss of $15,955 for the nine months ended September 30, 2017, as compared to a net loss of $2,705 for the nine
         months ended September 30, 2016. The increase in net loss was primarily the result of the factors noted above with respect to our loss from continuing operations
         and increase in non-operating expenses.

         Fiscal Year ended December 31, 2016, as compared to fiscal year ended December 31, 2015

         Revenues

                                                                                                For The Year        For The Year
                                                                                                   Ended               Ended
                                                                                                December 31,        December 31,
                                           (in thousands 000's)                                     2016                2015               Net Change       Net Change

         Revenue by Type

         Festivals, events, competitions                                                       $          9,938    $        13,111     $         (3,173)             -24.2%
         Publishing and advertising                                                            $          4,303    $         4,548     $           (245)              -5.4%
         Merchandising and branding                                                            $            367    $           442     $            (75)             -17.0%
         Total Revenue                                                                         $         14,608    $        18,101     $         (3,493)             -19.3%

         Revenue by Geographical Location
         US Domestic Revenue                                                                   $         14,604    $        17,463     $         (2,859)             -16.4%
         International Revenue                                                                 $              4    $           638     $           (634)             -99.4%
         Total Revenue
         Total Revenue                                                                         $         14,608    $        18,101     $         (3,493)             -19.3%


                                                                                         41




                                                                                                                                                 EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                           45
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 47 of 239 PageID 146
         Table of Contents


                  Total revenues decreased by $3,493, or 19.3%, to $14,608 for the year ended December 31, 2016 from $18,101 for the year ended December 31, 2015. U.S.
         and international revenues comprised 100% and 0% of total revenues for the year ended December 31, 2016, respectively, compared to 96.5% and 3.5% for the year
         ended December 31, 2015, respectively.

                   Total festival, events, and competition revenues decreased by $3,173, or 24.2%, to $9,938 for the year ended December 31, 2016 from $13,111 for the year
         ended December 31, 2015. Total festival revenue represented 68% and 72% of total revenues for the years ended December 31, 2016 and 2015, respectively. Total
         festival revenues for the year ended December 31, 2016 were comprised of U.S. revenues of $9,934 or 99% of total festival revenues, and international revenues of
         $4, or 1% of total festival. Total festival revenues for the year ended December 31, 2015 were comprised of U.S. revenues of $12,473, or 95% of total festival
         revenues, and international revenues of $638, or 5% of total festival revenues. The decrease in festival revenues was from a reduction in the number of events stages,
         and the size of them were on the average smaller than the prior year.

                Publishing and advertising revenues showed a decrease of $245, or 5.4% to $4,303 for the year ended December 31, 2016, from $4,548 for the year ended
         December 31, 2015 primarily as a result of lower newsstand revenue that partially offset by higher advertising and subscription revenue.

                Merchandising and branding revenue showed a decrease of $75, or 17.0% to $367 for the year ended December 31, 2016, from $442 for the year ended
         December 31, 2015 primarily as a result of decrease product sales.

         Revenue by Geographical Location

                U.S. revenues decreased by $2,859, or 16.4%, to $14,604 for the year ended December 31, 2016 from $17,463 for the year ended December 31, 2015 due to
         few number of events staged, smaller average size of event, and lower product sales

                  International revenues decreased by $634, or 99.4%, to $4 for the year ended December 31, 2016 from $638 for the year ended December 31, 2015. The
         majority of the net decrease was a result of not staging any event outside of the U.S. for the year compared to one event staged in Jamaica in 2015.

         Cost of revenues

                  Our costs of revenues were composed of the following amounts:

                                                                                                                     For The Year
                                                                                                 For The Year           Ended
                                                                                                    Ended             December
                                           (in thousands 000's)                                  December 31,             31,                Net Change       Net Change
                                                                                                     2016                2015                     $               %

         Festivals, events, competitions                                                        $          6,684    $          4,553    ($          2,131)             -46.8%
         Publishing and advertising                                                             $          1,100    $          1,284    $             184               14.3%
         Merchandising and branding                                                             $             12    $             19    $               7               36.8%
         Total Cost of Revenue                                                                  $          7,796    $          5,856    ($          1,940)             -33.1%

                  The cost of revenues increased by $1,940, or 33.1%, to $7,796 for the year ended December 31, 2016 from $5,856 for the year ended December 31, 2015.
         Expressed as a percent of revenues, cost of revenues was 46.6% and 67.6% for the years ended December 31, 2016 and 2015, respectively. The total cost of revenues
         increased (33.1% increase) at a higher rate than revenues decreased (19.3% decrease) for the year ended December 31, 2016 as compared to the year ended
         December 31, 2015 which cause the lower gross profit margin for the year.

                  Festival, events, competitions costs as a percentage of revenues were 45.8% and 25.2% for the years ended December 31, 2016 and 2015, respectively. The
         increase in actual festival costs were driven by higher talent and venue costs to make the events more competitive and attract larger and broader audiences. The
         reduction in event revenues combined with an overall increase in costs caused the event costs as a percent of revenues to increase. The gross profit for the segment
         decreased 61.9% from $8,558 to $3,254 due to lower revenues and higher per event costs. The gross margin declined from 65.3% to 32.8%.

                  Publishing and advertising costs as a percentage of revenues were 7.5% and 7.1% for the years ended December 31, 2016 and 2015, respectively. Overall
         the actual costs of publishing decreased from costs savings and lower distribution fees by $184, or 14.3%. The gross profit for the segment decreased 1.8% from
         $3,264 to $3,203 due to lower revenues. The gross margin increased from 71.8% to 74.4%.


                                                                                          42




                                                                                                                                                   EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                             46
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 48 of 239 PageID 147
         Table of Contents


                 Merchandising and branding costs as a percentage of revenues were less than 1% for the years ended December 31, 2016 and 2015. Overall the actual costs
         of merchandising decreased by $, or 36.8%. The gross profit for the segment decreased 16.1% from $423 to $355 due to lower revenues. The gross margin increased
         from 95.7% to 96.7%.

         Operating expenses

                  Our Operating expenses are composed of the following:

                                                                                                  For The Year        For The Year
                                                                                                     Ended               Ended
                                                                                                   December            December              Net Change        Net Change
                                         (in thousands 000's)                                       31, 2016            31, 2015                  $                %

         Marketing and advertising                                                               $            365    $           361     $             (4)               -1.1%
         Professional fees                                                                       $          1,789    $         1,553     $           (236)              -15.2%
         General and administrative                                                              $          7,464    $        10,739     $          3,275                30.5%
         Total Operating Costs                                                                   $          9,618    $        12,653     $          3,035                24.0%

                  Totals include depreciation expense of $79, and $68 for the years ended December 31, 2016, and 2015, respectively.

                 Operating expense decreased by $3,035, or 24.0%, to $9,618 for the year ended December 31, 2016 from $12,653 for the year ended December 31, 2015.
         Expressed as a percent of revenues, Operating expenses decreased to 65.8% for the year ended December 31, 2016 from 69.9% for the year ended December 31,
         2015.

                   Marketing and advertising expenses were relativity stable and showed no significant change in comparing the two years. The Company continues its effort
         to better align marketing and advertising expenses with the level of revenues of each area. Expressed as a percentage of revenues, marketing and advertising showed
         an increase to 2.5% for the year ended December 31, 2016 from 2.0% for the year ended December 31, 2015.

                  Professional fees increased by $236, or 15.2%, to $1,789 for the year ended December 31, 2016 from $1,553 for the year ended December 31, 2015. The
         increase in professional fees is due to an increase in legal costs associated with the acquisition transaction and other corporate matters, and higher public relations
         costs.

                  General and administrative expenses decreased by $3,275, or 30.5%, to $7,464 for the year ended December 31, 2016 from $10,739 for the year ended
         December 31, 2015. The decrease in general and administrative expense was the result of lower payroll costs with the majority of the decreasing resulting from
         lower commissions due to lower revenues and lower event bonus payouts. The Company’s continued focus on cost-management efforts on controlling basic
         operating costs, resulted in a decrease in costs and many of the general and administrative accounts. Expressed as a percent of revenues, general and administrative
         expense decreased to 51.1% for the year ended December 31, 2016 from 59.3% for the year ended December 31, 2015.

         Depreciation expense

                  Depreciation expense increased by $11, or 16.2% to $79 for the year ended December 31, 2016. The increase was due to additional capital expenditures
         during the year ended December 31, 2016. Capital expenditures increased $555, or 561% to $654 for the year ending December 31, 2016.

         Operating Loss from continuing operations

                  Our net operating loss increased $2,398, or 587%, to $2,806 for the year ended December 31, 2016 as compared to a $408 loss for the year ended December
         31, 2015. Operating net loss margin increased to 19.2% for the Fiscal year ended December 31, 2016, from 2.3% for the Fiscal year ended December 31, 2015. The
         increase in the net operating loss as a percent of revenue on lower revenues was primarily due to the total decrease in actual cost of revenue being a smaller percent
         decrease in actual operating expenses than the decrease in actual total revenues.

         Interest expense, net

                   Our net interest expense, increased $119, or 1700%, to $126 for the year ended December 31, 2016 as compared to $7 for the year ended December 31,
         2015. There was an increase in total new interest-bearing loans of $2,200 (bank line of credit $1,200 and convertible note $1,000) during the year that increase in the
         interest expense for the year ended December 31, 2016.


                                                                                           43




                                                                                                                                                   EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                              47
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 49 of 239 PageID 148
         Table of Contents


         Other Income

                 Other income decreased by $166, to $6 for the year ended December 31, 2016, as compared to $172 for the year ended December 31, 2015. The decrease
         was due primarily to the prior year settlement collections from legal action on trademark infringements that resulted in $163 in other income being recognized.

         Net loss

                 Our net loss increased by $2,639 to a net loss of $2,926 for the year ended December 31, 2016, as compared to a net loss of $287 for the year ended
         December 31, 2015. The increase in net loss was primarily the result of the factors noted above with respect to our loss from continuing operations and increase in
         non-operating expenses.

         Liquidity, Capital Resources and Plan of Operations

         Going Concern

                   The High Times Group financial statements appearing elsewhere in this proxy statement have been prepared on a going concern basis, which contemplates
         the realization of assets and the satisfaction of liabilities in the normal course of business. During period from January 1, 2015 through September 30, 2017, we
         incurred net losses of $19.17 million.

                  High Times Group is currently generating operating losses and requires the continued infusion of new capital to continue and grow business operations. The
         net operating loss for the current fiscal year is due to a number of non-recurring non-cash expenses (consulting primarily equity compensation charges) which, if
         eliminated, would result in High Times Group being close to a net cash flow break-even.

                  For operations to grow it requires prepaying for Cannabis Cup event costs several months in advance. In order to pay approximately $2.7 million in
         principal and accrued interest to the former THC stockholder holding $30.0 million of purchase notes and to increase 2017 revenues by increasing the number of
         Cannabis Cup events, High Times Group increased the amount of its senior credit facilities owed to ExWorks Capital Fund I, L.P. from $7.5 million to $11.5 million.

                  At September 30, 2017, our cash and cash equivalents were approximately $0.094 million and our accounts payable and accrued liabilities, including
         accrued and unpaid executive compensation and professional fees was approximately $3.083 million.

         Hightimes Holding Contractual Obligations

                  The following table summarizes the Company's aggregate contractual obligations at September 30, 2017, and the estimated timing and effect that such
         obligations are expected to have on the Company's liquidity and cash flow in future periods.

                                                                                                               Payments Due by Period
         Contractual Obligations                                                  Total               2017             2018                  2019              2020 & After
         Long-Term Debt Obligations                                          $     8,700,000     $             0 $      8,700,000 $                   0    $               0
         Estimated Interest Payments on debt                                 $     7,028,916     $     2,374,167 $      2,845,416 $           1,596,667    $         212,667
         Capital Lease Obligations                                           $        38,977     $         7,479 $         31,498 $                   0    $               0
         Convertible Note Obligations                                        $    30,375,000     $     1,875,000 $      6,000,000 $           6,000,000    $      16,500,000
         Lease commitments                                                   $        85,167     $        44,000 $         41,167 $                   0    $               0
         Other commitments                                                   $       325,000     $       325,000 $              0 $                   0    $               0
         Totals                                                              $    46,553,060     $     4,625,645 $     17,618,081 $           7,596,667    $      16,712,667

         THC Acquisition

                  On February 14, 2017, Hightimes Holding closed an acquisition transaction to acquire 100% of the capital stock of THC, and indirectly the subsidiaries of
         THC, under the terms and conditions of the Stock Purchase Agreement (the “THC Acquisition”). The purchase price for the THC Acquisition was $42.2 million,
         plus 7,723,463 shares of Class A Common Stock to represent at closing 40% of the fully-diluted Class A Common Stock of Hightimes Holding at the time of
         closing. The purchase price paid was $12.2 million in cash (the “Closing Cash Payment”), which included approximately $1.2 million used to retire THC debt to a
         subordinated lender, plus three-year installment 8% purchase notes payable to the stockholders of THC aggregating $30.0 million (the “Sellers Purchase Notes”).
         All of the Sellers Purchase Notes automatically convert into shares of non-voting Class B Common Stock of the Company (the “Class B Common Stock”) upon the
         occurrence of a “Conversion Event” which is defined as:

                    (a)      the Company listing its Class A Common Stock and Class B Common Stock (collectively, “Common Stock”) for trading on any one of the
                             following security exchanges or inter-dealer quotation systems: (i) the Nasdaq Stock Market LLC (including the Nasdaq Capital Market), (ii) the
                             New York Stock Exchange, or (iii) the OTC Markets QX Exchange; provided, however, that in the event our Common Stock is not permitted to be
                             listed on any one of the foregoing stock exchanges or inter-dealer quotation systems solely by reason of the nature of the Business in which the
                             Company engages, then and in such event, a qualified stock exchange shall also mean and include the Toronto Stock Exchange (each, a “Qualified
                             Stock Exchange”), and


                                                                                          44




                                                                                                                                                 EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                           48
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 50 of 239 PageID 149
         Table of Contents


                 (b)         the “market value” (defined as the total number of outstanding shares of the Company Common Stock multiplied by the initial offering price of the
                             Company Class A Common Stock) at the time of the initial listing on a Qualified Stock Exchange shall be equal or greater than $11,000,000.

                 The conversion price of the Purchase Notes shall be equal to the closing day market price of the Class A Common Stock listed on a Qualified Stock
         Exchange on the first trading day that the automatic conversion of the Purchase Notes occurs. Accordingly, each holder of Sellers Purchase Notes shall receive,
         following a Conversion Event, that number of additional shares of the Company Class B Common Stock equal to the result of dividing the then outstanding principal
         amount of the Sellers Purchase Note held by such holder by the per share conversion price.

                  Following its receipt of the additional $4,000,000 loan from ExWorks, Hightimes Holding intends to pay the initial $1,500,000 August 2017 principal
         installment due under the Purchase Notes, accrued interest of $1,200,000 and default interest of $54,000.

                  In November 2017, Hightimes Holding entered into agreements with six holders of $24,379,518 of Purchase Notes, representing 85.5% of the $28,500,000
         outstanding principal amount of Purchase Notes, and in January 2018 entered into agreements with the remaining two holders of $4,120,482 of Pruchase Notes,
         representing the remaining 14.5% of the $28,500,000 outstanding principal amount of Purchase Notes. Under the terms of such agreements, the holders of the
         Purchsae Notes agreed that upon completion of this Offering and listing of the Company shares on a Qualified Stock Exchange they would discount such Purchase
         Notes to $21,375,000 or 75% of the outstanding principal amount, and Hightimes Holding agreed that, upon the automatic conversion of the Purchase Notes at the
         time of completion of this Offering and listing of the Company shares on a Qualified Stock Exchange, such Purchase Noteholders will receive at the time of
         completion of this Offering of the Offered Shares, shares of Class A voting Common Stock of the Company (in lieu of non-voting Class B shares of the Company).
         In addition, if and when the Origo Merger is consummated, the Purchase Noteholders will receive voting Origo Shares of the Issuer public company resulting from
         the OAC Merger. The number of shares of Class A Common Stock or Origo Shares issued would be calculated by dividing the then outstanding principal amounts of
         the Purchase Notes and accrued interest thereon by either the initial offering price per share of Class A Common Stock sold in this Offering, or the closing price of
         Origo Shares as of the Effective Time of the Merger, whichever shall occur first.

                  In exchange for such accommodation, the holders of the Sellers Purchase Notes agreed to (a) defer payment of the second installment of principal and
         accrued interest under the Sellers Purchase Notes due November 28, 2017 to as late as February 28, 2018, subject to earlier payment out of the proceeds of this
         Offering or any other equity of debt financings, and (b) grant to Adam E. Levin, Chief Executive Officer of the Company, a three year irrevocable proxy coupled
         with an interest to vote all shares of Class A common stock or Origo Shares in favor of the election of a slate of directors proposed by management at any regular or
         special meeting of stockholders of OAC or in connection with any consent solicitation to OAC stockholders following the Merger, at which directors are to be
         elected.

                  In addition to the Closing Cash Payment and Sellers Purchase Notes, Hightimes Holdings issued to the THC Stockholders 19,047,990 shares of Class A
         Common Stock, of which 11,585,194 shares were repurchased by Holdings, leaving the THC Stockholders with a net of 7,462,796 shares of Class A Common
         Stock, thus providing that such shares, in the aggregate, shall represent at Closing of the Stock Purchase Agreement 40.0% of the issued and outstanding shares of
         Hightimes Holdings’ Fully-Diluted Common Stock.

         Financings and Securities Offerings

                  Hightimes Holding financed the closing cash payment and the working capital, as of March 1, 2017, through approximately $6,383,000 contributed to
         Holdings by 58 accredited investors in consideration for an aggregate of 4,974,134 shares of Class A Common Stock, and a $7,500,000 senior secured debt facility
         (the “Senior Secured Debt”) provided by ExWorks Capital Fund I, L.P. to Hightimes Holding and each of the members of the High Times Group, as borrowers. Post
         the closing the company has continued to raise funds selling an additional 1,132,441 shares of Class Common Stock for approximately $3,408,000. On December 31,
         2017 total financing through accredited investors totaled approximately $9,792,000 in consideration for an aggregate of 6,106,575 shares of Class A Common Stock.


                                                                                           45




                                                                                                                                                  EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                            49
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 51 of 239 PageID 150
         Table of Contents


                  On August 7, 2017, Exworks granted Hightimes Holding an option, exercisable by at any time on or before January 29, 2018, to extend the maturity date of
         the ExWorks loan to August 28, 2018. If we elect to exercise the option, we are obligated to pay ExWorks an additional fee (in addition to the $1.2 million fee paid
         under the February 2017 loan agreement) of $600,000 and issue a second warrant to ExWorks to purchase shares of Class A Common Stock, representing 1.375% of
         Hightimes Holding fully-diluted Common Stock

                 Effective as of October 31, 2017, ExWorks and the High Times Group entered into amendment 2 to the ExWorks Loan Agreement pursuant to which
         ExWorks loaned an additional $4,000,000 to the Hightimes Group, thereby increasing the outstanding principal amount of the Indebtedness owed to ExWorks to as
         much as $11,500,000. The parties restated the prior $7,500,000 note payable to ExWorks by issuing to ExWorks a maximum $11,500,000 note that is due and
         payable on February 28, 2018, subject to extension at our option as set forth above.

                  The restated note is convertible at any time prior to the maturity date at the option of ExWorks into Class A Common Stock of Hightimes Holding or upon
         consummation of the OAC Merger (whether or not the note was previously converted) into Origo Shares. The conversion price is the lower of: (i) 100% of the initial
         per share offering price per share sold to the public in this Offering, or (ii) 90% of the per share valuation to Company stockholders in connection with the OAC
         Merger, or (iii) 90% of the consideration paid per share by any third party in connection with a Sale of Control of the Hightimes Group. In consideration for the loan
         increase, the Company issued to ExWorks 39,351 shares of Class A Common Stock, paid a $25,000 due diligence fee, a reimbursement of $34,611 for legal fees and
         costs, and agreed upon payment of the loan (in addition to the $1.2 million success fee provided in the original loan agreement) to pay ExWorks an additional
         $300,000 Success Fee.

                   In January 2018, ExWorks and the Hightimes Group agreed in principle to enter into a Third Amendment to the ExWorks Loan Agreement. Subject to
         execution of a final agreement of the parties. When executed, we expect that the Third Amendment will provide that (a) ExWorks will lend an additional $1,000,000
         to the Hightimes Group, (b) the Hightimes Group will execute a new $12,500,000 senior secured convertible note, (c) the new $$12,500,00 senior secured
         convertible note will mature on February 28, 2021, (d) we will pay ExWorks a minimum of $500,000 and a maximum of $4,000,000 of the net proceeds of this
         Offering depending upon the net proceeds we receive (see “Use of Proceeds”), (e) the existing ExWorks warrant will be increased to entitle ExWorks to acquire
         4.125% of our fully-diluted Class A Common Stock prior to our contemplated equity financing, and (f) we will increase the success fee payable to ExWorks under
         the prior loan agreement from $1,500,000 to $2,000,000. Under the proposed third Amendment to the ExWorks Loan Agreement, we will be obligated to meet
         certain financial covenants include a debt to equity ratio being negotiated that will commence January 1, 2019.

                  Although the Company believes that it will execute the Third Amendment within the next 30 days, there is no assurance that it will be successful in
         obtaining the additional loan from ExWorks or increasing the maturity date of the convertible note.

         Current Plan of Operations

                  High Times Group is focused on initiatives to enhance growth and profitability, including:

                  Ɣ   growing organically by increasing the breadth and depth of its products, expanding our suite of value-added services and driving scale enhancements;

                  Ɣ   complementing organic growth by pursuing attractive merger and acquisition opportunities and delivering value creation by leveraging the High Times
                      brand while achieving increased geographic reach and providing enhanced product/service offerings;

                  Ɣ   expanding margins, disciplined pricing execution, platform scalability and end market diversification;

                  Ɣ   maintaining its efforts on cost improvement, corporate selling, general and administrative operational efficiencies and optimization of our customer
                      coverage model;


                                                                                          46




                                                                                                                                                   EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                             50
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 52 of 239 PageID 151
         Table of Contents


                  High Times Group’s plan of operations is currently focused on the continued commercialization of its “HIGH TIMES”® brand. High Times Group expects
         to incur substantial expenditures in the foreseeable future for the development, maintenance and investment in its High Times brand and ongoing internal research
         and development. At this time, High Times Group cannot reliably estimate the nature, timing or aggregate amount of such costs. Its operations will require extensive
         technical support, potential regulatory review and approval, significant marketing efforts and substantial investment. Further, High Times Group intends to continue
         to build its corporate and operational infrastructure and to build interest in its products and service offerings, with the ultimate goal of continuing to grow as a
         commercial leader in product and service offerings to consumers in the of legal Cannabis industry.

                   High Times Group continually evaluates its plan of operations discussed above to determine the manner in which it can most effectively utilize its limited
         cash resources. The timing of completion of any aspect of its plan of operations is highly dependent upon the availability of cash to implement that aspect of the plan
         and other factors beyond its control. There is no assurance that High Times Group will successfully obtain the required capital or revenues, or, if obtained, that the
         amounts will be sufficient to fund its ongoing operations. The inability to secure additional capital would have a material adverse effect on us, including the
         possibility that High Times Group would have to sell or forego a portion or all of its assets or cease operations. If High Times Group discontinues its operations, it
         will not have sufficient funds to pay any amounts to its stockholders.

                  Because High Times Group’s working capital requirements depend upon numerous factors there can be no assurance that its current cash resources will be
         sufficient to fund its operations. At present, High Times Group has no committed external sources of capital, and does not expect any significant product revenues for
         the foreseeable future. Thus, High Times Group will require immediate additional financing to fund future operations. There can be no assurance, however, that it
         will be able to obtain funds on acceptable terms, if at all.

         Credit Facilities and Accounts Payable

                   Other than the Senior Lender Debt and unfunded line of credit (as set forth under section titled “Financings and Securities Offerings” above), and such
         vendors and service providers in the ordinary course of our business, High Times Group does not have any other credit facilities or other access to bank credit. As of
         September 30, 2017, its obligations to vendors and other service providers, including professional fees, operating costs, and accrued compensation owed to members
         of its senior management was approximately $3.08 million.


                                                                                           47




                                                                                                                                                   EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                              51
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 53 of 239 PageID 152
         Table of Contents


         Capital Expenditures

                 High Times Group has entered into agreements with service providers, vendors and consultants that require ongoing capital expenditures by the High Times
         Group, some of which are current payable owed by the High Times Group for services previously rendered in High Times Group’s behalf. High Times Group does
         not have any other contractual obligations for ongoing capital expenditures at this time. High Times Group may, however, purchase equipment and software
         necessary to conduct its operations on an as needed basis.

         Off-Balance Sheet Arrangements

                  High Times Group is not subject to any off-balance sheet arrangements.

         Quantitative and Qualitative Disclosures about Market Risk

                 In the ordinary course of our business, High Times Group is not exposed to market risk of the sort that may arise from changes in interest rates or foreign
         currency exchange rates, or that may otherwise arise from transactions in derivatives.

         Contingencies

                  Certain conditions may exist as of the date the financial statements are issued, which may result in a loss to the High Times Group, but which will only be
         resolved when one or more future events occur or fail to occur. High Times Group’s management, in consultation with its legal counsel as appropriate, assesses such
         contingent liabilities, and such assessment inherently involves an exercise of judgment. In assessing loss contingencies related to legal proceedings that are pending
         against the High Times Group or unasserted claims that may result in such proceedings, High Times Group, in consultation with legal counsel, evaluates the
         perceived merits of any legal proceedings or unasserted claims, as well as the perceived merits of the amount of relief sought or expected to be sought therein. If the
         assessment of a contingency indicates it is probable that a material loss has been incurred and the amount of the liability can be estimated, then the estimated liability
         would be accrued in High Times Group’s financial statements. If the assessment indicates a potentially material loss contingency is not probable, but is reasonably
         possible, or is probable, but cannot be estimated, then the nature of the contingent liability, together with an estimate of the range of possible loss, if determinable and
         material, would be disclosed. Loss contingencies considered remote are generally not disclosed unless they involve guarantees, in which case the guarantees would
         be disclosed.


                                                                                             48




                                                                                                                                                        EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                                   52
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 54 of 239 PageID 153
         Table of Contents


                                                                                   OUR BUSINESS

         Overview

                   Hightimes Holding Corp. was established in December 2016 for purposes of acquiring 100% of the capital stock of the THC Group. Founded in 1974, the
         THC Group has historically engaged in the publication of a monthly print and on-line magazine and the production and sponsorship of trade shows and events. Our
         strategic goal is to monetize the intellectual property and “High Times®” brand. We also contemplate various other e-commerce initiatives and licensing of the
         “High Times®” brand, including the development of an e-commerce store offering clothing and other products associated with cannabis.

                   We do not cultivate, dispense or sell cannabis or any derivatives of the cannabis plant, such as oils or edible products, although cannabis and products
         utilizing or relating to cannabis have been used and sold at the trade shows and festival events operated by the THC Group since 2010 in states that permit the
         medical and recreational use of cannabis.

                 The High Times Group comprises businesses across a range of media, including:

                 Ɣ    High Times Magazine: High Times Magazine©, is the High Times Group’s inaugural print publication that began in 1974 doing business as “HIGH
                      TIMES®”, has published more than 500 issues; online publication of the High Times Magazine© began in 2010

                 Ɣ    The Cannabis Cup: The High Times Group believes The High Times Cannabis Cup™ is the world’s leading marijuana trade show; celebrating the
                      world of cannabis through competitions, instructional seminars, expositions, celebrity appearances, concerts and product showcases; and

                 Ɣ    Digital Publishing: HighTimes.com, CannabisCup.com and 420.com are High Times Group’s domain names. HighTimes.com has more than 4.0
                      million monthly unique users. CannabisCub.com is the hub of the live events hosted by High Times Group and 420.com is a new entity which will sell
                      related products that are used in connection with cannabis.

                 Ɣ    Green Rush Daily: On August 31, 2017, THC entered into an online sales representative agreement with Green Rush Daily Inc. Green Rush is a daily
                      on-line publication providing news for all information relating to cannabis, including guides and strain review, products and health news. Green Rush
                      has approximately 5.0 million monthly unique users. Under the terms of the agreement Green Rush appointed Trans-High as Green Rush’s exclusive
                      sales representative with respect to: (a) all advertisements to be sold or otherwise offered to third-party advertisers on the Green Rush websites, and (b)
                      all advertisements for display to retail and wholesale channels on the websites. All fees received from advertisers on the Green Rush website are to be
                      split 70% to THC and 30% to Green Rush. In a related development, THC entered into a three-year employment agreement with Scott McGovern, the
                      owner of Green Rush, under which Mr. McGovern became Senior Vice President of Publishing of the THC Group. In partial consideration for
                      obtaining the online sales representative agreement, Hightimes Holding issued to Scott McGovern an aggregate of 577,651 shares of Class A Common
                      Stock.

                      The online sales representative agreement and the employment agreement with Mr. McGovern may be terminated by Mr. McGovern in the event that
                      the Company does not become a public company by March 31, 2018, whether through an initial public offering or the proposed merger with Origo.

                  We believe that we have become the highest regarded news source for the cannabis industry. Due to its unique positioning in the cannabis space, we believe
         that considerable monetization opportunities present themselves in brand licensing and ecommerce. We intend to leverage its brand and platform to showcase
         promotions of quality products associated with cannabis to the over 30 million Americans who are enthusiasts for medical and recreational cannabis, as well as to
         companies who wish to grow and sell cannabis in states where the growing and dispensing of medical and/or recreational cannabis is permitted. We have expanded
         our Cannabis Cup™ events into Canada where the use of cannabis for both medical and recreational purposes is expressly permitted.


                                                                                           49




                                                                                                                                                    EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                               53
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 55 of 239 PageID 154
         Table of Contents


                  Our revenue base consists of the sale of tickets for admittance to the Cannabis Cup events, entrance fees to the Cannabis Cup competitive events, recurring
         print and on-line subscriptions to, and advertising sales in, the High Times Magazine®, and direct merchandising sales, sponsorship sales and licensing fees. We
         manage its licensing businesses through co-sponsorship and strategic partnership arrangements.

         The Cannabis Industry and Market Opportunity

                 We believe that we have strong economic prospects by virtue of the following dynamics of the industry and the our competitive advantages:

                 Ɣ    Expanding Legalization of Cannabis: The growing and dispensing of cannabis for medical use is now legal in 29 states and the District of Columbia
                      and seven states either legalized or decriminalized cannabis for recreational use. In addition, California, the world’s sixth largest economy, will begin
                      allowing recreational use of cannabis in early 2018. Despite a conservative political environment in Washington D.C., support for marijuana
                      legalization appears to be rapidly outpacing opposition. According to 2016 Gallup Poll, public support for the legalization of marijuana in the United
                      States has soared from approximately 16% in 1974 to approximately 60% in 2016.

                 Ɣ    Market Size: According to the Substance Abuse and Mental Health Services Administration, approximately 21 million Americans use marijuana
                      monthly or more frequently. Another 10 million use marijuana on a less frequent basis. This equated to a $3.4 billion industry in 2015. The industry in
                      California alone is projected to grow to $6.6 billion by 2020, and over $23 billion nationally.

                 Ɣ    Market Leader: Despite a number of competitors that have entered the cannabis market space such as Cloud Magazine, Skunk Magazine, Kush
                      Magazine and 420 Magazine, the High Times Group believes that High Times Magazine® still maintains its position as the premier publication and
                      media creator for cannabis related information.

         High Times Group Growth Strategy

                  Increased Number of Festivals, Events and Competitions: High-Time’s vision is to aggressively expand the number of events, including our Cannabis Cup
         events. The Trans-High Group hosted four events in 2016 and is on track to host as many as 18 events in 2017, including 9 Cannabis Cup events.

                  Expanding our Digital Publishing Footprint: HighTimes.com has more than 4.0 million monthly unique users, of which 74% are male and 73% are
         millennials (aged 18-34). 420.com is a new domain name and Internet website with the vision of becoming a leading seller of cannabis-related products.

                  New Opportunities: Hightimes Holding has engaged Creative Artists Associates (“CAA”) and Emerald Branding to develop potential new business
         opportunities. CAA is a premier, global agency that represents many of the most acclaimed names in entertainment, media, film, and music. Some of these categories
         include clothing, merchandise, movies, television, video, music, and comedy.

                   In addition, on October 6, 2016, Trans-High entered into an agreement with Global Merchandising Services, Inc. under which Global received the exclusive
         right to develop, manufacture and sell merchandise at the Cannabis Cup events. Under the term of the agreement, we are to receive total advanced payments of up to
         $420,000 against a royalty of 15% on all T-shirts and 12% on other specialty items sold, and a 70% share of net revenue at live events.


                                                                                          50




                                                                                                                                                  EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                             54
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 56 of 239 PageID 155
         Table of Contents


         High Times® Magazine

                  Since its founding in 1974 as a print publication, High Times Magazine©, has written about topics ranging from cultivation and legalization, to
         entertainment and culture, to hard-hitting new exposes on the War on Drugs. High Times Magazine® is a monthly print and digital publication that has been
         dedicated to furthering the cannabis industry, including educating the public as to the medicinal benefits of cannabidiol (“CBD”) and cannabinoids as well as the
         recreational uses of marijuana. Hightimes Holding believes that High Times Magazine© is, and has been for a number of years, the preeminent publication source for
         cannabis information. The High Times Magazine© has featured original works from some of the leading names in counterculture and literature including Truman
         Capote, Hunter S. Thompson, Charles Bukowski, Andy Warhol, and William Burroughs.




                  As of September 30, 2017, the High Times Group has approximately 186,350 monthly subscribers to our print and online High Times Magazine®
         publications and approximately 5,250,000 monthly unique views to our website. An additional 56,500 readers receive our monthly newsletter.

                  The publication is approximately 152 pages per issue, of which approximately 50% is advertising. For the 12-month period from January 1, 2016 to
         December 31, 2016, High Times Magazine® had advertising revenues of $3,385,107, revenues of $431,412 from newsstand sales, revenues of $494,520 from
         subscriptions, and revenues of $359,448 from product, licensing, royalties and miscellaneous services. For the nine months ended September 30, 2017, High Times
         Magazine® had advertising revenues of $2,030,208, revenues of $275,997 from newsstand sales, revenues of $332,462 from subscriptions, and revenues of
         $140,575 from product, licensing, royalties and miscellaneous services.

                  Our print and on-line publications generate revenue primarily through print and digital advertising sales and through circulation and subscriptions fees
         generated from the sale of subscriptions to its print and digital products. Advertising revenues are subject to seasonality, with revenues typically being highest in our
         second fiscal quarter due to the end-of-year holiday season in its main operating geographies.

         Cannabis Cup Events

                 The Cannabis Cup® has been a leading cannabis trade show, music festival and experiential marketing event, in which people gather at a venue, featuring
         live musical performances. Participants at these events can participate in the world of cannabis through competitions, instructional seminars, expositions, celebrity
         appearances, concerts and product showcases. We seek to present our fan base and festival attendees with a unique festival experience that combines live musical
         performances and cannabis industry trade show presentations, corporate sponsors and vendors.

                  The High Times Group does not dispense or sell cannabis or any derivatives of the cannabis plant that are sold by others at the Cannabis Cup Events.
         Rather, we seek to highlight the promotion of the High Times Group and Cannabis Cup brands through its merchandising efforts and through licensing arrangements.
         Since 2010, THC Group’s U.S. Cannabis Cup® has been produced and presented at various locations in states that permit the medical and recreational use of
         cannabis and continues to be hosted at rented third-party venues.




                                                                                            51




                                                                                                                                                     EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                                55
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 57 of 239 PageID 156
         Table of Contents


                  During 2016, the Cannabis Cup Events generated approximately 68%, of the total consolidated revenues of THC and subsidiaries. Prior to Hightimes
         Holding’s acquisition of the THC Group in February, 2017, the THC Group increased the frequency of the Cannabis Cup Events in only four venues. Hightimes
         Holding believes that this harmed THC Group’s financial performance for the fiscal year ended December 31, 2016 due to over saturation of limited marketplaces.
         As a result, THC Group experienced a dip in revenues from the Cannabis Cup Events, which directly impacted its bottom line and decreased both profit and gross
         margins.

                 Following Hightimes Holding’s acquisition of the THC Group in February 2017, Hightimes Holding has undertaken measures to further develop the
         Cannabis Cup Events and festivals. These efforts include a change in the strategy roll-out of the Cannabis Cup Events and festivals along with a reorganization of the
         upcoming scheduling for the 2017 and 2018 seasons. As of September 30, 2017, the High Times Group conducted nine live events and for the nine months ended
         September 30, 2017 shows Cannabis Cup Events and festivals reported $9.68 million in revenues and a gross profit of $1,78 million, as compared to the prior year
         nine months ended September 30, 2016 revenues $8.75 million and a gross profit of $2.19 million. The Cannabis Cup Events have including artists such as Nas,
         Damian Marley, Wu-Tang Clan, 50 Cent, Redman and Method Man. The High Times Group anticipates that an additional five live Cannabis Cup Events will be
         produced and presented throughout the remainder of fiscal year 2017.

                   The High Times Group intends to develop and drive performance of the Cannabis Cup Events by dedicating capital and additional corporate resources to the
         production of larger size Cannabis Cup Events at increasingly sizeable venues. The High Times Group also intends to scale back or reduce the frequency of small
         regional Cannabis Cup Events in order to limit the supply and availability of its festival offerings. The High Times Group believes that such a reorganization of the
         size and scheduling of the Cannabis Cup Events will result in a concentration of its commercial audience (from existing to potential customers) and subsequently
         direct its audience to the larger sized Cannabis Cup Events. The High Times Group believes that these changes in its strategic approach will restore historical
         financial performance and profitability margins, and hopefully increase both profit and gross margins above its historical average and peak. As legalization of
         cannabis for both medical and recreational markets continue to develop, the High Times Group believes that a strategic shift to larger developed markets for the
         Cannabis Cup Events will present attractive opportunities.

                  The High Times Group typically books artists, secure festival sites, provide for third-party production services, sell tickets and advertise the events to attract
         fans. The High Times Group also provides or arranges for third parties to provide operational services as needed such as concessions, merchandising and security.

                  The High Times Group earns revenue primarily from the sale of tickets to the Cannabis Cup Events, the sale of entry fees into its Cannabis Cup
         competitions, and through general advertising. The High Times Group pays its performing artists at the Cannabis Cup Event under one of several formulas, including
         a fixed guaranteed amount and/or a percentage of ticket sales or event profits. For each Cannabis Cup Event, the High Times Group rents a third-party venue.
         Revenue is generally impacted by the number of events, volume of ticket sales, ticket prices and the number of participants in the High Times Group’s Cannabis Cup
         competitions. Event costs such as artist fees and production service expenses are included in direct operating expenses and are typically substantial in relation to the
         revenue. As a result, significant increases or decreases in promotion revenue do not typically result in comparable changes to operating income.

                   The High Times Group also generates revenue primarily from the sale of concessions, parking, premium seating, rental income, venue sponsorships and
         ticket rebates or service charges earned on tickets sold through our third-party ticketing service providers under ticketing agreements. At our Cannabis Cup Events,
         we outsource the sale of concessions and we receive a share of the net revenue from the concessionaire, which is recorded in revenue with no significant associated
         direct operating expenses.

                   Revenue is generally impacted by the number of events, volume of ticket sales, ticket prices and Cannabis Cup competition entry fees. Event costs such as
         artist fees and production service expenses are included in direct operating expenses and are typically substantial in relation to the revenue. Since the artist fees are
         typically fixed guarantees for these events, significant increases or decreases in festival promotion revenue will generally result in comparable changes to operating
         income.

                   Ticketing services include the sale of tickets primarily through online and mobile channels but also through phone, outlet and box office channels. Ticketing
         companies contract with us to sell tickets to events over a period of time. The ticketing company does not set ticket prices or seating charts for events as this
         information is given to it by the venue and/or promoter in charge of the event. The ticketing company generally gets paid a fixed fee per ticket sold or a percentage of
         the total ticket service charges. The ticketing company receives the cash for the ticket sales and related service charges at the time the ticket is sold and periodically
         remits these receipts to the promoter after deducting its fee. The High Times Group sells tickets for the Cannabis Cup Event through its contractual relationships with
         certain ticketing service providers that present point of sale customer purchasing options on web-based, mobile application, and telephone call center sales platforms.


                                                                                             52




                                                                                                                                                       EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                                  56
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 58 of 239 PageID 157
         Table of Contents


                  The High Times Group utilizes a sales force that creates and maintains relationships with sponsors through a combination of strategic, international, national
         and local opportunities that allow businesses to reach customers through the Cannabis Cup Events, including advertising on our websites, co-sponsorship
         arrangements and commercial vendor booths at the Cannabis Cup Events. The High Times Group drives increased advertising scale to further monetize the Cannabis
         Cup Event platform through branded media content, corporate sponsorship and vendor booths. We work with our corporate co-sponsorship clients to help create
         marketing programs that drive their business goals and connect their brands directly with the High Times Group’s Cannabis Cup audiences and fans of the High
         Times brand. We also work with other commercial businesses operating within the cannabis industry under the Cannabis Cup vendor program by providing vendor
         with tables and trade booths to help drive awareness of the vendor’s business by connecting with the High Times Group’s dedicated fan base.

                   While the High Times Group’s Cannabis Cup Events operate year-round, we generally experience higher revenue during the second and third quarters due
         to the seasonal nature of shows at its outdoor festivals, which primarily occur from May through October.

                  In furtherance of Cannabis Cup Event expansion plans, pursuant to an Assignment of Lease and Festival Rights dated August 10, 2017 (the “BioCup
         Agreement”), the High Times Group acquired from Bio Cup Canada Music Festival Ltd. (“BioCup”) the right to conduct a Cannabis Cup Event at a designated
         venue in Vancouver, British Columbia, that is scheduled to be held between August 23, 2017 and August 28, 2017, as well as future events we may sponsor at such
         venue. In addition to up to CDN$200,000 of the 2017 festival expenses we agreed to assume, we paid to the stockholders of BioCup the sum of $375,000 in the form
         of a THC Group’s 4% unsecured convertible promissory note due December 31, 2018 (“BioCup Note”). The BioCup Note is convertible into shares of Hightimes
         Holding’s Class A Common Stock or shares of our successor-in-interest and must be converted into common stock if the holders of such common stock can
         immediately sell such shares for at least $375,000 prior to the December 31, 2018 maturity date. BioCup also has registration rights pursuant to the BioCup
         Agreement for shares issuable upon conversion of the BioCup Note.

         Our Policies and Procedures for Operating of Cannabis Cup Contests

                   In connection with each Cannabis Cup Event, the High Times Group engages a fully-licensed third-party cannabis dispensary (each such dispensary, an
         “Administrator”) to administer all parts of each Cannabis Cup Event. Prior to each Cannabis Cup Event, we enter into a written agreement with the Administrator
         that sets forth all of its obligations and ensures that the dispensary is properly licensed. We also contract with an independent third-party observer to supervise all
         activity of the applicable Administrator in connection with each Cannabis Cup Event to ensure compliance with all applicable laws, rules and regulations.

                  The High Times Group’s function in the organization and administration of the Cannabis Cup Events is to facilitate registration of contestants and supply
         Administrators with pre-labelled packaging and explicit instructions for each Event entry. The Administrator exclusively intakes, handles and stores all products that
         are being entered into the Event for judgment. The Administrator is contractually obligated to maintain the security and safety of the products, and the security and
         safety of all personnel, contestants and patients on Administrator's premises. At no time does any member of the High Times Group handle, store or distribute any
         products.

                  Event contestants also register with the applicable Administrator in advance of the Cannabis Cup Event. On the applicable date(s), contestants will bring
         their products to the Administrator, and place such products into the official packaging we provide. The Administrator collects the products and distributes it to a
         contracted panel of licensed cannabis patients (or similarly approved testers) and a licensed pre-approved laboratory for testing and evaluation, in accordance with
         the Cannabis Cup Event rules provided by the High Times Group. The testers evaluate the products according to pre-determined criteria and submit their votes on the
         High Times Group’s HTScorebook website. The Administrator provides information and support at our direction, but is not permitted to interfere in any way with
         our process, requirements or software.

                   In accordance with our Cannabis Cup vendor program, High Times Group explicitly warns all vendors, guests, performers and attendees of the Cannabis
         Cup Events that they are required to comply with applicable laws concerning the distribution of cannabis in any amount and that the High Times Group does not
         directly or indirectly sell, promote or condone the illegal sale or distribution of cannabis or marijuana at the Cannabis Cup Events. For more information please see
         the section entitled, “Risk Factors—Risks Relating to the High Times Group.”


                                                                                           53




                                                                                                                                                   EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                              57
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 59 of 239 PageID 158
         Table of Contents


         Other Business Opportunities

                   The High Times Group seeks to license the High Times® and Cannabis Cup® trade names, characters and visual and literary properties to various
         manufacturers, developers and retailers throughout the world. Branded merchandise is sold by its licensees directly through online distribution channels. High Times
         Group generates revenue primarily from licensing its branded properties, including trademarks and media content, to third parties for use on consumer merchandise.
         Further, the High Times Group sells its branded merchandise through its direct to consumer internet shopping sites and e-commerce stores. Significant costs include
         costs of goods sold and distribution expenses, operating labor and retail occupancy costs, product development and marketing.

                  The High Times Group’s e-commerce websites currently include 420.com, CannabisCup.com and Hightimes.com, with nearly 4.0 million monthly unique
         users (74% male, 73% millennials (ages: 18-34)). The 420.com website is a new on-line store, which High Times Group envisions becoming the “everything store”
         for cannabis-related products.

                   Our licensing operations cover a diverse range of products and live event categories. The High Times Group licenses the High Times® and Cannabis Cup®
         brands and properties for use on third-party products or services. High Times Group earns royalties or participate in revenue sharing arrangements with strategic
         partners, both of which are usually based on a fixed percentage of the wholesale or retail selling price of the products or services.

                 We intend to increase its efforts to leverage the High Times® and Cannabis Cup® brands. High Times Group is in discussions for the development of
         branding opportunities, which it will seek to structure as a joint venture, partnership, licensing and royalty agreement.

                 Below is a sampling of the product licensing, category opportunities High Times Group is exploring:

                 Ɣ    Clothing

                 Ɣ    Rolling Papers

                 Ɣ    Lounges (formally legalized in Denver this election cycle)

                 Ɣ    Vaporizers

                 Ɣ    Shoes

                 Ɣ    Streetwear

                 Ɣ    Movies, Documentaries and TV: both Historically Scripted and Reality

         Intellectual property

                  We own registered trademarks “High Times®” “Planet Hemp®” and the design for the medical Cannabis Cup. In addition, we also use common law marks
         that have not been, or due to their nature are unable to be, registered, including, without limitation:

                 Ɣ    POT40

                 Ɣ    COUNTRY FAIR CUP

                 Ɣ    POT SHOTS

                 Ɣ    ASK DR. MITCH

                 Ɣ    TRAILBLAZERS

                 Ɣ    S.T.A.S.H. AWARD

                 Ɣ    HIGH FIVE

                 Ɣ    DANNY DANKO

                 Ɣ    FREE WEED WITH DANNY DANKO

                 The High Times Group is the owner of the intellectual property related to various publication and other visual (including audio visual works and
         photographs) and written content, which it distributes through the High Times® Magazine and via its digital distribution channels.


                                                                                         54




                                                                                                                                                 EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                           58
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 60 of 239 PageID 159
         Table of Contents


                   The High Times Group generally relies on trademark, copyright and trade secret laws and employee and third-party non-disclosure agreements to protect its
         intellectual property and proprietary rights. The High Times Group currently owns trademark protection for its name and logos in the United States, pursuant to
         certain trademark and copyright applications and registrations worldwide. Further, High Times Group also uses common law marks that have not been, or due to
         their nature are unable to be, registered with the Trade United States Patent and Trademark Office. Although the High Times Group has been granted registered
         trademarks by the United States Patent and Trademark Office, there can be no assurance that any trademarks or common law marks relied upon by the High Times
         Group, if any, will not be challenged in the future, invalidated or circumvented or that the rights granted thereunder or under licensing agreements will provide
         competitive advantages to the High Times Group.

                  In addition, there can be no assurance that standard intellectual property confidentiality and assignment agreement with employees, consultants and others
         will not be breached, that the High Times Group will have adequate remedies for any breach, or that its trade secrets will not otherwise become known to or
         independently developed by competitors. Furthermore, there can be no assurance that the High Times Group’s efforts to protect its intellectual property will prevent
         others from unlawfully using its trademarks, copyrights and other intellectual property. Our success depends in part, on its continued ability to license its intellectual
         property. An inability to continue to preserve and protect its intellectual property would likely have a material adverse effect on its business, operating results or
         financial condition.

         Government Regulation and Federal Policy of Cannabis

                   The possession, consumption, production and sale of cannabis has historically been, and continues to be, illegal under U.S. federal law and in many state
         and local jurisdictions that have not passed legislation to the contrary. A number of states have decriminalized cannabis to varying degrees and other states have
         created exemptions specifically for medical cannabis. Eight states (Alaska, California, Colorado, Maine, Massachusetts, Nevada, Oregon and Washington) have
         legalized the recreational use of cannabis. 21 states and the District of Columbia have some type of legal status for medicinal cannabis, and variations in laws exist
         among states that have legalized, decriminalized, or created medical cannabis exemptions. In the other states, the cultivation of cannabis for medicinal or personal
         use continues to be prohibited except for those states that allow small-scale cultivation by the individual in possession of medical cannabis needing care or that
         person's caregiver. Active enforcement of state laws that prohibit personal cultivation of cannabis could have a material adverse effect on the business, reputation,
         results of operations, and financial condition of the High Times Group.

                   While the High Times Group believes that legalization trends are favorable and create a compelling business opportunity for early movers, there is no
         assurance that those trends will continue or be realized, that existing limited markets will continue to be available or that any new markets for cannabis and related
         products will emerge for the High Times Group. The business plan of the High Times Group is based on the premise that cannabis legalization will expand, that
         consumer demand for cannabis will continue to exceed supply for the foreseeable future, and that consumer demand for cannabis for medical and recreational uses
         will grow as it becomes legal to possess and use it and its derivative products, such as oils and certain food items. There is no assurance that this premise will prove
         to be correct or that the High Times Group will be generate increasing revenues or profits in the future. Moreover, if cannabis legalization is scaled back or reversed
         at the state level, or if the federal government increases its regulation and prosecution of cannabis-related activities, the ability of the High Times Group to generate
         revenue and profit could materially and adversely impacted.

                 Under the federal Controlled Substance Act (“CSA”), the policies and regulations of the federal government and its agencies are that cannabis (marijuana)
         is a Schedule 1 Controlled Substance that is addictive and has no medical benefit. Enforcement of the CSA, including as it relates to cannabis, is subject to
         prosecutorial discretion and available resources. In the case of cannabis, and particularly in light of the growing legalization of cannabis at the state level,
         enforcement of the CSA is uncertain and could change rapidly, leaving businesses such as the High Times Group hard pressed to react and operate their businesses.

                 In an effort to provide guidance to federal law enforcement, under the Obama Administration, the Department of Justice (“DOJ”) issued Guidance
         Regarding Cannabis Enforcement to all United States attorneys in a memorandum from Deputy Attorney General David Ogden on October 19, 2009 (the “Ogden
         Memorandum”), in a memorandum from Deputy Attorney General James Cole on June 29, 2011 and in a memorandum from Deputy Attorney General James Cole
         on August 29, 2013 (the “Cole Memorandum”). Each memorandum provides that the DOJ is committed to the enforcement of the CSA, but the DOJ is also
         committed to using its limited investigative and prosecutorial resources to address the most significant threats in the most effective, consistent and rational way.

                                                                                            55




                                                                                                                                                      EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                                 59
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 61 of 239 PageID 160
         Table of Contents



                   Under the Trump administration, however, there is a risk that the enforcement of Federal laws under CSA may be “stepped up,” and that the guidance in the
         Ogden Memorandum and the Cole Memorandum may be overruled, thereby reversing course on the former Obama administration policies towards the Federal
         regulation of cannabis. On January 4, 2018, Attorney General Jeffrey Sessions revoked the Ogden Memorandum and the Cole Memorandum. In addition, pursuant
         to a Presidential Executive Order signed in February 2017, the Attorney General created a Task Force on Crime Reduction and Public Safety to review, and provide
         recommendations with respect to, strategies to reduce crime, including, in particular, illegal immigration, drug trafficking, and violent crime. According to the
         Attorney General, one of the mandates of the Task Force is to undertake a review of existing policies in the areas of charging, sentencing, and marijuana to ensure
         consistency with the Department's overall strategy on reducing violent crime and with Administration goals and priorities. The Task Force was reviewing policies
         regarding the CSA and accepting recommendations regarding possible amendments through the end of July 2017. However, to date, the Task Force has yet to release
         those comments or make formal recommendations to change the laws. Should Congress enact legislation to enhance or expand the enforcement of the CSA
         provisions relating to marijuana, or if the Trump administration, or any future administration, seeks to enforce Federal laws regulating the production, possession,
         distribution, dispensation, administration, testing, or delivery of cannabis to the detriment of states that have enacted medical or recreational marijuana laws, the
         future and potential business prospects of the High Times Group would become more challenging, perhaps significantly so. Any such legislation or enforcement
         policies could adversely affect the business, results of operations, and financial condition of the High Times Group.

                   Moreover, Congress enacted an omnibus spending bill for fiscal year 2017 including a provision prohibiting the U.S. Department of Justice (which includes
         the Drug Enforcement Administration) from using funds appropriated by that bill to prevent states from implementing their cannabis laws. This provision, however,
         is effective only until September 30, 2017 and must be renewed by Congress in subsequent years. In order to extend the prohibition, it must be specifically included
         in the fiscal year 2018 Commerce, Justice, and Science (CJS) Appropriations bill. Currently, only the Senate version of the fiscal 2017 CJS Appropriations bill
         includes the prohibition and the House version does not. In USA vs. McIntosh, the United States Court of Appeals for the Ninth Circuit held that this provision
         prohibits the U.S. Department of Justice from spending funds from relevant appropriations acts to prosecute individuals who engage in conduct permitted by state
         cannabis laws and who strictly comply with such laws. However, the Ninth Circuit’s opinion, which only applies to the states of Alaska, Arizona, California, Hawaii,
         and Idaho, also held that persons who do not strictly comply with all state laws and regulations regarding the distribution, possession and cultivation of cannabis
         have engaged in conduct that is unauthorized, and in such instances the U.S. Department of Justice may prosecute those individuals. As a result, if Congress fails to
         include the provision prohibiting the U.S. Department of Justice from using funds appropriated by that bill to prevent states from implementing their cannabis laws,
         and the federal government decides to strictly enforce federal law with respect to cannabis operations, the High Times Group may have difficulty or may be unable to
         operate all or aspects of its business.

         Litigation

                 The THC Group is involved in a pending litigation in New York State Supreme Court with a former employee who alleges that Trans-High breached his
         employment agreement and seeks damages of $6,000,000. THC Group has counterclaimed against the former employee. The dispute is in the discovery stage. The
         High Times Group believes that it has valid defenses and intends to vigorously defend this action.

                   From time to time we become the subject of litigation that is incurred in the ordinary course of its business. However, to date, no pending or threatened
         litigation involves and federal or state governmental agency.

         Property

                  Effective December 1, 2017, the Company entered into a sublease with the term ending December 2, 2021 of approximately 10,000 square feet of office
         space at 10990 Wilshire Boulevard, Los Angeles, CA 90024 at a monthly rental of $10,000. The lessor is Pride Media, Inc, a corporation controlled by Adam E.
         Levin, the Chief Executive Officer of the Company.

                  Trans-High also leases approximately 1000 square feet of executive offices and production space at 119 West 24th Street – 2nd Floor, NY, NY 10011 under a
         sublease expiring in April 2018. Monthly rent is $13,000. The sublessor is Green Rush Daily, Inc., a company owned by Scott McGovern, Senior Vice President of
         Publishing of THC and its subsidiaries.


                                                                                          56




                                                                                                                                                  EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                            60
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 62 of 239 PageID 161
         Table of Contents


                                                 DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE

                  Our executive officers and directors and their business experience follows:

         Name                                     Age         Position                                                                  Length of Service

         Adam E. Levin                            38          Chief Executive Officer, President and Chairman of the Board              Inception to Present
         David Peck                               36          Vice President of Business Development                                    Since April 2017
         David Newberg                            59          Vice President of Finance and Chief Financial Officer                     Since June 2017
         Colin Conway                             33          Secretary and Director                                                    Since January 2017
         Coleen Manley                            59          Director                                                                  Since March 3, 2017
         Eleanora Kennedy                         76          Director                                                                  Since March 3, 2017
         Justin Ehrlich                           39          Director                                                                  Since October 2017
         Stormy Simon                             49          Director                                                                  Since November 2017

                 During the past five years, none of the persons identified above has been involved in any bankruptcy or insolvency proceeding or convicted in a criminal
         proceeding, excluding traffic violations and other minor offenses. There is no arrangement or understanding between the persons described above and any other
         person pursuant to which the person was selected to his or her office or position.

                  Adam Levin, Chief Executive Officer and Chairman of the Board. Adam Levin is the founder of Hightimes Holding and has served as its Chairman and
         Chief Executive Officer, since its inception in December 2016. In March, 2017, Mr. Levin led the acquisition of Trans-High Corporation and has served as Chief
         Executive Officer of the Hightimes Group since March 2017. He brings over 15 years of leadership experience running Internet-based technology and e-commerce
         companies to his role as Chairman and Chief Executive Officer. Mr. Levin has been Managing Director of Oreva Capital Corp, since September 2016 and for five
         years prior to that was the Managing Director of Vert Capital Corp where he oversaw the day to day operations of the firm, and led the acquisition of a number of
         companies. He has extensive experience in the fields of mobile, social networking, entertainment as well as venture capital and merger and acquisition strategies. Mr.
         Levin has been a featured speaker at CES, MIPTV, MONY Conference, CTIA, Wireless Influencers, and has been featured in The Wall Street Journal, The NY
         Times, Fortune, Bloomberg and Entrepreneur Magazine. He has appeared on CNN, NPR, MSNBC, HBO and Fox News. Mr. Levin also served as Chief Executive
         Officer and a director of Bebo.com, Inc., a social networking and content website, from 2010 to 2012. Bebo.com, Inc., filed for protection under Chapter 11 of the
         United States Bankruptcy Code in May 2013. Mr. Levin was an officer of Bebo within the two-year period prior to the filing of the Chapter 11 petition but had
         resigned as an officer and director prior to such filing. Mr. Levin currently serves on the board of directors of Pride Media, Inc., and previously served as the
         Chairman of the Board of Directors of Pixelmags until its sale in 2016. Mr. Levin earned a BA from Thomas Edison State College. We believe Mr. Levin’s extensive
         leadership experience in social media; e-commerce companies and venture capital will benefit the Company’s development.

                  David Peck, Vice President, Business Development. Mr. Peck will be employed as the Vice President, Business Development of the Company and shall be
         responsible for coordination and planning of the Company’s business partnerships, e-commerce, and business development. Beginning in May 2013, Mr. Peck was
         the Director of Digital Operations at Sock Panda LLC, an Angel backed E-commerce company in Venice, California. He was responsible for tripling revenues
         through corporate partnerships with Girl Scouts of America, Facebook, and Amazon, as well as Social Media Marketing, and an innovative E-Commerce
         subscription strategy.

                  David Newberg, Vice President of Finance. Mr. Newberg has over 25 years’ experience and is a veteran in executive finance. From 1989 to 2004, he
         served as VP of Finance at Rhino Entertainment, a subsidiary of Warner Music (Time Warner Corporation) where he directed company accounting and finance
         operations for all business units, growing from a $20 million independent company to over $600 million globally. From 2005 to 2007, he served as Chief Financial
         Officer of Live Universe Inc., a start-up company that owned over 40 social/music media, websites, where he was responsible for directing all company accounting,
         finance, and human resource functions. Previously he was Chief Financial Officer of Delta Entertainment Corporation, a self-distributing entertainment company that
         wholesales audio/video products. Other companies David has been involved with in providing CFO consulting or running operations were SMC Entertainment (a
         public OTC music label), NXTM, Scopely, and The Wrap. Mr. Newberg has a BS in Accounting and Finance, and a MS in Finance from CSU-Long Beach. David
         has an active CPA license and is also a CMA, CFM, and CFP.


                                                                                          57




                                                                                                                                                   EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                             61
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 63 of 239 PageID 162
         Table of Contents


                  Colin Conway, Secretary and Director. Since October 2016, Mr. Conway has been a managing director of Oreva Capital Corp., a Los Angeles based
         merchant bank focused on making direct investments in diversified, private operating companies. Mr. Conway participated in the acquisition of Trans High
         Corporation in March 2017. For four years prior to Oreva Capital Mr. Conway served as a managing director at Vert Capital Corp., where he led the business
         development team and participated in the acquisition and restructuring of private operating companies in various industries including digital media, Internet,
         software, and apparel. Adam E. Levin, our Chief Executive Officer the chief executive officer of Oreva Capital and was the chief executive officer of Vert Capital
         Corporation. From 2010 to 2012, Mr. Conway was previously an associate director at Weston Capital Management, LLC, a Connecticut based Hedge Fund and
         Fund of Funds. We believe Mr. Conway’s banking, investment and marketing, as well as his experience with companies operating in the media and internet
         industries, will be an asset to our Board of Directors.

                  Colleen Manley, Director. Ms. Colleen Manley has served as a director of High Times Holding Corp. since March 2017 and for the past five years has
         served as a director of Trans-High Corporation. Ms. Manley is an attorney a member of the Arizona State Bar since 1985. She is a partner of Manley Law one of
         Arizona's oldest family law practices. She specializes in working with and representing multi-family offices in Arizona as well as other jurisdictions. Ms. Manley has
         also been a Director at American Green, Inc. since April 25, 2011. She is actively involved in issues involving children and the environment and in various charities
         in Arizona. In 1986, Ms. Manley was admitted to US Court of Appeals for the Ninth Circuit. As an attorney, Ms. Manley has earned the coveted "AV" rating, and her
         law firm has been awarded "pre-eminent" status. We believe Ms. Manley’s legal experience will be an asset to our Board of Directors.

                  Eleanora Kennedy, Director. Ms. Eleanora Kennedy is an accomplished interior designer and published writer. She is known for her charitable causes and
         is a board member of the Society of Memorial Sloan Kettering Cancer Center, a co-director of the Shana Alexander Charitable Foundation and a member of the
         women’s board of the Central Park Conservatory in New York City. Ms. Kennedy’s lifelong interest in issues regarding women and children’s right include her work
         at the United Nations which allowed her to open the General Assemble to screen the impactful movie Trade starring Kevin Kline. She served as a special advisor to
         the President of the UN General Assembly in 2008-2009. A graduate of the Fashion Institute of Technology and the New York School of Interior Design, Ms.
         Kennedy began her career in merchandising at Saks Fifth Avenue in New York and later became an executive a t the Associated Merchandising Corporation and a
         director of Creative Merchandising at Joseph Magnins. We believe Ms. Kennedy’s publishing and leadership experience will be an asset to our Company and the
         Board of Directors.

                  Justin Ehrlich, Director. Justin Ehrlich is a partner in VE Equities LLC, a full-service real estate company with capabilities in investment, finance, asset
         management and construction. Justin is responsible for managing the firm’s real estate investment and finance activities and handling the company’s overall
         operations and asset management. He has completed over $10 billion of luxury mixed-use and condominium projects in Manhattan and is also currently developing
         several mixed-use projects in California. In addition, Justin is a partner in Churchill Real Estate Holdings LLC, an alternative investment platform offering short term
         debt products to institutional and private clients. Mr. Ehrlich holds a BA in Business Administration from Boston University’s School of Management and earned a
         MS in Real Estate Finance and Investment from New York University. He served as the Secretary of the 125th Street Business Improvement District from 2008 to
         2009. He has received numerous awards and honors from multiple industry organizations including the 2011 Developer of The Year Award from Young Jewish
         Professionals and was the Guest of Honor at the YJP 2014 Founders Gala at Cipriani Downtown. Mr. Ehrlich is currently on the Board of Directors for A Caring
         Hand and BDS Analytics. We believe Mr. Ehrlich’s experience in investment and real estate will be an asset to our Company’s Board of Directors.

                  Stormy Simon, Director. Ms. Stormy D. Simon served as the President of Overstock.com Inc. since July 27, 2016 and also served as its Co-President from
         February 22, 2013 to April 10, 2014. Ms. Simon served as Senior Vice President of Customer and Partner Care at Overstock.com Inc. until February 22, 2013. She
         served as Senior Vice President of Customer Care, Public Relations & Branding of Overstock.com Inc. Ms. Simon served as Vice President of Books, Music and
         Videos of Overstock.com Inc. since February 19, 2004, and also served as its Senior Vice President BMV and Off-Line Advertising and Chief of Staff. She served as
         Vice President, BMMG; Travel and Off-Line Advertising of Overstock.com Inc. Ms. Simon headed Overstock.com BMV category and was responsible for all
         offline marketing including television, radio and print advertising. She joined Overstock.com in 2001 and served various marketing and management positions
         including Director of Business-to-Business. She served as a Director of Overstock.com Inc. from May 2011 to September 30, 2016. Ms. Simon’s extensive
         experience at Overstock.com, as well as her interest in the cannabis industry, will be an asset to our Company’s Board of Directors.

         Board of Directors Structure and Risk Oversight

                   Our Certificate of Incorporation authorize three classes of directors. The Class I directors have a term of office for one year or until their successors are
         elected and qualified; the Class II directors have a term of office of two years or until their successors are elected and qualified and the Class III directors have a term
         of office of three years or until their successors are elected and qualified.

                  Ms. Manley and Ms. Kennedy will be elected to serve until the annual meeting of stockholders of Hightimes Holding to be held in 2018; Ms. Simon and
         Mr. Conway will be elected to serve until the annual meeting of stockholders of the Successor to be held in 2019; and Messrs. Levin and Ehrlich will be elected to
         serve until the annual meeting of stockholders of the Successor to be held in 2020. In addition, it is anticipated that Mr. Levin will be designated Chairman of the
         Board

                   If the Origo Merger shall be consummated, Colleen Manley and Eleanore Kennedy will tender their resignations and Edward J. Fred and Jeff Gutovich will
         fill the vacancies created by such resignations, as designees of Origo. Messrs. Fred and Gutovich will be elected to serve until the annual meeting of stockholders of
         High Times Media Corporation to be held in 2018; Ms. Simon will be elected to serve until the annual meeting of stockholders to be held in 2019; and Messrs. Levin
         and Ehrlich will be elected to serve until the annual meeting of stockholders to be held in 2020. In addition, it is anticipated that Mr. Levin will be designated
         Chairman of the Board.


                                                                                             58




                                                                                                                                                        EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                                   62
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 64 of 239 PageID 163
         Table of Contents


         Audit Committee

                 We have established an audit committee consisting of Justin Ehrlich, Stomy Simon and Colleen Manley. Mr. Ehrlich is the chairman of the audit committee.
         The audit committee’s duties, which are specified in our Audit Committee Charter, include, but are not limited to:

                  Ɣ   reviewing and discussing with management and the independent auditor the annual audited financial statements, and recommending to the board
                      whether the audited financial statements should be included in our Form 10-K;

                  Ɣ   discussing with management and the independent auditor significant financial reporting issues and judgments made in connection with the preparation
                      of our financial statements;

                  Ɣ   discussing with management major risk assessment and risk management policies;

                  Ɣ   monitoring the independence of the independent auditor;

                  Ɣ   verifying the rotation of the lead (or coordinating) audit partner having primary responsibility for the audit and the audit partner responsible for
                      reviewing the audit as required by law;

                  Ɣ   reviewing and approving all related-party transactions;

                  Ɣ   inquiring and discussing with management our compliance with applicable laws and regulations;

                  Ɣ   pre-approving all audit services and permitted non-audit services to be performed by our independent auditor, including the fees and terms of the
                      services to be performed;

                  Ɣ   appointing or replacing the independent auditor;

                  Ɣ   determining the compensation and oversight of the work of the independent auditor (including resolution of disagreements between management and
                      the independent auditor regarding financial reporting) for the purpose of preparing or issuing an audit report or related work;

                  Ɣ   establishing procedures for the receipt, retention and treatment of complaints received by us regarding accounting, internal accounting controls or
                      reports which raise material issues regarding our financial statements or accounting policies; and

                  Ɣ   approving reimbursement of expenses incurred by our management team in identifying potential target businesses.

         Financial Experts on Audit Committee

                 The audit committee is composed exclusively of “independent directors” who are “financially literate” as defined under the Nasdaq listing standards. The
         Nasdaq listing standards define “financially literate” as being able to read and understand fundamental financial statements, including a company’s balance sheet,
         income statement and cash flow statement.

                  In addition, the Company intends to certify to Nasdaq that the committee has, and will continue to have, at least one member who has past employment
         experience in finance or accounting, requisite professional certification in accounting, or other comparable experience or background that results in the individual’s
         financial sophistication. The board of directors has determined that Mr. Ehrlich qualifies as an “audit committee financial expert,” as defined under rules and
         regulations of the SEC.

         Nominating Committee

                 We have established a nominating committee of the board of directors to consist of Justin Ehrlich, Stomy Simon and Eleanor Kennedy. The nominating
         committee considers persons identified by its members, management, stockholders, investment bankers and others.

         Guidelines for Selecting Director Nominees

                  The guidelines for selecting nominees, which are specified in our Nominating Committee Charter, generally provide that persons to be nominated:

                  Ɣ   should have demonstrated notable or significant achievements in business, education or public service;

                  Ɣ   should possess the requisite intelligence, education and experience to make a significant contribution to the board of directors and bring a range of
                      skills, diverse perspectives and backgrounds to its deliberations; and

                  Ɣ   should have the highest ethical standards, a strong sense of professionalism and intense dedication to serving the interests of our stockholders.


                                                                                           59




                                                                                                                                                    EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                             63
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 65 of 239 PageID 164
         Table of Contents


                  The Nominating Committee will consider a number of qualifications relating to management and leadership experience, background, integrity and
         professionalism in evaluating a person’s candidacy for membership on the board of directors. The nominating committee may require certain skills or attributes, such
         as financial or accounting experience, to meet specific board needs that arise from time to time and will also consider the overall experience and makeup of its
         members to obtain a broad and diverse mix of board members. The nominating committee does not distinguish among nominees recommended by stockholders and
         other persons.

         Compensation Committee

                   We have established a compensation committee of the board of directors to consist of Justin Ehrlich and Stomy Simon, each of whom is an independent
         director. Mr. Ehrlich is the chairman of the compensation committee. The compensation committee will determine the salary, fees or other compensation (including
         any cash-based and equity-based compensation plans and arrangements) to be paid to our officers or directors. No salary, fees or other compensation will be paid to
         any officers and directors until the Company consummates its initial business combination. Therefore, the compensation committee will not conduct any meetings
         until after the Company consummates its initial business combination.

         Director Independence

                  We use the definition of “independence” of The Nasdaq Stock Market to make this determination. Nasdaq Listing Rule 5605(a)(2) provides that an
         “independent director” is a person other than an officer or employee of the company or any other individual having a relationship with the Company which, in the
         opinion of the Company’s Board, would interfere with the exercise of independent judgment in carrying out the responsibilities of a director. The Nasdaq listing rules
         provide that a director cannot be considered independent if:

                  Ɣ   the director is, or at any time during the past three (3) years was, an employee of the company;

                  Ɣ   the director or a family member of the director accepted any compensation from the company in excess of $120,000 during any period of twelve (12)
                      consecutive months within the three (3) years preceding the independence determination (subject to certain exemptions, including, among other things,
                      compensation for board or board committee service);

                  Ɣ   the director or a family member of the director is a partner in, controlling shareholder of, or an executive officer of an entity to which the company
                      made, or from which the company received, payments in the current or any of the past three fiscal years that exceed 5% of the recipient’s consolidated
                      gross revenue for that year or $200,000, whichever is greater (subject to certain exemptions;

                  Ɣ   the director or a family member of the director is employed as an executive officer of an entity where, at any time during the past three (3) years, any of
                      the executive officers of the company served on the compensation committee of such other entity.

                  Under such definitions, Messrs. Conway and Ehrlich, and Ms. Simon are independent directors.

         Family Relationships

                  There are no family relationships among any of our officers or directors.

         Involvement in Certain Legal Proceedings

                  Except as disclosed above, to our knowledge, none of our current directors or executive officers has, during the past ten (10) years:

                  Ɣ   been convicted in a criminal proceeding or been subject to a pending criminal proceeding (excluding traffic violations and other minor offenses);

                  Ɣ   had any bankruptcy petition filed by or against the business or property of the person, or of any partnership, corporation or business association of
                      which he was a general partner or executive officer, either at the time of the bankruptcy filing or within two (2) years prior to that time;

                  Ɣ   been subject to any order, judgment, or decree, not subsequently reversed, suspended or vacated, of any court of competent jurisdiction or federal or
                      state authority, permanently or temporarily enjoining, barring, suspending or otherwise limiting, his involvement in any type of business, securities,
                      futures, commodities, investment, banking, savings and loan, or insurance activities, or to be associated with persons engaged in any such activity;


                                                                                              60




                                                                                                                                                    EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                               64
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 66 of 239 PageID 165
         Table of Contents


                  Ɣ   been found by a court of competent jurisdiction in a civil action or by the SEC or the Commodity Futures Trading Commission to have violated a
                      federal or state securities or commodities law, and the judgment has not been reversed, suspended, or vacated;

                  Ɣ   been the subject of, or a party to, any federal or state judicial or administrative order, judgment, decree, or finding, not subsequently reversed,
                      suspended or vacated (not including any settlement of a civil proceeding among private litigants), relating to an alleged violation of any federal or state
                      securities or commodities law or regulation, any law or regulation respecting financial institutions or insurance companies including, but not limited to,
                      a temporary or permanent injunction, order of disgorgement or restitution, civil money penalty or temporary or permanent cease-and-desist order, or
                      removal or prohibition order, or any law or regulation prohibiting mail or wire fraud or fraud in connection with any business entity; or

                  Ɣ   been the subject of, or a party to, any sanction or order, not subsequently reversed, suspended or vacated, of any self-regulatory organization (as defined
                      in Section 3(a)(26) of the Exchange Act), any registered entity (as defined in Section 1(a)(29) of the Commodity Exchange Act), or any equivalent
                      exchange, association, entity or organization that has disciplinary authority over its members or persons associated with a member.

         Code of Business Conduct and Ethics

                  Our Board plans to adopt a written code of business conduct and ethics (“Code”) that applies to our directors, officers and employees, including our
         principal executive officer, principal financial officer and principal accounting officer or controller, or persons performing similar functions. We intend to post on our
         website a current copy of the Code and all disclosures that are required by law in regard to any amendments to, or waivers from, any provision of the Code.

                                                                           EXECUTIVE COMPENSATION

                  References in this section to our “directors” and “named executive officers” refer to the directors and named executive officers of Hightimes Holdings.
         following consummation of this Offering, and references in this section to our “employees” (other than our named executive officers) refer to the employees of the
         Hightimes Group following consummation of this Offering.

                  This section discusses the material components of the executive compensation program for our executive officers who are named in the “2017 Summary
         Compensation Table” below. Prior to January 1, 2017, no executive officer or director of Hightimes Holding received any compensation or other remuneration. In
         fiscal 2017, our “named executive officers” and their positions were as follows: (i) Adam E. Levin, Chief Executive Officer; (ii) David Newberg, Chief Financial
         Officer; (iii) Matt Stang, Chief Revenue Officer; (iv) David Peck, Vice President of Business Operations, and (v) Scott McGovern, Senior Vice President of
         Publishing.

                                                                          2017 Summary Compensation Table

                  The following table sets forth information concerning the compensation of our named executive officers for the fiscal year ended December 31, 20177.

                                                                                                                                          All Other
                                                                                                                       Salary           Compensation                Total
         Name and Principal Position                                                                 Year               ($)                   ($)                    ($)
         Adam E. Levin, Chief Executive Officer                                                      2017         $       230,769 (1)   $    3,425,470 (2)    $      3,656,239
         David Newberg, Chief Financial Officer                                                      2017         $        75,288       $            0        $         75,288
         Matt Stang, Chief Revenue Officer,                                                          2017         $       607,075       $            0        $        607,075
                                                                                                     2016         $       556,314(3)    $            0        $        556,314(3)
         David Peck, Vice President of Business Development                                          2017         $       102,315       $            0        $        102,315
         Scott McGovern, Senior Vice President Of Publishing                                         2017         $        77,885       $            0        $         77,885

         (1) Mr. Levin’s salary has been accrued since July 17, 2018.
         (2) Represents value of shares of Class A Common Stock issued to Mr. Levin prior to February 28, 2017.
         (3) Mr. Stang was employed as Chief Revenue Officer for THC in 2016.

         Executive Officer and Directors Compensation

                  Prior to December 31, 2016, no executive officer or director of Hightimes Holding received any compensation or other remuneration.

         Employment and Consulting Agreements

                  Adam E. Levin. Hightimes Holding has entered into an employment agreement with Adam E. Levin, effective as of July 17, 2017 and expiring December
         31, 2020, under which he shall serve as Chairman and Chief Executive officer of the Company and its subsidiaries. Under the terms of the agreement, Mr. Levin
         receives a base salary of $500,000 per annum and an annual bonus of $500,000 payable following the end of each of the three calendar years commencing with the
         year ended December 31, 2018 in the event that either (i) the consolidated revenues of the High Times Group exceeds 120% of the consolidated revenues for the
         immediately preceding year, or (ii) the closing price of the Company common stock as traded on any securities exchange at the end of any of the three calendar years
         exceeds 120% of the closing price of such common stock at the end of the prior calendar year. The employment agreement contains change of control provisions,
         severance payments upon termination without cause, and permits Mr. Levin to work from his office in Puerto Rico.


                                                                                            61




                                                                                                                                                      EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                                 65
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 67 of 239 PageID 166
         Table of Contents


                 David Peck. In March 2017, THC entered into a one-year employment agreement with David Peck under which Mr. Peck would serve as Vice President,
         Business Development of THC and subsidiaries. Mr. Peck receives a salary of $140,000 per year and stock options to purchase 57,926 shares of Class A Common
         Stock. Mr. Peck’s employment is “at will” and he may be terminated by THC at any time during the term of the agreement with our without cause.

                    Matthew Stang. Pursuant to the THC Purchase Agreement, THC and Matthew Stang, entered into an employment agreement, dated March 1, 2017,
         whereby Mr. Stang agreed to undertake the title of Chief Revenue Officer of THC for a period expiring on December 31, 2020 and subject to further extension (the
         “Stang Employment Agreement”). Under the terms of the Stang Employment Agreement, Mr. Stang will receive an initial base salary of $300,000 USD as well as an
         initial signing bonus in the amount of $43,333. Mr. Stang will also be entitled to an annual bonus not to exceed $250,000 in each anniversary year, subject to Mr.
         Stang being directly responsible for THC achieving certain revenue targets or milestones. In addition, Mr. Stang received options to purchase 579,260 shares of Class
         A Common Stock in the Hightimes Holding Stock Incentive Plan.

                  Scott McGovern. On August 31, 2017, THC entered into a three-year employment agreement with Scott McGovern, under which Mr. McGovern will be
         Senior Vice President of Publishing of THC and its subsidiaries. Under the terms of the agreement, Mr. McGovern will receive an annual salary of $250,000 plus an
         annual bonus (payable in cash or shares of Company common stock) based on THC and subsidiaries meeting certain revenue targets established by the board of
         directors of the Company. Mr. McGovern also receive stock options vesting in equal one-third installments at the end of each anniversary year of employment to
         purchase up to 289,630 shares of Company Class A Common Stock.

         The 2016 Stock Incentive Plan

                  The following is a summary description of the Hightimes Holding 2016 Equity Incentive Plan. This summary is not a complete statement of the Equity
         Incentive Plan and is qualified in its entirety by reference to the complete text of the Equity Incentive Plan, a copy of which is attached as an exhibit for the Form
         1-A of which this Offering Circular is a part.

                Purpose. The purpose of the Equity Incentive Plan is to advance our interests and the interests of our shareholders by providing incentives to certain
         employees, directors, consultants and other individuals who contribute significantly to our strategic and long-term performance objectives and growth.

                 Administration. The Equity Incentive Plan will be administered by our Compensation Committee or such other committee as determined by our Board, or
         by the Board itself (“Committee”). The Committee will have the authority to select Equity Incentive Plan participants, grant awards, determine the type, size, terms
         and conditions of awards and adopt rules for the administration, interpretation and application of the plan.

                   Types of Awards under the Incentive Plan. The Equity Incentive Plan provides for the following types of awards: stock options, stock appreciation rights,
         restricted stock, restricted stock units, performance grants (cash and equity), and other share-based awards, or other awards consistent with the purposes of the Equity
         Incentive Plan.

                 Grant of Awards; Shares Available for Awards. Certain employees, directors, consultants and independent contractors will be eligible to receive grants of
         awards under the Equity Incentive Plan. The total number of shares of Class A Common Stock available for issuance under the plan will be 2,896,299 shares. No
         person will receive stock options or stock appreciation rights for more than 579,260 shares in any fiscal year.

                  If any Common Stock issued pursuant to an award are forfeited or cancelled, then such shares that are forfeited or cancelled will be or become available for
         issuance under the Equity Incentive Plan. Common Stock (i) delivered in payment of the exercise price of a stock option, (ii) not issued upon settlement of a stock
         appreciation right or (iii) delivered to or withheld by the Company to pay withholding taxes, shall not become available for issuance under the Equity Incentive Plan.
         The number of Common Stock issued or reserved pursuant to the Equity Incentive Plan will be subject to adjustment for stock splits, stock dividends and similar
         changes in Common Stock (including adjustment if the Redomestication is approved by the shareholders of Origo. The repurchase of Common Stock by Origo shall
         not increase the maximum number of shares available for issuance under the plan. Any dividends or distributions on unvested awards are payable only when such
         awards vest.

                  Stock Options. Stock options may be qualified as an incentive stock option (an “Incentive Stock Option”) under the Internal Revenue Code of 1986 (the
         “Code”), and the regulations thereunder, or a stock option not qualified as such under the Code (collectively, an “option”). The exercise price of an option will be
         equal to or greater than the fair market value of the Common Stock on the date of grant; provided, however, Incentive Stock Options granted to an employee who
         owns more than 10% of the voting power of our stock (a “ten-percent employee”) will have an exercise price of not less than 110% of the fair market value at the
         time of grant. An option may be exercised within such period or periods as may be determined by the Committee; provided, however, any Incentive Stock Option
         granted to a ten-percent employee will not be exercisable after the expiration of five (5) years from the date of grant and any other option will expire ten (10) years
         from the date of grant. No stock option will vest sooner than one (1) year from grant.


                                                                                           62




                                                                                                                                                    EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                               66
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 68 of 239 PageID 167
         Table of Contents


                  Termination of Employment; Disability; Death; Retirement. Upon termination of employment, or cessation of a non-employee director’s service on our
         Board, an award previously granted, unless otherwise specified in the award agreement, will, to the extent not exercised with respect to any option or stock
         appreciation right, or to the extent that any of the designated goals (including any service period) with respect to any other award have not been achieved prior to the
         lapse of any such restrictions and/or to the extent that, for whatever reason, such award has not vested, become null and void and be forfeited, provided that:

                  (i) if the employee or non-employee director dies during employment or service or during the three (3) month period following the termination of
                      employment or service by reason of retirement or dismissal other than for cause, or during the one (1) year period following termination by reason of
                      disability, a stock option or stock appreciation right may be exercised (to the extent otherwise exercisable) for a one-year period following the date of
                      death;

                  (ii) if the employee or non-employee director retires or becomes disabled, a stock option or stock appreciation right may be exercised (to the extent
                       otherwise exercisable) at any time up to three (3) months after retirement or termination other than for cause and one (1) year after termination for
                       disability; and

                  (iii) if the employee or non-employee director to whom an award of restricted stock or restricted stock units, performance grant or any other share-based
                        award will have been granted terminates by reason of such person’s death, retirement or disability, then to the extent such award has not otherwise been
                        forfeited, the award will vest and all restrictions will lapse as of the date of such person’s death, retirement or disability.

                  If an employee voluntarily terminates employment, or if a non-employee director terminates service on our Board, or is discharged for cause, any award
         granted under the Equity Incentive Plan will, unless otherwise specified by our Committee, terminate and be forfeited.

                  Dilution and Other Adjustments. In the event a dividend (other than a regular cash dividend) or other distribution, recapitalization, stock split, reverse
         stock split, reorganization, merger, consolidation, split-up, spin-off, combination, repurchase or exchange of Common Stock or other of our securities, issuance of
         warrants or other rights to purchase Common Stock or other of our securities, or other similar corporate transaction or event that affects the Common Stock such that
         an adjustment is necessary in order to prevent dilution or enlargement of the benefits or potential benefits under the Equity Incentive Plan, the Committee will, in an
         equitable manner, adjust the terms of an award or, if deemed appropriate, provide for an equivalent award or substitute award or make provision for a cash payment
         to the holder of an outstanding award.

         Stock Options Issued.

                   Under the 2017 Hightimes Holding Incentive Stock Option Plan an aggregate of 2,896,299 shares of Class A Common Stock are authorized for issuance.
         On December 18, 2017, the board of directors of Hightimes Holding approved and granted a total of 1,737,779 stock options, of which 366,864 options were granted
         to Adam E. Levin and an aggregate of 1,158,519 stock options were granted to other executive officers, directors and consultants. All options granted are exercisable
         at $10.70 per share, the fair value of Origo’s common stock as quoted on the Nasdaq website (closing price). So long as the holder of the options remain as an officer,
         employee, or director of Hightimes Holding, the options vest over a period of three years, to the extent of one-third of all granted options as of December 18, 2018
         (the first anniversary of the date of grant) and thereafter on a quarterly basis over the remaining eight quarters. At such time as the option holder ceases to be an
         officer, employee, or director of Hightimes Holding, such person must exercise his or her option within six months following termination of employment or services
         as a director or employee.

                  Hightimes Holding issued the following stock options to its officers and directors and Matt Stang, a key employee of THC:

         Name of Employee or Director                                                                                               Date of Grant        No. of Stock Options

         Adam E. Levin                                                                                                            December 18, 2017              366,864
         David Peck                                                                                                               December 18, 2017              57,926
         Scott McGovern                                                                                                           December 18, 2017              289,630
         David Newberg                                                                                                            December 18, 2017              57,930
         Justin Ehrlich                                                                                                           December 18, 2017                -0-
         Stormy Simon                                                                                                             December 18, 2017                -0-
         Matt Stang                                                                                                               December 18, 2017              579,260

                  Other than the stock options granted in March 2017 to Matthew Stang, none of the stock options have vested. Pursuant to Matt Stang Employment
         Agreement his option vesting date was March 4, 2017 and all his options vest when options were approved and granted. In the Board meeting on December 18,
         2017, the Board approved and granted all options.



                                                                                           63




                                                                                                                                                    EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                               67
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 69 of 239 PageID 168
         Table of Contents


                                                    CERTAIN RELATIONSHIPS AND RELATED PARTY TRANSACTIONS

         Related Person Policy

                   Any transaction between Hightimes Holding and/or its subsidiaries with any executive officer, director or affiliate of such individual must be (a) on terms
         no less favorable to the High Time Group than it could obtain from unrelated third parties, and (b) approved or ratified by a majority of the disinterested directors.

         Related Party Transactions

                  Effective March 1, 2017, the Company entered into a three-year management services agreement with Oreva Capital Corp., an affiliate of Adam E. Levin.
         Under the terms of such agreement, Oreva will provide the Hightimes Group with general administrative and financial services, including dealings with bankers,
         lenders, investors and assisting the Company’s board of directors in connection with capital transactions. For such services, Oreva will receive a monthly fee of
         $35,000 for so long as no default or event of default to ExWorks Capital under the Senior Loan Agreement shall occur and be continuing.

                  In connection with the funding of the $7,500,000 senior loan by ExWorks Capital, the AEL Irrevocable Trust, a trust established for the benefit of Adam E.
         Levin, our Chairman and Chief Executive Officer, and members of his family, entered into a limited guaranty with the Senior Lender, pursuant to which the AEL
         Trust agreed to guaranty an aggregate of $5,300,000 of the senior indebtedness, which guaranty terminates if the ExWorks indebtedness is reduced to $3,000,000 or
         below. As collateral to secure the guaranty, the AEL Trust agreed to pledge or grant to the senior lender a first priority lien on all 3,675,717 shares of Class A
         Common Stock owned by the AEL Trust in Boxlight Corporation, a public corporation that has applied to list its shares on Nasdaq under the symbol “BOXL”.

                 Prior to commencement of this Offering, the Company issued $780,650 in notes to 10 investors that converted into 598,149 Class A Common Stock or
         2.9% of our 20,454,564 outstanding shares of Class A Common Stock as of December 31, 2017.

                  The Company subleases its executive offices in California at 10990 Wilshire Boulevard, Los Angeles, CA 90024 at a facility leased by Pride Media, Inc., a
         corporation controlled by Adam E. Levin, the Chief Executive Officer and a director of the Company. We sublease a total of 1700 square feet, or approximately 22%
         of the 7700 square feet of space leased by Pride Media and pay and allocable portion of the $10,000 per month rent payable by Pride Media under the sublease based
         upon the amount by which the space leased by us bears to 100% of the leased space.

                 The Company also subleases offices for the THC Group in New York at 119 W 24th Street, New York, New York, 10011 under a two-year sublease from
         Green Rush Daily, Inc., a company owned by Scott McGovern, Vice President of Publishing of the Company. Green Rush Daily Inc. has also entered into a
         sponsorship and advertising agreement with THC. We lease a total of 1100 square feet of space leased by Green Rush Daily and pays and allocable portion of the
         $13,000 per month rent payable by Green Rush Daily under the sublease based upon the amount by which the space leased by us bears to 100% of the leased space.

         Origo Merger Related Agreements

                  In connection with the Origo Merger, Hightimes Holding agreed to provide Origo with executed Voting Agreements from Hightimes Holding’s shareholders
         that are executive officers or directors or otherwise hold at least a majority of the outstanding shares of Hightimes Holding’s common stock. Under the Voting
         Agreements, the Hightimes Holding shareholders party thereto will generally agree to vote all of their Hightimes Holding shares in favor of the Merger Agreement
         and related transactions and to otherwise take certain other actions in support of the Merger Agreement and related transactions and refrain from taking actions that
         would adversely affect such Hightimes Holding stockholder’s ability to perform its obligations under the Voting Agreement. Each Voting Agreement prevents
         transfers of the Hightimes Holding shares held by the Hightimes Holding stockholder party thereto between the date of the Voting Agreement and the date of the
         meeting of Hightimes Holding stockholders.

                  At the Closing, Hightimes Media Corporation, a Nevada corporation and the Successor to Origo, will enter into a Consulting Services Agreement with
         Oreva pursuant to which Oreva is to perform certain services for the Successor, including administrative services, dealing with investment bankers, investor relations
         consultants and other members of the investment community, and assisting in connection with proposed acquisitions, dispositions and financings. Adam Levin, the
         Chief Executive Officer and a director of Hightimes Holding, is Managing Director of Oreva.

                  To the best of our knowledge, other than as set forth above, there were no material transactions, or series of similar transactions, or any currently proposed
         transactions, or series of similar transactions, to which we were or are to be a party, in which any director or executive officer, or any security holder who is known
         by us to own of record or beneficially own more than five percent (5%) of any class of our Common Stock, or any member of the immediate family of any of the
         foregoing persons, has an interest (other than compensation to our officers and directors in the ordinary course of business).


                                                                                           64




                                                                                                                                                   EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                              68
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 70 of 239 PageID 169
         Table of Contents


                                             SECURITY OWNERSHIP OF MANAGEMENT & CERTAIN SECURITY HOLDERS

                   The following table shows the beneficial ownership of our Common Stock (including both our Class A Common Stock and shares of Class B shares of
         Common Stock that may be issued to certain holders of the Sellers Purchase Notes) as of the date of this Offering Circular held by (i) each director; (ii) each
         executive officer; (iii) all directors and executive officers as a group and (iv) each person (giving pro-forma effect to the acquisition of the High Times Group) known
         to us to be the beneficial owner of more than 5% of any class of our shares before giving effect to the sale of all 4,545,454 shares of Class A Common Stock offered
         by the Company in this Offering Circular, and (b) after giving effect to the sale of all 4,545,454 shares of Class A Common Stock offered for by the Company
         Offering for gross proceeds of $50,000,000; in each case, assuming all such shares are sold.

                  As of the date of this Offering Circular, there were 20,454,564 shares of our Class A Common Stock and no shares of our Class B Common Stock issued
         and outstanding. Assuming the mandatory conversion of all outstanding principal amount of Sellers Purchase Notes at $10.65 per share into 2,007,042, shares of
         Class A Common Stock, and the mandatory conversion of the principal amount of the BioCup Note at $10.65 per share into 35,211 shares of Class A Common Stock
         as at the date of this Offering Circular a total of 22,496,817 shares of our Common Stock will be outstanding. If all 4,545,454 shares of Class A Common Stock
         offered for by the Company in this Offering are sold for gross proceeds of $50,000,000, the total number of outstanding shares of our Class A Common Stock will be
         increased to approximately 27,042,271 shares of Class A Common Stock, excluding up to 1,161,616 additional shares of Class A Common Stock issuable upon
         exercise of warrants, at $0.001 per share, issued to ExWorks, and 1,737,779 shares of Class A Common Stock issuable under stock options that have been granted.

                  Beneficial ownership is determined in accordance with the rules of the Commission, and generally includes voting power and/or investment power with
         respect to the securities held. Shares of Common Stock subject to options and warrants currently exercisable or which may become exercisable within sixty (60) days
         of the date of this Offering Circular, are deemed outstanding and beneficially owned by the person holding such options or warrants for purposes of computing the
         number of shares and percentage beneficially owned by such person, but are not deemed outstanding for purposes of computing the percentage beneficially owned
         by any other person. Except as indicated in the footnotes to this table, the persons or entities named have sole voting and investment power with respect to all shares
         of Common Stock shown as beneficially owned by them.


                                                                                           65




                                                                                                                                                    EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                               69
                Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 71 of 239 PageID 170
         Table of Contents


                  In the event that less than 4,545,454 shares of Class A Common Stock are sold in this Offering for $50,000,000, the percentage interests in outstanding
         Common Stock allocable to the 20,454.564 Class A Common Stock issued to stockholders who beneficially own Class A Common Stock immediately prior to this
         Offering and the additional 2,007,042 shares of Class A Common Stock issuable to the former stockholders of THC upon conversion of their Seller Purchase Notes
         will be proportionately increased.

                                                                                                              Current                          After Offering
                                                                                                                                                        Percent Owned
         Name and Address (1)                                                                   Common Stock       Percent Owned       Common Stock           (*)
         Adam E. Levin (2)                                                                         3,007,785                14.70%        3,007,785               12.03%
         David Peck (3)                                                                                    0                 0.00%                0                0.00%
         Stormy Simon (4)                                                                                  0                 0.00%                0                0.00%
         David Newberg (5)                                                                                 0                 0.00%                0                0.00%
         Colleen Manley (6)                                                                          719,305                 3.52%          719,305                2.88%
         Eleanora Kennedy (7)                                                                      2,292,787                11.21%        2,292,787                9.17%
         Justin Ehrlick (8)                                                                          772,346                 3.78%          772,346                3.09%

         All Directors and names executive officers as a group                                       6,792,223               33.21%         6,792,223               27.17%

         Greater than 5% Beneficial Owners:
         AEL Irrevocable Family Trust                                                                2,703,212               13.22%         2,703,212               10.81%
         Eleanora Kennedy                                                                            2,292,787               11.21%         2,292,787                9.17%
         Judith Baker(9)                                                                             1,663,394                8.13%         1,663,394                6.65%
         Candle light Trust (Judith Baker, Trustee)                                                    989,045                4.84%           989,045                3.96%
         Roma Ventures, LLC(10)                                                                      1,216,446                5.95%         1,216,446                4.87%
         James Bailey                                                                                1,080,908                5.28%         1,080,908                4.32%

         Total owned by Principal Stockholders                                                      14,034,802               68.61%        14,034,802               56.14%

         (*)      Does not give effect to reduced percentages resulting from the automatic conversion of Purchase Notes and Bio Cup Note into an aggregate of 2,042,253
                  shares of Class A Common Stock. Prior to this Offering an aggregate of 20,454,564 shares were issued and outstanding. Assuming all 4,545,454 shares are
                  sold, an aggregate of 27,042,272 shares of Class A Common Stock would be issued and outstanding.

         (1)      The officers and directors provide services at the business address of the Company. Address is c/o Hightimes Holding Corp., 10990 Wilshire Blvd,
                  Penthouse, Los Angeles, CA 90024

         (2)      Includes all shares of Class A Common Stock owned by the AEL Irrevocable Trust, and Adam Levin Living Trust. Mr. Levin disclaims beneficial interest
                  in all 2,703,212 of the shares owned by the AEL Irrevocable Trust in which Edwin Hur, Trustee, has sole voting and dispositive power. Does not include
                  366,864 shares of Class A Common Stock issuable under stock options granted to Mr. Levin that vest over three years to the extent of 1/3 of the options on
                  December 18, 2018 and thereafter in 8 equal quarterly amounts so long as he shall remain an officer of Hightimes Holding.

         (3)      Does not include 57,926 shares of Class A Common Stock issuable under stock options granted to Mr. Peck that vest over three years to the extent of 1/3 of
                  the options on December 18, 2018 and thereafter in 8 equal quarterly amounts so long as he shall remain an officer of Hightimes Holding.

         (4)      Does not include 0 shares of Class A Common Stock issuable under stock options granted to Ms. Simon that vest over three years to the extent of 1/3 of the
                  options on December 18, 2018 and thereafter in 8 equal quarterly amounts so long as she shall remain an officer of Hightimes Holding.

         (5)      Does not include 57,930 shares of Class A Common Stock issuable under stock options granted to Mr. Newberg that vest over three years to the extent of
                  1/3 of the options on December 18, 2018 and thereafter in 8 equal quarterly amounts so long as he shall remain an officer of Hightimes Holding.

         (6)      Consists of 449,565 shares of Class A Common Stock held by Eggluftstein Sub Trust in which Ms. Manley is sole trustee and 269,740 shares of Class A
                  Common Stock held by Approved Trust 1 in which Ms. Manley is a co-trustee. Ms. Manley has sole voting and dispositive power over the shares held by
                  the Eggluftstein Sub Trust and Ms. Manley and Judith Baker, as co-trustee have sole voting and dispositive power over the shares held by the Approved
                  Trust 1.

         (7)      Represents shares of Class A Common Stock owned by the Michael Kennedy Trust in which Eleanora Kennedy is the Trustee, with sole voting and
                  dispositive power.

         (8)      Represents shares of Class A Common Stock owned by Red Investments, LLC in which Justin Ehrlich is the managing member.

         (9)      Consists of shares of Class A Common Stock owned individually by Ms. Baker and shares of Class A Common Stock held by Candlelight Trust in which
                  Ms. Baker is sole trustee.

         (10)     Represents shares of Class A Common Stock held by Roma Ventures LLC. Israel Maxx Abramowitz is the sole member of Roma Ventures and is the step-
                  brother of Adam E. Levin. Mr. Levin disclaims any legal or beneficial interest in the shares held by Roma Ventures.


                                                                                         66




                                                                                                                                                EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                          70
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 72 of 239 PageID 171
         Table of Contents


                   Pursuant to Rule 13d-3 under the Securities Exchange Act of 1934, as amended, beneficial ownership of a security consists of sole or shared voting power
         (including the power to vote or direct the voting) and/or sole or shared investment power (including the power to dispose or direct the disposition) with respect to a
         security whether through a contract, arrangement, understanding, relationship or otherwise. Unless otherwise indicated, each person indicated above has sole power
         to vote, or dispose or direct the disposition of all shares beneficially owned, subject to applicable community property laws.

                                                                       DESCRIPTION OF CAPITAL STOCK

                  The following is a summary of the rights of our capital stock as provided in Hightimes Holding’s certificate of incorporation, bylaws and certificate of
         designation. For more detailed information, please see such certificate of incorporation, bylaws and certificate of designation which have been filed as exhibits to
         this Offering Circular.

         General

                  The Certificate of Incorporation of Hightimes Holding, as amended, provides that our authorized capital stock consists of 110, 000,000 shares of Common
         Stock, and 10,000,000 shares of preferred stock, each with a par value of $0.0001 per share. An aggregate of 100,000,000 shares of Common Stock are designated as
         Class A voting Common Stock (“Class A Common Stock”) and 10,000,000 shares of Common Stock are designated as Class B non-voting Common Stock (“Class
         B Common Stock”). Effective as of January 15, 2018, Hightimes Holding consummated a 1.9308657-for-one forward split of its outstanding Common Stock,
         resulting in the outstanding shares increased to 20,454,564 shares. The 10,000,000 shares of authorized preferred stock may be issued in one or more series
         containing such rights, preferences and privileges as the Hightimes Holding Board of Directors may, from time to time, designate (“Preferred Stock”). No shares of
         Preferred Stock have been issued.

                  A description of the material terms and provisions of our Certificate of Incorporation, as amended, affecting the rights of holders of our capital stock is set
         forth below. The description is intended as a summary, and is qualified in its entirety by reference to the form of our second amended and restated Certificate of
         Incorporation which is attached to this Offering Memorandum as Exhibit A

         Common Stock

                  Hightimes Holding has two classes of Common Stock authorized, issued and outstanding as of the date of this Offering Circular: Class A Common Stock
         and Class B Common Stock. Holders of these two series of Common Stock have equal rights, powers and privileges, except that the Class B Common Stock is non-
         voting and only holders of Class A common Stock are entitled to vote.

                  As of the date of this Offering Circular, Hightimes Holding had 20,454,564 shares of Class A Common Stock and no shares of Class B Common Stock
         issued and outstanding.

         Voting

                  The holders of Class A Common Stock are entitled to one vote per share held at all meeting of shareholders (an written actions in lieu of a meeting) and
         holders of Class B Common Stock are not entitled to any vote on any matter requiring the affirmative vote or consent of stockholders of the Company, including
         without limitation, the election of directors and for all other corporate purposes, except as required under the Delaware General Corporate Law.

                  There shall be no cumulative voting. The holders of shares of Common Stock are entitled to dividends when and as declared by the Board from funds
         legally available therefor, and upon liquidation are entitled to share pro rata in any distribution to holders of Common Stock. There are no preemptive, conversion or
         redemption privileges, nor sinking fund provisions with respect to the Common Stock.


                                                                                           67




                                                                                                                                                    EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                               71
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 73 of 239 PageID 172
         Table of Contents


         Changes in Authorized Number

                   The number of authorized shares of Common Stock may be increased or decreased subject to Hightimes Holding’s legal commitments at any time and from
         time to time to issue them, by the affirmative vote of the holders of a majority of the stock of the Company entitled to vote.

         Preferred Stock

                  The Preferred Stock may be issued from time to time in one or more series. The Board is authorized to fix the number of shares of any series of Preferred
         Stock and to determine the designation of any such series. The Board is also authorized to determine or alter the rights, preferences, privileges, and restrictions
         granted to or imposed upon any wholly unissued series of Preferred Stock and, within the limits and restrictions stated in any resolution or resolutions of the Board
         originally fixing the number of shares constituting any series, to increase or decrease (but not below the number of shares of such series than outstanding) the number
         of shares of any such series subsequent to the issue of shares of that series.

                  Currently, no shares of Preferred Stock have been designated or issued.

         2016 Equity Incentive Plan

                  Under the 2016 Hightimes Holding Incentive Stock Option Plan (after giving effect to our 1.9308657-for-onestock split) an aggregate of 2,896,299 shares
         of Class A Common Stock will be authorized for issuance. On December 18, 2017, the board of directors of Hightimes Holding approved and granted a total of
         1,737,779 stock options, of which 579,260 were granted to Adam E. Levin and the balance of the stock options were granted to other executive officers, directors
         and employees of the Hightimes Group. All options granted are exercisable at $10.70 per share, the fair value of Origo’s common stock as quoted on the Nasdaq
         website (closing price).

                   So long as the holder of the options remain as an officer or director of Hightimes Holding, the options vest over a period of three years, to the extent of one-
         third of all granted options as of December 18, 2018 (the first anniversary of the date of grant) and thereafter on a quarterly basis over the remaining eight quarters.
         At such time as the option holder ceases to be an officer or director of Hightimes Holding, such person must exercise his or her option within six months following
         termination of employment or services as a director.

                  We have not registered the Plan, or the shares subject to issuance thereunder, pursuant to the Securities Act. Absent registration, such shares, when issued
         upon exercise of options, would be “restricted securities” as that term is defined in Rule 144 under the Securities Act. Administration of the Plan is by our board of
         directors (the “Board of Directors”) or a committee appointed by the Board of Directors which consists of one (1) or more members (the “Committee”). To date, no
         such Committee has been appointed, and the Board has elected to administer the Plan itself.

         Exclusive Venue

                   Our amended and restated certificate of incorporation, as it will be in effect upon the closing of this Offering, will require, to the fullest extent permitted by
         law, that (i) any derivative action or proceeding brought on our behalf, (ii) any action asserting a claim of breach of a fiduciary duty owed by any of our directors,
         officers or other employees to us or our stockholders, (iii) any action asserting a claim against us arising pursuant to any provision of the DGCL or our amended and
         restated certificate of incorporation or the bylaws or (iv) any action asserting a claim against us governed by the internal affairs doctrine will have to be brought only
         in the Court of Chancery in the State of Delaware. Although we believe this provision benefits us by providing increased consistency in the application of Delaware
         law in the types of lawsuits to which it applies, the provision may have the effect of discouraging lawsuits against our directors and officers.

         Anti-takeover Effects of Provisions of our Amended and Restated Certificate of Incorporation, our Bylaws and Delaware Law

                 Our certificate of incorporation and bylaws, as they will be in effect upon consummation of this Offering, also contain provisions that may delay, defer or
         discourage another party from acquiring control of us. We expect that these provisions, which are summarized below, will discourage coercive takeover practices or
         inadequate takeover bids. These provisions are also designed to encourage persons seeking to acquire control of us to first negotiate with our Board of Directors,
         which we believe may result in an improvement of the terms of any such acquisition in favor of our stockholders. However, they also give our Board of Directors the
         power to discourage acquisitions that some stockholders may favor.


                                                                                             68




                                                                                                                                                        EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                                   72
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 74 of 239 PageID 173
         Table of Contents


                  NOL Protective Provisions. Our amended and restated certificate of incorporation will contain provisions (the “NOL Protective Provisions”) intended to
         prevent certain future transfers of our capital stock which could adversely affect the ability of FCCG and us to use FCCG’s tax net operating loss carryforwards
         (“NOLs”) for federal and state income tax purposes and certain income tax credits. The NOL Protective Provisions will generally restrict any person or entity from
         attempting to transfer (which includes sales, transfers, dispositions, purchases and acquisitions) any shares of our Common Stock (or options, warrants or other rights
         to acquire our Common Stock, or securities convertible or exchangeable into our Common Stock), to the extent that such transfer would (i) create or result in an
         individual or entity (a “Prohibited Person”) becoming either a “5-percent shareholder” of our Common Stock as defined under Section 382 of the Internal Revenue
         Code of 1986, as amended, and related Treasury Regulations (“Section 382”), or the beneficial owner (as defined under the Securities Exchange Act of 1934) of five
         percent (5%) or more of our Common Stock or (ii) increase the stock ownership percentage of any existing Prohibited Person. The NOL Protective Provisions does
         not restrict transfers that are sales by a Prohibited Person, although they would restrict any purchasers to the extent that the purchaser is or would become a
         Prohibited Person. A committee of our board of directors comprised solely of independent directors would have the discretion to approve a transfer of stock that
         would otherwise violate the NOL Protective Provisions. In deciding whether to grant a waiver, the committee may seek the advice of counsel and tax experts with
         respect to the preservation of federal and state tax attributes pursuant to Section 382.

                   Authorized but Unissued Shares. The authorized but unissued shares of common stock and preferred stock are available for future issuance without
         stockholder approval, subject to any limitations imposed by the listing standards of Nasdaq. These additional shares may be used for a variety of corporate finance
         transactions, acquisitions and employee benefit plans. The existence of authorized but unissued and unreserved common stock and preferred stock could make more
         difficult or discourage an attempt to obtain control of us by means of a proxy contest, tender offer, merger or otherwise.

                   Requirements for Advance Notification of Stockholder Meetings, Nominations and Proposals. Our amended and restated certificate of incorporation will
         provide that stockholders at an annual meeting may only consider proposals or nominations specified in the notice of meeting or brought before the meeting by or at
         the direction of our Board of Directors or by a qualified stockholder of record on the record date for the meeting, who is entitled to vote at the meeting and who has
         delivered timely written notice in proper form to our secretary of the stockholder’s intention to bring such business before the meeting. Our amended and restated
         certificate of incorporation will provide that, subject to applicable law, special meetings of the stockholders may be called only by a resolution adopted by the
         affirmative vote of the majority of the directors then in office. Our bylaws will prohibit the conduct of any business at a special meeting other than as specified in the
         notice for such meeting. In addition, any stockholder who wishes to bring business before an annual meeting or nominate directors must comply with the advance
         notice and duration of ownership requirements set forth in our bylaws and provide us with certain information. These provisions may have the effect of deferring,
         delaying or discouraging hostile takeovers or changes in control of us or our management.

                  The foregoing provisions of our amended and restated certificate of incorporation and bylaws could discourage potential acquisition proposals and could
         delay or prevent a change in control. These provisions are intended to enhance the likelihood of continuity and stability in the composition of our Board of Directors
         and in the policies formulated by our Board of Directors and to discourage certain types of transactions that may involve an actual or threatened change of control.
         These provisions are designed to reduce our vulnerability to an unsolicited acquisition proposal. The provisions also are intended to discourage certain tactics that
         may be used in proxy fights. However, such provisions could have the effect of discouraging others from making tender offers for our shares and, as a consequence,
         they also may inhibit fluctuations in the market price of our shares of Common Stock that could result from actual or rumored takeover attempts. Such provisions
         also may have the effect of preventing changes in our management or delaying or preventing a transaction that might benefit you or other minority stockholders.

                  In addition, in our amended and restated certificate of incorporation, we have elected not to be governed by Section 203 of the DGCL. Subject to certain
         exceptions, Section 203 prevents a publicly held Delaware corporation from engaging in a “business combination” with any “interested stockholder” for three years
         following the date that the person became an interested stockholder, unless the interested stockholder attained such status with the approval of our Board of Directors
         or unless the business combination is approved in a prescribed manner. A “business combination” includes, among other things, a merger or consolidation involving
         us and the “interested stockholder” and the sale of more than 10% of our assets. In general, an “interested stockholder” is any entity or person beneficially owning
         15% or more of our outstanding voting stock and any entity or person affiliated with or controlling or controlled by such entity or person, and would include FCCG.


                                                                                            69




                                                                                                                                                      EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                                 73
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 75 of 239 PageID 174
         Table of Contents


         Limitations on Liability and Indemnification of Officers and Directors

                   Our amended and restated certificate of incorporation and bylaws provide indemnification for our directors and officers to the fullest extent permitted by the
         DGCL. Prior to the consummation of this Offering, we intend to enter into indemnification agreements with each of our directors that may, in some cases, be broader
         than the specific indemnification provisions contained under Delaware law. In addition, as permitted by Delaware law, our amended and restated certificate of
         incorporation includes provisions that eliminate the personal liability of our directors for monetary damages resulting from breaches of certain fiduciary duties as a
         director. The effect of this provision is to restrict our rights and the rights of our stockholders in derivative suits to recover monetary damages against a director for
         breach of fiduciary duties as a director, except that a director will be personally liable for:

                  Ɣ   any breach of his duty of loyalty to us or our stockholders;

                  Ɣ   acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law;

                  Ɣ   any transaction from which the director derived an improper personal benefit; or

                  Ɣ   improper distributions to stockholders.

                  These provisions may be held not to be enforceable for violations of the federal securities laws of the United States.

         Dissenters’ Rights of Appraisal and Payment

                 Under the DGCL, with certain exceptions, our stockholders will have appraisal rights in connection with a merger or consolidation of FAT Brands Inc.
         Pursuant to the DGCL, stockholders who properly request and perfect appraisal rights in connection with such merger or consolidation will have the right to receive
         payment of the fair value of their shares as determined by the Delaware Court of Chancery.

         Stockholders’ Derivative Actions

                  Under the DGCL, any of our stockholders may bring an action in our name to procure a judgment in our favor, also known as a derivative action, provided
         that the stockholder bringing the action is a holder of our shares at the time of the transaction to which the action relates or such stockholder’s stock thereafter
         devolved by operation of law and such suit is brought in the Court of Chancery in the State of Delaware. See “—Exclusive Venue” above.

         Transfer Agent and Registrar

                  The transfer agent and registrar for our Common Stock will be VStock Transfer, LLC.

         Dividend Policy

                  We plan to retain any earnings for the foreseeable future for our operations. We have never paid any dividends on our Common Stock and do not anticipate
         paying any cash dividends in the foreseeable future. Any future determination to pay cash dividends will be at the discretion of our Board and will depend on our
         financial condition, operating results, capital requirements and such other factors as our Board deems relevant.

                                                                     SHARES ELIGIBLE FOR FUTURE SALE

                  Before this Offering, there has not been a public market for shares of our Common Stock. Future sales of substantial amounts of shares of our Common
         Stock, including shares issued upon the exercise of outstanding options and warrants, in the public market after this Offering, or the possibility of these sales
         occurring, could cause the prevailing market price for our Common Stock to fall or impair our ability to raise equity capital in the future.

                  After this Offering, we will have outstanding 27,042,272 shares of our Common Stock, assuming that all 4,545,455 shares are sold in the Offering and no
         exercise of outstanding options or warrants. The shares that we are selling in this Offering may be resold in the public market immediately following our initial
         public offering.

                   The 22,496,817 shares of Common Stock that were not offered and sold in this Offering as well as shares issuable upon the exercise of warrants and subject
         to employee stock options will be upon issuance, “restricted securities,” as that term is defined in Rule 144 under the Securities Act. These restricted securities are
         eligible for public sale only if they are registered under the Securities Act or if they qualify for an exemption from registration under Rule 144 or Rule 701 under the
         Securities Act, which are summarized below.


                                                                                            70




                                                                                                                                                      EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                                 74
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 76 of 239 PageID 175
         Table of Contents


         Rule 144

                   In general, a person who has beneficially owned restricted shares of our Common Stock for at least twelve months, in the event we are a reporting company
         under Regulation A, or at least six months, in the event we have been a reporting company under the Exchange Act for at least 90 days before the sale, would be
         entitled to sell such securities, provided that such person is not deemed to be an affiliate of ours at the time of sale or to have been an affiliate of ours at any time
         during the 90 days preceding the sale. A person who is an affiliate of ours at such time would be subject to additional restrictions, by which such person would be
         entitled to sell within any three-month period only a number of shares that does not exceed the greater of the following:

             Ɣ    1% of the number of shares of our Common Stock then outstanding; or
             Ɣ    the average weekly trading volume of our Common Stock during the four calendar weeks preceding the filing by such person of a notice on Form 144 with
                  respect to the sale;

         provided that, in each case, we are subject to the periodic reporting requirements of the Exchange Act for at least 90 days before the sale. Rule 144 trades must also
         comply with the manner of sale, notice and other provisions of Rule 144, to the extent applicable.

         Rule 701

                   In general, Rule 701 allows a stockholder who purchased shares of our capital stock pursuant to a written compensatory plan or contract and who is not
         deemed to have been an affiliate of ours during the immediately preceding 90 days to sell those shares in reliance upon Rule 144, but without being required to
         comply with the public information, holding period, volume limitation or notice provisions of Rule 144. All holders of Rule 701 shares, however, are required to wait
         until 90 days after the date of this Offering Circular before selling shares pursuant to Rule 701.

         Registration Statement on Form S-8

                   We intend to file one or more registration statements on Form S-8 under the Securities Act to register all shares of Common Stock (i) subject to outstanding
         stock options granted in connection with this Offering, and (ii) issued or issuable under our stock plans. We expect to file the registration statement covering shares
         offered pursuant to our stock plans shortly after the date of this Offering Circular, permitting the resale of such shares by nonaffiliates in the public market without
         restriction under the Securities Act and the sale by affiliates in the public market subject to compliance with the resale provisions of Rule 144.

                                                                              PLAN OF DISTRIBUTION

                 We are offering, at an offering price of $11.00 per share (the “Offering Price”), a minimum of 454,545 shares of our Class A Common Stock for
         $5,000,000 and up to 4,545,454 shares of our Class A Common Stock (the “Offered Shares”) for up to $50,000,000.(the “Maximum Offering Amount").

                   All of our shares of Class A Common Stock are being offered on a “best efforts” basis pursuant to Regulation A of Section 3(6) of the Securities Act of
         1933, as amended (the “Securities Act”), for Tier 2 offerings. This Offering will terminate on the first to occur of (i) the date on which all 4,545,454 Offered Shares
         and any Additional Shares we elect to sell are sold, (ii) consummation of the “Origo Merger” hereinafter described, or (iii) February 28, 2018, subject to our right to
         extend such date for up to 90 days in our sole discretion (in each case, the “Termination Date”). If the Company has received and accepted subscriptions for the
         $5,000,000 representing the sale of a minimum of 454,545 shares of Class A Common Stock (the Minimum Offering”) on or before the Termination Date, then the
         Company will close on the $5,000,000 Minimum Offering Amount (the “Initial Closing”) and, until the Termination Date, may hold one or more additional closings
         for additional sales (each an “Additional Closing”), up to the maximum number of Offered Shares. Until the $5,000,000 Minimum Offering amount is obtained, the
         proceeds for the offering will be kept in an escrow account described below. Upon achievement of the $5,000,000 Minimum Offering amount and the closing on
         such amount, the proceeds from the Minimum Offering amount will be distributed to the Company and the 4,545,454 Offered Shares will be issued to the investors
         who subscribed for such 4,545,454 Offered Shares. Upon each Additional Closing, if any, the proceeds subject to that Additional Closing will be distributed to the
         Company and the associated Offered Shares will be issued to the investors who subscribed for such Shares. If the offering does not close, the proceeds for the
         offering will be promptly returned to investors, without deduction and generally without interest. Bank of America, Los Angeles, California will serve as the escrow
         agent. Checks should be made payable to Bank of America as escrow agent for Hightimes Holding Corp.


                                                                                            71




                                                                                                                                                     EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                                75
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 77 of 239 PageID 176
         Table of Contents


                   The Shares are being offered directly by the Company, although we reserve the right to engage the services of one or more FINRA registered broker/dealers
         to assist in in the sale of the Offered Shares and may engage the services of one or more managing selling agents to offer Shares on a “best efforts” basis. However,
         at this time, the Company has not determined if it will require the services of such broker/dealers or selling agents. In the event that we engage the services of one or
         more FINRA registered broker/dealers or selling agents, we except to pay such parties commissions of up to 8% of the gross proceeds received from investors who
         purchase Shares through such broker/dealers or selling agents. We also may issue to such broker/dealers or selling agents five year warrants to purchase shares of
         Common Stock at an exercise price of $13.20 per share equal to 5.0% of the total number of Shares sold by such broker/dealers or selling agents.

                   We expect to commence the offer and sale of the Offered Shares as of the date on which the Form 1-A Offering Statement of which this Offering Circular is
         a part (the “Offering Statement”) is qualified by the U.S. Securities and Exchange Commission (which we refer to as the “SEC” or the “Commission”). Prior to
         this Offering, there has been no public market for our Class A Common Stock. The Company intends to apply to list its Class A Common Stock on the Nasdaq
         Capital Market (“Nasdaq”) under the symbol “HITM.” However, in order to meet the minimum initial listing requirements to list our Class A Common Stock on
         Nasdaq, we will need to receive a minimum of $17,200,00 of net proceeds from this Offering. In the event our Offered Shares are not approved for trading on
         Nasdaq, we expect that the Offered Shares will be quoted on the OTC Market QX Exchange, although we may elect to defer trading our Offered Shares on Nasdaq
         or the OTC Market if we consummate the Origo Merger.

                 Assuming we sell all 4,545,454 Offered Shares for gross proceeds of $50,000,000 we anticipate that the net proceeds we will receive will be approximately
         $43,000,000, after giving effect to maximum fees to the Selling Agent and other sub-selling agents of up to $4,000,000, and other offering costs, including marketing
         expenses and professional fees of approximately $3,000,000.

         Exchange Listing

                  We have applied to list the shares of our Class A Common Stock on the Nasdaq Capital Market under the symbol “HITM.” In order to meet one of the
         requirements for listing our Class A Common Stock on the Nasdaq Capital Market, we must have a positive stockholders’ equity on not less than $4,000,000. As at
         September 30, 2017 our stockholders’ equity was a negative ($13.2 million). Accordingly, assuming we do not incur additional losses subsequent to September 30,
         2017, we must realize minimum net proceeds of $17.2 million from this Offering. Another of the requirements for listing on Nasdaq is that we are able to sell lots of
         100 or more shares to a minimum of 400 beneficial holders. Our Class A Common Stock will not commence trading on Nasdaq until each of the following
         conditions are met: (i) the Offering is terminated; and (ii) we have filed a post-qualification amendment to the Offering Statement and a registration statement on
         Form 8-A; and such post-qualification amendment is qualified by the SEC and the Form 8-A has become effective. Pursuant to applicable rules under Regulation A,
         the Form 8-A will not become effective until the SEC qualifies the post-qualification amendment. We intend to file the post-qualification amendment and request its
         qualification immediately prior to the termination of the Offering in order that the Form 8-A may become effective as soon as practicable. Even if we meet the
         minimum requirements for listing on Nasdaq, we may wait before terminating the Offering and commencing the trading of our Class A Common Stock on Nasdaq in
         order to raise additional proceeds. As a result, you may experience a delay between the closing of your purchase of shares of our Class A Common Stock and the
         commencement of exchange trading of our Class A Common Stock on Nasdaq.

               In the event that we are unable to meet the Nasdaq initial listing requirements, we anticipate that our shares of Class A Common Stock will be quoted on the
         OTC Market QX Exchange.

               There can be no assurance that the Hightimes Holding Class A Common Stock sold in this Offering will be approved for listing on Nasdaq or quoted on the
         OTCQX or other recognized securities exchange, or that the Origo Merger will be consummated. See “Risk Factors” on page 14 of this Offering Circular.

         Origo Merger

                  Under the terms of the Origo Merger Agreement, all existing holders of our Class A Common Stock, all investors who purchase the Offered Shares in this
         Offering, and other holders of the Company’s convertible notes and warrants will receive a minimum of 23,474,178 to a maximum of 27,042,255 shares of common
         stock, $0.0001 par value per share, of High Times Media Corporation, a Nevada corporation (the “Successor Corporation”) that the parties to the Merger
         Agreement contemplate will be the publicly traded company by reason of the reincorporation of Origo from the Cayman Islands to Nevada. The securities of Origo
         and its Successor Corporation are collectively referred to herein as the “Origo Shares.” As of the date of this Offering Circular the Origo shares closed at $____ on
         Nasdaq. Consummation of the Origo merger is subject to certain conditions, including the continued listing of the Origo Shares on Nasdaq.

                  We intend to complete or terminate this Offering of our Class A Common Stock prior to seeking to consummate the Origo Merger.

                  We are offering our Offered Shares in this Offering at an $11.00 per Share Offering Price, based on a valuation of our Company and its subsidiaries prior to
         this Offering of $225,000,000. Such Offering Price and our $225,000,000 valuation was determined by management in order to attract investors in this Offering (and
         as permitted under the Merger Agreement) at 90% of, or a 10% discount to, the $250,000,00 minimum valuation of our Company and its subsidiaries that is set forth
         in the Merger Agreement.

                  If we are successful in completing the Origo Merger, subject to the combined companies meeting the applicable Nasdaq requirements for continued listing,
         we anticipate that all shares of voting Class A common stock of High Times Media Corporation, the Nevada corporation that we anticipate will be the Successor to
         Origo, that will be issued to all Hightimes Holding security holders as merger consideration, together with other outstanding Origo Shares and warrants will also
         trade on Nasdaq.


                                                                                            72




                                                                                                                                                     EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                                76
                 Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 78 of 239 PageID 177
         Table of Contents


                   However, we may wait to consummate the Origo Merger before commencing trading of our Class A Common Stock on either Nasdaq or the OTCQX. As a
         result, you may experience a delay between the closing of your purchase of shares of our Class A Common Stock and the commencement of exchange trading of
         such shares on Nasdaq, the OTCQX exchange or other securities exchange.

                  We are an “emerging growth company” as defined in the Jumpstart Our Business Startups Act (the “JOBS Act”) and, as such, may elect to comply with
         certain reduced reporting requirements for this Offering Circular and future filings after this Offering. Following this Offering, Hightimes Holding will be a
         “controlled company” within the meaning of the corporate governance rules of Nasdaq. See “The Transactions” and “Management—Corporate Governance.”

                                                              ADDITIONAL INFORMATION ABOUT THE OFFERING

         Investment Limitations

                  Generally, no sale may be made to you in this Offering if the aggregate purchase price you pay is more than ten percent (10%) of the greater of your annual
         income or net worth (please see below on how to calculate your net worth). Different rules apply to accredited investors and non-natural persons. Before making any
         representation that your investment does not exceed applicable thresholds, we encourage you to review Rule 251(d)(2)(i)(C) of Regulation A. For general
         information on investing, we encourage you to refer to www.investor.gov.

                  Because this is a Tier 2, Regulation A offering, most investors must comply with the ten percent (10%) limitation on investment in the Offering. The only
         investor in this Offering exempt from this limitation is an “accredited investor” as defined under Rule 501 of Regulation D under the Securities Act (an “Accredited
         Investor”). If you meet one of the following tests you should qualify as an Accredited Investor:

         (i)       You are a natural person who has had individual income in excess of $200,000 in each of the two (2) most recent years, or joint income with your spouse in
                   excess of $300,000 in each of these years, and have a reasonable expectation of reaching the same income level in the current year;

         (ii)      You are a natural person and your individual net worth, or joint net worth with your spouse, exceeds $1,000,000 at the time you purchase Shares (please see
                   below on how to calculate your net worth);

         (iii)     You are an executive officer or general partner of the issuer or a manager or executive officer of the general partner of the issuer;

         (iv)      You are an organization described in Section 501(c)(3) of the Internal Revenue Code of 1986, as amended, or the Code, a corporation, a Massachusetts or
                   similar business trust or a partnership, not formed for the specific purpose of acquiring the Offered Shares, with total assets in excess of $1,100,000;

         (v)       You are a bank or a savings and loan association or other institution as defined in the Securities Act, a broker or dealer registered pursuant to Section 15 of
                   the Exchange Act, an insurance company as defined by the Securities Act, an investment company registered under the Investment Company Act of 1940
                   (the "Investment Company Act"), or a business development company as defined in that act, any Small Business Investment Company licensed by the
                   Small Business Investment Act of 1958 or a private business development company as defined in the Investment Advisers Act of 1940;

         (vi)      You are an entity (including an Individual Retirement Account trust) in which each equity owner is an accredited investor;

         (vii)     You are a trust with total assets in excess of $1,100,000, your purchase of Shares is directed by a person who either alone or with his purchaser
                   representative(s) (as defined in Regulation D promulgated under the Securities Act) has such knowledge and experience in financial and business matters
                   that he is capable of evaluating the merits and risks of the prospective investment, and you were not formed for the specific purpose of investing in the
                   Offered Shares; or

         (viii)    You are a plan established and maintained by a state, its political subdivisions, or any agency or instrumentality of a state or its political subdivisions, for the
                   benefit of its employees, if such plan has assets in excess of $1,100,000.


                                                                                              73




                                                                                                                                                           EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                                     77
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 79 of 239 PageID 178
         Table of Contents


         Offering Period and Expiration Date

                  This Offering will start on or immediately prior to the date on which the SEC initially qualifies this Offering Statement (the “Qualification Date”) and will
         terminate on the Termination Date (the “Offering Period”).

         Procedures for Subscribing

                  If you decide to subscribe for our Common Stock shares in this Offering, you should:

             1.   Electronically receive, review, execute and deliver to us a subscription agreement; and

             2.   Deliver funds directly by wire or electronic funds transfer via ACH to the Company’s bank account designated in the Company’s subscription agreement.

                  Any potential investor will have ample time to review the subscription agreement, along with their counsel, prior to making any final investment decision.
         We shall only deliver such subscription agreement upon request after a potential investor has had ample opportunity to review this Offering Circular.

         Right to Reject Subscriptions

                  After we receive your complete, executed subscription agreement and the funds required under the subscription agreement have been transferred to our
         designated account, we have the right to review and accept or reject your subscription in whole or in part, for any reason or for no reason. We will return all monies
         from rejected subscriptions immediately to you, without interest or deduction.

         Acceptance of Subscriptions

                  Upon our acceptance of a subscription agreement, we will countersign the subscription agreement and issue the shares subscribed at closing. Once you
         submit the subscription agreement and it is accepted, you may not revoke or change your subscription or request your subscription funds. All accepted subscription
         agreements are irrevocable.

                  Under Rule 251 of Regulation A, non-accredited, non-natural investors are subject to the investment limitation and may only invest funds which do not
         exceed ten percent (10%) of the greater of the purchaser's revenue or net assets (as of the purchaser's most recent fiscal year end). A non-accredited, natural person
         may only invest funds which do not exceed ten percent (10%) of the greater of the purchaser's annual income or net worth (please see below on how to calculate your
         net worth).

                   NOTE: For the purposes of calculating your net worth, it is defined as the difference between total assets and total liabilities. This calculation must exclude
         the value of your primary residence and may exclude any indebtedness secured by your primary residence (up to an amount equal to the value of your primary
         residence). In the case of fiduciary accounts, net worth and/or income suitability requirements may be satisfied by the beneficiary of the account or by the fiduciary,
         if the fiduciary directly or indirectly provides funds for the purchase of the Offered Shares.


                                                                                            74




                                                                                                                                                     EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                                78
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 80 of 239 PageID 179
         Table of Contents


                   In order to purchase our Common Stock shares and prior to the acceptance of any funds from an investor, an investor will be required to represent, to the
         Company’s satisfaction, that he is either an accredited investor or is in compliance with the ten percent (10%) of net worth or annual income limitation on investment
         in this Offering.

                                                                                  LEGAL MATTERS

                 Certain legal matters with respect to the shares of Common Stock offered hereby will be passed upon by CKR Law, LLP, New York, New York and Los
         Angeles, California.

                                                                                        EXPERTS

                 The financial statements of the Company appearing elsewhere in this Offering Circular have been included herein in reliance upon the report of RBSM,
         LLC, an independent certified public accounting firm, appearing elsewhere herein, and upon the authority of that firm as experts in accounting and auditing.

                                                                 WHERE YOU CAN FIND MORE INFORMATION

                   We have filed with the SEC a Regulation A Offering Statement on Form 1-A under the Securities Act of 1993, as amended, with respect to the shares of
         Common Stock offered hereby. This Offering Circular, which constitutes a part of the Offering Statement, does not contain all of the information set forth in the
         Offering Statement or the exhibits and schedules filed therewith. For further information about us and the Common Stock offered hereby, we refer you to the
         Offering Statement and the exhibits and schedules filed therewith. Statements contained in this Offering Circular regarding the contents of any contract or other
         document that is filed as an exhibit to the Offering Statement are not necessarily complete, and each such statement is qualified in all respects by reference to the full
         text of such contract or other document filed as an exhibit to the Offering Statement. Upon the completion of this Offering, we will be required to file periodic
         reports, proxy statements, and other information with the SEC pursuant to the Securities Exchange Act of 1934. You may read and copy this information at the SEC's
         Public Reference Room, 100 F Street, N.E., Room 1580, Washington, D.C. 20549. You may obtain information on the operation of the Public Reference Room by
         calling the SEC at 1-800-SEC-0330. The SEC also maintains an Internet website that contains reports, proxy statements and other information about issuers,
         including us, that file electronically with the SEC. The address of this site is www.sec.gov.


                                                                                            75




                                                                                                                                                      EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                                 79
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 81 of 239 PageID 180
         Table of Contents


                                                                     HIGHTIMES HOLDING CORP.
                                                                        SEPTEMBER 30, 2017

         INDEX - Financial Statements (Unaudited)

           Condensed Consolidated Balance Sheets as of September 30, 2017 and December 31, 2016                             F-2

           Condensed Consolidated Statements of Operations for the Nine Months Ended September 30, 2017 and 2016            F-3

           Condensed Consolidated Statement of Stockholders' Equity for the Nine Months Ended September 30, 2017            F-4

           Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2017 and 2016            F-5

           Notes to Condensed Consolidated Financial Statements                                                          F-6 to F-22


                                                                                    F-1




                                                                                                                   EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                  80
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 82 of 239 PageID 181
         Table of Contents


                                                                               Hightimes Holding Corp.
                                                                        Condensed Consolidated Balance Sheet
                                                                         (in thousands except share amounts)

                                                                                                                                         September 30,   December 31,
                                                                                                                                              2017           2016
                                                                                                                                          (unaudited)
         Assets
          Current Assets
             Cash and cash equivalents                                                                                               $              94   $       1,456
             Accounts receivable, net                                                                                                              654             636
             Income tax receivable                                                                                                                  25              25
             Investments – Securities                                                                                                            1,000               -
             Employee advances                                                                                                                       3               -
             Deferred costs and prepaid expense                                                                                                    563             337
          Total Current Assets                                                                                                                   2,339           2,454

           Other Assets
             Fixed assets and technology, net                                                                                                      728             887
             Intangible Asset – Event Rights                                                                                                       375               0
             Other assets                                                                                                                          105              60
         Total Assets                                                                                                                $           3,547   $       3,401

         Liabilities and Stockholders’ Deficit
           Current Liabilities
             Accounts payable and accrued liabilities                                                                                $           3,083   $       2,127
             Revolving line of credit, net                                                                                                       7,900           1,200
             Derivative liability                                                                                                                2,982               -
             Deferred revenue                                                                                                                    2,062           1,582
             Capitalized lease obligations – current                                                                                                25              27
             Note payable – non-related party                                                                                                      125               -
             Note payable – related party                                                                                                          200             375
             Convertible note payable                                                                                                              375           1,000
             Convertible share purchase note – related party, current                                                                            6,000               -
           Total Current Liabilities                                                                                                            22,752           6,311

             Capitalized lease obligations, long-term                                                                                                8              25
             Convertible share purchase note – related party, long-term                                                                         24,000               -
         Total Liabilities                                                                                                                      46,760           6,336

         Stockholders’ Deficit
           Class A common stock, par value $0.0001; 40,000,000 shares authorized; 19,759,298 and 19,047,990 shares issued and
             outstanding as of September 30, 2017 and December 31, 2016, respectively                                                                 1              1
           Additional paid in capital                                                                                                                 -             81
           Accumulated deficit                                                                                                                  (43,214)        (3,017)
           Total Stockholders’ Deficit                                                                                                          (43,213)        (2,935)
         Total Liabilities and Stockholders’ Deficit                                                                                 $            3,547 $        3,401

                                                See accompanying notes to these unaudited condensed consolidated financial statements.

                                                                                         F-2




                                                                                                                                                 EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                     81
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 83 of 239 PageID 182
         Table of Contents

                                                                           Hightimes Holding Corp.
                                                           Unaudited Condensed Consolidated Statement of Operations
                                                            For the Nine Months Ended September 30, 2017 and 2016
                                                                                (in thousands)

                                                                                                                                             2017               2016
         Revenue
           Festivals, events and competitions                                                                                            $       9,680      $       8,746
           Publishing and print advertising                                                                                                      2,642              3,318
           All other                                                                                                                               138                331
         Total Revenue                                                                                                                          12,460             12,395

         Cost of Revenue
           Festivals, events and competitions costs                                                                                                 7,900              6,554
           Publishing cost                                                                                                                            764              1,153
         Total Cost of Revenue                                                                                                                      8,664              7,707
         Gross Profit                                                                                                                               3,796              4,688

         Operating expenses:
           Sales and marketing                                                                                                                     282                   273
           General and administrative                                                                                                            4,840                 5,686
           Professional fees                                                                                                                     7,892                 1,517
           Depreciation and amortization                                                                                                           176                    57
         Total Operating Expenses                                                                                                               13,190                 7,533

         Loss from operations                                                                                                                   (9,394)            (2,845)

         Other income (expense):
          Interest expense, net                                                                                                                 (3,185)                 (90)
          Change in fair value in derivative liability                                                                                          (2,411)                   -
          Finance charges                                                                                                                         (982)                   -
          Other income                                                                                                                              17                  239

         Loss before provision for income taxes                                                                                                (15,955)            (2,696)
          Provision for income taxes                                                                                                                 -                 (9)
         Net loss                                                                                                                        $     (15,955) $          (2,705)
          Deemed dividend on repurchase of THC shares                                                                                          (24,231)                 -
         Loss attributable to common shareholders                                                                                        $     (40,186) $          (2,705)

                                                See accompanying notes to these unaudited condensed consolidated financial statements.

                                                                                         F-3




                                                                                                                                                EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                          82
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 84 of 239 PageID 183
         Table of Contents

                                                                           Hightimes Holding Corp.
                                                     Unaudited Condensed Consolidated Statement of Stockholders’ Deficit
                                                               For the Nine Months Ended September 30, 2017
                                                                       (in thousands except share data)

                                                                                                                             Additional                    Total
                                                               Preferred Stock                   Common Stock Class A         Paid-in     Accumulated Stockholders’
                                                             Shares       Amount                  Shares      Amount          Capital        Deficit       Deficit
         Balance as of December 31, 2016                            - $               -          19,047,990 $           1   $         81 $       (3,017) $    (2,935)
           Repurchase of THC Shares                                 -                 -         (11,585,194)            -       (16,674)              -     (16,674)
           Issuance of class A shares for cash                      -                 -           5,430,162             -          8,473              -         8,473
           Deemed dividend                                          -                 -                   -             -               -      (24,231)     (24,231)
           Issuance of class A shares for conversion of
             promissory notes                                         -               -            598,149              -           781              -            781
           Common stock issued for compensation                       -               -          6,007,524              -         6,689              -          6,689
           Common stock issued for interest                           -               -            260,667              -           650              -            650
           Net Value of Hightimes Holding Corp.                       -               -                  -              -             -            (11)          (11)
           Net loss                                                   -               -                  -              -             -        (15,955)      (15,955)
         Balance as of September 30, 2017                             -   $           -         19,759,298   $          1   $         -   $    (43,214) $    (43,213)

                                              See accompanying notes to these unaudited condensed consolidated financial statements.

                                                                                          F-4




                                                                                                                                              EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                   83
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 85 of 239 PageID 184
         Table of Contents

                                                                             Hightimes Holding Corp.
                                                             Unaudited Condensed Consolidated Statement of Cash Flows
                                                              For the Nine Months Ended September 30, 2017 and 2016
                                                                                  (in thousands)

                                                                                                                                              2017                2016
         Cash Flows from Operating Activities
          Net Loss                                                                                                                        $     (15,955) $           (2,705)
         Adjustments to reconcile net income to net cash used in operating activities
          Depreciation and amortization                                                                                                                176                 57
          Fair value of common stock issued for compensation                                                                                         6,689                  -
          Fair value of common stock issued for interest                                                                                               650                  -
          Amortization of loan discount and debt issuance                                                                                            1,119                  -
          Change in fair value of warrant derivative                                                                                                 2,411                  Ͳ
          Direct write offs                                                                                                                              -                 18
          Allowance for doubtful accounts                                                                                                              976                  -

         Changes in operating assets and liabilities
          Accounts receivable                                                                                                                      (995)               (962)
          Employee advances                                                                                                                          (2)                107
          Prepaid expenses and other assets                                                                                                        (272)                281
          Accounts payable and accrued liabilities                                                                                                  968               1,079
          Deferred revenue                                                                                                                         (520)                660
         Net cash used in operating activities                                                                                                   (4,755)             (1,465)

         Cash Flows from Investing Activities
          Purchase of website and technology                                                                                                           (17)              (877)
         Net cash provided by (used in) investing activities                                                                                           (17)              (877)

         Cash Flows from Financing Activities
          Payment for capitalized lease obligations                                                                                                 (17)                     -
          Proceeds from convertible notes                                                                                                           381                      -
          Cash provided from revolving line of credit                                                                                             7,895                  1,200
          Repayment of line of credit                                                                                                            (1,595)                     -
          Cash provided from notes payable                                                                                                          225                  1,000
          Repayment of notes payable                                                                                                             (1,100)                     -
          Cash provided from notes payable related parties                                                                                        1,800                      -
          Repayment of notes payable related parties                                                                                             (1,600)                     -
          Payments for debt issuance cost                                                                                                          (148)                     -
          Cash payment to shareholders                                                                                                          (10,904)                     -
          Proceeds from issuance of common stock                                                                                                  8,473                      -
         Net cash provided by financing activities                                                                                                3,410                  2,200

         Net change in cash and cash equivalents                                                                                                 (1,362)                 (142)

         Cash and cash equivalents, beginning of period                                                                                              1,456               1,070
         Cash and cash equivalents, end of period                                                                                         $             94    $            928

         Supplemental disclosure of cash flow information:
           Cash paid for interest                                                                                                         $           709     $            38
           Cash paid for employee deferred compensation                                                                                               677                    -
           Cash paid for income taxes                                                                                                     $              -    $              -

         Noncash investing and financing activities:
          Conversion of convertible promissory notes                                                                                      $           781     $              -
           Assumed Convertible Note for Event Lease and Rights                                                                            $           375                    Ͳ
           Assumed Note Payable on Merger of Hightimes Holding Corp.                                                                      $            25     $              -
           Initial derivative liability and debt discount of warrants issued for revolving line of credit                                 $           570     $              -
           Purchase consideration accounted by issuing notes                                                                              $      30,000       $              -
           Investment Shares received as advance payment on advertising agreement                                                         $          1,000    $              -
         Success fee included in debt cost issuance adjusted against the revolving line of credit                                         $          1,200    $              -

                                                 See accompanying notes to these unaudited condensed consolidated financial statements.

                                                                                              F-5




                                                                                                                                                 EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                            84
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 86 of 239 PageID 185
         Table of Contents

                                                                             Hightimes Holding Corp.
                                                        Notes to Unaudited Condensed Consolidated Financial Statements
                                                            For the Nine Months Ended September 30, 2017 and 2016
                                                                        (in thousands, except share data)

         Note 1 - Nature of Business and Financial Statement Presentation

               Hightimes Holding Corp. (“Holding” or the “Company”) was incorporated in Delaware in December 2016. Holding was formed to acquire 100% of the
         common stock of Trans-High Corporation.

                 Effective March 1, 2017, the Company acquired 100% of the issued and outstanding common stock of Trans-High Corporation (“THC”) and its wholly
         owned subsidiaries High Times Production Inc., Cannabis Business Digital, LLC, The Hemp Company of America, Inc., Hemp Times, Inc., High Times, Inc., New
         Morning Productions, Inc. and Planet Hemp, Inc. (collectively “High Times Group”).

                  Trans-High Corporation was incorporated and began operations in the State of New York in 1974. THC was formed to engage in the development,
         publishing, marketing and sale of a print magazine, “HIGH TIMES” ®. THC conducts its business under the name of High Times. The business of High Times
         Group is now the sole business of the Company.

                  High Times Group has evolved from a print magazine into a diversified media, information services and live entertainment company focused on creating
         and distributing authoritative and engaging content related to “all things Cannabis” to consumers and businesses throughout the world. Over its 43-year history, the
         HIGH TIMES® magazine has been providing consumers and businesses with information on cultivation, legal issues, entertainment, culture and hard-hitting news
         surrounding the Cannabis industry.

                  High Times Group is comprised of businesses across a range of media platforms, including: traditional print publications, digital publication of our content,
         and original over-the-top content programming distributed under our High Times brand. High Times Group’s content makes its various print and online properties a
         source of news and information within the Cannabis industry and a destination for consumers across various media outlets. Our core properties, including our High
         Times and Cannabis Cup brands, our products and services are delivered to a broad audience within the Cannabis industry market.

                  The High Times Group delivers its content to consumers across numerous distribution platforms consisting not only of traditional print, but also through an
         array of digital platforms including websites, applications for mobile devices and tablets, social media and live entertainment events. The High Times Group is
         focused on pursuing integrated strategies across its business divisions to continue to capitalize on the growth in digital consumption and the development of
         continuing state legalization of both medical and recreational Cannabis consumption and production. The Company believes that the increasing number of media
         choices and formats will allow us to continue to deliver our content in a more engaging, timely and personalized manner, provide opportunities to more effectively
         monetize our content via strong customer relationships and more compelling and engaging advertising solutions and reduce the production and distribution costs of
         print publication and continue to focus on digital platforms and live entertainment events.

                  The Company’s operations are organized into two reporting segments: (i) festivals events and competitions, including live events and productions, including
         our Cannabis Cup®, and (ii) publishing and print advertising, including the publication of our monthly High Times Magazine®, Other non-segment operating
         revenue includes e-Commerce; and licensing and branding, including co-sponsorship and strategic partnership arrangements.

                                                                                          F-6




                                                                                                                                                   EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                             85
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 87 of 239 PageID 186
         Table of Contents

         Merger of Hightimes Holding Corp. and Trans-High Corporation

                   Trans-High Corporation (“THC”) completed a merger transaction on March 6, 2017, an accounting effective date of March 1, 2017 with Hightimes Holding
         Corp. (“Holding”), a Delaware corporation formed on December 2, 2016. Until the merger, Holding had nominal amount of assets and liabilities, except for
         restricted funds used solely to affect the merger transaction. Effective with the merger, the directors and shareholders of Trans-High Corporation thereupon had
         economic control. Trans-High Corporation has been considered the acquirer in this transaction, commonly referred to as a “reverse merger” of a non-substantive
         holding company, and accounted for as a recapitalization. Accordingly, no goodwill or other adjustment in basis of assets is recorded, the shares of Holding, the legal
         acquiring entity, are treated as issued as of the date of the transaction, and the shares held by the economic controlling shareholders after the transaction, are treated
         as outstanding for the entirety of the reporting periods. Trans-High Corporation currently remains a wholly-owned subsidiary of Hightimes Holding Corp.

         Financial Statement Presentation

                  The unaudited condensed consolidated financial statements include the accounts of Holding and its wholly owned subsidiaries, after eliminating all
         significant intercompany balances and transactions. Holding does not have any off-balance sheet arrangements.

                  The accompanying unaudited condensed consolidated financial statements have been prepared pursuant to the rules and regulations of the United States
         Securities and Exchange Commission (SEC), specifically Rule 10-01 of Regulation S-X. Accordingly, they do not include all of the information and notes required
         by accounting principles generally accepted in the United States of America (GAAP) for complete financial statements. These condensed consolidated financial
         statements should be read in conjunction with the Trans-High Corporation’s audited consolidated financial statements for the years ended December 31, 2016 and
         2015, which are included in Origo’s Proxy Statement and Registration Statement on Form S-4, filed with the SEC on November 13, 2017.

                   The condensed consolidated financial statements as of September 30, 2017, and for the nine months ended September 30, 2017 and 2016, are unaudited but,
         in management’s opinion, include all normal, recurring adjustments necessary for a fair presentation of the results of interim periods. The year-end condensed
         consolidated balance sheet data as of December 31, 2016, were derived from audited financial statements, but do not include all disclosures required by GAAP. The
         results of operations for interim periods are not necessarily indicative of the results to be expected for the entire fiscal year.

                 Operating results for the nine months ended September 30, 2017 are not necessarily indicative of the results that may be expected for the fiscal year ending
         December 31, 2017. For further information, refer to the Company been derived from the audited financial statements at that dates to the unaudited condensed
         consolidated financial statements are presented on a continuing basis unless otherwise noted.

                 All share and per share information set forth in this filing gives effect to a 1.9308657-for-one forward stock split that Hightimes Holding consummated on
         January 15, 2018 of the 10,593,468 shares of Class A Common Stock that were issued and outstanding and of record as of January 15th 2018.

                                                                                            F-7




                                                                                                                                                      EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                                 86
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 88 of 239 PageID 187
         Table of Contents

         Going Concern

                   The accompanying unaudited condensed consolidated financial statements have been prepared assuming the Company will continue as a going concern. For
         the nine-month period ended September 30, 2017, and the year ended December 31, 2016, the Company has incurred a net loss of $15,955 and $2,926 and as of
         September 30, 2017, the Company has an accumulated a deficit of $43,214. Continuation as a going concern is dependent upon the ability of the Company to obtain
         the necessary financing to meet obligations and pay its liabilities arising from normal business operations when they come due and ultimately upon its ability to
         achieve profitable operations. The outcome of these matters cannot be predicted with any certainty at this time and raise substantial doubt that the Company will be
         able to continue as a going concern. These financial statements do not include any adjustments to the amounts and classification of assets and liabilities that may be
         necessary should the Company be unable to continue as a going concern. Management intends to obtain additional funding by borrowing funds from its directors and
         officers, issuing promissory notes and/or a private placement of common stock.

         Note – 2 Summary of Significant Accounting Polices

         Principles of Consolidation

                  The unaudited condensed consolidated financial statements include the accounts of the Company its wholly-owned subsidiary Trans-High Corporation and
         its wholly owned subsidiaries High Times Production Inc., Cannabis Business Digital, LLC, The Hemp Company of America, Inc., Hemp Times, Inc., High Times,
         Inc., New Morning Productions, Inc. and Planet Hemp, Inc. (collectively the “Company”). All intercompany transactions have been eliminated.

         Business Combinations

                   Business combinations are accounted for under the acquisition method of accounting in accordance with ASC Topic 805, Business Combinations (“ASC
         805”). Under the acquisition method the acquiring entity in a business combination recognizes 100 percent of the acquired assets and assumed liabilities, regardless
         of the percentage owned, at their estimated fair values as the date of acquisition. Any excess of the purchase price over the fair value of net assets and other
         identifiable intangible assets acquired is recorded as goodwill. To the extent the fair value of net assets acquired, including other identifiable assets, exceeds the
         purchase price, a bargain purchase gain is recognized. Assets acquired and liabilities assumed from contingencies must also be recognized at fair value, if the fair
         value can be determined during the measurement period. Results of operations of an acquired business are included in the consolidated statement of income (loss)
         from the date of acquisition. Acquisition-related costs, including conversion and restructuring charges, are expensed as incurred.

         Cost Method Investment

                   In accordance with ASC 325-20, Cost Method Investments, the Company recognizes an investment in the stock of an investee as an asset, investments, on
         the Consolidated Balance Sheets. Under the cost method of accounting for investments in common stock, dividends are the basis for recognition by the Company of
         earnings from the investment. The net accumulated earnings of an investee subsequent to the date of investment are recognized by the Company only to the extent
         distributed by the investee as dividends. Dividends received in excess of earnings subsequent to the date of investment are considered a return of investment and are
         recorded as reductions of cost of the investment.

                                                                                          F-8




                                                                                                                                                   EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                             87
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 89 of 239 PageID 188
         Table of Contents

                  On September 29, 2017, the Company obtained 332,447 common shares as compensation for a lock-up of providing event services under a sponsorship and
         advertising agreement with Company Cannabis Sativa, Inc. (OTCQB: CBDS) with a fair value as of September 30, 2017 of $1,000,000 which was based upon the
         10-day average as of the execution date of the agreement on September 29 2017. The value of the shares will be amortized and revenue recognized over the term of
         the agreement which is from October 15, 2017 to October 15, 2019.

         Determination of the Fair Value of Common Stock on Grant Dates.

                  We are a private company with no active public market for our common stock. Therefore, we have periodically determined for financial reporting purposes
         the estimated per share fair value of our common stock at various dates using contemporaneous valuations performed in accordance with the guidance outlined in the
         American Institute of Certified Public Accountants Practice Aid, Valuation of Privately-Held Company Equity Securities Issued as Compensation, also known as the
         Practice Aid. In conducting the contemporaneous valuations, we considered all objective and subjective factors that we believed to be relevant for each valuation
         conducted, including our best estimate of our business condition, prospects and operating performance at each valuation date. Within the contemporaneous
         valuations performed, a range of factors, assumptions and methodologies were used. Based on these contemporaneous factors, the fair value of our common subject
         subsequent to the announcement of the Merger, was primarily based upon the fair value of Origo’s common stock as quoted on the Nasdaq website (closing price).

         Sequencing

                  As of February 27, 2017, the Company adopted a sequencing policy whereby all future instruments may be classified as a derivative liability with the
         exception of instruments related to share-based compensation issued to employees or directors. On August 10, 2017, the Company issued a convertible note in the
         amount of $375 in exchange for an intangible asset/event right. The convertible note bears interest at a 4% coupon rate and matures on December 31, 2018. The
         note is convertible at the approximate fair value of common shares upon a mandatory or optional conversion (i.e. the trading on a qualified stock exchange). Due to
         this sequencing policy, the Company is required to record a derivative liability for the fair value of the conversion option on the August 10, 2017 convertible note.
         The fair value as of August 10, 2017 and September 30, 2017 was immaterial.

         Fair Value Measurements

                  Fair value is defined as the price that would be received for sale of an asset or paid for transfer of a liability, in an orderly transaction between market
         participants at the measurement date. ASC 820, Fair Value Measurements, establishes a three-tier fair value hierarchy which prioritizes the inputs used in measuring
         fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the
         lowest priority to unobservable inputs (Level 3 measurements). These tiers include:

             Ɣ   Level 1 - defined as observable inputs such as quoted prices for identical instruments in active markets;

             Ɣ   Level 2 - quoted prices for similar assets and liabilities in active markets or inputs that are observable

             Ɣ   Level 3 - inputs that are unobservable (for example, cash flow modeling inputs based on assumptions)

                                                                                            F-9




                                                                                                                                                  EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                            88
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 90 of 239 PageID 189
         Table of Contents

         Common Stock Purchase Warrants and Derivative Financial Instruments

                   Common stock purchase warrants are classified as equity if the contracts (1) require physical settlement or net-share settlement or (2) give the Company a
         choice of net-cash settlement or settlement in its own shares (physical settlement or net-share settlement). Contracts which (1) require net-cash settlement (including
         a requirement to net cash settle the contract if an event occurs and if that event is outside the control of the Company), (2) give the counterparty a choice of net-cash
         settlement or settlement in shares (physical settlement or net-share settlement), or (3) that contain reset provisions that do not qualify for the scope exception are
         classified as equity or liabilities. The Company assesses classification of its common stock purchase warrants and other derivatives at each reporting date to
         determine whether a change in classification between equity and liabilities is required.

         Recent Accounting Pronouncements

                   In July 2017, the FASB issued ASU 2017-11, Earnings Per Share (Topic 260), Distinguishing Liabilities from Equity (Topic 480) and Derivatives and
         Hedging (Topic 815): I. Accounting for Certain Financial Instruments with Down Round Features; II. Replacement of the Indefinite Deferral for Mandatorily
         Redeemable Financial Instruments of Certain Nonpublic Entities and Certain Mandatorily Redeemable Noncontrolling Interests with a Scope Exception, (ASU
         2017-11). Part I of this update addresses the complexity of accounting for certain financial instruments with down round features. Down round features are features
         of certain equity-linked instruments (or embedded features) that result in the strike price being reduced on the basis of the pricing of future equity offerings. Current
         accounting guidance creates cost and complexity for entities that issue financial instruments (such as warrants and convertible instruments) with down round features
         that require fair value measurement of the entire instrument or conversion option. Part II of this update addresses the difficulty of navigating Topic 480,
         Distinguishing Liabilities from Equity, because of the existence of extensive pending content in the FASB Accounting Standards Codification. This pending content
         is the result of the indefinite deferral of accounting requirements about mandatorily redeemable financial instruments of certain nonpublic entities and certain
         mandatorily redeemable noncontrolling interests. The amendments in Part II of this update do not have an accounting effect. This ASU is effective for fiscal years,
         and interim periods within those years, beginning after December 15, 2018. The Company is currently assessing the potential impact of adopting ASU 2017-11 on its
         financial statements and related disclosures.

                   In February 2017, the Financial Accounting Standards Board (“FASB”) issued ASU 2017-05, “Other Income – Gains and Losses from the Derecognition of
         Nonfinancial Assets (Topic 610-20),” which clarifies the scope and application of ASC Topic 610-20 on accounting for the sale or transfer of nonfinancial assets, that
         is an asset with physical value, such as real estate, equipment, intangibles or similar property. ASU 2017-05 is effective for fiscal years beginning after December 15,
         2017, and interim periods within those fiscal years. We have not yet evaluated the impact of the adoption of this accounting standard on our financial position, results
         of operations, cash flows, or presentation thereof.

                  In January 2017, the FASB issued Accounting Standards Update No. 2017-04, Simplifying the Test for Goodwill Impairment (“ASU 2017-04”). ASU
         2017-04 simplifies the accounting for goodwill impairment by removing Step 2 of the goodwill impairment test, which requires a hypothetical purchase price
         allocation. ASU 2017-04 is effective for annual or interim goodwill impairment tests in fiscal years beginning after December 15, 2019, and should be applied on a
         prospective basis. Early adoption is permitted for interim or annual goodwill impairment tests performed on testing dates after January 1, 2017. The Company is
         currently evaluating the effect that adopting this new accounting guidance will have on its consolidated results of operations, cash flows and financial position.

                                                                                           F-10




                                                                                                                                                     EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                                89
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 91 of 239 PageID 190
         Table of Contents

                  In January 2017, the FASB issued ASU 2017-03, “Accounting Changes and Error Corrections (Topic 250) and Investments – Equity Method and Joint
         Ventures (Topic 323),” which amends the Codification to incorporate SEC staff views regarding recently issued accounting standards and investments in qualified
         affordable housing projects. The guidance requires registrants to disclose the effect that recently issued accounting standards will have on their financial statements
         when adopted in a future period. ASU 2017-03 is effective for fiscal years beginning after December 15, 2019, and interim periods within those fiscal years with
         early adoption permitted for fiscal years beginning after December 15, 2018, and interim periods within those fiscal years. We do not expect the adoption of ASU
         2017-03 to have a material impact our financial position, results of operations, cash flows, or presentation thereof.

                  In January 2017, the FASB issued Accounting Standards Update (“ASU”) No. 2017-01, Clarifying the Definition of a Business (“ASU 2017-01”). The
         standard clarifies the definition of a business by adding guidance to assist entities in evaluating whether transactions should be accounted for as acquisitions of assets
         or businesses. ASU 2017-01 is effective for fiscal years beginning after December 15, 2017, and interim periods within those fiscal years. Under ASU 2017-01, to be
         considered a business, the assets in the transaction need to include an input and a substantive process that together significantly contribute to the ability to create
         outputs. Prior to the adoption of the new guidance, an acquisition or disposition would be considered a business if there were inputs, as well as processes that when
         applied to those inputs had the ability to create outputs. Early adoption is permitted for certain transactions. Adoption of ASU 2017-01 may have a material impact
         on the Company’s consolidated financial statements if it enters into future business combinations.

                  In August 2016, the FASB issued ASU 2016-15, Statement of Cash Flows (Topic 230): Classification of Certain Cash Receipts and Cash Payments (a
         consensus of the Emerging Issues Task Force). This ASU requires changes in the presentation of certain items in the statement of cash flows including but not limited
         to debt prepayment or debt extinguishment costs; contingent consideration payments made after a business combination; proceeds from the settlement of insurance
         claims; proceeds from the settlement of corporate-owned life insurance policies and distributions received from equity method investees. This guidance will be
         effective for annual periods and interim periods within those annual periods beginning after December 15, 2017, will require adoption on a retrospective basis and
         will be effective for the Company on January 1, 2018. The Company is currently evaluating the effect that adopting this new accounting guidance will have on its
         consolidated results of operations, cash flows and financial position.

                  In June 2016, the FASB issued ASU 2016-13, Financial Instruments - Credit Losses (Topic 326): Measurement of Credit Losses on Financial Instruments.
         The amendments within this ASU replace the incurred loss impairment methodology in current GAAP with a methodology that reflects expected credit losses and
         requires consideration of a broader range of reasonable and supportable information to inform credit loss estimates. ASU 2016-13 is effective for fiscal years
         beginning after December 15, 2019, including interim periods within those fiscal years. Entities may early adopt the amendments within this ASU but not prior to the
         fiscal years beginning after December 15, 2018, including the interim periods within those fiscal years. An entity will apply the amendments in this ASU through a
         cumulative-effect adjustment to retained earnings as of the beginning of the first reporting period in which the guidance is effective (that is, a modified-retrospective
         approach). However, a prospective transition approach is required for debt securities for which another-than-temporary impairment had been recognized before the
         effective date. The Company is currently evaluating the effect that adopting this new accounting guidance will have on its consolidated results of operations, cash
         flows and financial position.

                                                                                           F-11




                                                                                                                                                      EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                                 90
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 92 of 239 PageID 191
         Table of Contents

                  In March 2016, the FASB issued ASU 2016-09, Compensation - Stock Compensation (Topic 718): Improvements to Employee Share-Based Payment
         Accounting. This ASU is designed to address simplification of several aspects of the accounting for share-based payment transactions, including the income tax
         consequences, classification of awards as either equity or liabilities, and classification on the statement of cash flows. ASU 2016-09 is effective for annual periods
         beginning after December 15, 2016, and interim periods within those annual periods. Early adoption of this ASU is permitted and would be applied on a
         retrospective basis back to the beginning of fiscal year that included any such interim period in which early adoption was elected. The Company is currently
         evaluating the effect that adopting this new accounting guidance will have on its consolidated results of operations, cash flows and financial position.

                  In February 2016, the FASB issued ASU 2016-02, Leases (Topic 842) which requires companies leasing assets to recognize on their balance sheet a liability
         to make lease payments (the lease liability) and a right-of-use asset representing its right to use the underlying asset for the lease term on contracts longer than one
         year. The lessee is permitted to make an accounting policy election to not recognize lease assets and lease liabilities for short-term leases. How leases are recorded on
         the balance sheet represents a significant change from previous GAAP guidance in Topic 840. ASU 2016-02 maintains a distinction between finance leases and
         operating leases similar to the distinction under previous lease guidance for capital leases and operating leases. The Company is currently evaluating the effect that
         adopting this new accounting guidance will have on its consolidated results of operations, cash flows and financial position. ASU 2016-02 is effective for fiscal
         periods beginning after December 15, 2018, and early adoption is permitted. The Company is currently evaluating the effect that adopting this new accounting
         guidance will have on its consolidated results of operations, cash flows and financial position.

                  In January 2016, the FASB issued ASU 2016-01, Financial Instruments - Overall (Subtopic 825-10): Recognition and Measurement of Financial Assets and
         Financial Liabilities. The amendments in this Update address certain aspects of recognition, measurement, presentation, and disclosure of financial instruments.
         ASU 2016-01 is effective for fiscal years beginning after December 15, 2017, including interim periods within those fiscal years. The Company is currently
         evaluating the effect that adopting this new accounting guidance will have on its consolidated results of operations, cash flows and financial position.

                   In May 2014, the FASB issued ASU 2014-09, Revenue from Contracts with Customers, issued as a new Topic, ASC Topic 606. The new revenue
         recognition standard supersedes all existing revenue recognition guidance. Under this ASU, an entity should recognize revenue when it transfers promised goods or
         services to customers in an amount that reflects the consideration to which the entity expects to be entitled in exchange for those goods or services. ASU 2015-14,
         issued in August 2015, deferred the effective date of ASU 2014-09 to the first quarter of 2018, with early adoption permitted in the first quarter of 2017. The
         Company is currently evaluating the effect that adopting this new accounting guidance will have on its consolidated results of operations, cash flows and financial
         position.

                   In March, April, May, and December 2016, the FASB issued the following updates, respectively, to provide supplemental adoption guidance and
         clarification to ASU 2014-09. These standards must be adopted concurrently upon the adoption of ASU 2014-09. The Company is currently evaluating the potential
         effects of adopting the provisions of these updates.

                                                                                           F-12




                                                                                                                                                     EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                                91
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 93 of 239 PageID 192
         Table of Contents

                 2016-08, Revenue from Contracts with Customers: Principal versus Agent Considerations (Reporting Revenue Gross versus Net)

                 ASU No. 2016-10, Revenue from Contracts with Customers: Identifying Performance Obligations and Licensing;

                 ASU No. 2016-12, Revenue from Contracts with Customers: Narrow-Scope Improvements and Practical Expedients; and

                 ASU No. 2016-19, Technical Corrections and Improvements

         Note 3 – Trans-High Corporation Merger Transaction

                   Effective March 1, 2017, Trans-High Corporation’s stockholders (the “THC Stockholders”) sold 100% of the capital stock of Trans-High Corporation, and
         indirectly the subsidiaries of Trans-High, under the terms and conditions of a stock purchase agreement (the “THC Acquisition”) with Hightimes Holding Corp.,
         dated February 14, 2017. The transaction price for the THC Acquisition was $42,200 plus 7,723,463 shares of Class A Common Stock of Holding which represent at
         closing 40% of the “Fully-Diluted Holding Class A Common Stock.”

                 The purchase price details as follows:

                 Payment to former THC Stockholders                                                                                                          $       10,904
                 Purchase Note to THC Stockholders                                                                                                           $       30,000
                 Payment to retire BAZ Note Payable                                                                                                          $        1,121
                 Payment for Legal Costs to Close                                                                                                            $          175

                 Total Purchase Price                                                                                                                        $       42,200

                  The purchase price was paid with $12,200 in cash (the “Closing Cash Payment”), which included approximately $1,210 used to retire the Line of Credit of
         THC, plus three-year installment 8% convertible purchase notes payable to the stockholders of Trans-High aggregating $30,000 (the “Sellers Purchase Notes”). The
         Sellers Purchase Notes accrued interest at a rate of 8% per annum which is payable in quarterly installments with the first payment due on August 28, 2017. The first
         quarter payment of principal ($1,500), interest ($1,200), and default interest ($54) was made on November 7, 2017. The Company determined that the fair value of
         the note approximated the principal amount of $30,000 based on the current market rates as of the date of the acquisition. All of the Purchase Notes automatically
         convert into shares of non-voting Class B Common Stock of Hightimes Holding Corp. (the “Class B Common Stock”) upon the occurrence of a “Conversion Event”
         which is defined as:

                 (a) Hightimes Holding Corp. listing the Class A Common Stock and Class B Common Stock (collectively, “Common Stock”) for trading on any one of the
                 following security exchanges or inter-dealer quotation systems: (i) the NASDAQ Stock Market LLC (including the Nasdaq Capital Market), (ii) the New
                 York Stock Exchange, or (iii) the OTC Markets QX Exchange; provided, however, that in the event our Common Stock is not permitted to be listed on any
                 one of the foregoing stock exchanges or inter-dealer quotation systems solely by reason of the nature of the Business in which the Company engages, then
                 and in such event, a qualified stock exchange shall also mean and include the Toronto Stock Exchange (each, a “Qualified Stock Exchange”), and

                 (b) the “market value” (defined as the total number of outstanding shares of the Common Stock multiplied by the initial offering price of the Hightimes
                 Holding Corp. Class A Common Stock) at the time of the initial listing on a Qualified Stock Exchange shall be equal or greater than $50,000.

                                                                                         F-13




                                                                                                                                                  EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                            92
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 94 of 239 PageID 193
         Table of Contents

                   The conversion price of the Sellers Purchase Notes shall be equal to the closing day market price of the Class A Common Stock listed on a Qualified Stock
         Exchange on the first trading day that the automatic conversion of the Sellers Purchase Notes occurs. Accordingly, each holder of Seller Purchase Notes shall
         receive, following a Conversion Event, that number of additional shares of the Class B Common Stock equal to the result of dividing the then outstanding principal
         amount of the Purchase Note held by such holder by the per share conversion price.

                  In addition to the Closing Cash Payment and Sellers Purchase Notes, Holding issued to the THC Stockholders 19,047,990 shares of Class A Common
         Stock, of which 11,585,194 was purchased back by Holding, leaving the THC Stockholders with a net of 7,462,796 shares of Class A Common Stock, thus providing
         that such shares, in the aggregate, shall represent at Closing of the Stock Purchase Agreement 40.0% of the issued and outstanding shares of Holding’ Fully-Diluted
         Common Stock.

                  Hightimes Holding Corp. financed the closing cash payment and the working capital through approximately $7,628 contributed to Hightimes Holding Corp.
         by 58 accredited investors in consideration for an aggregate of 5,307,083 shares of Class A Common Stock, and a $7,500 senior secured revolving debt facility (the
         “Senior Secured Revolving Debt”) provided by ExWorks Capital Fund I, L.P. to Holding and each of the members of the High Times Group, as borrowers.

                   The Company evaluated whether the above transaction is a substantive transaction that should be accounted for under ASC 805. Just prior to the close of the
         transactions, Holding was a newly-formed entity (NewCo) with nominal cash contributed and with the singular purpose to affect the merger transaction with THC.
         Pursuant to ASC 805-10-55-15, a new entity formed to affect a business combination is not necessarily the acquirer. Since, Holding was formed to issue equity
         interests to affect a business combination, the combining entities that existed before the business combination shall be identified as the acquirer by applying the
         guidance in ASC 805-10-55-10 through 55-14. Management determined that Holding did not have significant recombination activities to qualify Holding to be the
         accounting acquirer. The business combination of Holding and THC is deemed to be in substance a capital transaction rather than a business combination under ASC
         805-10-55-11.

                  For accounting purposes, the historical operations presented are of THC’s operations with Holding consolidated as of March 1, 2017.

                    For financial reporting purposes, THC has been treated as the “acquirer” and the accounting is akin to a reverse acquisition. Accordingly, the assets and
         liabilities of THC are reported at their historical cost and the assets and liabilities of Holding were recorded at their historical cost basis. The consolidated financial
         statements reported herein have been retroactively restated for all periods presented to report the historical financial position, results of operations and cash flows of
         THC.

                 The principal on the Sellers Purchase Notes is due and payable quarterly and the first payment was due on August 28, 2017, but was made on November 17,
         2017, with the next schedule payment due on November 28, 2017 (in thousands), which has not been paid and was delayed into early 2018 with no fixed scheduled
         date.

         Payment date                                                                                                                           Amount               Balance

         September 30, 2017                                                                                                                 $              -     $        (30,000)
         Payments 2017                                                                                                                                 3,000     $        (27,000)
         Payments 2018                                                                                                                                 6,000     $        (21,000)
         Payments 2019                                                                                                                                 4,500     $        (16,500)
         Payments 2020                                                                                                                      $         16,500     $              -

                                                                                            F-14




                                                                                                                                                       EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                                  93
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 95 of 239 PageID 194
         Table of Contents

                 The February 28, 2017 balance sheet of Holding, as follows (in thousands):


         Cash at closing                                                                                                                                     $              -
         Notes receivable from THC                                                                                                                                        825
         Debt issuance costs                                                                                                                                               50
         Total liabilities                                                                                                                                                886
         Total stockholders’ deficit                                                                                                                         $            (11)

         Note 4 – Origo Acquisition Corporation Merger Transaction

                 In July 2017, the Company entered into a merger agreement (“Merger Agreement”) with Origo Acquisition Corporation (“Origo”). The details of the
         Merger Agreement are as follows:

             Ɣ   All holders of the Company’s securities (excluding Company’s options, as described below) shall be entitled to receive in the Merger an aggregate of
                 Twenty-Three Million Four Hundred Seventy-Four Thousand One Hundred Seventy-Eight (23,474,178) common shares of Origo (the “Merger
                 Consideration”), which is equal to Two Hundred Fifty Million Dollars ($250,000,000) divided by the agreed upon value of the Origo common shares to be
                 issued as Merger Consideration of $10.65 per share.

             Ɣ   Each holder of capital stock of Company’s shall receive at the close of the transaction for each share of capital stock of Company’s its pro rata share
                 (Forward Split ), this is to be determined at the close of the transaction, of the Merger Consideration shares, treating any outstanding shares of Company’s
                 preferred stock on an as-converted to Class A common stock basis (and after deducting from the Merger Consideration payable to such holders of capital
                 stock, the Origo common shares issuable to the holders of Company’s 8% senior secured convertible promissory notes in an initial aggregate principal
                 amount of $30 million (“The Company’s Purchase Notes,” as described below).

             Ɣ   Any warrants and other rights to acquire equity securities of Company, and all other securities that are convertible into or exchangeable for equity securities
                 of Company, (A) if exercised or converted prior to the Effective Time, shall have the resulting shares of capital stock of Company issued upon such exercise
                 treated as outstanding shares of capital stock of Company, and (B) if not exercised or converted prior to the Effective Time will be terminated and
                 extinguished at the Effective Time (except for the Company’s Purchase Notes, which shall be converted as described below, and the outstanding Company’s
                 options, which shall be assumed by Origo, as described below).

             Ɣ   The Company’s Purchase Notes that are outstanding as of the Closing shall automatically be converted in a number of Origo common shares calculated by
                 dividing the outstanding principal and interest of all such Company’s Purchase Notes and dividing such amount by the closing price of Origo’s common
                 shares on the date of the Closing.

             Ɣ   All outstanding Company’s options will be assumed by Origo and be converted into an option to purchase Origo common shares (each, an “Origo Assumed
                 Option”) under the New Equity Incentive Plan (as defined below) to be adopted by Origo in connection with the Closing, keeping the same vesting
                 schedule, but with the number of shares and price per share being equitably adjusted. Origo Assumed Options shall be in addition to the Merger
                 Consideration and will dilute all holders of Origo securities.

             Ɣ   As of date of releasing this report, the merger transaction was not closed.

                                                                                          F-15




                                                                                                                                                   EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                              94
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 96 of 239 PageID 195
         Table of Contents

         Note 5 – Senior Secured Revolving Line of Credit

                  The components of revolving line of credit consist of the following as of September 30, 2017 (in thousands):

         Principal balance                                                                                                                                   $          7,500
         Success Fee                                                                                                                                                    1,200
         Debt Issuance                                                                                                                                                   (562)
         Debt discount                                                                                                                                                   (238)
         Net liability                                                                                                                                       $          7,900

                  On February 27, 2017, The Company entered into a revolving line of credit and security agreement (“Line of Credit”) with ExWorks Capital Fund I, L.P.
         (“ExWorks”). The initial funding amount was $7,500 with principal payments of $100 each month beginning on September 1, 2017. For executing the agreement, a
         $1,200 success fee (finance charge) was earned and is non-fundable on the execution date of the agreement. Payments on the note has not yet commenced.
         Subsequently in November 2017, the line of credit was modified (as described hereunder). The Line of Credit originally terminated on February 27, 2018 (“Maturity
         Date”). Interest payments are payable the first day of each month in arrears at a rate of 15% per annum.

                   The borrowing base is initially up to 90% of aggregate outstanding eligible accounts receivable plus 75% of the appraised market value of the Company’s
         intellectual property less availability reserve, which are discretionary amounts determined by the lender for taxes and other governmental charges, including valorem,
         personal property, sales and other taxes which may have priority over ExWorks’ security interest. ExWorks has security agreement covering all the Company’s
         tangible and intangible assets. Also, the AEL Irrevocable Trust, for which Adam Levin, the Company’s CEO, is the grantor, is a guarantor for the Line of Credit. In
         November 2017, the Line of Credit (“LOC”) were modified so that the funded amount of the LOC was converted to a Convertible Note with an exercise price of
         90% of Merger Offer Price, and is convertible upon the merger with Origo at ExWorks’ option. The Company was permitted to increase the principal amount of
         Company’s existing secured loan from ExWorks Capital Fund I, L.P to up to $11.5 million from $7.5 million. For the increase in the LOC the Company agreed to
         issue by November 15, 2017 an earned and refundable success fee of $300 (finance charge) was charge, 39,351 Common A Shares. ExWorks were granted by the
         Company, and an option, exercisable at any time on or before January 29, 2018, to extend the maturity date of the ExWorks loan to August 28, 2018. If the Company
         elects to exercise the option, it will be obligated to pay ExWorks an additional fee of $600 and issue a 1.375% warrant with same terms as the initial warrant granted.

                                                                                          F-16




                                                                                                                                                   EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                              95
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 97 of 239 PageID 196
         Table of Contents

                 The Line of Credit stipulates certain negative and financial convents, with key points as follows:

                 1)     Restriction on indebtedness, except indebtedness incurred in the ordinary course of the Company’s business for necessary inventory; Unsecured
                        indebtedness of Hightimes Holding Corp not to exceed $10 million which cannot be guaranteed by Trans-High Corporation or its subsidiaries, or an
                        indebtedness with payments of principal or interest payable prior to the Maturity Date.

                 2)     Maintain, on a consolidated basis with all other Borrowers, a Debt Service Coverage Ratio of at least 1.10 to 1.00 as of the last day of each
                        Measurement Period commencing with the Measurement Period ending March 31, 2017.

                 3)     Achieve, for each Measurement Period commencing with the Measurement Period ending March 31, 2017, consolidated EBITDA of at least $2.5
                        million.

                  Also, the Company issued ExWorks a warrant to purchase 2.75% of the Company’s fully diluted shares outstanding as of the date the warrant is exercised at
         fixed exercise price of $.01 (“Warrant”). The exercise period begins on the earliest of (a) August 31, 2017, (b) the consummation of an Approved Public Listing, or
         (c) a Change of Control until the February 2022. The warrants did not meet the “fixed for fixed” under ASC 815-40, Contracts in Entity’s Own Equity, therefore, the
         warrants were classified as a liability.

                   On August 7, 2017, ExWorks granted Hightimes Holding an option, exercisable by at any time on or before January 29, 2018, to extend the maturity date of
         the ExWorks loan to August 28, 2018. If the Company elects to exercise the option, we are obligated to pay ExWorks an additional fee (in addition to the $1,200
         initial success fee) of $600 and issue a second warrant to ExWorks to purchase shares of Class A Common Stock, representing 1.375% of Hightimes Holding fully-
         diluted Common Stock.

                  ExWorks and the High Times Group entered into Amendment 2 to the ExWorks Loan Agreement pursuant to which ExWorks agreed to loan up to an
         additional $4,000 to the Hightimes Group, thereby increasing the outstanding principal amount of the Indebtedness owed to ExWorks to as much as $11,500. The
         Company used $2,754 of the proceeds of the additional loan advance to make the installment payment that was due on August 28, 2017 to the holders of the
         Purchase Notes.

                Accordingly, the Line of Credit (“LOC”) was modified so that the funded amount of the LOC was converted to a Convertible Note with an exercise price of
         90% of Merger Offer Price, and is convertible upon the merger with Origo at ExWorks’ option. The Company was permitted to increase the principal amount of
         Company’s existing secured loan from ExWorks Capital Fund I, L.P to up to $11,500 from $7,500. For the increase in the LOC the Company agreed to issue by
         November 15, 2017 39,351 Common A Shares.

                 As of February 27, 2017, and September 30, 2017 the debt discount associated with this note was $570 and $238, respectively, and is expected to be
         amortized over the life (one-year) of the Line of Credit.

                                                                                         F-17




                                                                                                                                                EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                          96
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 98 of 239 PageID 197
         Table of Contents

         Note 6 – Convertible Promissory Notes

                  The Company issued convertible promissory notes in the aggregate amount of approximately $781 to ten accredited individual investors. The convertible
         promissory notes accrue interest at a rate of 8% per annum with all accrued and unpaid interest and principal due and mature on March 31, 2017. The convertible
         promissory notes are convertible into shares of the Company’s common stock at a conversion rate of $2.52 per share. The Company determined that there was no
         beneficial conversion feature as the conversion rate of the convertible notes exceed estimated fair value of the Company’s common stock. The proceeds from these
         convertible promissory notes were advanced to THC prior to February 28, 2017. The convertible notes also convert on upon the Company’s closing of the
         acquisition of THC. The notes converted into 598,149 shares of the Company’s common stock.

                  On August 10, 2017, the Company issued a convertible note in the amount of $375 in exchange for an intangible asset/event right. The convertible note
         bears interest at a 4% coupon rate and matures on December 31, 2018. The note is convertible at the approximate fair value of common shares upon a mandatory or
         optional conversion (i.e. the trading on a qualified stock exchange).

         Note 7 – Fair Value Measurement

                   Financial instruments measured at fair value are classified in their entirety based on the lowest level of input that is significant to the fair value
         measurement. At September 30, 2017, the warrant balance of approximately $2,982, was classified as Level 3 instruments. The exercise price of the warrants is
         $0.01 per share. On February 27, 2017, the fair value of the warrants amounted to $570 as determined based upon the fair value of the Company’s common stock.
         The September 30, 2017 fair value of the warrants was determined based upon the fair value of Origo’s common stock as quoted on the Nasdaq website (closing
         price), and accounted for $2,411 during the period ended September 30, 2017 as the change in fair value of warrant derivative liability

         Note 8 – Advertising Agreement

                   On August 31, 2017, the Company entered into an online sales representative agreement with Green Rush Daily Inc., as amended and approved by the
         board on December 18, 2017. Green Rush is a daily on-line publication providing news for all information relating to cannabis, including guides and strain review,
         products and health news. Green Rush has approximately 5.0 million monthly unique users. Under the terms of the agreement Green Rush appointed Trans-High as
         Green Rush’s exclusive sales representative with respect to: (a) all advertisements to be sold or otherwise offered to third-party advertisers on the Green Rush
         websites, and (b) all advertisements for display to retail and wholesale channels on the websites. All fees received from advertisers on the Green Rush website are to
         be split 70% to THC and 30% to Green Rush. In a related development, THC entered into a three-year employment agreement with Scott McGovern, the owner of
         Green Rush, under which Mr. McGovern became Senior Vice President of Publishing of the THC Group. In partial consideration for obtaining the online sales
         representative agreement, Hightimes Holding issued to Scott McGovern an aggregate of 577,651 shares of Class A Common Stock. The shares issued on December
         18, 2017 were valued based upon the fair value of Origo common stock as quoted on the Nasdaq website (closing price). See Note 2 for further details.

                The online sales representative agreement and the employment agreement with Mr. McGovern may be terminated by Mr. McGovern in the event that the
         Company or any successor-in-interest (including Origo) does not become a public company by March 31, 2018.

                                                                                         F-18




                                                                                                                                                   EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                             97
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 99 of 239 PageID 198
         Table of Contents

         Note 9 – Stockholders’ Equity

                  The total number of shares of all classes of stock which the Company shall have authority to issue is 55,000,000 shares, which includes (i) 50,000,000
         shares of common stock, $0.0001 par value per share and (ii) 5,000,000 shares of preferred stock, $0.0001 par value per share. 40,000,000 shares of the Common
         Stock shall be designated as Class A common stock and 10,000,000 shares of the common stock shall be designated as Class B common stock.

                  The Class B common stock shall be non-voting and the holders of Class B common stock shall not be entitled to vote on any matter requiring the
         affirmative vote or consent of stockholders of the Company, including, without limitation, the election of directors and for all other company purposes. There are no
         issued or outstanding shares of common stock – Class B.

         Issuance of Common Stock

                 In separate private placement offerings, the Company sold approximately 5,308,000 shares of the Company’s common stock for total proceeds of
         approximately $7,628 in the first round at price of $4.20 a share, and sold in a second round approximately 201,000 shares of the Company’s common stock for total
         proceeds of approximately $1,382 or $13.27 per share.

                  Also, the Company issued approximately 6,268,000 shares in the Company’s common stock for a value $7,339. This breaks out into approximately
         6,007,000 shares of the Company’s common stock for compensation expense of approximately $6,689, for consultants and officers of the Company, and
         approximately 261,000 shares issued for interest with a value of approximately $650 of the Company’s common stock to complete the payoff of the BAZ loan and
         value shares to investors.

         Shareholder Distributions

                  As part of the acquisition of THC, the Company issued approximately $10,904 of cash and convertible purchase notes of $30,000 to the THC shareholders.
         Since the Company has treated the acquisition as a reverse acquisition with THC being the accounting acquirer, the cash payment and convertible purchase notes
         were accounted for as distribution to the shareholders. Accordingly, the Company reduced additional-paid-capital by $16,674 and a charge to accumulated deficit of
         $24,231.

         Note 10 – Litigation

                  From time to time we become the subject of litigation that is incurred in the ordinary course of its business.

                THC Group is involved in a pending litigation in New York State Supreme Court with a former employee who alleges that Trans-High breached his
         employment agreement and seeks damages of $6,000,000. THC Group has counterclaimed against the former employee. The dispute is in the discovery stage. High
         Times Group believes that it has valid defenses and intends to vigorously defend this action.

         Note 11 - Business Segment Information

                   The Company is a diversified media company focused primarily on the cannabis industry marketplace. On the basis of products and services, the Company
         has established two reportable segments: national media and festivals and event production. The publishing and advertising segment includes magazine publishing,
         customer relationship marketing, digital and mobile media, brand licensing, database-related activities, and other related operations. The festivals and event media
         segment consist primarily of the operations of festivals, (i.e., the Cannabis Cup). Virtually all of the Company’s revenues are generated in the U.S. and substantially
         all of the assets reside within the U.S. There are no material intersegment transactions.

                                                                                           F-19




                                                                                                                                                   EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                              98
            Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 100 of 239 PageID 199
         Table of Contents

                   There are two principal financial measures reported to the chief executive officer (the chief operating decision maker) for use in assessing segment
         performance and allocating resources. Those measures are operating profit and EBITDA. Operating profit for segment reporting, disclosed below, is revenues less
         operating costs and unallocated corporate expenses. Segment operating expenses include allocations of certain centrally incurred costs such as employee benefits,
         occupancy, information systems, accounting services, internal legal staff, and human resources administration. These costs are allocated based on actual usage or
         other appropriate methods, primarily number of employees. Unallocated corporate expenses are corporate overhead expenses not attributable to the operating groups.
         Interest income and expense are not allocated to the segments. In accordance with authoritative guidance on disclosures about segments of an enterprise and related
         information, EBITDA is not presented below.

                 Non-cash items included in segment operating expenses are depreciation and amortization of fixed and intangible assets.

                   The Company manages its working capital on a consolidated basis. Accordingly, segment assets are not reported to, or used by, the Company’s management
         to allocate resources to or assess performance of the segments, and therefore, total segment assets have not been presented.

                 The following table presents financial information by segment (in thousands):

         For the Nine Months ended September 30,                                                                                            2017               2016
         (In thousands)
         Revenues
         Publishing and print advertising                                                                                             $          2,642    $         3,318
         Festival and event production                                                                                                           9,680              8,746
         Other                                                                                                                                     138                331
         Total revenues                                                                                                               $         12,460    $        12,395

         Segment profit (loss)
         Publishing and print advertising                                                                                             $            687 $              176
         Festival and event production                                                                                                          (2,581)            (3,083)
         Unallocated corporate                                                                                                                  (7,504)                62
         Loss from operations                                                                                                                   (9,394)            (2,845)
         Other income (expense)                                                                                                                 (6,561)               149
         Loss before income taxes                                                                                                     $        (15,955) $          (2,696)


                                                                                        F-20




                                                                                                                                                EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                          99
            Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 101 of 239 PageID 200
         Table of Contents

         Note 12 – Subsequent Events

                 In accordance with ASC 855, “Subsequent Events,” the Company has evaluated all subsequent events through December 20, 2017, the date the financial
         statements were available to be issued. The following significant events occurring after September 30, 2017 are discussed below:

         Stock Options

                  Under the 2016 High Times Groups Incentive Stock Option Plan an aggregate of 2,896,299 shares of Class A Common Stock are authorized for issuance.
         On December 18, 2017, the board of directors of HTH issued a total of 1,737,779 stock options, of which 366,864 options were granted to Adam E. Levin and an
         aggregate of 1,370,915 stock options were granted to other executive officers and directors of HTH and its subsidiaries. All options granted are exercisable at $10.70
         per share, the fair value of Origo’s common stock as quoted on the Nasdaq website (closing price).

                  The exercise price was based on a Section 409A independent valuation of fair market value. So long as the holder of the options remain as an officer or
         director of HTH, the options vest over a period of three years, to the extent of one-third of all granted options as of December 18, 2018 (the first anniversary of the
         date of grant) and thereafter on a quarterly basis over the remaining eight quarters. At such time as the option holder ceases to be an officer or director of HTH, such
         person must exercise his or her option within six months following termination of employment or services as a director.

         Purchase Notes

                  In November 2017, Hightimes Holding entered into agreements with six holders of $24,380 of Purchase Notes, representing 85.5% of the $28,500
         outstanding principal amount of Purchase Notes, and then in January 2018 entered into agreements with the remaining two holders of $14,120 of the Purchase Notes
         representing 14.5% if the $28,500 outstanding principal amount. Under the terms of such agreements, the Company has agreed that, upon the automatic conversion
         of the Purchase Notes at the time of completion of this Offering and listing of the Company shares on a Qualified Stock Exchange, such Purchase Noteholders will
         discount such Purchase Notes by 25% to $21,375 and receive at the time of completion of this Offering of the Offered Shares, an aggregate of 2,007,042 shares (the
         conversion will be after the proposed pre-Regulations A Circular forward split) of Class A voting Common Stock of the Company (in lieu of non-voting Class B
         shares of the Company). In addition, if and when the Origo Merger is consummated, the Purchase Noteholders will receive voting OAC Shares of the Issuer public
         company resulting from the Origo Merger. The number of shares of Class A Common Stock or OAC Shares issued would be calculated by dividing the then
         outstanding principal amounts of the Purchase Notes and accrued interest thereon by either the initial offering price per share of Class A Common Stock sold in this
         Offering, or the closing price of OAC Shares as of the Effective Time of the Merger, whichever shall occur first.

                  In exchange for such accommodation, the holders of the Sellers Purchase Notes agreed to (a) discount by 25% to an aggregate of $21,375 the outstanding
         principal amount of their Purchase Notes, (b) defer payment of the second installment of principal and accrued interest under the Sellers Purchase Notes due
         November 28, 2017 to as late as February 28, 2018, subject to earlier payment out of the proceeds of this Offering or any other equity of debt financings, and (c)
         grant to Adam E. Levin, Chief Executive Officer of the Company, a three year irrevocable proxy coupled with an interest to vote all shares of Class A common stock
         or OAC Shares in favor of the election of a slate of directors proposed by management at any regular or special meeting of stockholders of OAC or in connection
         with any consent solicitation to OAC stockholders following the Merger, at which directors are to be elected.

         Senior Secured Revolving Line of Credit

                  ExWorks and the High Times Group entered into Amendment 2 to the ExWorks Loan Agreement pursuant to which ExWorks agreed to loan up to an
         additional $4,000 to the Hightimes Group, thereby increasing the outstanding principal amount of the Indebtedness owed to ExWorks to as much as $11,500. The
         Company used $2,754 of the proceeds of the additional loan advance to make the installment payment that was due on August 28, 2017 to the holders of the
         Purchase Notes.

                                                                                          F-21




                                                                                                                                                    EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                               100
            Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 102 of 239 PageID 201
         Table of Contents

                Accordingly, the Line of Credit (“LOC”) was modified so that the funded amount of the LOC was converted to a Convertible Note with an exercise price of
         90% of Merger Offer Price, and is convertible upon the merger with Origo at ExWorks’ option. The Company was permitted to increase the principal amount of
         Company’s existing secured loan from ExWorks Capital Fund I, L.P to up to $11,500 from $7,500. For the increase in the LOC the Company agreed to issue by
         November 15, 2017 39,351 Common A Shares. The value of shares, based on the $10.62 Origo stock price on day of issuing, is approx. $216.

         Issuance of Common Stock

                  Subsequent to September 30, 2017, the Company sold approximately 78,264 shares of the Company’s common stock for total proceeds of approximate
         $538 or $6.87 per share.

               The Company is expecting to sell up to 90,865 shares of Class A common stock at $11.015 per share for total gross proceeds of $1,000 in a crowdfunding
         common stock offering.

                  Additionally, the Company plans to file a Regulation A Offering Circular on December 22, 2017. The Company expects to raise up to $20,000 in gross
         proceeds by selling up to 4,545,454 shares of Class A common stock at an expected sales price of $11.00 per share. There is a 1.9308657-for-one forward stock split
         of the Company’s common stock contingent on the approval of this offering and will be calculated just prior to offering date. The financials and footnotes presented
         have been adjusted to account for this forward split.

                 The Company received the initial SEC comment letter (the “Comment Letter”) on January 19, 2018 and is expected to respond and refile an amended
         Regulation A Offering Circular within 10 business days following receipt of the Comment Letter.

         Office Lease

                  Effective December 1, 2017, the Company entered into a sublease with the term ending December 2, 2021 of approximately 10,000 square feet of office
         space at 10990 Wilshire Boulevard, Los Angeles, CA 90024 at a monthly rental of $10,000. The lessor is Pride Media, Inc, a corporation controlled by Adam E.
         Levin, the Chief Executive Officer of the Company.

         Origo Acquisition

                   Origo filled a S-4/Proxy on November 13, 2017 with the SEC. The SEC comment letter on the filling was received on December 8, 2017. The response to
         the initial SEC Comment letter and the refiling of the S-4 was done on December 29, 2017. The second SEC comment letter was received on January 16, 2018. It is
         expected that the response to the 2nd comment and the third filing of the S-4 will be completed within 10 business days.

                                                                                        F-22




                                                                                                                                                 EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                           101
            Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 103 of 239 PageID 202
         Table of Contents

                                                        TRANS-HIGH CORPORATION


                                                   CONSOLIDATED FINANCIAL STATEMENTS


                                                         DECEMBER 31, 2016 and 2015




                                                                    F-23




                                                                                       EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                              102
            Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 104 of 239 PageID 203
         Table of Contents


                                                                      TRANS-HIGH CORPORATION
                                                                  Index to Consolidated Financial Statement
                                                                         December 31, 2016 and 2015

         Reports of Independent Registered Public Accounting Firms                                                           F-25

         Consolidated Balance Sheets as of December 31, 2016 and 2015                                                        F-26

         Consolidated Statements of Operations for the years ended December 31, 2016 and 2015                                F-27

         Consolidated Statement of Changes in Stockholders Deficit for the years ended December 31, 2016 and 2015            F-28

         Consolidated Statements of Cash Flows for the years ended December 31, 2016 and 2015                                F-29

         Notes to the consolidated financial statements                                                                   F-30 to F-60


                                                                                     F-24




                                                                                                                    EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                    103
            Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 105 of 239 PageID 204
         Table of Contents




                                                  REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM

         To the Board of Directors and
         Stockholders of Trans-High Corporation

         We have audited the accompanying consolidated balance sheet of Trans-High Corporation (the “Company”) as of December 31, 2016 and 2015, and the related
         consolidated statements of operations, stockholders’ deficit, and cash flows for each of the periods then ended. The Company’s management is responsible for these
         consolidated financial statements. Our responsibility is to express an opinion on these consolidated financial statements based on our audit.

         We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan
         and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The Company is not
         required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over
         financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the
         effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis,
         evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management,
         as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion.

         In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of the Company as of
         December 31, 2016 and 2015, and the results of its operations and its cash flows for the periods the ended, in conformity with accounting principles generally
         accepted in the United States of America.

         The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the
         consolidated financial statements, the Company has a working capital deficiency and accumulated losses. These conditions raise substantial doubt about the
         Company prepared to continue as a going concern. As discussed in Note 2 to the consolidated financial statements, the Company has a working capital deficiency
         adjustments relating to the recoverability and classification of asset carrying amounts or the amount and classification of liabilities that might result should the
         Company be unable to continue as a going concern.

         /s/ RBSM LLP

         New York, New York

         November 6, 2017




                                                         New York NY, Washington DC, San Francisco CA, Las Vegas Nevada
                                                             Mumbai and Pune India, Beijing China, and Athens Greece
                                                          Member of ANTEA International with affiliated offices worldwide


                                                                                           F-25




                                                                                                                                                      EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                                 104
            Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 106 of 239 PageID 205
         Table of Contents


                                                                               Trans-High Corporation
                                                                              Consolidated Balance Sheets
                                                                                  As of December 31,
                                                                         (in thousands except share amounts)

                                                                                                                                               2016               2015
         Assets
          Current Assets
             Cash and cash equivalents                                                                                                     $          1,456   $          1.070
             Accounts receivable, net                                                                                                                   636                115
             Income tax receivable                                                                                                                       25                 16
             Prepaid expense and deferred cost                                                                                                          337                339
          Total Current Assets                                                                                                                        2,454              1,540
          Other Assets
             Fixed assets and technology, net                                                                                                           887                312
             Other assets                                                                                                                                60                 55
          Total Assets                                                                                                                     $          3,401   $          1,907

         Liabilities and Stockholders’ Deficit
           Current Liabilities
             Accounts payable and accrued liabilities                                                                                      $          2,127   $          1,205
             Deferred revenue                                                                                                                         1,582                743
             Capitalized lease obligations - current                                                                                                     27                 23
             Line of credit                                                                                                                           1,200                  -
             Note payable- related party                                                                                                                375                  -
             Convertible note payable                                                                                                                 1,000                  -
           Total Current Liabilities                                                                                                                  6,311              1,971
             Capitalized lease obligations, less current                                                                                                 25                 52
           Total Liabilities                                                                                                                          6,336              2,023

           Stockholders’ Deficit
             Common stock, no par value; 100 shares authorized; 83 and 83 shares issued and outstanding, respectively                                782                   782
             Treasury stock                                                                                                                         (700)                 (700)
             Related party stock receivable                                                                                                            -                  (107)
             Accumulated deficit                                                                                                                  (3,017)                  (91)
               Total Stockholders’ Deficit                                                                                                        (2,935)                 (116)
           Total Liabilities and Stockholders’ Deficit                                                                                     $       3,401 $               1,907

                                                 The accompanying notes are an integral part of these consolidated financial statements.


                                                                                          F-26




                                                                                                                                                  EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                             105
            Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 107 of 239 PageID 206
         Table of Contents


                                                                             Trans-High Corporation
                                                                      Consolidated Statements of Operations
                                                                 For the Years Ended December 31, 2016 and 2015
                                                                                  (in thousands)

                                                                                                                                              2016               2015
         Revenue
           Festivals, events and competitions                                                                                             $       9,938      $      13,111
           Publishing and advertising                                                                                                             4,303              4,548
           Merchandising and branding                                                                                                               367                442
         Total Revenue                                                                                                                           14,608             18,101

         Cost of Revenue
           Festivals, events and competitions costs                                                                                                  6,684           4,553
           Publishing and advertising cost                                                                                                           1,100           1,284
           Merchandising and branding cost                                                                                                              12              19
         Total Cost of Revenue                                                                                                                       7,796           5,856
           Gross Profit                                                                                                                              6,812          12,245

         Operating expenses:
           Marketing and advertising                                                                                                                   365             361
           General and administrative                                                                                                                7,464          10,739
           Professional fees                                                                                                                         1,789           1,553
         Total Operating Expenses                                                                                                                    9,618          12,653

         Loss from operations                                                                                                                    (2,806)                (408)

         Other income (expense):
          Interest expense, net                                                                                                                      (126)               (7)
          Other income – settlement                                                                                                                     -               163
          Other income                                                                                                                                  6                 9
          Total non-operating (expenses) income                                                                                                      (120)              165

         Loss before provision for income taxes                                                                                                  (2,926)                (243)

         Provision for income taxes                                                                                                                      -               (44)

         Net loss                                                                                                                         $      (2,926) $              (287)

                                                The accompanying notes are an integral part of these consolidated financial statements.


                                                                                         F-27




                                                                                                                                                 EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                           106
            Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 108 of 239 PageID 207
         Table of Contents


                                                                           Trans-High Corporation
                                                           Consolidated Statement of Changes in Stockholders Deficit
                                                               for the years ended December 31, 2016 and 2015
                                                                                (in thousands)

                                                                                                                                                              Total
                                                                                                                      Related                            Stockholders’
                                                                Common Stock                     Treasury           Party Stock      Accumulated            (Deficit)
                                                            Shares        Amount                  Stock              Receivable         Deficit              Equity
         Balance as of December 31, 2014                           75 $          532           $        (700) $                  - $             196    $              28
           Shares issued for cash and receivables                   8            250                       -                  (107)                -                  143
          Net loss                                                  -              -                                                            (287)               (287)
         Balance as of December 31, 2015                           83            782                      (700)               (107)              (91)                (116)
           Cash received for subscription receivable                -              -                         -                 107                 -                  107
          Net loss                                                  -              -                         -                   -           (2,926)              (2,926)
         Balance as of December 31, 2016                           83 $          782           $          (700) $                - $         (3,017)    $         (2,935)

                                               The accompanying notes are an integral part of these consolidated financial statements.


                                                                                        F-28




                                                                                                                                              EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                        107
            Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 109 of 239 PageID 208
         Table of Contents


                                                                             Trans-High Corporation
                                                                      Consolidated Statements of Cash Flows
                                                                 For the Years Ended December 31, 2016 and 2015
                                                                                  (in thousands)

                                                                                                                                              2016                2015
         Cash Flows from Operating Activities
          Net loss                                                                                                                        $      (2,926) $               (287)
          Adjustments to reconcile net loss to net cash (used in) provided by operating activities:
             Depreciation and amortization                                                                                                             79                  68
             Allowance for doubtful accounts                                                                                                          453                (508)
             Direct write-offs                                                                                                                        608                 307
         Changes in operating assets and liabilities:
             Accounts receivable                                                                                                                 (1,582)                  623
             Income tax receivable                                                                                                                   (8)                  120
             Prepaid expenses and other current assets                                                                                               (3)                 (113)
             Accounts payable and accrued liabilities                                                                                             1,028                   (53)
             Deferred revenue                                                                                                                       839                   210
         Net cash (used in) provided by operating activities                                                                                     (1,512)                  367

         Cash Flows from Investing Activities:
          Purchases of fixed assets                                                                                                                  (654)                 (99)
         Net cash used in investing activities                                                                                                       (654)                 (99)

         Cash Flows from Financing Activities
          Cash payments for capital lease obligations                                                                                                  (23)               (25)
          Proceeds from line of credit                                                                                                               1,200                  -
          Proceeds from borrowing from HTH                                                                                                             375                  -
          Proceeds from convertible note                                                                                                             1,000                  -
          Proceeds from issuance of common stock                                                                                                         -                250
         Net cash provided by financing activities                                                                                                   2,552                225

         Net change in cash and cash equivalents                                                                                                      386                 493

         Cash and equivalents, beginning of period                                                                                                   1,070                577

         Cash and equivalents, end of period                                                                                              $          1,456    $          1,070

         Supplemental disclosure of cash flow information:
           Cash paid for income taxes                                                                                                     $              -    $            44
           Cash paid for interest                                                                                                         $            80     $             7

         Non-cash investing and financing activities
         Stock receivable related party adjusted against accrued payroll                                                                  $           107     $            35

                                                The accompanying notes are an integral part of these consolidated financial statements.


                                                                                          F-29




                                                                                                                                                 EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                             108
            Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 110 of 239 PageID 209
         Table of Contents


                                                                             Trans-High Corporation
                                                                    Notes to Consolidated Financial Statements
                                                                 For the Years Ended December 31, 2016 and 2015

         Note 1 – Nature of Business

         Trans-High Corporation (“THC” or the “Company”), a New York Corporation, was originally founded in 1974 as a print magazine publisher, “HIGH TIMES”®.
         THC has evolved from its magazine publishing root to a diversified media and event production company. The Company is focused on creating and distributing
         authoritative and engaging content related to “all things Cannabis” to consumers and businesses throughout the world. Over its 43-year history, the HIGH TIMES®
         magazine has been providing consumers and businesses with information on cultivation, legal issues, entertainment, culture and hard-hitting news surrounding the
         Cannabis industry. High Times is a monthly publication all about the marijuana counter-culture. It features articles on the legalization of marijuana, gives tips on
         growing cannabis, as well as detailing other drug articles, and providing “Highwitness News.” It also has concert information and music reviews.

         The Company has two main operating segments: (i) festivals events and competitions, including live events and productions, including our Cannabis Cup and
         advertising, including the publication of our monthly High Times Magazine. The publishing media segment includes print magazines, digital and mobile media,
         brand licensing activities, database-related activities, business-to-business marketing products and services, and other related operations. The events and festivals
         segment includes the production of live events and festivals catering to the Cannabis industry and marketplace in the United States. The Company serves serve
         artists, venues and has a team of professionals to secure content and promote ticket sales; The Company invests in technology to build innovative products which
         advance its advertising and mobile media platforms; and they are paid by advertisers and sponsors that want to connect their brands with the High Times and
         Cannabis Cup passionate fan base. THC’s operations are diversified geographically within the United States (U.S.) and the Company has a broad customer base.

         The Company’s core properties, including our High Times and Cannabis Cup brands, are delivered which includes the High Times Magazine, related websites and its
         wholly-owned subsidiary to an audience within markets of the Cannabis industry. The High Times Group consists of Trans-High Corporation and High Times
         Productions, Inc., (HTP), which includes the Festivals and Cannabis Cup.

         The High Times Group delivers its content to consumers across numerous distribution platforms consisting not only of traditional print, but also through an array of
         digital platforms including websites, applications for mobile devices and tablets, social media and live entertainment events. The High Times Group is focused on
         pursuing integrated strategies across its business divisions to continue to capitalize on the growth in digital consumption and the development of continuing state
         legalization of both medical and recreational Cannabis consumption and production. We believe that the increasing number of media choices and formats will allow
         us to continue to deliver our content in a more engaging, timely and personalized manner, provide opportunities to more effectively monetize our content via strong
         customer relationships and more compelling and engaging advertising solutions and reduce the production and distribution costs of print publication and continue to
         focus on digital platforms and live entertainment events.


                                                                                         F-30




                                                                                                                                                  EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                            109
            Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 111 of 239 PageID 210
         Table of Contents


                                                                             Trans-High Corporation
                                                                    Notes to Consolidated Financial Statements
                                                                 For the Years Ended December 31, 2016 and 2015

         Note – 2 Summary of Significant Accounting Polices

         Principles of consolidation

         The consolidated financial statements include the accounts of all Trans-High Corporation wholly owned subsidiaries High Times Production Inc., Cannabis Business
         Digital, LLC, The Hemp Company of America, Inc., Hemp Times, Inc., High Times, Inc., New Morning Productions, Inc. and Planet Hemp, Inc. All the subsidiaries
         are inactive except for High Times Production, Inc. All intercompany transactions have been eliminated.

         Use of estimates

         The consolidated financial statements are prepared in conformity with accounting principles generally accepted in the United States, which require management to
         make estimates and assumptions that affect the amounts reported and disclosed in the consolidated financial statements and the accompanying notes. The Company
         bases its estimates on historical experience, management expectations for future performance, and other assumptions as appropriate. Actual results could differ
         materially from these estimates.

         On an ongoing basis, estimates, including the following:

                 Ɣ    the useful lives of website and technology; allowance for doubtful accounts; and

                 Ɣ    assumptions used in determining the need for, and amount of, a valuation allowance on net deferred tax assets.

         Estimates are based on historical experience, available market information, appropriate valuation methodologies, and on various other assumptions that we believe to
         be reasonable, the results of which form the basis for making judgments about the carrying values of assets and liabilities.

         Going Concern

         The accompanying consolidated financial statements have been prepared assuming the Company will continue as a going concern. For the years ended December 31,
         2016 and 2015, the Company has incurred a net loss of $2,926 and $287 and as of December 31, 2016 has an accumulated a deficit of $3,017. Continuation as a
         going concern is dependent upon the ability of the Company to obtain the necessary financing to meet obligations and pay its liabilities arising from normal business
         operations when they come due and ultimately upon its ability to achieve profitable operations. The outcome of these matters cannot be predicted with any certainty
         at this time and raise substantial doubt that the Company will be able to continue as a going concern. These financial statements do not include any adjustments to
         the amounts and classification of assets and liabilities that may be necessary should the Company be unable to continue as a going concern. Management intends to
         obtain additional funding by borrowing funds from its directors and officers, issuing promissory notes and/or a private placement of common stock. The Company
         was merged with High Times Holding Corporation effective March 1, 2017.


                                                                                         F-31




                                                                                                                                                  EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                            110
            Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 112 of 239 PageID 211
         Table of Contents


                                                                            Trans-High Corporation
                                                                   Notes to Consolidated Financial Statements
                                                                For the Years Ended December 31, 2016 and 2015

         Note – 2 Summary of Significant Accounting Polices (continued)

         Segment Information

         For all periods presented, the Company’s reportable segments are publishing and Festivals & Events. The Festivals and Events segment involves the promotion of
         live music events under the trademarked name, Cannabis Cup, in the US in the in rented third-party venues, the production of music festivals and the creation of
         associated content. The revenue generated by the Festivals and Events segment includes ticket sales, sponsorship and advertising. The Company manages the
         development of strategic sponsorship programs in addition to the sale of national and local sponsorships and placement of advertising such as signage, promotional
         programs, rich media offerings, including advertising associated with live streaming and music-related content, and ads across the Company’s distribution network of
         events and websites.

         The media publishing segment includes magazine publishing, customer relationship marketing, digital and mobile media, brand licensing, database-related activities,
         and other related operations. The Publishing segment is accounting for 32% and 28% of the Company’s total revenues in 2016 and 2015, respectively, and consists of
         operations related to magazine and digital distribution of content, principally through the Company’s website, hightimes.com. Revenues from magazine and digital
         advertising represented approximately 72% of the segment’s revenues in 2016, while circulation revenues represented approximately 20% of the segment’s revenues.

         High Times, is the leading publication for the High Times brand. The magazine content targets primarily the cannabis industry. The Company publishes 12 issues of
         High Times annually and quarterly special editions.

         Magazine Production, Distribution and Fulfillment. The Company produces and prints its magazines under an agreement with Quad Graphics. The vast majority of
         subscription copies of the magazines are delivered by the U.S. Postal Service. The Company uses Curtis Printing Company for the sales, marketing, billing,
         collection and distribution services for retail and newsstand sales of the magazines; and Palm Coast for subscription fulfillment services for the magazines.


                                                                                        F-32




                                                                                                                                                 EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                           111
            Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 113 of 239 PageID 212
         Table of Contents


                                                                               Trans-High Corporation
                                                                      Notes to Consolidated Financial Statements
                                                                   For the Years Ended December 31, 2016 and 2015

         Note – 2 Summary of Significant Accounting Polices (continued)

         Digital

         Websites

         Hightimes.com, is a premier website for cannabis related content, and it offers a vast quantity of continually updated articles and videos Starting in 2015, the
         Company invested in a redesign of its website that allows for additional functionality. This, along with other enhancements such as a responsive website design,
         allows for improved user engagement and expanded advertising inventory, including optimized access from smartphones and tablets.

         Digital Editions and Apps

         High Times is available on multiple digital platforms. Digital editions are available through Amazon’s Kindle Fire and through the Zinio platform. In 2016, digital
         editions accounted for approximately 4% of all circulation. In addition to the digital editions of the magazine, the Company also produces numerous mobile and
         tablet applications to further distribution of the magazine and provide for content through creative, accessible platforms to accommodate the growing popularity of
         smartphones and tablet devices.

         Competition

         Publishing is a highly competitive business in an industry undergoing rapid change. The magazines, websites and digital apps compete not only with other similar
         products, but also with other mass media, websites and many other types of leisure-time activities. Competition for advertising dollars in magazine operations is
         primarily based on advertising rates, as well as editorial and aesthetic quality, the desirability of the magazine’s demographic, reader response to advertisers
         ‘products and services and the effectiveness of the advertising sales staff. In addition, as a result of a shift from print to digital media, the magazines are increasingly
         face competition for audience and advertising from a wide variety of digital alternatives, including blogs and other do-it-yourself websites and digital applications,
         social media sites, digital advertising networks and exchanges, and other new media formats. High Times competes for readers and advertising dollars with other
         cannabis industry related lifestyle magazines and websites. Capturing advertising sales for the digital properties is highly competitive as well. The website
         www.hightimes.com competes with other how-to, cannabis and lifestyle websites. Competition for digital advertising is based on the number of unique users the sites
         attract each month, the demographic profile of that audience and the number of pages they view on the site and audience response to advertisers’ products and
         services and the challenge is to attract and retain users through an easy-to-use and content-relevant website.


                                                                                            F-33




                                                                                                                                                        EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                                   112
            Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 114 of 239 PageID 213
         Table of Contents


                                                                              Trans-High Corporation
                                                                     Notes to Consolidated Financial Statements
                                                                  For the Years Ended December 31, 2016 and 2015

         Note – 2 Summary of Significant Accounting Polices (continued)

         Competition (continued)

         Virtually all of the Company’s revenues are generated in the U.S. and all of the assets reside within the U.S.

         Revenue and expenses earned and charged between segments are eliminated in consolidation. The Company’s capital expenditures below include accruals and
         expenditures funded by outside parties such as landlords.

         The Company manages its working capital on a consolidated basis. Accordingly, segment assets are not reported to, or used by; the Company’s management to
         allocate resources to or assess performance of the segments, and therefore, total segment assets have not been presented.

         There are two principal financial measures reported to the chief executive officer (the chief operating decision maker) for use in assessing segment performance and
         allocating resources. Those measures are operating profit and EBITDA. Operating profit for segment reporting, disclosed below, is revenues less operating costs and
         unallocated corporate expenses. Segment operating expenses include allocations of certain centrally incurred costs such as employee benefits, occupancy,
         information systems, accounting services, internal legal staff, and human resources administration. These costs are allocated based on actual usage or other
         appropriate methods, primarily number of employees. Unallocated corporate expenses are corporate overhead expenses not attributable to the operating groups.
         Interest income and expense are not allocated to the segments. In accordance with authoritative guidance on disclosures about segments of an enterprise and related
         information, EBITDA is not presented in these notes to the financial statements.

         Fair Value of Financial Instruments

         The carrying amount of our cash and cash equivalents, account receivables from customers, accounts payable, accrued expenses, amounts due to director, line-of-
         credit, notes payable – related parties and notes payable – third parties approximates fair value because of the short maturity and liquidity of those instruments.


                                                                                           F-34




                                                                                                                                                 EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                           113
            Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 115 of 239 PageID 214
         Table of Contents


                                                                               Trans-High Corporation
                                                                      Notes to Consolidated Financial Statements
                                                                   For the Years Ended December 31, 2016 and 2015

         Note – 2 Summary of Significant Accounting Polices (continued)

         Fair Value Measurement

         Financial assets and liabilities recorded in the accompanying consolidated balance sheets are categorized based on the inputs in the valuation techniques as follows:

         Level 1 – Financial assets and liabilities whose values are based on quoted prices (unadjusted) in active markets for identical assets or liabilities that the reporting
         entity can access at the measurement date.

         Level 2 – Financial assets and liabilities whose values are based on inputs other than quoted prices included within Level 1 that are observable for the asset or
         liability, either directly or indirectly.

         Level 3 – Financial assets and liabilities whose values are based on unobservable inputs for the asset or liability.

         The following tables present the Company’s assets that are measured at fair value on a recurring basis:

                                                                                                                                 December 31, 2015
                                                                                                   Quoted Market           Significant
                                                                                                   Prices in Active           Other          Significant
                                                                                                     Markets for           Observable       Unobservable              Total
                                                                                                   Identical Assets          Inputs             Inputs              Fair Value
         (in thousands)                                                                               (Level 1)             (Level 2)         (Level 3)            Measurements

           Mutual funds                                                                            $            274    $              -   $                -   $             274

         Total                                                                                     $            274    $              -   $                -   $             274

                                                                                                                                 December 31, 2016
                                                                                                   Quoted Market           Significant
                                                                                                   Prices in Active           Other          Significant
                                                                                                     Markets for           Observable       Unobservable              Total
                                                                                                   Identical Assets          Inputs             Inputs              Fair Value
         (in thousands)                                                                               (Level 1)             (Level 2)         (Level 3)            Measurements

           Mutual funds                                                                            $              -    $              -   $                -   $                  -

         Total                                                                                     $              -    $              -   $                -   $                  -


                                                                                            F-35




                                                                                                                                                    EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                                 114
            Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 116 of 239 PageID 215
         Table of Contents


                                                                             Trans-High Corporation
                                                                    Notes to Consolidated Financial Statements
                                                                 For the Years Ended December 31, 2016 and 2015

         Note – 2 Summary of Significant Accounting Polices (continued)

         Fair Value Measurement (continued)

         Assets measured at fair value on a nonrecurring basis

         The Company’s non-financial assets, such as property and equipment (including software), are not required to be measured at fair value on a recurring basis. The
         Company evaluates the recoverability of when events or changes in circumstances indicate that the carrying amounts may not be recoverable. Any resulting asset
         impairment requires that the asset be recorded at its fair value.

         Cash and cash equivalents

         Cash and cash equivalents include all highly liquid investments with an original maturity of three months or less. The Company’s cash and cash equivalents consist
         of domestic bank accounts as well as interest-bearing accounts consisting primarily of bank deposits and money market accounts managed by third-party financial
         institutions. Cash and cash equivalents are stated at cost, which approximates fair value.

         Cash held in interest-bearing operating accounts from time-to-time may exceed the Federal Deposit Insurance Corporation insurance limits. To reduce its credit risk,
         the Company utilizes known financial institutions that hold the Company’s cash and cash equivalents; however, these balances could be impacted in the future if the
         underlying financial institutions fail. To date, the Company has experienced no loss or lack of access to its cash or cash equivalents; however, the Company can
         provide no assurances that access to its cash and cash equivalents will not be impacted in the future by adverse conditions in the financial markets.


                                                                                        F-36




                                                                                                                                                 EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                           115
            Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 117 of 239 PageID 216
         Table of Contents


                                                                              Trans-High Corporation
                                                                     Notes to Consolidated Financial Statements
                                                                  For the Years Ended December 31, 2016 and 2015

         Note – 2 Summary of Significant Accounting Polices (continued)

         Accounts Receivable

         The Company’s accounts receivable is primarily due from advertisers and sponsors. Credit is extended to clients based on an evaluation of each client’s
         creditworthiness and financial condition; collateral is not required. The Company maintains allowances for uncollectible accounts, returns, and discounts. The
         Company evaluates the collectability of its accounts receivable based on a combination of factors. Generally, it records specific reserves to reduce the amounts
         recorded to what it believes will be collected when a customer’s account ages beyond typical collection patterns, or the Company becomes aware of a customer’s
         inability to meet its financial obligations. The allowance for uncollectible accounts is based on the aging of such receivables and any known specific collectability
         exposures. Accounts are written off when deemed uncollectible. Allowances for rebates, rate adjustments, returns, and discounts are generally based on aging of the
         receivables with balance over 90 days reserved. Net Credit balances due to refunds or other make-goods are reclassed to liability. Concentration of credit risk with
         respect to accounts receivable is generally limited due to the large number of geographically diverse clients and individually small balances. It is reasonably possible
         that the Company’s estimate of the allowance for doubtful accounts will change. Accounts receivable are presented net of an allowance for doubtful accounts of $497
         and $44 at December 31, 2016 and 2015, respectively.

         Prepaid Expense and deferred costs

         The majority of the Company’s prepaid expenses relate to event expenses including show advances and deposits and other costs directly related to future concert
         events or festivals. All advances are expected to be recouped over a period of less than 12 months. These prepaid costs are charged to operations upon completion of
         the related events or festivals. Prepaid expense includes costs paid by the Company for future publications of the magazine. These costs, consist primarily of
         magazine issue production, printing, and any prepaid postage costs, are capitalized and recognized in expenses when the publication has occurred, generally does not
         to exceed 12 months.

         Fixed assets and technology, net

         Property and equipment (tangible and intangible) are stated at cost. Costs of replacements and major improvements are capitalized, and maintenance and repairs are
         charged to operations as incurred. Depreciation or amortization expense is provided primarily by the straight-line method over the estimated useful lives of the assets.
         The Company’s fixed assets include assets such as technology infrastructure, internal-use software, website development and leasehold improvements. The costs of
         leasehold improvements are amortized over the lesser of the useful lives or the terms of the respective leases. During 2016, the Company substantially completed the
         buildout of a new corporate website.


                                                                                          F-37




                                                                                                                                                    EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                               116
            Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 118 of 239 PageID 217
         Table of Contents


                                                                               Trans-High Corporation
                                                                      Notes to Consolidated Financial Statements
                                                                   For the Years Ended December 31, 2016 and 2015

         Note – 2 Summary of Significant Accounting Polices (continued)

         Fixed assets and technology, net (continued)

         These assets consist of the fees paid to third-parties to develop and build the website. The estimated useful lives of the fixed assets are as follows:

                                                                                                                                                                        Life
                                                                                                                                                                      (years)
         Furniture and equipment                                                                                                                                        3-7
         Leasehold improvements                                                                                                                                    life of lease
         Computer software                                                                                                                                              3-5
         Website design                                                                                                                                                 3-5
         Digital app software                                                                                                                                           3-5

         Leasehold improvements are amortized over the shorter of the term of the related leases or estimated useful lives. Major maintenance activities and improvements
         are capitalized; other maintenance, repairs, and minor renewals are expensed. Depreciation and expenses for maintenance, repairs, and minor renewals are included
         in both Cost of Sales and Selling and Administrative Expense on the Consolidated Statements of Income.

         Included in fixed assets is the capitalized cost of digital app software (internal-use software) and website development, including software used to upgrade and
         enhance the Website and processes supporting the business. The Company capitalizes costs incurred during the application development stage of internal-use
         software and amortize these costs over the estimated useful life of three to five. Costs incurred related to design or maintenance of internal-use software are expensed
         as incurred.

         During the years ended December 31, 2016 and 2015, the Company capitalized $654 and $99, respectively, of costs associated with internal-use software and
         website development, both developed by 3rd party contracted developers externally. Depreciation and amortization of property, and equipment was $79 in fiscal
         2016 and $68 in fiscal 2015.Depreciation and amortization of costs associated with internal-use software and website development was nil for those respective
         periods.

         Upon sale or retirement of assets, cost and related accumulated depreciation and amortization are removed from the balance sheet and the resulting gain or loss is
         reflected in the consolidated statements of income.


                                                                                            F-38




                                                                                                                                                        EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                               117
            Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 119 of 239 PageID 218
         Table of Contents


                                                                            Trans-High Corporation
                                                                   Notes to Consolidated Financial Statements
                                                                For the Years Ended December 31, 2016 and 2015

         Note – 2 Summary of Significant Accounting Polices (continued)

         Website and technology

         Website and technology is stated at cost and depreciated using the straight-line method over the estimated useful lives of the assets. During the website software
         application development stage, capitalized costs include external consulting costs, cost of software licenses, and internal payroll and payroll-related costs for
         employees who are directly associated with a software or website project. Upgrades and enhancements are capitalized if they result in added functionality which
         enable the software to perform tasks it was previously incapable of performing. Software maintenance, training, data conversion, and business process reengineering
         costs are expensed in the period in which they are incurred.

         Impairment of Long-lived Assets

         Long-lived assets (primarily property and equipment and amortizable intangible assets) are reviewed for impairment whenever events and circumstances indicate the
         carrying value of an asset may not be recoverable. Recoverability is measured by comparison of the forecasted undiscounted cash flows of the operation to which the
         assets relate to the carrying amount of the assets. Tests for impairment or recoverability require significant management judgment, and future events affecting cash
         flows and market conditions could result in impairment losses.

         Revenue recognition

         The Company recognizes revenue when persuasive evidence of an arrangement exists, delivery has occurred, the sales price is fixed or determinable and collection is
         probable. Revenues and associated accounts receivable are recorded net of provisions for estimated future returns, doubtful accounts and other allowances. The
         Company’s revenue base consists of the sale of tickets for admittance to its Cannabis Cup Events, entrance fees to its Cannabis Cup competitive events, advertising
         sales, recurring subscriptions to its High Times Magazine®, direct merchandising sales, sponsorship sales and licensing fees. The High Times Group manages its
         licensing businesses through co-sponsorship and strategic partnership arrangements.

         The Company follows certain segment-specific revenue recognition policies that are discussed below.


                                                                                        F-39




                                                                                                                                                 EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                           118
            Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 120 of 239 PageID 219
         Table of Contents


                                                                              Trans-High Corporation
                                                                     Notes to Consolidated Financial Statements
                                                                  For the Years Ended December 31, 2016 and 2015

         Note – 2 Summary of Significant Accounting Polices (continued)

         Festivals, events and competitions:

         The Company’s Festivals, events and competitions segment includes three categories of revenues, which are recognized as follows:

         Cannabis Cup:

         The Company earns revenue primarily from the sale of tickets to its Cannabis Cup Events, the sale of entry fees into our Cannabis Cup competitions. venue-event
         sponsorships. Advance tickets to Cannabis Cup Events are sold via third-party ticketing service providers under ticketing agreements. Revenue from the promotion
         and production of an event in the Festivals and Events segment is recognized after the show occurs. Revenue collected in advance of the event is recorded as deferred
         revenue until the event occurs. Revenue collected from sponsorships and other revenue, which is not related to any single event, is classified as deferred revenue and
         generally recognized over the operating season or the term of the contract. Generally, sponsorship and advertising are related to a specific event.

         For tickets sold to events at the Company’s festivals in the United States, which are collected in advance of the event are recorded as deferred revenue until the event
         occurs The Company accounts for taxes that are externally imposed on revenue producing transactions on a net basis.

         The Company also works with other commercial businesses operating within the Cannabis industry under the Cannabis Cup vendor program by providing vendors
         with tables and trade booths at a specific Cannabis Cup event, which helps to drive awareness of the vendor’s business by connecting with the Cannabis Cup’s
         dedicated fan base.

         Publishing and advertising:

         The Company’s primary source of revenue is advertising. Other sources include circulation and other revenues.

         Advertising revenues-Advertising revenues are recognized when advertisements are published (defined as an issue’s on-sale date). The Company’s advertising
         revenue contract do not generally include any provisions for rebates or rate adjustments. Advertising revenue is stated net of agency commissions and cash and sales
         discounts. Digital advertising revenues are recognized ratably over the contract period or as services are delivered.


                                                                                          F-40




                                                                                                                                                    EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                               119
            Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 121 of 239 PageID 220
         Table of Contents


                                                                            Trans-High Corporation
                                                                   Notes to Consolidated Financial Statements
                                                                For the Years Ended December 31, 2016 and 2015

         Note – 2 Summary of Significant Accounting Polices (continued)

         Publishing and advertising: (continued)

         Circulation revenues-Revenue from subscription contracts for High Times Magazines results from advance payments for subscriptions received from customers and
         is recognized on a straight-line basis over the life of the subscription contract as issues are delivered. Circulation revenues include magazine single copy and
         subscription revenue. Single copy revenue is recognized upon publication. Due to historically minimal returns no provision for estimated returns is calculated.
         Revenues from magazine subscriptions are deferred and recognized proportionately as products are distributed to subscribers.

         Other revenues-Revenues from customer relationship marketing and other custom programs are recognized when the products or services are delivered. In addition,
         the Company participates in certain arrangements containing multiple deliverables. The guidance for accounting for multiple-deliverable arrangements requires that
         overall arrangement consideration be allocated to each deliverable (unit of accounting) in the revenue arrangement based on the relative selling price as determined
         by vendor specific objective evidence, third-party evidence, or estimated selling price. The related revenue is recognized when each specific deliverable of the
         arrangement is delivered. Brand licensing-based revenues are accrued generally monthly or quarterly based on the specific mechanisms of each contract. Payments
         are generally made by the Company’s partners on a monthly or quarterly basis. Generally, revenues are based on actual sales are reported by partners. Any further
         adjustments are typically recorded within three months of the initial recording of revenue and have not been material.

         In certain instances, revenues are recorded gross in accordance with GAAP although the Company receives cash for a lesser amount due to the netting of certain
         expenses. Amounts received from customers in advance of revenue recognition are deferred as liabilities and recognized as revenue in the period earned.

         Merchandising and Branding:

         The High Times Group licensing operations cover a diverse range of products and live event categories. The High Times Group licenses the High Times® and
         Cannabis Cup® brands and properties for use on third-party products or services. The High Times Group earns royalties or participates in revenue sharing
         arrangements with strategic partners, both of which are usually based on a fixed percentage of the wholesale or retail selling price of the products or services.


                                                                                        F-41




                                                                                                                                                 EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                           120
            Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 122 of 239 PageID 221
         Table of Contents


                                                                              Trans-High Corporation
                                                                     Notes to Consolidated Financial Statements
                                                                  For the Years Ended December 31, 2016 and 2015

         Note – 2 Summary of Significant Accounting Polices (continued)

         Merchandising and Branding: (continued)

         The e-Commerce retail segment generates revenue primarily from licensing the Company’s branded properties, including trademarks and media content, to third
         parties for use on consumer merchandise.

         Revenue through the on-line store is recognized when the 3rd party reports revenue to the company. Revenue is recorded on a net basis.

         Marketing and Advertising expense

         Advertising Expense

         The Company records advertising expense in the year that it is incurred. Throughout the year, general advertising expenses are recognized as they are incurred, The
         Company’s advertising expenses relate to advertising efforts to increase magazine subscription acquisition efforts and advertising of Cannabis Cup events.
         Advertising costs are not capitalized and are expensed the first time the advertising takes place. Advertising expense is included in cost of goods for events, and sales
         and marketing expenses for print and totaled $84 and $206 during the years ended December 31, 2016 and 2015, respectively. As of December 31, 2016, and 2015,
         the Company had no prepaid advertising expense.

         Direct Operating Expenses

         Direct operating expenses include artist fees, show-related marketing and advertising expenses, royalties paid to clients for a share of service charges, rent expense
         for events in third-party venues, credit card fees, commissions paid on tickets distributed through independent sales outlets away from the box office, and salaries and
         wages related to seasonal employees at the Cannabis Cup events along with other miscellaneous costs, these costs are primarily variable in nature. Direct operating
         expenses for publishing include the costs related to producing and distributing the magazine, inclusive of postage costs.


                                                                                           F-42




                                                                                                                                                     EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                                121
            Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 123 of 239 PageID 222
         Table of Contents


                                                                              Trans-High Corporation
                                                                     Notes to Consolidated Financial Statements
                                                                  For the Years Ended December 31, 2016 and 2015

         Note – 2 Summary of Significant Accounting Polices (continued)

         Income Taxes

         The income tax provision is calculated under the liability method. Deferred tax assets and liabilities are recognized for the future tax consequences attributable to
         differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases and tax credit carry forwards. Deferred
         tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to
         be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in earnings in the period when such a change is enacted.
         Deferred tax assets are reduced by valuation allowances if the Company believes it is more likely than not that some portion of or the entire asset will not be realized.

         The Company recognizes the effect of income tax positions only if those positions are more likely than not of being sustained. Recognized income tax positions are
         measured at the largest amount that is greater than 50 percent likely of being realized. Changes in recognition or measurement are reflected in the period in which the
         change in judgment occurs.

         The Company has established a policy of including interest related to tax loss contingencies in income tax expense (benefit) in the statements of operations. The
         Company has not incurred or needed to record any liability, related to interest and penalties during the years ended December 31, 2016 and 2015.

         The Company subject to audit by federal and various state jurisdictions, and such jurisdictions may assess additional income taxes based on such audits. Although
         the Company believes its tax estimates are reasonable, the final determination of any tax audits and any related litigation could be materially different from historical
         income tax provisions and accruals. The results of an audit or litigation could have a material effect on the operating results or cash flows in the period or periods for
         which that determination is made.

         Loss contingencies

         In the normal course of business, the Company are involved in legal proceedings and other potential loss contingencies. We accrue a liability for such matters when it
         is probable that a loss has been incurred and the amount can be reasonably estimated. When only a range of probable loss can be estimated, the most probable
         amount in the range is accrued. If no amount within this range is a better estimate than any other amount within the range, the minimum amount in the range is
         accrued. The Company expenses legal fees as incurred (see Note 9-Commitments and Contingencies).


                                                                                           F-43




                                                                                                                                                      EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                                 122
            Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 124 of 239 PageID 223
         Table of Contents


                                                                             Trans-High Corporation
                                                                    Notes to Consolidated Financial Statements
                                                                 For the Years Ended December 31, 2016 and 2015

         Note – 2 Summary of Significant Accounting Polices (continued)

         Comprehensive Income

         Comprehensive income consists of net earnings and other gains and losses affecting shareholders’ equity that, under GAAP, are excluded from net earnings. The
         Company has no elements of comprehensive income (loss) in 2016 and 2015.

         Merger Agreement

         Effective March 1, 2017 the Company and Hightimes Holding Corporation, (“HTH”) a Delaware Corporation concluded their merger under a merger agreement
         dated February 14, 2017.Under the terms of the merger agreement, THC would be merged with HTH and the existing shareholders would receive cash, convertible
         notes payable and approximately 40% of the outstanding common shares in HTH on the date of the transaction. The Company has received $375 in advances from
         HTH as of December 31, 2016.

         Recent Accounting Pronouncements

         In February 2017, the Financial Accounting Standards Board (“FASB’) issued ASU 2017-05, “Other Income – Gains and Losses from the Derecognition of
         Nonfinancial Assets (Topic 610-20)”, which clarifies the scope and application of ASC Topic 610-20 on accounting for the sale or transfer of nonfinancial assets,
         that is an asset with physical value, such as real estate, equipment, intangibles or similar property. ASU 2017-05 is effective for fiscal years beginning after
         December 15, 2017, and interim periods within those fiscal years. We have not yet evaluated the impact of the adoption of this accounting standard on our financial
         position, results of operations, cash flows, or presentation thereof.

         In January 2017, the FASB issued Accounting Standards Update No. 2017-04, Simplifying the Test for Goodwill Impairment (“ASU 2017-04”). ASU 2017-04
         simplifies the accounting for goodwill impairment by removing Step 2 of the goodwill impairment test, which requires a hypothetical purchase price allocation. ASU
         2017-04 is effective for annual or interim goodwill impairment tests in fiscal years beginning after December 15, 2019, and should be applied on a prospective basis.
         Early adoption is permitted for interim or annual goodwill impairment tests performed on testing dates after January 1, 2017. The Company is currently evaluating
         the effect that adopting this new accounting guidance will have on its consolidated results of operations, cash flows and financial position.


                                                                                         F-44




                                                                                                                                                  EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                            123
            Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 125 of 239 PageID 224
         Table of Contents


                                                                             Trans-High Corporation
                                                                    Notes to Consolidated Financial Statements
                                                                 For the Years Ended December 31, 2016 and 2015

         Note – 2 Summary of Significant Accounting Polices (continued)

         Recent Accounting Pronouncements (continued)

         In January 2017, the FASB issued ASU 2017-03, “Accounting Changes and Error Corrections (Topic 250) and Investments – Equity Method and Joint Ventures
         (Topic 323)” which amends the Codification to incorporate SEC staff views regarding recently issued accounting standards and investments in qualified affordable
         housing projects. The guidance requires registrants to disclose the effect that recently issued accounting standards will have on their financial statements when
         adopted in a future period. ASU 2017-03 is effective for fiscal years beginning after December 15, 2019, and interim periods within those fiscal years with early
         adoption permitted for fiscal years beginning after December 15, 2018, and interim periods within those fiscal years. We do not expect the adoption of ASU 2017-03
         to have a material impact our financial position, results of operations, cash flows, or presentation thereof.

         In January 2017, the FASB issued Accounting Standards Update (“ASU”) No. 2017-01, Clarifying the Definition of a Business (“ASU 2017-01”). The standard
         clarifies the definition of a business by adding guidance to assist entities in evaluating whether transactions should be accounted for as acquisitions of assets or
         businesses. ASU 2017-01 is effective for fiscal years beginning after December 15, 2017, and interim periods within those fiscal years. Under ASU 2017-01, to be
         considered a business, the assets in the transaction need to include an input and a substantive process that together significantly contribute to the ability to create
         outputs. Prior to the adoption of the new guidance, an acquisition or disposition would be considered a business if there were inputs, as well as processes that when
         applied to those inputs had the ability to create outputs. Early adoption is permitted for certain transactions. Adoption of ASU 2017-01 may have a material impact
         on the Company’s consolidated financial statements if it enters into future business combinations.

         In August 2016, the FASB issued ASU 2016-15, Statement of Cash Flows (Topic 230): Classification of Certain Cash Receipts and Cash Payments (a consensus of
         the Emerging Issues Task Force). This ASU requires changes in the presentation of certain items in the statement of cash flows including but not limited to debt
         prepayment or debt extinguishment costs; contingent consideration payments made after a business combination; proceeds from the settlement of insurance claims;
         proceeds from the settlement of corporate-owned life insurance policies and distributions received from equity method investees. This guidance will be effective for
         annual periods and interim periods within those annual periods beginning after December 15, 2017, will require adoption on a retrospective basis and will be
         effective for the Company on January 1, 2018. The Company is currently evaluating the effect that adopting this new accounting guidance will have on its
         consolidated results of operations, cash flows and financial position.


                                                                                          F-45




                                                                                                                                                   EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                              124
            Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 126 of 239 PageID 225
         Table of Contents


                                                                              Trans-High Corporation
                                                                     Notes to Consolidated Financial Statements
                                                                  For the Years Ended December 31, 2016 and 2015

         Note – 2 Summary of Significant Accounting Polices (continued)

         Recent Accounting Pronouncements (continued)

         In March 2016, the FASB issued ASU 2016-09, Compensation - Stock Compensation (Topic 718): Improvements to Employee Share-Based Payment Accounting.
         This ASU is designed to address simplification of several aspects of the accounting for share-based payment transactions, including the income tax consequences,
         classification of awards as either equity or liabilities, and classification on the statement of cash flows. ASU 2016-09 is effective for annual periods beginning after
         December 15, 2016, and interim periods within those annual periods. Early adoption of this ASU is permitted and would be applied on a retrospective basis back to
         the beginning of fiscal year that included any such interim period in which early adoption was elected. The Company is currently evaluating the effect that adopting
         this new accounting guidance will have on its consolidated results of operations, cash flows and financial position.

         In February 2016, the FASB issued ASU 2016-02, Leases (Topic 842) which requires companies leasing assets to recognize on their balance sheet a liability to make
         lease payments (the lease liability) and a right-of-use asset representing its right to use the underlying asset for the lease term on contracts longer than one year. The
         lessee is permitted to make an accounting policy election to not recognize lease assets and lease liabilities for short-term leases. How leases are recorded on the
         balance sheet represents a significant change from previous GAAP guidance in Topic 840. ASU 2016-02 maintains a distinction between finance leases and
         operating leases similar to the distinction under previous lease guidance for capital leases and operating leases. The Company is currently evaluating the effect that
         adopting this new accounting guidance will have on its consolidated results of operations, cash flows and financial position. ASU 2016-02 is effective for fiscal
         periods beginning after December 15, 2018, and early adoption is permitted. The Company is currently evaluating the effect that adopting this new accounting
         guidance will have on its consolidated results of operations, cash flows and financial position.

         In January 2016, the FASB issued ASU 2016-01, Financial Instruments - Overall (Subtopic 825-10): Recognition and Measurement of Financial Assets and
         Financial Liabilities. The amendments in this Update address certain aspects of recognition, measurement, presentation, and disclosure of financial instruments.
         ASU 2016-01 is effective for fiscal years beginning after December 15, 2017, including interim periods within those fiscal years. The Company is currently
         evaluating the effect that adopting this new accounting guidance will have on its consolidated results of operations, cash flows and financial position.


                                                                                           F-46




                                                                                                                                                      EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                                 125
            Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 127 of 239 PageID 226
         Table of Contents


                                                                            Trans-High Corporation
                                                                   Notes to Consolidated Financial Statements
                                                                For the Years Ended December 31, 2016 and 2015

         Note – 2 Summary of Significant Accounting Polices (continued)

         Recent Accounting Pronouncements (continued)

         In May 2014, the FASB issued ASU 2014-09, Revenue from Contracts with Customers, issued as a new Topic, ASC Topic 606. The new revenue recognition
         standard supersedes all existing revenue recognition guidance. Under this ASU, an entity should recognize revenue when it transfers promised goods or services to
         customers in an amount that reflects the consideration to which the entity expects to be entitled in exchange for those goods or services. ASU 2015-14, issued in
         August 2015, deferred the effective date of ASU 2014-09 to the first quarter of 2018, with early adoption permitted in the first quarter of 2017. The Company is
         currently evaluating the effect that adopting this new accounting guidance will have on its consolidated results of operations, cash flows and financial position.

         In March, April, May, and December 2016, the FASB issued the following updates, respectively, to provide supplemental adoption guidance and clarification to ASU
         2014-09. These standards must be adopted concurrently upon the adoption of ASU 2014-09. The Company is currently evaluating the potential effects of adopting
         the provisions of these updates:

                 Ɣ    2016-08, Revenue from Contracts with Customers: Principal versus Agent Considerations (Reporting Revenue Gross versus Net);

                 Ɣ    ASU No. 2016-10, Revenue from Contracts with Customers: Identifying Performance Obligations and Licensing; and

                 Ɣ    ASU No. 2016-12, Revenue from Contracts with Customers: Narrow-Scope Improvements and Practical Expedients; and ASU No. 2016-19, Technical
                      Corrections and Improvements.


                                                                                       F-47




                                                                                                                                               EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                         126
            Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 128 of 239 PageID 227
         Table of Contents


                                                                            Trans-High Corporation
                                                                   Notes to Consolidated Financial Statements
                                                                For the Years Ended December 31, 2016 and 2015

         Note 3 – Fixed Assets and technology, net

         Website and technology are recorded at cost and presented net of depreciation.

         The components of website and technology consist of the following as of December 31, (in thousands):

                                                                                                                                    2016               2015
         Furniture and equipment                                                                                               $             374   $          368
         Leasehold improvements                                                                                                               38               38
         Software                                                                                                                             83               83
         Website design                                                                                                                      388               19
         Digital App                                                                                                                         278                -
         Total cost                                                                                                                        1,161              508
         Less: Accumulated amortization                                                                                                      274              196
         Net book value                                                                                                        $             887   $          312

         Assets under capital lease contracts were $124 and $124 in 2016 and 2015, respectively. Depreciation and amortization expenses related to fixed assets and
         technology were $79 and $68 for 2016 and 2015, respectively.

         Note 4 -Prepaid Expense and deferred costs.

         Prepaid Expense and deferred costs consisted of the following as of December 31, (in thousands):

                                                                                                                                    2016               2015
         Deferred costs - festivals                                                                                            $             45    $           46
         Deferred costs - publishing                                                                                                        292               292
         Prepaid expenses                                                                                                                     -                 -
         Total accounts payable and accrued liabilities                                                                        $            337    $          338


                                                                                          F-48




                                                                                                                                         EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                 127
            Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 129 of 239 PageID 228
         Table of Contents


                                                                             Trans-High Corporation
                                                                    Notes to Consolidated Financial Statements
                                                                 For the Years Ended December 31, 2016 and 2015

         Note 5 – Accounts Payable and Accrued liabilities

         Accounts payable and accrued liabilities consisted of the following as of December 31, (in thousands):

                                                                                                                                               2016                2015
         Accounts payable                                                                                                                $            1,329   $             646
         Due to employees                                                                                                                               579                 240
         Deferred rent                                                                                                                                   37                  57
         Due to printer                                                                                                                                   -                 189
         Other accrued liabilities                                                                                                                      182                  73
         Total accounts payable and accrued liabilities                                                                                  $            2,127   $           1,205

         Note 6 - Line of credit

         In May 2016, the Company entered into a revolving line of credit (“Line of Credit”) with a maximum borrowing of $2,500, and the outstanding balance of the
         borrowings was $1,200 as of December 31, 2016. The payments under the note are interest only monthly starting June 1, 2016 with the principal and unpaid interest
         payable on June 1, 2017. The interest rate will be the published Eastern Edition of the Wall Street Journal as the Prime Rate plus 1%. The interest rate will be change
         at with each change of the Prime Rate. The interest rate charged under the line of credit shall at no time be less than 4.0%. The interest is calculated and payable at
         the end of each month. The aggregate amount of total borrowings under the Line of Credit may not exceed seventy-five percent of the Company’s eligible accounts
         receivable, which is defined as all receivables incurred as the Company’s normal course of business and with a due date less than 90 days outstanding among other
         normal business.

         The Company is required to maintain a debt to worth ratio of 1-to-1, debt service coverage ratio of not less than 1.3-to-1. As of December 31, 2016, the Company
         was in compliance with these covenants.

         As of December 31, 2016, $1,200 principle balance is outstanding

         Note 7 – Related Party Transactions

         Deferred Compensation

         At December 31 2016, there was deferred compensation related to six employees totaling approximately $399 (including related employer taxes).

         Note payable – Related Party


                                                                                          F-49




                                                                                                                                                   EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                              128
            Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 130 of 239 PageID 229
         Table of Contents


                                                                               Trans-High Corporation
                                                                      Notes to Consolidated Financial Statements
                                                                   For the Years Ended December 31, 2016 and 2015

         Note 7 – Related Party Transactions (continued)

         In December 2016, the Company received a $375 advance from Hightimes Holding Corporation, see Note 13 – Subsequent events. The advance is short-term non-
         interest bearing and payable upon the closing of the acquisition.

         Stock Subscription Receivable

         In 2014, the Company sold 8 shares for $242. The Company accepted a $100 payment and the balance of $142 was paid by payroll deductions and forfeiture of
         commission payments. As of December 31, 2016, and 2015, the outstanding receivable was $0 and $107, respectively.

         Note 8 - Convertible Note

         In February 2016, the company entered into a convertible promissory note (the “Note”) in the amount of $1,000 with interest payable at 10.0% per annum. The note
         was due and payable on August 1, 2017 (“Maturity Date”). Also, the Company issued a series A warrant and a series B warrants.

         Under certain events, the holder can convert the Note into 1.2% (the “Conversion Rate”) of the outstanding number of shares of common stock of the Company
         calculated on a fully-diluted basis immediately following the issuance to the holder based on a $100 million pre-money valuation of the Company. However, in the
         event of the valuation of the Company is less than $100 million at any time prior a conversion of the Note, the Conversion Rate shall be proportionally increased
         based on the proportional decrease in the valuation of the Company, and in no event, shall there be a reduction in the conversion price if the valuation of the
         Company exceeds $100 million at any time while the Note remains outstanding.

         The ability for the holder to convert Note is contingent upon one of the following events occurring:

                  Ɣ   If prior to the Maturity Date, the Company has a default event under the Note;

                  Ɣ   A change in control of the Company; or

                  Ɣ   The Note is not paid in full prior to the maturity date.

         The series A warrant to purchase a number of shares equal to 1.4% (“Exercise Rate”) of the outstanding number of shares of common stock of the Company
         calculated on a fully-diluted basis immediately following the issuance to the holder based on a $100 million pre-money valuation, at an exercise price of $1,000 for
         all of the warrant shares. In the event that the valuation of the Company is less than $100 million at any time prior to the exercise of the series A warrant, the
         Exercise Rate shall be proportionally increased based on the proportional decrease in the valuation of the Company and in no event, shall there be a reduction in the
         Exercise Rate if the valuation of the Company exceeds $100 million at any time while the series A warrant remains outstanding. The series A warrant becomes
         exercisable only in the event the Company defaults on the Note.


                                                                                          F-50




                                                                                                                                                  EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                            129
            Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 131 of 239 PageID 230
         Table of Contents


                                                                            Trans-High Corporation
                                                                   Notes to Consolidated Financial Statements
                                                                For the Years Ended December 31, 2016 and 2015

         Note 8 - Convertible Note (continued)

         The series B warrant has exactly the same structure and terms as the series A warrant, however the number of shares is determined as 0.4% (“Exercise Rate’) of the
         fully fully-diluted basis immediately following the issuance to the holder based on a $100 million pre-money valuation, and the consideration for the exercise is
         payable in cash equal to $0.01 per series B warrant share.

         Since the Note has a convertible feature with a variable number of shares upon conversion and the series A and B warrants have a variable number of shares, the
         Company has evaluated the Note and series A and B warrants in accordance with ASU 470 Debt and ASC 815, Fair Value. Based on management’s evaluation the
         Note and series A and B warrants it was determined that the conversion feature variable share issuance did not constitute an embedded derivative at the time of
         issuance of the instruments. In March 2017, the Note was fully paid off (See Note 13 – Subsequent Events).

         As of December 31, 2016, $1,000 principle balance is outstanding.

         Note 9 - Commitments and Contingencies

         The Company leases its office space in New York City. The lease agreement dated December 17, 2012 expires on March 31, 2018, and has no option to extend at end
         of term. The monthly rent as of December 31, 2016 is $27,671 per month plus 1.29% of common operating costs.

         The Company leases sales office space in Los Angeles. The lease agreement dated October 1, 2016 expires on October 31, 2017, and has an option to extend at end
         of term for 1 year. The monthly rent as of December 31, 2016 is $5 per month.

         Future minimum lease payments under non-cancelable operating leases as of December 31, are as follows (in thousands):

         For the Years ending December 31,                                                                                                                   Amount
         2017                                                                                                                                            $            382
         2018                                                                                                                                                          83
         Total minimum future lease payments                                                                                                             $            465

         Rent expense for the years ended December 31, 2016 and 2015, was approximately $421 and $648, respectively.


                                                                                       F-51




                                                                                                                                               EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                         130
            Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 132 of 239 PageID 231
         Table of Contents


                                                                             Trans-High Corporation
                                                                    Notes to Consolidated Financial Statements
                                                                 For the Years Ended December 31, 2016 and 2015

         Note 9 - Commitments and Contingencies (continued)

         Also, the Company purchased certain furniture and equipment under a non-cancelable lease, which was accounted for as a capitalized lease obligation.

         The minimum payments under the capitalize lease obligation are as follows (in thousands):

         Year ending                                                                                                    Principal            Interest            Total
         2017                                                                                                       $               27   $               8   $           35
         2018                                                                                                                       25                   7               32
         Total minimum lease payments                                                                                               52   $              15   $           67
         Less current portion                                                                                                       27
         Long-term portion of minimum lease obligations                                                             $               25

         Legal Matters

         During 2015, the Company received approximately $163 in settlements related to five trademark infringement cases. The Company will continue to aggressively
         pursue any infringements on its trademarks.

         During 2016, the Company settled a dispute with a vendor in the amount of $127.

         The Company is from time to time, a party to legal proceedings and claims that arise out of the ordinary course of its business. The Company is not currently a party
         to any material legal proceedings.

         Note 10 - Stockholder’s Equity

         Common Stock

         The Company has 100 shares of no par value common stock authorized with 83 and 83 shares issued and outstanding as of December 31, 2016 and 2015,
         respectively.

         Treasury stock

         There were no Treasury Stock transactions in either 2015 or 2016. Prior to 2015, the Company repurchased an unknown number of shares in prior transactions at an
         aggregate cost of $700. Common stock held in the Company’s treasury has been recorded at cost.


                                                                                         F-52




                                                                                                                                                   EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                            131
            Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 133 of 239 PageID 232
         Table of Contents


                                                                              Trans-High Corporation
                                                                     Notes to Consolidated Financial Statements
                                                                  For the Years Ended December 31, 2016 and 2015

         Note 11 – Income taxes

         The Company records its deferred taxes under the liability method, whereby deferred tax assets and liabilities are recognized for the future tax consequences
         attributable to differences between the financial statement carrying amounts of assets and liabilities and their respective tax bases. Deferred tax assets are reduced by
         a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized. Deferred
         tax assets and liabilities are adjusted for the effects of changes in tax laws and rates on the date of enactment.

         Net deferred tax assets consisted of the following as of December 31:

         Deferred tax assets (liabilities)                                                                                                       2016                2015
         Deferred tax assets
          Net operating loss                                                                                                               $            1,297    $            -
          Accounts receivable, net                                                                                                                          -                26
          Prepaid expenses                                                                                                                                  -                20
          Accounts payable and accrued liabilities                                                                                                          -                52
          Deferred revenue                                                                                                                                  -               117
          Capitalized lease obligations                                                                                                                     -                29
         Total deferred tax assets                                                                                                                      1,297               244

         Deferred tax liabilities
          Related party receivable                                                                                                                          -                (41)
          Fixed assets and technology                                                                                                                     (33)               (54)
         Total deferred tax liabilities                                                                                                                   (33)               (95)

         Net deferred tax assets before valuation allowance                                                                                           1,265                  149
         Less valuation allowance                                                                                                                    (1,265)                (149)

         Net deferred tax assets                                                                                                           $                -    $             -


                                                                                           F-53




                                                                                                                                                     EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                                132
            Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 134 of 239 PageID 233
         Table of Contents


                                                                             Trans-High Corporation
                                                                    Notes to Consolidated Financial Statements
                                                                 For the Years Ended December 31, 2016 and 2015

         Note 11 – Income taxes (continued)

         At December 31, 2016, the Company had Federal and State net operating loss carryforwards (“NOL”) available to offset future taxable income of approximately
         $3,382. These NOLs will begin to expire in the year ending December 31, 2036. These NOL’s may be subject to various limitations on utilization based on
         ownership changes under Internal Revenue Code Section 382. Based on its analysis as of December 31, 2016 management did not believe that an ownership change
         had occurred that would trigger such a limitation. However, on February 14, 2017, 100% of the shares of the Company were sold and it is likely that this transaction
         will result in a limitation on future usage of these NOL’s. See Note 13 for more information on this subsequent event.

         The income tax provision differs from the amount of income tax determined by applying the statutory income tax rate to pretax income from operations due to the
         following for the years ended December 31, 2016 and 2015.

                                                                                                                                               2016                2015
         Income tax benefit based on book income at statutory rate                                                                       $             (995) $            (41)
         State taxes, net of federal benefit                                                                                                           (148)                9
         Entertainment expense                                                                                                                           13                22
         Other                                                                                                                                           14               (38)
         Change in valuation allowance                                                                                                                1,116                48
         Total                                                                                                                           $                - $               -

         The Company classifies income tax penalties and interest, if any, as part of other general and administrative expenses in the accompanying consolidated statement of
         operations. There were no accrued interest or penalties as of December 31, 2016 and 2015.

         Note 12 - Business Segment Information

         The Company is a diversified media company focused primarily on the cannabis industry marketplace. On the basis of products and services, the Company has
         established two reportable segments: national media and festivals and event production. The publishing and advertising segment includes magazine publishing,
         customer relationship marketing, digital and mobile media, brand licensing, database-related activities, and other related operations. The festivals and event media
         segment consist primarily of the operations of festivals, (i.e., the Cannabis Cup). Virtually all of the Company’s revenues are generated in the U.S. and substantially
         all of the assets reside within the U.S. There are no material intersegment transactions.


                                                                                          F-54




                                                                                                                                                   EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                              133
            Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 135 of 239 PageID 234
         Table of Contents


                                                                            Trans-High Corporation
                                                                   Notes to Consolidated Financial Statements
                                                                For the Years Ended December 31, 2016 and 2015

         Note 12 - Business Segment Information (continued)

         There are two principal financial measures reported to the chief executive officer (the chief operating decision maker) for use in assessing segment performance and
         allocating resources. Those measures are operating profit and EBITDA. Operating profit for segment reporting, disclosed below, is revenues less operating costs and
         unallocated corporate expenses. Segment operating expenses include allocations of certain centrally incurred costs such as employee benefits, occupancy,
         information systems, accounting services, internal legal staff, and human resources administration. These costs are allocated based on actual usage or other
         appropriate methods, primarily number of employees. Unallocated corporate expenses are corporate overhead expenses not attributable to the operating groups.
         Interest income and expense are not allocated to the segments. In accordance with authoritative guidance on disclosures about segments of an enterprise and related
         information, EBITDA is not presented below.

         Non-cash items included in segment operating expenses are depreciation and amortization of fixed and intangible assets.

         The Company manages its working capital on a consolidated basis. Accordingly, segment assets are not reported to, or used by, the Company’s management to
         allocate resources to or assess performance of the segments, and therefore, total segment assets have not been presented.


                                                                                        F-55




                                                                                                                                                 EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                           134
            Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 136 of 239 PageID 235
         Table of Contents


                                                                            Trans-High Corporation
                                                                   Notes to Consolidated Financial Statements
                                                                For the Years Ended December 31, 2016 and 2015

         Note 12 - Business Segment Information (continued)

         The following table presents financial information by segment (in thousands):

         Years ended December 31,                                                                                    2016            2015
         (In thousands)
         Revenues
         Publishing and advertising                                                                              $       4,303   $       4,548
         Festival and Event Production                                                                                   9,938          13,111
         Other                                                                                                             367             442
         Total revenues                                                                                          $      14,608   $      18,101

         Segment profit (loss)
         Publishing and advertising                                                                              $         393 $             102
         Festival and Event Production                                                                                  (3,236)             (557)
         Unallocated corporate                                                                                              37                47
         Loss from operations                                                                                           (2,806)             (408)
         Other income (expense)                                                                                           (120)              121
         Loss before income taxes                                                                                $      (2,926) $           (287)


                                                                                         F-56




                                                                                                                        EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                               135
            Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 137 of 239 PageID 236
         Table of Contents


                                                                            Trans-High Corporation
                                                                   Notes to Consolidated Financial Statements
                                                                For the Years Ended December 31, 2016 and 2015

         Note 13 - Subsequent Events

         In accordance with ASC 855, “Subsequent Events”, the Company has evaluated all subsequent events through October 28, 2017, the date the financial statements
         were available to be issued. The following significant events occurring after December 31, 2016 are discussed below.

         On February 14, 2017, the Company’s stockholders (“THC Stockholders”) sold 100% of the capital stock of Trans-High, and indirectly the subsidiary of Trans-High,
         under the terms and conditions of a stock purchase agreement (the “THC Acquisition”) with Hightimes Holding Corporation (“Hightimes Holding”). The purchase
         price for the THC Acquisition was $42.2 million, plus 4,000 shares of Class A Common Stock of Hightimes Holding represent at closing 40% of the “Fully-Diluted
         HHC Class A Common Stock”. The purchase price was paid with $12.2 million in cash (the “Closing Cash Payment”), which included approximately $1.2 million
         used to retire the Line of Credit, plus three-year installment 8% purchase notes payable to the stockholders of Trans-High aggregating $30.0 million (the “Sellers
         Purchase Notes”). All of the Purchase Notes automatically convert into shares of non-voting Class B Common Stock of Hightimes Holding (the “Class B Common
         Stock”) upon the occurrence of a “Conversion Event” which is defined as:

         (a) Hightimes Holding listing the Class A Common Stock and Class B Common Stock (collectively, “Common Stock”) for trading on any one of the following
         security exchanges or inter-dealer quotation systems: (i) the NASDAQ Stock Market LLC (including the Nasdaq Capital Market), (ii) the New York Stock Exchange,
         or (iii) the OTC Markets QX Exchange; provided, however, that in the event our Common Stock is not permitted to be listed on any one of the foregoing stock
         exchanges or inter-dealer quotation systems solely by reason of the nature of the Business in which the Company engages, then and in such event, a qualified stock
         exchange shall also mean and include the Toronto Stock Exchange (each, a “Qualified Stock Exchange”), and

         (b) the “market value” (defined as the total number of outstanding shares of the Common Stock multiplied by the initial offering price of the Hightimes Holding
         Class A Common Stock) at the time of the initial listing on a Qualified Stock Exchange shall be equal or greater than $50,000.

         The conversion price of the Sellers Purchase Notes shall be equal to the closing day market price of the Class A Common Stock listed on a Qualified Stock Exchange
         on the first trading day that the automatic conversion of the Sellers Purchase Notes occurs. Accordingly, each holder of Seller Purchase Notes shall receive,
         following a Conversion Event, that number of additional shares of the Class B Common Stock equal to the result of dividing the then outstanding principal amount
         of the Purchase Note held by such holder by the per share conversion price.

         In addition to the Closing Cash Payment and Sellers Purchase Notes, Holding issued to the THC Stockholders 9,865 shares of Class A Common Stock, of which
         6,000 was purchased back by Holding, leaving the THC Stockholders with a net of 3,865 shares of Class A Common Stock, thus providing that such shares, in the
         aggregate, represent at Closing of the Stock Purchase Agreement 40.0% of the issued and outstanding shares of Holding’ Fully-Diluted Common Stock.

         Hightimes Holding financed the closing cash payment and the working capital through approximately $7,678 contributed to Hightimes Holding by 58 accredited
         investors in consideration for an aggregate of 2,749 shares of Class A Common Stock, and a $7,500 senior secured revolving debt facility (the “Senior Secured
         Revolving Debt”) provided by ExWorks Capital Fund I, L.P. to Holding and each of the members of the High Times Group, as borrowers. Hightimes Holding issued
         3,111 in class A common stock having an estimated fair value of $6,689 as compensation to related parties.


                                                                                       F-57




                                                                                                                                               EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                         136
            Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 138 of 239 PageID 237
         Table of Contents


                                                                              Trans-High Corporation
                                                                     Notes to Consolidated Financial Statements
                                                                  For the Years Ended December 31, 2016 and 2015

         Note 13 - Subsequent Events (continued)

         The Company will account for the transaction under the reverse acquisition method of accounting in accordance with the provisions of ASC Topic 805 Business
         Combinations (ASC 805). The Company determined, in accordance with ASC 805 that the Company (the legal acquiree) being the accounting acquirer with
         Hightimes Holding (the legal acquirer) being the accounting acquiree. The conclusion was based on an analysis of the voting and economic ownership and control of
         the Company after the transaction, including the share ownership, corporate management and board of director’s positions, and the ability to control the economic
         operations of the Company. After the transaction, the prior shareholders of TCH retained approximately a 40% of the Hightimes Holding’ common stock with the
         contingent right to acquire additional share ownership with the potential conversion of the $30,000 Purchase Notes, as defined below, into series B Non-voting
         common shares.

         For financial reporting purposes, the Company has been treated as the “acquirer” in the reverse acquisition completed on March 1, 2017. Accordingly, the assets and
         liabilities of the Company will be reported at their historical cost and the assets and liabilities of Hightimes Holding will be recorded at their historical cost basis.

         Subsequent to December 31, 2016, the Company sold additional shares post the close of March 1, 2017 of approximately 60 shares of the Company’s common stock
         for total proceeds of approximate $799 or $13.27 per share.

         In July 2017, the Company entered into a merger agreement (“Merger Agreement”) with Origo Acquisition Corporation (“Origo”). The details of the Merger
         Agreement are as follows:

                  Ɣ   All holders of the Company’s securities (excluding Company’s options, as described below) shall be entitled to receive in the Merger an aggregate of
                      Twenty-Three Million Four Hundred Seventy-Four Thousand One Hundred Seventy-Eight (23,474) common shares of Origo (the “Merger
                      Consideration”), which is equal to Two Hundred Fifty Million Dollars ($250,000) divided by the agreed upon value of the Origo common shares to be
                      issued as Merger Consideration of $10.65 per share.

                  Ɣ   Each holder of capital stock of Company’s shall receive at the close of the transaction for each share of capital stock of Company’s its pro rata share
                      (Forward Split) of the Merger Consideration shares, treating any outstanding shares of Company’s preferred stock on an as-converted to Class A
                      common stock basis (and after deducting from the Merger Consideration payable to such holders of capital stock, the Origo common shares issuable to
                      the holders of Company’s 8% senior secured convertible promissory notes in an initial aggregate principal amount of $30 million (“ HTH Purchase
                      Notes ”), as described below).


                                                                                           F-58




                                                                                                                                                     EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                                137
            Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 139 of 239 PageID 238
         Table of Contents


                                                                             Trans-High Corporation
                                                                    Notes to Consolidated Financial Statements
                                                                 For the Years Ended December 31, 2016 and 2015

         Note 13 - Subsequent Events (continued)

            Ɣ Any warrants and other rights to acquire equity securities of Company, and all other securities that are convertible into or exchangeable for equity securities of
              Company, (A) if exercised or converted prior to the Effective Time, shall have the resulting shares of capital stock of Company issued upon such exercise
              treated as outstanding shares of capital stock of Company, and (B) if not exercised or converted prior to the Effective Time will be terminated and
              extinguished at the Effective Time (except for the Company’s Purchase Notes, which shall be converted as described below, and the outstanding Company’s
              options, which shall be assumed by Origo as described below).

            Ɣ The Company’s Purchase Notes that are outstanding as of the Closing shall automatically be converted in a number of Origo common shares calculated by
              dividing the outstanding principal and interest of all such Company’s Purchase Notes and dividing such amount by the closing price of Origo’s common shares
              on the date of the Closing.

            Ɣ All outstanding Company’s options will be assumed by Origo and be converted into an option to purchase Origo common shares (each, an “ Origo Assumed
              Option ”) under the New Equity Incentive Plan (as defined below) to be adopted by Origo in connection with the Closing, keeping the same vesting schedule,
              but with the number of shares and price per share being equitably adjusted. Origo Assumed Options shall be in addition to the Merger Consideration and will
              dilute all holders of Origo securities.

         To partially finance the High Times Group acquisition, Hightimes Holding, Trans-High and each of the other members of the High Times Group, as borrowers,
         executed a loan and security agreement with ExWorks Capital Fund I, L.P. (“ExWorks”), dated as of February 28, 2017 (the “Senior Loan Agreement”). At the
         closing of the acquisition of the High Times Group, ExWorks funded $7,500 to Hightimes Holding and the other borrowers. Under the terms of the Senior Loan
         Agreement, interest is payable monthly at the rate of 15% per annum, principal installments of $100 per month is payable commencing in September 2017 and the
         entire outstanding balance of the loan is due and payable on February 28, 2018. The loan is secured by a first priority lien and security interest on all tangible and
         intangible assets of Hightimes Holding and the High Times Group, and all payments to the Trans-High stockholders under the Sellers Purchase Notes are fully
         subject and subordinated to the rights of ExWorks and its first lien on the assets of the borrowers. When the loan matures, ExWorks is entitled to an additional fee of
         $1.2 million, and also received a warrant, exercisable for nominal consideration ($0.001 per share) commencing six months form the Closing of the loan, to purchase
         shares of Class A Common Stock, representing 2.75% of Hightimes Holding fully-diluted Common Stock immediately prior to the sale of our Class A Common
         Stock in this Reg A+ Offering and any subsequent public offering.


                                                                                          F-59




                                                                                                                                                   EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                              138
            Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 140 of 239 PageID 239
         Table of Contents


                                                                            Trans-High Corporation
                                                                   Notes to Consolidated Financial Statements
                                                                For the Years Ended December 31, 2016 and 2015

         Note 13 - Subsequent Events (continued)

         On August 7, 2017, Exworks granted Hightimes Holding an option, exercisable by at any time on or before January 29, 2018, to extend the maturity date of the
         ExWorks loan to August 28, 2018. If we elect to exercise the option, we are obligated to pay ExWorks an additional fee (in addition to the $1.2 million fee) of $600
         and issue a second warrant to ExWorks to purchase shares of Class A Common Stock, representing 1.375% of Hightimes Holding fully-diluted Common Stock

         In late October 2017, ExWorks and the High Times Group entered into Amendment 2 to the ExWorks Loan Agreement pursuant to which ExWorks agreed to loan up
         to an additional $4,200 to the Hightimes Group, thereby increasing the outstanding principal amount of the Indebtedness owed to ExWorks to as much as
         $11,500. The Company will use $2,754 of the proceeds of the additional loan advance to make the installment payment that was due on August 28, 2017 to the
         holders of the Purchase Notes.

          In September 2017, the Company entered into an advertising agreement with an independent third party (“Advertiser”) for potential adverting revenue of
         approximately $1,000. As compensation for the adverting space, the Company agreed to accept 332 shares of the Advertiser’s common stock. As if the date of the
         agreement the fair value of the shares was $1,000 based on the 10-day average closing market price (trading on the OTCQB exchange) calculation during the ten
         consecutive Trading Day period ending immediately prior to the Execution Date of the Agreement. The 10-day average for the period was $3.008 per share.


                                                                                        F-60




                                                                                                                                                 EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                           139
            Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 141 of 239 PageID 240
         Table of Contents


                 Pursuant to the requirements of Regulation A, the issuer certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on
         Form 1-A and has duly caused this Offering statement to be signed on behalf by the undersigned, thereunto duly authorized, in Los Angeles, California, on January
         25, 2018.

                                                                                                             Hightimes Holding Corp.

                                                                                                             By:    /s/ Adam E. Levin
                                                                                                                    Name: Adam E. Levin
                                                                                                                    Title: Chief Executive Officer and
                                                                                                                    Chairman of the Board of Directors

                  KNOW ALL PERSONS BY THESE PRESENTS, that the persons whose signature appears below constitute and appoint Adam E. Levin as his or her true
         and lawful attorney-in-fact and agent, with full power of substitution and re-substitution, for him or her and in his or her name, place and stead, in any and all
         capacities, to sign any and all amendments (including pre-effective and post-effective amendments) to this document in connection therewith, with the Securities and
         Exchange Commission, granting unto said attorney-in-fact and agent full power and authority to do and perform each and every act and thing requisite and necessary
         to be done in connection therewith, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all which said attorney-in-
         fact and agent may lawfully do or cause to be done by virtue hereof.

                  This offering statement has been signed by the following persons in the capacities and on the date indicated.

                             Signature                                                              Title                                                      Date

         /s/ Adam E. Levin                                   Chief Executive Officer and Chairman of the Board                                    January 25, 2018
         Adam E. Levin

         /s/ David S. Peck                                   Vice President of Business Development                                               January 25, 2018
         David Peck

         /s/ David Newberg                                   Vice President of Finance                                                            January 25, 2018
         David Newberg

         /s/ *                                               Director                                                                             January 25, 2018
         Colin Conway

         /s/ *                                               Director                                                                             January 25, 2018
         Colleen Manley

         /s/ *                                               Director                                                                             January 25, 2018
         Eleanora Kennedy

         /s/ *                                               Director                                                                             January 25, 2018
         Justin Ehrlich

         /s/ *                                               Director                                                                             January 25, 2018
         Stormy Simon

         By: /s/ Adam E. Levine
             Adam E. Levin
             Attorney-in-Fact


                                                                                           71




                                                                                                                                                    EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                               140
               Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 142 of 239 PageID 241
         Table of Contents


         Part III – EXHIBITS

         Item 16. Index to Exhibits

         Exhibit No.      Description

         2.1              Second Amended and Restated Certificate of Incorporation of Hightimes Holding Corp.
         2.2              By-Laws of Hightimes Holding Corp.
         3.1              Form of Warrant in favor of ExWorks Capital Fund I, L.P.
         3.2              Hightimes Holding Corp. 2016 Incentive Stock Option Plan
         6.1              Amended and Restated Stock Purchase Agreement, dated February 14, 2017, between Hightimes Holding Corp. and the stockholders of Trans-High
                          Corporation.
         6.2              Form of Purchase Note Agreement issued by Hightimes Corp. in favor of former stockholders of Trans-High Corporation.
         6.3              Loan and Security Agreement, dated February 27, 2017 between ExWorks Capital Fund I, L.P., as lender, and Hightimes Holding Corp., Trans-High
                          Corporation and the subsidiaries of Trans-High Corporation, as borrowers.
         6.4              Management Agreement, dated as of March 1, 2017, among Hightimes Holding Corp., Trans-High Corporation and Oreva Capital Corp.
         6.5              Intercreditor Agreement, dated February 27, 2017, by and among ExWorks Capital Fund I, L.P., Hightimes Holding Corp., Trans-High Corporation
                          and the former stockholders of Trans-High Corporation.
         6.6              First Amendment to Loan and Security Agreement, dated August 7, 2017, between ExWorks Capital, LLC, as lender, and Hightimes Holding Corp.,
                          Trans-High Corporation and the subsidiaries of Trans-High Corporation, as borrowers.
         6.7              Amended Fee Letter, dated August 7, 2017, between ExWorks Capital Fund I, L.P. and Hightimes Holding Corp.
         6.8              Second Amendment to Loan and Security Agreement, dated October 31, 2017, between ExWorks Capital, LLC, as lender, and Hightimes Holding
                          Corp., Trans-High Corporation and the subsidiaries of Trans-High Corporation, as borrowers.
         6.9              Form of $11.5 million convertible note to ExWorks Capital Fund I, L.P.
         6.10             Amended and Restated Online Advertising and Sales Representative Agreement, dated December 15, 2017, between Hightimes Holding, Trans-
                          High Corporation and Green Rush Daily.
         6.11             Employment Agreement, dated July 17, 2017, between Hightimes Holding Corp. and Adam E. Levin
         6.12             Employment Agreement, dated August 17, 2017, between Hightimes Holding Corp., Trans-High Corporation and Scott McGovern.
         6.13             Stock Purchase Agreement, dated August 17, 2017, between Hightimes Holding Corp. and Scott McGovern.
         6.14             Assignment of Lease and Festival Rights Agreement, dated August 10, 2017, with BioCup Music Festival Ltd.
         6.15             Advertising Placement and Sponsored Content Agreement, dated as of August 10, 2017, by and among Western Hemp Genetics Ltd. and Trans-High
                          Corporation.
         6.16             Agreement, dated as of October 31, 2017, by and among Approved Trust 1, Judith Baker, Candlelight Trust and Hightimes Holding Corp.
         6.17             Form of Irrevocable Proxy of Adam Levin.
         6.18             Form of Subscription Agreement for Regulation A+ Offering.
         6.19             Form of Escrow Agreement for Regulation A+ Offering.
         7.1              Merger Agreement, dated July 24, 2017, between Hightimes Holding Corp. and Origio Acquisition Corp.
         7.2              First Amendment to Merger Agreement, dated September 25, 2017, between Hightimes Holding Corp. and Origo Acquisition Corp.
         11.1             Consent of RBSM LLP
         12.1             Consent of CKR Law LLP**
         15.1             List of Subsidiaries

         101.INS          XBRL Instance Document*
         101.SCH          XBRL Taxonomy Schema*
         101.CAL          XBRL Taxonomy Calculation Linkbase*
         101.DEF          XBRL Taxonomy Definition Linkbase*
         101.LAB          XBRL Taxonomy Label Linkbase*
         101.PRE          XBRL Taxonomy Presentation Linkbase*

         Unless otherwise indicated, all exhibits are filed herewith.

         **To be filed by subsequent amendment.


                                                                                      III-1




                                                                                                                                            EXHIBIT A
https://www.sec.gov/Archives/edgar/data/1714420/000121390018000900...                                                                                                     141

       Case                      KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP
               3:20-cv-00017-MMH-JBT       Document 19-1 Filed 02/18/20 Page 143 of 239 PageID 242
  6$IRUPVDKWP
                                                                             
                                                                             
                                    81,7('67$7(6
                        6(&85,7,(6$1'(;&+$1*(&200,66,21
                                                            :DVKLQJWRQ'&
                                                                             
                                                                )2506$
                                                                           
                                                                 $118$/5(3257
                                                                           
                                           >;@6(0,$118$/5(325738568$17725(*8/$7,21$
                                                                           
                                      >@63(&,$/),1$1&,$/5(325738568$17725(*8/$7,21$
                                                                           
                                                )RUWKHILVFDOVHPLDQQXDOSHULRGHQGHG-XQH
                                                                           
                                          +,*+7,0(6+2/',1*&253
                                                  ([DFWQDPHRIUHJLVWUDQWDVVSHFLILHGLQLWVFKDUWHU
                                                                            
                                  'HODZDUH                                                               
                          6WDWHRURWKHUMXULVGLFWLRQ                                                   ,56(PSOR\HU
                     RILQFRUSRUDWLRQRURUJDQL]DWLRQ                                                  ,GHQWLILFDWLRQ1R
                                                                            
                                                                 :LOVKLUH%OYG
                                                                      3HQWKRXVH
                                                                /RV$QJHOHV&$
                                                  )XOOPDLOLQJDGGUHVVRISULQFLSDOH[HFXWLYHRIILFHV
                                                                            
                                                                     
                                                    ,VVXHU¶VWHOHSKRQHQXPEHULQFOXGLQJDUHDFRGH
                                                                            
                                                                             
                                                                                                 




                                                                                                                            EXHIBIT B
KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP                                                         

       Case                      KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP
               3:20-cv-00017-MMH-JBT       Document 19-1 Filed 02/18/20 Page 144 of 239 PageID 243
                                                                             
                                                                             
  )RUZDUG/RRNLQJ6WDWHPHQWV
  
  7KLV6HPL$QQXDO5HSRUWRQ)RUP6$RI+LJKWLPHV+ROGLQJ&RUSD'HODZDUHFRUSRUDWLRQ ³+LJKWLPHV´WKH³&RPSDQ\´³ZH´³XV´
  RU³RXU´ FRQWDLQVFHUWDLQIRUZDUGORRNLQJVWDWHPHQWVWKDWDUHVXEMHFWWRYDULRXVULVNVDQGXQFHUWDLQWLHV)RUZDUGORRNLQJVWDWHPHQWV
  DUH JHQHUDOO\ LGHQWLILDEOH E\ XVH RI IRUZDUGORRNLQJ WHUPLQRORJ\ VXFK DV ³PD\´ ³ZLOO´ ³VKRXOG´ ³SRWHQWLDO´ ³LQWHQG´ ³H[SHFW´
  ³RXWORRN´ ³VHHN´ ³DQWLFLSDWH´ ³HVWLPDWH´ ³DSSUR[LPDWHO\´ ³EHOLHYH´ ³FRXOG´ ³SURMHFW´ ³SUHGLFW´ RU RWKHU VLPLODU ZRUGV RU
  H[SUHVVLRQV )RUZDUGORRNLQJ VWDWHPHQWV DUH EDVHG RQ FHUWDLQ DVVXPSWLRQV GLVFXVV IXWXUH H[SHFWDWLRQV GHVFULEH IXWXUH SODQV DQG
  VWUDWHJLHVFRQWDLQILQDQFLDODQGRSHUDWLQJSURMHFWLRQVRUVWDWHRWKHUIRUZDUGORRNLQJLQIRUPDWLRQ2XUDELOLW\WRSUHGLFWUHVXOWVRUWKH
  DFWXDOHIIHFWRIIXWXUHHYHQWVDFWLRQVSODQVRUVWUDWHJLHVLVLQKHUHQWO\XQFHUWDLQ$OWKRXJKZHEHOLHYHWKDWWKHH[SHFWDWLRQVUHIOHFWHGLQ
  RXUIRUZDUGORRNLQJVWDWHPHQWVDUHEDVHGRQUHDVRQDEOHDVVXPSWLRQVRXUDFWXDOUHVXOWVDQGSHUIRUPDQFHFRXOGGLIIHUPDWHULDOO\IURP
  WKRVH VHW IRUWK RU DQWLFLSDWHG LQ RXU IRUZDUGORRNLQJ VWDWHPHQWV )DFWRUV WKDW FRXOG KDYH D PDWHULDO DGYHUVH HIIHFW RQ RXU IRUZDUG
  ORRNLQJ VWDWHPHQWV DQG XSRQ RXU EXVLQHVV UHVXOWV RI RSHUDWLRQV ILQDQFLDO FRQGLWLRQ IXQGV GHULYHG IURP RSHUDWLRQV FDVK IORZV
  OLTXLGLW\ DQG SURVSHFWV LQFOXGH EXW DUH QRW OLPLWHG WR WKH IDFWRUV UHIHUHQFHG LQ WKH +LJKWLPHV 2IIHULQJ &LUFXODU ILOHG SXUVXDQW WR
  5HJXODWLRQ$GDWHG-XO\ WKH³2IIHULQJ&LUFXODU´ DQGWKHVXSSOHPHQWWRRXU2IIHULQJ&LUFXODUGDWHG0D\
  
  5HDGHUVDUHFDXWLRQHGQRWWRSODFHXQGXHUHOLDQFHRQDQ\RIWKHVHIRUZDUGORRNLQJVWDWHPHQWVZKLFKUHIOHFWRXUYLHZVDVRIWKHGDWHRI
  WKLV UHSRUW 7KH PDWWHUV VXPPDUL]HG EHORZ DQG HOVHZKHUH LQ WKLV UHSRUW FRXOG FDXVH RXU DFWXDO UHVXOWV DQG SHUIRUPDQFH WR GLIIHU
  PDWHULDOO\ IURP WKRVH VHW IRUWK RU DQWLFLSDWHG LQ IRUZDUGORRNLQJ VWDWHPHQWV $FFRUGLQJO\ ZH FDQQRW JXDUDQWHH IXWXUH UHVXOWV RU
  SHUIRUPDQFH)XUWKHUPRUHH[FHSWDVUHTXLUHGE\ODZZHDUHXQGHUQRGXW\WRDQGZHGRQRWLQWHQGWRXSGDWHDQ\RIRXUIRUZDUG
  ORRNLQJVWDWHPHQWVDIWHUWKHGDWHRIWKLVUHSRUWZKHWKHUDVDUHVXOWRIQHZLQIRUPDWLRQIXWXUHHYHQWVRURWKHUZLVH
  
  ,WHP0DQDJHPHQW¶V'LVFXVVLRQDQG$QDO\VLVRI)LQDQFLDO&RQGLWLRQDQG5HVXOWVRI2SHUDWLRQ
  
  7KH IROORZLQJ GLVFXVVLRQ RI RXU ILQDQFLDO FRQGLWLRQ DQG UHVXOWV RI RSHUDWLRQV VKRXOG EH UHDG LQ FRQMXQFWLRQ ZLWK RXU ILQDQFLDO
  VWDWHPHQWV DQG UHODWHG QRWHV WR ILQDQFLDO VWDWHPHQWV 7KH IROORZLQJ GLVFXVVLRQ FRQWDLQV IRUZDUGORRNLQJ VWDWHPHQWV WKDW UHIOHFW RXU
  SODQVHVWLPDWHVDQGEHOLHIV2XUDFWXDOUHVXOWVFRXOGGLIIHUPDWHULDOO\IURPWKRVHGLVFXVVHGLQWKHIRUZDUGORRNLQJVWDWHPHQWV([FHSWDV
  RWKHUZLVHUHTXLUHGE\IHGHUDOVHFXULWLHVODZVZHGRQRWXQGHUWDNHWRSXEOLFO\XSGDWHRUUHYLVHDQ\IRUZDUGORRNLQJVWDWHPHQWVZKHWKHU
  DVDUHVXOWRIQHZLQIRUPDWLRQIXWXUHHYHQWVRURWKHUZLVH
  
  2YHUYLHZ
  
  2XU&RPSDQ\
  
            +LJKWLPHV +ROGLQJ ZDV HVWDEOLVKHG LQ 'HFHPEHU  IRU SXUSRVHV RI DFTXLULQJ  RI WKH FDSLWDO VWRFN RI 7UDQV+LJK
  &RUSRUDWLRQDQGLWVVXEVLGLDULHVFRPSULVLQJWKH7+&*URXS2ULJLQDOO\IRXQGHGLQDV+LJK7LPHV0DJD]LQHWKH7+&*URXSKDV
  EHHQDOHDGLQJDGYRFDWHIRUFDQQDELVUHIRUPDQGKDVKLVWRULFDOO\HQJDJHGLQWKHSXEOLFDWLRQRIDPRQWKO\SULQWDQGRQOLQHPDJD]LQHDQG
  WKH SURGXFWLRQ DQG VSRQVRUVKLS RI WUDGH VKRZV DQG FRQVXPHU HYHQWV 2XU VWUDWHJLF JRDO LV WR H[SDQG RXU HYHQW SRUWIROLR DQG WR
  PRQHWL]HWKHLQWHOOHFWXDOSURSHUW\DQG³+LJK7LPHV´EUDQG7KH7+&*URXSDOVRFRQWHPSODWHVSXUVXLQJYDULRXVRWKHUHFRPPHUFH
  LQLWLDWLYHV DQG OLFHQVLQJ RSSRUWXQLWLHV IRU WKH ³+LJK 7LPHV´ EUDQG LQFOXGLQJ WKH GHYHORSPHQW RI DQ HFRPPHUFH VWRUH RIIHULQJ
  FORWKLQJDQGRWKHUSURGXFWVDVVRFLDWHGZLWKFDQQDELV
            
                                                                                                       




                                                                                                                              EXHIBIT B
KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP                                                                       

       Case                      KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP
               3:20-cv-00017-MMH-JBT       Document 19-1 Filed 02/18/20 Page 145 of 239 PageID 244
                                                                                
            
            7KH&RPSDQ\EHOLHYHVWKDWLWKDVEHFRPHWKHPRVWKLJKO\UHJDUGHGEUDQGDQGKLJKHVWUHJDUGHGLQIRUPDWLRQVRXUFHIRUWKH
  FDQQDELVLQGXVWU\:HFRQQHFWFDQQDELVHQWKXVLDVWVDQGFDQQDELVXVHUVIRUERWKUHFUHDWLRQDODQGPHGLFDOSXUSRVHVZLWKRXULFRQLF
  EUDQGYLDRXUSULQWSXEOLFDWLRQGLJLWDOSODWIRUPVVRFLDOPHGLDDQGVSRQVRUHGOLYHHYHQWV,QZHKDGDSSUR[LPDWHO\PLOOLRQ
  XQLTXH YLVLWRUV WR RXU ZHEVLWHV DV ZHOO DV  PLOOLRQ YLVLWRUV WR RXU VRFLDO PHGLD SODWIRUPV 'XH WR RXU XQLTXH SRVLWLRQLQJ LQ WKH
  FDQQDELV VSDFH WKH &RPSDQ\ EHOLHYHV WKDW FRQVLGHUDEOH PRQHWL]DWLRQ RSSRUWXQLWLHV SUHVHQW WKHPVHOYHV LQ EUDQG OLFHQVLQJ DQG
  HFRPPHUFH$FFRUGLQJWRDVXUYH\FRQGXFWHGE\0DULVW&ROOHJHDQG<DKRRVRPHPLOOLRQ$PHULFDQVDUH³UHJXODU´FDQQDELV
  XVHUV7KH&RPSDQ\LQWHQGVWROHYHUDJHLWVEUDQGDQGSODWIRUPWRVKRZFDVHSURPRWLRQVRITXDOLW\SURGXFWVDVVRFLDWHGZLWKFDQQDELV
  WR $PHULFDQ FDQQDELV HQWKXVLDVWV DV ZHOO DV WR FRPSDQLHV ZKR ZLVK WR JURZ DQG VHOO FDQQDELV LQ VWDWHV ZKHUH WKH JURZLQJ DQG
  GLVSHQVLQJ RI PHGLFDO DQGRU UHFUHDWLRQDO FDQQDELV LV SHUPLWWHG 7KH &RPSDQ\ KDV H[SDQGHG RXU &DQQDELV &XS HYHQWV LQWR
  MXULVGLFWLRQVZKHUHWKHXVHRIFDQQDELVIRUERWKPHGLFDODQGUHFUHDWLRQDOSXUSRVHVLVH[SUHVVO\SHUPLWWHG
            
            +LJKWLPHVDQGLWVGLUHFWDQGLQGLUHFWVXEVLGLDULHVGRQRWFXUUHQWO\FXOWLYDWHPDQXIDFWXUHRUVHOOFDQQDELVRUDQ\GHULYDWLYHVRI
  WKHFDQQDELVSODQWVXFKDVRLOVRUHGLEOHSURGXFWVDOWKRXJKFDQQDELVDQGSURGXFWVXWLOL]LQJRUUHODWLQJWRFDQQDELVKDYHEHHQXVHGDQG
  VROGDWWKHWUDGHVKRZVIHVWLYDOHYHQWVDQGDZDUGFHUHPRQLHVRSHUDWHGE\WKH7+&*URXSVLQFHLQVWDWHVWKDWSHUPLWWKHPHGLFDO
  DQGRUUHFUHDWLRQDOXVHRIFDQQDELV
            
            7KH &RPSDQ\¶V FXUUHQW UHYHQXH EDVH FRQVLVWV RI WKH VDOH RI WLFNHWV IRU DGPLWWDQFH WR WKH &DQQDELV &XS OLYH HYHQWV WKH
  &DQQDELV &XS FRPSHWLWLRQV DQG RXU HQWHUWDLQPHQW YHQXHV VSRQVRUVKLS RI HYHQWV DQG GLJLWDO PDUNHWLQJ IURP VRFLDO SODWIRUPV DQG
  UHFXUULQJSULQWDQGRQOLQHVXEVFULSWLRQVWRDQGDGYHUWLVLQJVDOHVLQ+LJK7LPHV0DJD]LQH&XOWXUH0DJD]LQH'23(0HGLDDVZHOO
  DV GLUHFW PHUFKDQGLVLQJ VDOHV VSRQVRUVKLS VDOHV DQG OLFHQVLQJ IHHV 7KH &RPSDQ\ PDQDJHV LWV OLFHQVLQJ EXVLQHVVHV WKURXJK FR
  VSRQVRUVKLSDQGVWUDWHJLFSDUWQHUVKLSDUUDQJHPHQWV
            
            7KH&RPSDQ\RSHUDWHVEXVLQHVVHVDFURVVDUDQJHRIPHGLDLQFOXGLQJ
  
      Ɣ +LJK 7LPHV 0DJD]LQH +LJK 7LPHV 0DJD]LQH LV WKH +LJK 7LPHV *URXS¶V LQDXJXUDO SULQW SXEOLFDWLRQ WKDW EHJDQ GRLQJ
            EXVLQHVVDV³+,*+7,0(6´LQDQGKDVVLQFHSXEOLVKHGPRUHWKDQLVVXHV+LJK7LPHV0DJD]LQHEHJDQSXEOLVKLQJ
            RQOLQHLQ
          
      Ɣ 7KH&DQQDELV &XS 7KH +LJK 7LPHV &DQQDELV &XS ZKLFK WKH +LJK 7LPHV *URXS EHOLHYHV LV RQH RI WKH ZRUOG¶V OHDGLQJ
            PDULMXDQD HYHQWV FHOHEUDWHV WKH ZRUOG RI FDQQDELV WKURXJK FRPSHWLWLRQV LQVWUXFWLRQDO VHPLQDUV H[SRVLWLRQV FHOHEULW\
            DSSHDUDQFHVFRQFHUWVDQGSURGXFWVKRZFDVHV
          
      Ɣ 'LJLWDO 3XEOLVKLQJ +LJKWLPHVFRP &DQQDELV&XSFRP DQG FRP *UHHQ 5XVK 'DLO\ '23(FRP DQG RWKHUV DUH WKH +LJK
            7LPHV*URXS¶VGRPDLQQDPHV&DQQDELV&XSFRPLVWKHKXEIRUOLYHHYHQWVKRVWHGE\WKH+LJK7LPHV*URXSDQGFRPLVD
            QHZHQWLW\ZKLFKZLOOVHOOUHODWHGSURGXFWVWKDWDUHXVHGLQFRQQHFWLRQZLWKFDQQDELV
            
            6WUDWHJLF$FTXLVLWLRQVDQG5HODWLRQVKLSV
            
                   6LQFHLWVDFTXLVLWLRQRIWKH7+&*URXSLQ)HEUXDU\WKH&RPSDQ\KDVVRXJKWWRDJJUHVVLYHO\H[SDQGWKHVFRSHRI
            LWV EXVLQHVV WKURXJK H[LVWLQJ DQG FRQWHPSODWHG VWUDWHJLF DFTXLVLWLRQV DQG UHODWHG UHODWLRQVKLSV LQFOXGLQJ WKRVH GHVFULEHG
            EHORZ
          
      Ɣ &XOWXUH0DJD]LQH2Q-XQH&XOWXUH3XE,QFDQHZO\IRUPHG'HODZDUHVXEVLGLDU\RIWKH&RPSDQ\ ³&XOWXUH3XE´ 
            HQWHUHG LQWR DQ DJUHHPHQW WR SXUFKDVH IURP 6RXWKODQG 3XEOLVKLQJ ,QF ³6RXWKODQG´  FHUWDLQ DVVHWV UHODWLQJ WR &XOWXUH
            0DJD]LQHDSULQWDQGRQOLQHPDJD]LQHIRXQGHGLQWKDWSURYLGHVLQIRUPDWLRQDQGHQWHUWDLQPHQWIRUPHGLFDOFDQQDELV
            SDWLHQWVLQ&DOLIRUQLD&RORUDGR:DVKLQJWRQ2UHJRQDQG0LFKLJDQ WKH³3XEOLFDWLRQ´ 8QGHUWKHWHUPVRIWKHDVVHWSXUFKDVH
            DJUHHPHQW&XOWXUH3XEDJUHHGWRDFTXLUHRQO\WKHLQWHOOHFWXDOSURSHUW\DGYHUWLVHUDJUHHPHQWDQGSULQWLQYHQWRU\UHODWLQJWRWKH
            3XEOLFDWLRQDQGDVVXPHGDQDJUHHPHQWZLWKWKHSULQWHURIWKHPDJD]LQH1RFDVKDFFRXQWVSD\DEOHRURWKHUDVVHWVZLOOEH
            DFTXLUHG IURP 6RXWKODQG DQG QR OLDELOLWLHV ZLOO EH DVVXPHG E\ &XOWXUH 3XE RWKHU WKDQ D OHDVHKROG REOLJDWLRQ RI 6RXWKODQG
            UHODWHGWRWKH3XEOLFDWLRQDQGFHUWDLQREOLJDWLRQVIROORZLQJWKHFORVLQJLQFOXGLQJREOLJDWLRQVWRHPSOR\HHVRIDQGLQGHSHQGHQW
            FRQWUDFWRUVWRWKHSXEOLFDWLRQWKDW&XOWXUH3XEHOHFWVWRKLUHRUHQJDJH
  
                                                                                                         




                                                                                                                                EXHIBIT B
KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP                                                                           

       Case                      KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP
               3:20-cv-00017-MMH-JBT       Document 19-1 Filed 02/18/20 Page 146 of 239 PageID 245
                                                                             
  
          ,Q FRQVLGHUDWLRQ IRU WKH DFTXLUHG DVVHWV DW FORVLQJ 6RXWKODQG ZLOO UHFHLYH FRQVLGHUDWLRQ YDOXHG DW  WKURXJK WKH
            LVVXDQFHRIVKDUHVRIWKH&RPSDQ\¶V&ODVV$&RPPRQ6WRFNRUVXFKRWKHUQXPEHURIVKDUHVRI&ODVV$&RPPRQ
            6WRFNZKLFKZKHQPXOWLSOLHGE\WKHLQLWLDOSHUVKDUHRIIHULQJSULFHRIRXU&ODVV$&RPPRQ6WRFNLQWKH3XEOLF2IIHULQJ
            VKDOOHTXDO&RQVXPPDWLRQRIWKHVDOHZDVVXEMHFWWRWKHFRQVHQWRI([:RUNV&DSLWDO)XQG,/3 ³([:RUNV´ RXU
            VHQLRUVHFXUHGOHQGHU ZKLFKKDVEHHQREWDLQHG DQGFRQVXPPDWLRQRID³+LJKWLPHV+ROGLQJ/LTXLGLW\(YHQW´ GHILQHGDVWKH
            OLVWLQJRIRXU&ODVV$&RPPRQ6WRFNRQDQ\RQHRIWKH1HZ<RUN6WRFN([FKDQJHWKH1<6($PHULFDQ1$6'$4WKH27&
            0DUNHWRUWKH&DQDGLDQ6HFXULWLHV([FKDQJH 7KHFORVLQJRIWKHWUDQVDFWLRQLVVFKHGXOHGWRRFFXUZLWKLQWKUHHEXVLQHVVGD\V
            IROORZLQJFRQVXPPDWLRQRID+LJKWLPHV+ROGLQJ/LTXLGLW\(YHQW7KH&RPSDQ\LQWHQGVWRFRQVXPPDWHD+LJKWLPHV+ROGLQJ
            /LTXLGLW\(YHQWIROORZLQJFRQVXPPDWLRQRILWV3XEOLF2IIHULQJ
          
          2Q6HSWHPEHUWKH&RPSDQ\HQWHUHGLQWRDQDPHQGPHQWWRWKHDVVHWSXUFKDVHDJUHHPHQWZLWK6RXWKODQGDQG&XOWXUH
            3XE3XUVXDQWWRWKHDPHQGPHQWWKHSDUWLHVDJUHHGWRFRQVXPPDWHWKHDFTXLVLWLRQRIWKH&XOWXUH0DJD]LQHDVVHWVHIIHFWLYHDV
            RI2FWREHU,QDGGLWLRQWKHSDUWLHVDJUHHGWRH[WHQGWKHFRQWUDFWXDOGHDGOLQHE\ZKLFKWKH&RPSDQ\PXVWFRQVXPPDWH
            D+LJKWLPHV/LTXLGLW\(YHQWXQWLO'HFHPEHU7KHDPHQGPHQWSURYLGHGWKDWLQWKHHYHQWWKH&RPSDQ\IDLOHGWRFRPSOHWH
            D +LJKWLPHV /LTXLGLW\ (YHQW E\ 'HFHPEHU   WKH &RPSDQ\ ZRXOG DW WKH RSWLRQ RI 6RXWKODQG EH UHTXLUHG WR LVVXH D
            SURPLVVRU\QRWHWR6RXWKODQGE\'HFHPEHULQWKHDPRXQWRI WKH³6RXWKODQG1RWH´ ZKLFK6RXWKODQG1RWH
            ZDVWREHLVVXHGLQOLHXRIVKDUHVRIWKH&RPSDQ\¶V&ODVV$&RPPRQ6WRFN,QDVPXFKDVZHGLGQRWFRQVXPPDWHWKH
            /LTXLGLW\(YHQWE\'HFHPEHURQ1RYHPEHU6RXWKODQGQRWLILHG+LJKWLPHVWKDWLWZRXOGHOHFWWRDFFHSWWKH
            6RXWKODQG1RWHLQOLHXRI+LJKWLPHVFRPPRQVWRFN7KH6RXWKODQG1RWHEHDUVLQWHUHVWDWWKHUDWHRISHUDQQXPDQGLV
            SD\DEOHLQIRXULQVWDOOPHQWVRIHDFKGXH0DUFK-XQH6HSWHPEHUDQG'HFHPEHU
            ZLWKDILQDOSD\PHQWGXHRQ0DUFK7KH&RPSDQ\GLGQRWLVVXHWKH6RXWKODQG1RWHWR6RXWKODQGIROORZLQJ
            LWVGHPDQGRUSD\WKHILUVWLQVWDOOPHQWXQGHUWKH6RXWKODQG1RWHWKDWZDVGXHRQ0DUFK$FFRUGLQJO\RQ
            0DUFK6RXWKODQGFRPPHQFHGDOHJDODFWLRQLQWKH6XSHULRU&RXUWRI/RV$QJHOHVWRFRPSHOWKH&RPSDQ\WRLVVXHWKH
            6RXWKODQG1RWHDQGPDNHSD\PHQWRIWKHLQVWDOOPHQWWKDWZDVGXHRQ0DUFK
          
          +LJKWLPHV+ROGLQJGLGQRWGHOLYHUWKH6RXWKODQG1RWHWR6RXWKODQGDVRXUVHQLRUVHFXUHGOHQGHU([:RUNV&DSLWDOIXQG,/3
            KDVQRWDV \HW DJUHHG WR SHUPLW 6RXWKODQG WR REWDLQ D VHFXULW\ LQWHUHVW RQ DQ\ RI RXU DVVHWV +LJKWLPHV +ROGLQJ ILOHG DQ
            DQVZHUWR6RXWKODQG¶VFRPSODLQWRQ0D\DQGDOWKRXJKZHDUHVHHNLQJWRREWDLQDUHVROXWLRQRIWKLVLVVXH+LJKWLPHV
            +ROGLQJEHOLHYHVLWKDVPHULWRULRXVGHIHQVHVWRWKHGHOLYHU\RIWKH6RXWKODQG1RWHDQGWKHFODLPVRI6RXWKODQG1RQHWKHOHVV
            WKHUHLVQRDVVXUDQFHWKDWZHZLOOEHDEOHWRVHWWOHWKLVGLVSXWH$QDGYHUVHGHFLVLRQFRXOGKDYHDPDWHULDODGYHUVHHIIHFWRQRXU
            EXVLQHVVDQGIXWXUHSURVSHFWV6XEMHFWWRREWDLQLQJWKHQHFHVVDU\ILQDQFLQJ+LJKWLPHV+ROGLQJLQWHQGVWRSD\WKHDPRXQW
            RZHGWR6RXWKODQGRUQHJRWLDWHDVHWWOHPHQWRIWKHREOLJDWLRQ
          
      Ɣ    '23(0HGLD2Q 6HSWHPEHU   +LJKWLPHV +ROGLQJ DQG :LOVKLUH  9HWHUDQ 0HGLD &RUS D QHZO\ IRUPHG DFTXLVLWLRQ
            VXEVLGLDU\RIWKH&RPSDQ\ ³: 9´ HQWHUHGLQWRDQDJUHHPHQWZLWK'23(0HGLD,QFD'HODZDUHFRUSRUDWLRQ ³'23(´ WR
            DFTXLUH VXEVWDQWLDOO\ DOO RI '23(¶V DVVHWV DQG EXVLQHVV '23( LV LQ WKH EXVLQHVV RI RSHUDWLQJ D FRQVXPHU PHGLD SODWIRUP
            GHOLYHULQJFRQWHQWWKURXJKSULQWZHEVRFLDOPHGLDDQGOLYHHYHQWVUHODWLQJWRWKHFDQQDELVLQGXVWU\LQMXULVGLFWLRQVZKHUHWKH
            JURZLQJDQGVDOHRIFDQQDELVLVOHJDO7KHDVVHWVLQFOXGHGDOOLQYHQWRU\FRQWUDFWVDQGFRQWUDFWULJKWVDFFRXQWVUHFHLYDEOH
            LQWHOOHFWXDO SURSHUW\ DQG HPSOR\HHV $W FORVLQJ RI WKH DFTXLVLWLRQ : 9 DVVXPHG FHUWDLQ VFKHGXOHG RSHUDWLQJ OLDELOLWLHV RI
            '23(,QDGGLWLRQWRWKHDVVXPHGOLDELOLWLHVWKHSXUFKDVHSULFHIRUWKH'23(DVVHWVDQGEXVLQHVVLVYDOXHGDWRI
            ZKLFKLVSD\DEOHLQWKHIRUPRIVKDUHVRI+LJKWLPHV+ROGLQJ¶V&ODVV$&RPPRQ6WRFNYDOXHGDWSHU
            VKDUH WKHLQLWLDOSHUVKDUHRIIHULQJSULFHLQWKH&RPSDQ\¶V3XEOLF2IIHULQJ ZDVSDLGLQFDVKDQGSD\DEOHLQ
            FDVKWHQGD\VDIWHUFRPSOHWLRQRIWKH3XEOLF2IIHULQJ
          
          2QWKHGDWHRIH[HFXWLRQRIWKHDVVHWSXUFKDVHDJUHHPHQWZLWK'23(7UDQV+LJKPDGHDVHFXUHGORDQWR'23(WR
            UHWLUHFHUWDLQVHFXUHGGHEWRI'23(DQGSURYLGHZRUNLQJFDSLWDOWRWKHVHOOHU$WFORVLQJ: 9DVVXPHGWKHQRWHRI
            '23(WR7UDQV+LJKZKLFKZDVGHHPHGSDUWRIWKHSXUFKDVHSULFH7KHZDVREWDLQHGE\YLUWXHRIDQLQFUHDVHLQWKH
            H[LVWLQJVHQLRUVHFXUHGFUHGLWIDFLOLW\RIWKH&RPSDQ\DQGLWVVXEVLGLDULHVZLWK([:RUNV
          
          7KHDFTXLVLWLRQRIWKH'23(0HGLDDVVHWVZDVFRQVXPPDWHGRQ2FWREHUDWZKLFKWLPHWKHVKDUHVRI&ODVV$
            &RPPRQ 6WRFN ZHUH SODFHG LQ HVFURZ DQG DUH VXEMHFW WR LQFUHDVH RU GHFUHDVH WR SURYLGH  LQ YDOXH IROORZLQJ
            FRQVXPPDWLRQRIWKH3XEOLF2IIHULQJEDVHGRQWKHGD\YROXPHZHLJKWHGDYHUDJHSHUVKDUHSULFHRIWKH&ODVV$&RPPRQ
            6WRFNFDOFXODWHGIURPWKHGDWHRQZKLFKWUDGLQJRIVXFKVKDUHVFRPPHQFHV
  
                                                                                                     




                                                                                                                              EXHIBIT B
KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP                                                                       

       Case                      KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP
               3:20-cv-00017-MMH-JBT       Document 19-1 Filed 02/18/20 Page 147 of 239 PageID 246
                                                                              
  
      Ɣ    7KH&KDOLFH&RPSDQLHV2Q2FWREHU+LJKWLPHV+ROGLQJVDQG&KDOLFH+ROGLQJV,QFWKH&RPSDQ\¶VQHZO\IRUPHG
            DFTXLVLWLRQVXEVLGLDU\ ³&+,´ HQWHUHGLQWRDQDVVHWSXUFKDVHDJUHHPHQWZLWK*HPLQL)LQDQFH&RUSD'HODZDUHFRUSRUDWLRQ
              ³*HPLQL´ WRDFTXLUHIURP*HPLQLVXEVWDQWLDOO\DOORIWKHDVVHWVDQGEXVLQHVVRI:LVGRP$SSDUDWXVDQG&KDOLFH)HVWLYDOV
            86$ERWK&DOLIRUQLDFRUSRUDWLRQV WRJHWKHUWKH³&KDOLFH&RPSDQLHV´ *HPLQLDFTXLUHGWKHDVVHWVRIWKH&KDOLFH&RPSDQLHV
            DV D UHVXOW RI LWV IRUHFORVXUH LQ 6HSWHPEHU  RQ D  VHFXUHG QRWH LVVXHG E\ WKH &KDOLFH &RPSDQLHV WR *HPLQL WR
            HYLGHQFHDORDQPDGHWRWKH&KDOLFH&RPSDQLHVSXUVXDQWWRDORDQDJUHHPHQWDQGUHODWHGVHFXULW\DJUHHPHQWGDWHG)HEUXDU\
            7KHDVVHWVLQFOXGHGDOOLQYHQWRU\FRQWUDFWVDQGFRQWUDFWULJKWVDFFRXQWVUHFHLYDEOHLQWHOOHFWXDOSURSHUW\ LQFOXGLQJWKH
            ³&KDOLFH´ ,QVWDJUDP KDQGOHV  IRUPHUO\ RZQHG E\ WKH &KDOLFH &RPSDQLHV &+, GLG QRW KLUH DQ\ HPSOR\HHV RI WKH &KDOLFH
            &RPSDQLHVRUDVVXPHDQ\OLDELOLWLHVDVVRFLDWHGZLWKWKHDFTXLUHGDVVHWV
          
          7KHSXUFKDVHSULFHIRUWKHDFTXLUHGDVVHWVZDVSDLGLQWKHIRUPRIDVHQLRUVHFXUHGSURPLVVRU\QRWHRI&+,DQG
            +LJKWLPHV+ROGLQJZKLFKQRWHZDVGXHRQ0DUFK WKH³&KDOLFH1RWH´ DQGLVVHFXUHGE\DSOHGJHRIWKHFDSLWDOVWRFN
            RI &+, DQG D OLHQ DQG VHFXULW\ LQWHUHVW RQ WKH DFTXLUHG DVVHWV 7KH QRWH ZDV DVVLJQHG LQ 'HFHPEHU  WR +LJK 7LPHV
            3URGXFWLRQV,QF,IQRWSDLGZKHQGXHE\LWVWHUPVWKHSULQFLSDODPRXQWRIWKH&KDOLFH1RWHLQFUHDVHGWRRIWKHRULJLQDO
            SULQFLSDO DPRXQW 7KH &KDOLFH 1RWH SURYLGHV WKDW XSRQ FRQVXPPDWLRQ RI WKH &RPSDQ\¶V SHQGLQJ 3XEOLF 2IIHULQJ DQG WKH
            FRPPHQFHPHQWRIWUDGLQJRILWV&ODVV$FRPPRQVWRFNRQ1$6'$4RUWKH27&4;([FKDQJHWKHSURPLVVRU\QRWHZRXOG
            DXWRPDWLFDOO\FRQYHUWLQWRVXFKQXPEHURIVKDUHVRI+LJKWLPHV+ROGLQJ&RUS&ODVV$&RPPRQ6WRFNDWDFRQYHUVLRQSULFHRI
             SHU VKDUH WKH SHU VKDUH RIIHULQJ SULFH RI +LJKWLPHV +ROGLQJ &RUS VKDUHV LQ WKH 3XEOLF 2IIHULQJ  2Q $SULO  
            *HPLQLDQG+LJKWLPHV+ROGLQJDJUHHGWRDPHQGWKHWHUPVRIWKH&KDOLFH1RWHWRLQFUHDVHWKHSULQFLSDODPRXQWWRDQG
            H[WHQG WKH PDWXULW\ GDWH RI WKH &KDOLFH 1RWH WR -XO\   2Q 6HSWHPEHU   *HPLQL DQG +LJKWLPHV +ROGLQJ IXUWKHU
            DPHQGHGWKHWHUPVRIWKH&KDOLFH1RWHWRLQFUHDVHWKHSULQFLSDODPRXQWWRDQGH[WHQGWKHPDWXULW\GDWHGWR1RYHPEHU
            2Q1RYHPEHU*HPLQLDQG+LJKWLPHV+ROGLQJIXUWKHUDPHQGHGWKHWHUPVRIWKH&KDOLFH1RWHWRLQFUHDVHWKH
            SULQFLSDODPRXQWWR,QDGGLWLRQ*HPLQLDJUHHGWRLPPHGLDWHO\SXUFKDVHLQRXUSHQGLQJ5HJXODWLRQ$SXEOLFRIIHULQJ
            DWRWDORIVKDUHVRI+LJKWLPHV&ODVV$&RPPRQ6WRFNDWSHUVKDUHDQGSD\IRUWKHVKDUHVE\FDQFHOODWLRQRIWKH
            &KDOLFH1RWH
          
          7KH&KDOLFH &RPSDQLHV IRUPHUO\ VSRQVRUHG DQG FRQGXFWHG PXVLF DQG DUW IHVWLYDOV LQ &DOLIRUQLD DQG RWKHU ORFDWLRQV ZKHUH
            UHFUHDWLRQDO FDQQDELV LV OHJDO DQG DW VXFK IHVWLYDOV WKH RQVLWH FDQQDELV SXUFKDVHV DQG FRQVXPSWLRQ DUH PDGH DYDLODEOH
            +LJKWLPHV +ROGLQJ &RUS WKURXJK LWV +LJK 7LPHV 3URGXFWLRQV ,QF VXEVLGLDU\ LQWHQGV WR UHHVWDEOLVK WKH PXVLF DQG DUW
            IHVWLYDOVIRUPHUO\FRQGXFWHGE\WKH&KDOLFH&RPSDQLHV
          
      Ɣ    %,*3XEOLFDWLRQV2Q'HFHPEHU+LJKWLPHV+ROGLQJ&RUSDQGDQHZO\IRUPHGDFTXLVLWLRQVXEVLGLDU\ ³0HUJHUFR´
            HQWHUHGLQWRDPHUJHUDJUHHPHQWZLWK%,*3XEOLFDWLRQV//&D)ORULGDOLPLWHGOLDELOLW\FRPSDQ\ ³%,*´ DQG LWV VROH PHPEHU
            *XVWDYR*RQ]DOH] WKH³%,*0HUJHU$JUHHPHQW´ %,*GRHVEXVLQHVVDV%X\HUV,QGXVWU\*XLGHDSXEOLFDWLRQWKDWHQDEOHV
            UHWDLOHUVWRDFFHVVDFRPSOHWHOLVWRIPDQXIDFWXUHUVDQGGLVWULEXWRUVRISURGXFWVUHODWHGWRWKHFDQQDELVLQGXVWU\DQGLVDOVR
            HQJDJHGLQWKHEXVLQHVVRIVSRQVRULQJDQGRSHUDWLQJDQDQQXDOWUDGHVKRZVNQRZQDVWKH%,*,QGXVWU\6KRZWKDWWDUJHWDQG
            H[KLELWYDULRXVVPRNHYDSHFDQQDELVDQGJURZSURGXFWVLQDEXVLQHVVWREXVLQHVVVHWWLQJ
          
          8QGHU WKH WHUPV RI WKH %,* 0HUJHU $JUHHPHQW %,* ZLOO PHUJH ZLWK 0HUJHUFR ZLWK 0HUJHUFR UHPDLQLQJ DV WKH VXUYLYLQJ
            FRPSDQ\IROORZLQJWKHPHUJHU WKH³%,*0HUJHU´ $WFORVLQJ0HUJHUFRZLOOFKDQJHLWVQDPHWR%,*3XEOLFDWLRQV//&,Q
            FRQVLGHUDWLRQIRUWKH%,*0HUJHUDWFORVLQJ0U*RQ]DOH]ZLOOUHFHLYHLQFDVKVKDUHVRI+LJKWLPHV+ROGLQJ
            &RUS&ODVV$&RPPRQ6WRFNDQGD+LJKWLPHV+ROGLQJQRWHGXH'HFHPEHULQWKHSULQFLSDODPRXQWRI
            7KHQRWHZLOOEHVHFXUHGE\DSOHGJHRIWKHHTXLW\RI0HUJHUFR&RQVXPPDWLRQRIWKHFORVLQJRIWKH%,*0HUJHUZKLFKZDV
            RULJLQDOO\ VFKHGXOHG WR RFFXU DV ODWH DV )HEUXDU\   LV VXEMHFW WR D QXPEHU RI FRQGLWLRQV LQFOXGLQJ FRPSOHWLRQ RI D
            VDWLVIDFWRU\GXHGLOLJHQFHLQYHVWLJDWLRQE\+LJKWLPHV+ROGLQJGHOLYHU\RIGLVFORVXUHVFKHGXOHVWKHFRQVHQWRI([:RUNVWRWKH
            WUDQVDFWLRQDQGOLVWLQJRUTXRWDWLRQRIWKH+LJKWLPHV+ROGLQJ&ODVV$&RPPRQ6WRFNRQDQDFFHSWDEOHVHFXULWLHVH[FKDQJH
            VXFKDVWKH27&4;RU1$6'$4
  
                                                                                                      




                                                                                                                               EXHIBIT B
KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP                                                                          

       Case                      KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP
               3:20-cv-00017-MMH-JBT       Document 19-1 Filed 02/18/20 Page 148 of 239 PageID 247
                                                                             
  
          2Q0D\+LJKWLPHV+ROGLQJHQWHUHGLQWRDPHQGPHQWQRWRWKHPHUJHUDJUHHPHQWZLWK%,*DQGLWVVKDUHKROGHUWR
            H[WHQGWKHFORVLQJGDWHRIWKHSURSRVHGDFTXLVLWLRQWRDVODWHDV-XO\7KH&RPSDQ\LVSUHVHQWO\QHJRWLDWLQJDIXUWKHU
            H[WHQVLRQRIWKHFORVLQJGDWHIRUWKH%,*0HUJHU,QDGGLWLRQLQRUGHUWRFRQVXPPDWHWKH%,*0HUJHUWKH&RPSDQ\ZLOOEH
            UHTXLUHGWRUDLVHDGGLWLRQDOFDSLWDORURWKHUILQDQFLQJWRSD\WKHFDVKSRUWLRQRIWKHSXUFKDVHSULFH$FFRUGLQJO\WKHUHLVQR
            DVVXUDQFHWKDWWKH&RPSDQ\ZLOORWKHUZLVHEHDEOHWRFRQVXPPDWHWKH%,*0HUJHU
          
      Ɣ    6SDQQDELV2Q -DQXDU\   WKH &RPSDQ\ DQG 6SDQQDELV $FTXLVLWLRQ &RUS WKH &RPSDQ\¶V QHZO\ IRUPHG DFTXLVLWLRQ
            VXEVLGLDU\ WKH³3XUFKDVHU´ HQWHUHGLQWRDQDVVHWSXUFKDVHDJUHHPHQWZLWK)HULD'HO&DQDPR6/DFRUSRUDWLRQRUJDQL]HG
            XQGHU WKH ODZV RI 6SDLQ ³)HULD´  SXUVXDQW WR ZKLFK WKH 3XUFKDVHU ZLOO DFTXLUH )HULD¶V EXVLQHVV DVVHWV WKH ³$VVHW
            3XUFKDVH´ )HULDZKLFKGRHVEXVLQHVVXQGHUWKHWUDGHQDPH³6SDQQDELV´RZQVDQGSXEOLVKHVDSULQWPDJD]LQHNQRZQDV
            &DQQDELV0DJD]LQHDQGKDVIRUWKHSDVW\HDUVVSRQVRUHGDQGFRQGXFWHGDQDQQXDOWUDGHVKRZIRUWKHZRUOGZLGHFDQQDELV
            VHFWRULQ%DUFHORQD6SDLQXQGHUWKHQDPH³:RUOG&DQQDELV&RQIHUHQFH´
          
          8QGHUWKHWHUPVRIWKH$VVHW3XUFKDVH$JUHHPHQW)HULDKDVDJUHHGWRVHOOWRWKH3XUFKDVHUWKHIROORZLQJDVVHWV L DOOFDVKRU
            PDUNHWDEOHVHFXULWLHVGHULYHGIURPWKHRSHUDWLRQRIWKH)HULD¶VEXVLQHVV LL DOOVLWHVGRPDLQUHJLVWUDWLRQVWUDGHPDUNVWUDGH
            VHFUHWV FRS\ULJKWV DQG RWKHU LQWHOOHFWXDO SURSHUW\ RI )HULD¶V EXVLQHVV LLL  DOO ULJKWV RI )HULD XQGHU )HULD¶V RXWVWDQGLQJ
            DGYHUWLVLQJDJUHHPHQWV LY DOOULJKWVRI)HULDWRFHUWDLQFRQWUDFWVZLWKWKLUGSDUWLHVWRSURYLGHJRRGVRUVHUYLFHVLQFRQQHFWLRQ
            ZLWKWKHLWVEXVLQHVV Y DOOLQYHQWRULHVDQGUHFHLYDEOHVRILWVEXVLQHVVRQKDQGDVRIWKHFORVLQJGDWHRIWKH$VVHW3XUFKDVH
            DQG YL DOOUHYHQXHVRILWVEXVLQHVVDULVLQJIURPDQGDIWHUWKHFORVLQJGDWHRIWKH$VVHW3XUFKDVH
          
          ,QFRQVLGHUDWLRQIRUWKHVDOHRIWKHDVVHWVDQGEXVLQHVV L WKH3XUFKDVHUKDVDJUHHGWRSD\WR)HULDLQFDVKGXHDW
            FORVLQJDQG LL +LJKWLPHV+ROGLQJKDVDJUHHGWRLVVXHWR)HULDVKDUHVRI&ODVV$&RPPRQ6WRFN DVPD\EHDGMXVWHG
            SXUVXDQWWRWKHWHUPVRIWKH$VVHW3XUFKDVH$JUHHPHQW ,QDGGLWLRQXQGHUWKHWHUPVRIWKH$VVHW3XUFKDVH$JUHHPHQW)HULD
            KDVWKHULJKWWRUHWDLQDQ\SURILWVHDUQHGIURPKRVWLQJWKH:RUOG&DQQDELV&RQIHUHQFHUHJDUGOHVVRIZKHQWKHFORVLQJRQ
            WKH $VVHW 3XUFKDVH RFFXUV DQG KDV WKH IXUWKHU ULJKW WR UHFHLYH D WRWDO RI  IRU HDFK RI WKH  DQG  :RUOG
            &DQQDELV&RQIHUHQFH
          
          &RQVXPPDWLRQRIWKHFORVLQJZDVVFKHGXOHGWRRFFXUDVODWHDV0D\DQGUHPDLQVVXEMHFWWRDQXPEHURIFORVLQJ
            FRQGLWLRQVLQFOXGLQJDPRQJRWKHUWKLQJVFRPSOHWLRQRIDVDWLVIDFWRU\GXHGLOLJHQFHLQYHVWLJDWLRQE\+LJKWLPHVGHOLYHU\RI
            GLVFORVXUHVFKHGXOHVE\)HULDILQDO+LJKWLPHVERDUGDSSURYDODQGWKHFRQVHQWWRWKHWUDQVDFWLRQRI+LJKWLPHV¶VVHQLRUOHQGHU
            ([:RUNV&DSLWDO)XQG,/3,QRUGHUWRFRQVXPPDWHWKH6SDQQDELVDFTXLVLWLRQWKH&RPSDQ\ZLOOEHUHTXLUHGWRH[WHQGWKH
            FORVLQJGDWHDQGUDLVHDGGLWLRQDOHTXLW\RUGHEWILQDQFLQJWRSD\WKHFDVKSRUWLRQRIWKHSXUFKDVHSULFH$FFRUGLQJO\WKHUHLV
            QRDVVXUDQFHWKDWWKH$VVHW3XUFKDVHZLOOEHFRQVXPPDWHG:KLOHZHKDYHQRWUHFHLYHGDQH[WHQVLRQRIWKHFORVLQJGDWHZH
            EHOLHYHZHKDYHWKHULJKWWRFORVHDQGLWLVVWLOO+LJKWLPHV¶VLQWHQWLRQWRFORVHRQWKH6SDQQDELVDFTXLVLWLRQ
       
       ,Q DGGLWLRQ WR WKH SURSRVHG %,* 0HUJHU DQG 6SDQQDELV DFTXLVLWLRQ +LJKWLPHV +ROGLQJ LQWHQGV WR VHHN DGGLWLRQDO VWUDWHJLF
  DFTXLVLWLRQRSSRUWXQLWLHVWKDWZHEHOLHYHZLOOHQKDQFHRXUEUDQGDQGLQFUHDVHRXUUHYHQXHV
       
  2WKHU%XVLQHVV2SSRUWXQLWLHV
  
            7KH &RPSDQ\ VHHNV WR OLFHQVH WKH +LJK 7LPHV DQG &DQQDELV &XS WUDGH QDPHV FKDUDFWHUV DQG YLVXDO DQG OLWHUDU\
  SURSHUWLHV WR YDULRXV PDQXIDFWXUHUV GHYHORSHUV DQG UHWDLOHUV WKURXJKRXW WKH ZRUOG %UDQGHG PHUFKDQGLVH LV VROG E\ LWV OLFHQVHHV
  GLUHFWO\WKURXJKRQOLQHGLVWULEXWLRQFKDQQHOV:HJHQHUDWHUHYHQXHSULPDULO\IURPOLFHQVLQJLWVEUDQGHGSURSHUWLHVLQFOXGLQJWUDGHPDUNV
  DQGPHGLDFRQWHQWWRWKLUGSDUWLHVIRUXVHRQFRQVXPHUPHUFKDQGLVH)XUWKHUZHVHOORXUEUDQGHGPHUFKDQGLVHWKURXJKLWVGLUHFWWR
  FRQVXPHU LQWHUQHW VKRSSLQJ VLWHV DQG HFRPPHUFH VWRUHV 6LJQLILFDQW FRVWV LQFOXGH FRVWV RI JRRGV VROG DQG GLVWULEXWLRQ H[SHQVHV
  RSHUDWLQJODERUDQGUHWDLORFFXSDQF\FRVWVSURGXFWGHYHORSPHQWDQGPDUNHWLQJ
            
                                                                                                




                                                                                                                              EXHIBIT B
KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP                                                                        

       Case                      KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP
               3:20-cv-00017-MMH-JBT       Document 19-1 Filed 02/18/20 Page 149 of 239 PageID 248
                                                                           
            
            2XU HFRPPHUFH ZHEVLWHV FXUUHQWO\ LQFOXGH FRP &DQQDELV&XSFRP DQG +LJKWLPHVFRP ZLWK QHDUO\  PLOOLRQ PRQWKO\
  XQLTXH XVHUV  PDOH  PLOOHQQLDOV DJHV   7KH FRP ZHEVLWH ZLOO EH D QHZ RQOLQH VWRUH ZKLFK +LJK 7LPHV *URXS
  HQYLVLRQVEHFRPLQJWKH³HYHU\WKLQJVWRUH´IRUFDQQDELVUHODWHGSURGXFWV
            
            2XU OLFHQVLQJ RSHUDWLRQV FRYHU D GLYHUVH UDQJH RI SURGXFWV DQG OLYH HYHQW FDWHJRULHV :H OLFHQVH WKH +LJK 7LPHV DQG
  &DQQDELV&XSEUDQGVDQGSURSHUWLHVIRUXVHRQWKLUGSDUW\SURGXFWVRUVHUYLFHV+LJK7LPHV*URXSHDUQVUR\DOWLHVRUSDUWLFLSDWHLQ
  UHYHQXHVKDULQJDUUDQJHPHQWVZLWKVWUDWHJLFSDUWQHUVERWKRIZKLFKDUHXVXDOO\EDVHGRQDIL[HGSHUFHQWDJHRIWKHZKROHVDOHRUUHWDLO
  VHOOLQJSULFHRIWKHSURGXFWVRUVHUYLFHV
  
            :H LQWHQG WR LQFUHDVH LWV HIIRUWV WR OHYHUDJH WKH +LJK 7LPHV DQG &DQQDELV &XS EUDQGV +LJK 7LPHV *URXS LV LQ
  GLVFXVVLRQVIRUWKHGHYHORSPHQWRIEUDQGLQJRSSRUWXQLWLHVZKLFKLWZLOOVHHNWRVWUXFWXUHDVDMRLQWYHQWXUHSDUWQHUVKLSOLFHQVLQJDQG
  UR\DOW\DJUHHPHQW
            
            %HORZLVDVDPSOLQJRIWKHSURGXFWOLFHQVLQJFDWHJRU\RSSRUWXQLWLHVWKH+LJK7LPHV*URXSLVH[SORULQJ
            
           Ɣ /LFHQVLQJWR5HWDLO6WRUHV
               
           Ɣ /LFHQVLQJWR&RQVXPSWLRQ/RXQJHV IRUPDOO\OHJDOL]HGLQ&DOLIRUQLDWKLVHOHFWLRQF\FOH
               
           Ɣ &ORWKLQJ
               
           Ɣ 5ROOLQJ3DSHUV
               
           Ɣ 9DSRUL]HUV
               
           Ɣ 6KRHV
               
           Ɣ 6WUHHWZHDU
               
           Ɣ 0RYLHV'RFXPHQWDULHVDQG79ERWK+LVWRULFDOO\6FULSWHGDQG5HDOLW\
            
            :HEHOLHYHWKDWWKH+LJKW7LPHVKDVEHFRPHWKHPRVWKLJKO\UHFRJQL]HGEUDQGLQWKHFDQQDELVLQGXVWU\$QGZHEHOLHYHWKDW
  WKH+LJK7LPHV*URXSWKURXJKLWV&DQQDELV&XSDQGRWKHUHYHQWVFRQQHFWVPRUHFDQQDELVFRQVXPHUVZLWKFDQQDELVEUDQGVWKDQDQ\
  RWKHUFRPSDQ\LQWKHZRUOG'XHWRWKH+LJK7LPHV*URXS¶VXQLTXHSRVLWLRQLQJLQWKHFDQQDELVVSDFHZHEHOLHYHWKDWFRQVLGHUDEOH
  PRQHWL]DWLRQRSSRUWXQLWLHVDUHDYDLODEOHLQEUDQGOLFHQVLQJDQGHFRPPHUFH7KH+LJK7LPHV*URXSLQWHQGVWROHYHUDJHLWVEUDQGDQG
  SODWIRUPWRVKRZFDVHSURPRWLRQVRITXDOLW\SURGXFWVDVVRFLDWHGZLWKFDQQDELVWRWKHRYHUPLOOLRQ$PHULFDQVZKRDUHHQWKXVLDVWVIRU
  PHGLFDO DQG UHFUHDWLRQDO FDQQDELV DV ZHOO DV WR FRPSDQLHV ZKR ZLVK WR JURZ DQG VHOO FDQQDELV LQ VWDWHV ZKHUH WKH JURZLQJ DQG
  GLVSHQVLQJRIPHGLFDODQGRUUHFUHDWLRQDOFDQQDELVLVSHUPLWWHG7KH+LJK7LPHV*URXSLQWHQGVWRH[SDQGRXU&DQQDELV&XSHYHQWV
  LQWHUQDWLRQDOO\DQGLQWR&DQDGDZKHUHWKHXVHRIFDQQDELVIRUERWKPHGLFDODQGUHFUHDWLRQDOSXUSRVHVLVH[SUHVVO\SHUPLWWHG
  
            7KH+LJK7LPHV*URXS¶VUHYHQXHEDVHFRQVLVWVRIWKHVDOHRIWLFNHWVIRUDGPLWWDQFHWRWKH&DQQDELV&XSHYHQWVHQWUDQFHIHHV
  WR WKH &DQQDELV &XS FRPSHWLWLYH HYHQWV UHFXUULQJ SULQW DQG RQOLQH VXEVFULSWLRQV WR DQG DGYHUWLVLQJ VDOHV LQ WKH +LJK 7LPHV
  0DJD]LQH DQG GLUHFW PHUFKDQGLVLQJ VDOHV VSRQVRUVKLS VDOHV DQG OLFHQVLQJ IHHV 7KH +LJK 7LPHV *URXS PDQDJHV LWV OLFHQVLQJ
  EXVLQHVVHVWKURXJKFRVSRQVRUVKLSDQGVWUDWHJLFSDUWQHUVKLSDUUDQJHPHQWV
  
                                                                                                   




                                                                                                                          EXHIBIT B
KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP                                                                   

       Case                      KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP
               3:20-cv-00017-MMH-JBT       Document 19-1 Filed 02/18/20 Page 150 of 239 PageID 249
                                                                             
  
  5(68/762)23(5$7,216$OOQXPEHUVRWKHUWKDQVKDUHQXPEHUVDUHLQWKRXVDQGV
  
  )RUWKH6L[0RQWKV(QGLQJ-XQH&RPSDUHGZLWKWKH6L[0RQWKV(QGLQJ-XQH
  
  5HYHQXHV
  
                                                                )RU7KH                 )RU7KH
                                                              6L[0RQWKV               6L[0RQWKV
                                                                 (QGHG                   (QGHG                   1HW                     1HW
    LQWKRXVDQGV¶V                                      -XQH   -XQH                &KDQJH            &KDQJH 
  5HYHQXHE\7\SH                                                                                                                          
  )HVWLYDOVHYHQWVFRPSHWLWLRQV                                                                                         
  3XEOLVKLQJDQGDGYHUWLVLQJ                                                                                         
  0HUFKDQGLVLQJDQGEUDQGLQJ                                                                                                   
  7RWDO5HYHQXH                                                                                                      
                                                                                                                                      
  5HYHQXHE\*HRJUDSKLFDO/RFDWLRQ                                                                                                     
  86'RPHVWLF5HYHQXH                                                                                                
  ,QWHUQDWLRQDO5HYHQXH                                                                                                               
  7RWDO5HYHQXH                                                                                                      
  
  7RWDO5HYHQXH
  
  7RWDOUHYHQXHVLQFUHDVHGE\RUWRIRUWKHVL[PRQWKVHQGHG-XQHIURPIRUWKHVL[PRQWKVHQGHG
  -XQH86UHYHQXHVFRPSULVHGRIWRWDOUHYHQXHVIRUWKHVL[PRQWKVHQGHG-XQHDQGIRUWKHVL[PRQWKVHQGHG
  -XQH   2YHUDOO UHVXOWV IRU UHYHQXH EHLQJ UHSRUWHG IRU WKH VL[ PRQWKV HQGHG -XQH   ZDV DIIHFWHG E\ VOLJKWO\ ORZHU
  DWWHQGDQFHDQGERRWKVDOHVIRUHYHQWVVWDJHGWRGDWHDVZHOODVORZHUPHUFKDQGLVLQJDQGEUDQGLQJUHYHQXHVIURPORZHUVWRUHVDOHVDOO
  RIZKLFKZDVRIIVHWE\KLJKHUSXEOLVKLQJDQGDGYHUWLVLQJUHYHQXHGXHWRWKHDFTXLVLWLRQRI'23(DQG&XOWXUHPDJD]LQHDQGZHEVLWHV
  
  7RWDOIHVWLYDOHYHQWVDQGFRPSHWLWLRQUHYHQXHVGHFUHDVHGE\RUWRIRUWKHVL[PRQWKVHQGHG-XQHIURP
  IRUWKHVL[PRQWKVHQGHG-XQH7RWDOIHVWLYDOUHYHQXHUHSUHVHQWHGDQGRIWRWDOUHYHQXHVIRUWKHVL[PRQWKVHQGHG
  -XQHDQGUHVSHFWLYHO\7RWDOIHVWLYDOUHYHQXHVIRUWKHVL[PRQWKVHQGHG-XQHZHUHFRPSULVHGRIUHYHQXHVIURPWKH
  86RQO\DVWKHUHZHUHQRLQWHUQDWLRQDOHYHQWVVWDJHGGXULQJWKHSHULRG7KLVLVWKHVDPHIRUWKHVL[PRQWKVHQGHG-XQHIHVWLYDO
  UHYHQXHWKDWZDVZKROO\FRPSULVHGRI86UHYHQXHVDVWKHUHZHUHQRVWDJHGLQWHUQDWLRQDOHYHQWV7KHUHDUHSUHVHQWO\QRLQWHUQDWLRQDO
  VWDJHGHYHQWVSODQQHGIRUWKHFXUUHQWILVFDO\HDUFRPSDUHGWRRQHLQWHUQDWLRQDOFXSVWDJHGHYHQWKHOGLQ-XO\LQ$PVWHUGDP
  
  7KHQHWGHFUHDVHLQIHVWLYDOUHYHQXHVZDVGXHWRDGHFOLQHLQDWWHQGDQFHDQGERRWKVDOHVIRUWKHUHJXODUDQQXDO&DOLIRUQLDHYHQWVKHOGLQ
  6DQ%HUQDUGLQR6DFUDPHQWRDQG6DQWD5RVDDWWKHVWDUWWKH\HDUDVFRPSDUHGWRWKHSULRU\HDU¶VDWWHQGDQFHDQGERRWKVDOHVDWWKRVH
  HYHQWV7KHFRPELQDWLRQRIWKHILUVW0LFKLJDQHYHQWRIWKH\HDUKDYLQJUHFRUGDWWHQGDQFHDQGVHOOLQJRXWERRWKVSDFHDVZHOODVILUVW
  WLPHHYHQWVLQ'DO\&LW\ &DOLIRUQLD DQGD'23(&XSLQ6DQ%HUQDUGLQRZHUHQRWHQRXJKWRRIIVHWWKHORZHUUHYHQXHHDUQHGDWWKH
  &RPSDQ\¶VUHJXODUO\VWDJHG&DOLIRUQLDVWDJHHYHQWV,QDGGLWLRQWRWKHGHFUHDVHLQUHYHQXHIURPWKHFXSHYHQWVWKHUHZDVDUHGXFWLRQLQ
  WKHQXPEHURIVPDOOHUVSRQVRUHGHYHQWVDVFRPSDUHGWRODVW\HDUIRUWKHVDPHSHULRGWKDWFRQWULEXWHGWRWKHORZHUVHJPHQWUHYHQXH
  
  )RUWKHVL[PRQWKVHQGHG-XQHWKHUHZHUHVL[&XS(YHQWV RQHLQHDFKRI6DFUDPHQWR6RQRPD0LFKLJDQDQG'DOH\&LW\DQG
  WZRLQ6DQ%HUQDUGLQR DQGWZRRQHRIIVSRQVRUHGHYHQWVFRPSDUHGWRIRXU&XS(YHQWV 6DQ%HUQDUGLQR6DFUDPHQWR6RQRPDDQG
  0LFKLJDQ DQGILYHRQHRIIVSRQVRUHGHYHQWVIRUWKHVL[PRQWKVHQGHG-XQH
  
                                                                                                    




                                                                                                                            EXHIBIT B
KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP                                                                      

       Case                      KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP
               3:20-cv-00017-MMH-JBT       Document 19-1 Filed 02/18/20 Page 151 of 239 PageID 250
                                                                            
  
  7KH&RPSDQ\¶VSXEOLVKLQJDQGDGYHUWLVLQJUHYHQXHVVKRZHGDQLQFUHDVHRIRUWRIRUWKHVL[PRQWKVHQGHG-XQH
  IURPIRUWKHVL[PRQWKVHQGHG-XQH7KLVLQFUHDVHZDVSULPDULO\DUHVXOWRIDGGLWLRQDOUHYHQXHIURPWKHODWH
  DFTXLVLWLRQRI'RSH0DJD]LQHDQG&XOWXUH0DJD]LQHWKDWDPRXQWHGWRDGYHUWLVLQJVDOHVRIIRUWKHFXUUHQWSHULRG7KHDGGLWLRQDO
  UHYHQXHEUHDNVGRZQDVIRUSULQWIRUVRFLDOPHGLDDQGIRUZHEDGYHUWLVLQJ7KHDGGLWLRQDOLQFUHDVHLQSXEOLVKLQJDQG
  DGYHUWLVLQJUHYHQXHZDVJHQHUDWHGIURP+LJK7LPHVVRFLDOPHGLDVHUYLFHUHYHQXHWKDWLQFUHDVHGRYHUWKHSULRU\HDUWRRIIVHWWKHGHFOLQH
  LQ SULQW QHZVVWDQG DQG VXEVFULSWLRQ UHYHQXH DV ZHOO DV ZHE DGYHUWLVLQJ :KLOH WKHUH KDV EHHQ DQ RYHUDOO JURZWK LQ UHYHQXH IRU
  SXEOLVKLQJDQGDGYHUWLVLQJVLQFHWKH&RPSDQ\¶VDFTXLVLWLRQRIWKH'RSHDQG&XOWXUHDVVHWVWKHJURZWKIRUWKHVL[PRQWKSHULRGHQGLQJ
  -XQHZDVQRWDVKLJKDVSULRUSURMHFWLRQVGXHWRDGHOD\LQLQWHJUDWLQJDOORIWKHSURSHUWLHVLQWRWKH&RPSDQ\¶VRSHUDWLRQV
  )ROORZLQJWKHLQWHJUDWLRQDQGFRQVROLGDWLRQRIHDFKHQWLWLHV¶VWDIIWKHDGGLWLRQDOZHESURSHUWLHVDUHSURMHFWHGWRLQFUHDVHWKHDPRXQWRI
  DGLQYHQWRU\VSDFHWKDWFDQEHPRQHWL]HGE\WKH&RPSDQ\¶VVDOHVVWDIIDQGWKXVLVH[SHFWHGWRFRQWULEXWHWRWKHJURZWKRIWRWDOGLJLWDO
  DGYHUWLVLQJDQGVRFLDOPHGLDVHUYLFHUHYHQXHLQWKHVHFRQGKDOIRIDVFRPSDUHGWRWKHSULRUILVFDO\HDU
  
  0HUFKDQGLVLQJDQGEUDQGLQJUHYHQXHVKRZHGDGHFUHDVHRIRUWRIRUWKHVL[PRQWKVHQGHG-XQHIURPIRU
  UHYHQXHUHFRUGHGGXULQJWKHVL[PRQWKVHQGHG-XQHGXHWRORZHURQOLQHVWRUHUHYHQXHV7KHGHFUHDVHLQRQOLQHVWRUHUHYHQXH
  LVGXHWRDWXUQRYHULQVWDIILQJDQGPDQDJHPHQWRIWKHVWRUH7KHUHKDVEHHQDUHRUJDQL]DWLRQRIVWDIIDQGUHVRXUFHVWREXLOGXSVDOHV
  RQOLQHDQGLQFUHDVHWKH&RPSDQ\¶VPHUFKDQGLVHSUHVHQFHDWHYHQWV:HH[SHFWWKHUHVXOWVRIWKHUHRUJDQL]DWLRQWREHVHHQODWHULQWKH
  FXUUHQWILVFDO\HDUWKURXJKKLJKHUPHUFKDQGLVHVDOHV7KHUHRUJDQL]DWLRQRIVWDIIKDVDOVROHGWRQHZOLFHQVLQJGHDOVWKDWZHUHVLJQHG
  ODWHLQWKHFXUUHQWSHULRGDQGDUHH[SHFWHGWRFRPHRQOLQHDQGLQWRSURGXFWLRQODWHLQWKHFXUUHQWILVFDO\HDU
  
  5HYHQXHE\*HRJUDSKLFDO/RFDWLRQ
  
  86UHYHQXHVLQFUHDVHGE\RUWRIRUWKHVL[PRQWKVHQGHG-XQHIURPIRUWKHVL[PRQWKVHQGHG-XQH
  GXHWRDQLQFUHDVHLQSXEOLVKLQJDQGDGYHUWLVLQJUHYHQXHWKDWLVDUHVXOWRIWKHDFTXLVLWLRQRIWKH'RSHDQG&XOWXUH0DJD]LQH
  DVVHWV
  
  7KHUHZDVQRLQWHUQDWLRQDOUHYHQXHWRUHSRUWIRUWKHVL[PRQWKVHQGHG-XQHDQGIRUWKHVL[PRQWKVHQGHG-XQH:KLOH
  LQWHUQDWLRQDO HYHQWV ZHUH LQLWLDOO\ SODQQHG WKH\ ZHUH QRW DEOH WR EH VWDJHG IRU YDULRXV UHDVRQV LQFOXGLQJ VHFXULQJ SHUPLWV DQG
  DYDLODELOLW\RIYHQXHRSHQGDWHV7KH&RPSDQ\KDVKDGDQHDUOLHUVWDUWLQZRUNLQJWRVHFXUHLQWHUQDWLRQDOHYHQWVIRUWKHILVFDO\HDU
  ZKLFKZLOOOHDGWRDQLQFUHDVHLQRYHUDOOHYHQWUHYHQXHDQGWKHQXPEHURIVWDJHGHYHQWVRQDJOREDOEDVLV
  
  &RVWRIUHYHQXHV
  
  2XUFRVWVRIUHYHQXHVZHUHFRPSRVHGRIWKHIROORZLQJDPRXQWV
  
                                                               )RU7KH                 )RU7KH
                                                             6L[0RQWKV               6L[0RQWKV
                                                                 (QGHG                  (QGHG                   1HW                    1HW
    LQWKRXVDQGV¶V                                    -XQH   -XQH                 &KDQJH            &KDQJH 
                                                                                                                                       
  )HVWLYDOVHYHQWVFRPSHWLWLRQV                                                                                      
  3XEOLVKLQJDQGDGYHUWLVLQJ                                                                                            
  7RWDO&RVWRI5HYHQXH                                                                                                 
  
  7KHFRVWRIUHYHQXHVGHFUHDVHGE\RUWRIRUWKHVL[PRQWKVHQGHG-XQHIURPIRUWKH6L[0RQWKV(QGHG
  -XQH([SUHVVHGDVDSHUFHQWDJHRIUHYHQXHVFRVWRIUHYHQXHVZDVDQGIRUWKHVL[PRQWKVHQGHG-XQHDQG
  UHVSHFWLYHO\7KHWRWDOFRVWRIUHYHQXHVGHFUHDVHGE\DWWKHVDPHWLPHDVRYHUDOOUHYHQXHVLQFUHDVHGGXULQJWKHVL[
  PRQWKVHQGHG-XQHDVFRPSDUHGWRWKHVL[PRQWKVHQGHG-XQHZKLFKGHFUHDVHGWKHFRVWRIUHYHQXHDVDSHUFHQWRI
  UHYHQXHDQGLQFUHDVHGWKHJURVVSURILWPDUJLQIRUWKHSHULRGIURPWR
  
                                                                                                    




                                                                                                                          EXHIBIT B
KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP                                                                   

       Case                      KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP
               3:20-cv-00017-MMH-JBT       Document 19-1 Filed 02/18/20 Page 152 of 239 PageID 251
                                                                             
  
  )HVWLYDOHYHQWVDQGFRPSHWLWLRQVFRVWVDVDSHUFHQWDJHRIUHODWHGUHYHQXHVZHUHDDQGUHVSHFWLYHO\IRUWKHVL[PRQWKV
  HQGHG-XQHDQG7KHGHFUHDVHLQDFWXDOIHVWLYDOFRVWVRIRUWRIURPIRUWKHVL[0RQWKV(QGHG
  -XQHDQGUHVSHFWLYHO\ZDVGULYHQE\DGHFUHDVHLQWDOHQWFRVWV GHFUHDVH DQGUHODWHGUHTXLUHGDGGLWLRQDOVWDJLQJ
  FRVWVDWHDFK&XS(YHQW GHFUHDVHLQSURGXFWLRQFRVWV SDUWLDOO\RIIVHWE\KLJKHU$GYHUWLVLQJDQG3URPRWLRQFRVWV LQFUHDVH
  DQGWLFNHWSURFHVVLQJFRVWV LQFUHDVH 7KHVPDOOHUVSRQVRUHGHYHQWVDUHORZHULQFRVWWRVWDJHDQGKDYHDKLJKHUJURVVSURILWDVD
  SHUFHQWDJHWKDQWKH&XS(YHQWVDQGDOVRFRQWULEXWHGWRWKHORZHURYHUDOOSURGXFWLRQFRVWVDQGWKHKLJKHUJURVVSURILWVIURPIHVWLYDOV
  DQGHYHQWVVWDJHGGXULQJWKHVL[PRQWKVHQGHG-XQHDVFRPSDUHGWRWKHVDPHSHULRGGXULQJWKHSULRU\HDU7KHDFWXDOJURVV
  SURILWIRUWKHVHJPHQWLQFUHDVHGIURPDQHJDWLYHWRDSRVLWLYHQHWSURILWRIIRUWKHVL[PRQWKVHQGHG-XQHDQG
  UHVSHFWLYHO\GXHWRDGHFUHDVHLQWDOHQWDQGSURGXFWLRQFRVWVUHODWHGWRVWDJLQJWKH&XS(YHQWVSURGXFHGGXULQJWKHSHULRGDV
  FRPSDUHGWRWKHSULRU\HDU7KHJURVVSURILWPDUJLQRQHYHQWVLQFUHDVHGIURP  WRIRUWKHVL[PRQWKVHQGHG-XQHDQG
  UHVSHFWLYHO\
  
  7KHFRPELQHG3XEOLVKLQJ $GYHUWLVLQJDQG0HUFKDQGLVLQJ %UDQGLQJFRVWVDVDSHUFHQWDJHRIUHODWHGUHYHQXHVZHUHDQG
   UHVSHFWLYHO\ IRU WKH VL[ PRQWKV HQGHG -XQH   DQG  2YHUDOO WKH DFWXDO FRVWV RI SXEOLVKLQJ DQG PHUFKDQGLVLQJ
  LQFUHDVHGRUGXHWRKLJKHUHFRPPHUFHFRVWVIURPPRYLQJWKHVWRUHRSHUDWLRQLQKRXVHDQGKLJKHUFRVWVIURPWKHSULQWLQJ
  RI'RSH0DJD]LQHDQG&XOWXUH0DJD]LQH7KHSURSRVHGFRQVROLGDWLRQDQGLQWHJUDWLRQRIRSHUDWLRQVIRUWKHWKUHHPDJD]LQHVDQGIRXU
  ZHEVLWHV LV RQH FRVW VDYLQJV VWUDWHJ\ WKDW LV SURMHFWHG WR EULQJ FRVWV DV D SHUFHQW RI SULQW DFWLYLW\ GRZQ WR WKH KLVWRULF ORZHU
  SHUFHQWDJHV7KHJURVVSURILWIRUWKHVHJPHQWLQFUHDVHGIURPWRIRUWKHVL[PRQWKVHQGHG-XQHDQG
  UHVSHFWLYHO\GXHWRKLJKHURYHUDOOUHYHQXHV7KHJURVVPDUJLQLQFUHDVHGIURPWRIRUWKH6L[0RQWKV(QGHG-XQH
  DQGUHVSHFWLYHO\GXHWRWKHKLJKHULQFUHDVHLQUHYHQXHFRVWDVDSHUFHQWDJHWKHQWKHLQFUHDVHLQFRVWVDVDSHUFHQWDJH
  
  2SHUDWLQJH[SHQVHV
  
  2XU 2SHUDWLQJ H[SHQVHV DUH FRPSRVHG RI WKH IROORZLQJ PDUNHWLQJ DQG DGYHUWLVLQJ H[SHQVHV SURIHVVLRQDO IHHV DQG JHQHUDO
  DGPLQLVWUDWLYHH[SHQVHVDVGHWDLOHGEHORZ
  
                                                               )RU7KH                 )RU7KH
                                                              6L[0RQWKV              6L[0RQWKV
                                                                (QGHG                    (QGHG                     1HW                    1HW
    LQWKRXVDQGV¶V                                     -XQH   -XQH                   &KDQJH            &KDQJH 
  0DUNHWLQJDQGDGYHUWLVLQJ                                                                                                  
  3URIHVVLRQDOIHHV                                                                                                       
  *HQHUDODQGDGPLQLVWUDWLYH                                                                                          
  'HSUHFLDWLRQDQGDPRUWL]DWLRQ                                                                                              
  7RWDO2SHUDWLQJ&RVWV                                                                                               
  
  7RWDOVIRUGHSUHFLDWLRQDQGDPRUWL]DWLRQH[SHQVHIRUERWKWKHVL[PRQWKVHQGHG-XQHDQGUHVSHFWLYHO\LQFOXGHVDQG
  RILPSDLUPHQWRQLQWDQJLEOHV
  
  2SHUDWLQJH[SHQVHLQFUHDVHGE\RUWRIRUWKHVL[PRQWKVHQGHG-XQHIURPIRUWKHVL[PRQWKV
  HQGHG-XQH([SUHVVHGDVDSHUFHQWRIUHYHQXHVRSHUDWLQJH[SHQVHVLQFUHDVHGWRIRUWKHVL[PRQWKVHQGHG-XQH
  IURPIRUWKHVL[PRQWKVHQGHG-XQH7KHPDMRUYDULDQFHLQWKHQHWLQFUHDVHLQWRWDORSHUDWLQJFRVWVZDVDUHVXOWRIDQ
  LQFUHDVHLQHTXLW\FRPSHQVDWLRQRIWKDWZDVUHODWHGWRDGGLWLRQDOVWRFNDQGRSWLRQVJUDQWHGGXULQJWKHSHULRGKLJKHUHPSOR\HH
  FRPSHQVDWLRQ DQG UHODWHG WD[HV DQG EHQHILWV RI  IURP WKH KLJKHU KHDGFRXQW $GGLWLRQDO LQFUHDVHV LQ UHQW DQG WUDYHO DQG
  HQWHUWDLQPHQW H[SHQVHV ZHUH UHODWHG WR WKH DGGLWLRQDO VWDII DQG RIILFHV IURP WKH 'RSH 0DJD]LQH DQG &XOWXUH 0DJD]LQH DVVHW
  DFTXLVLWLRQV7KHHTXLW\FRPSHQVDWLRQERRNHGZDVDQGIRUWKHVL[PRQWKVHQGHG-XQHDQGUHVSHFWLYHO\
  $GMXVWLQJIRUWKHVHQRQFDVKHTXLW\FRPSHQVDWLRQFRVWVLPSDLUPHQW  DQGDPRUWL]DWLRQRILQWDQJLEOHDVVHWVIURPWKHDFTXLVLWLRQ
     WRWDORSHUDWLQJFRVWVZRXOGKDYHEHHQIRUWKHVL[PRQWKVHQGHG-XQHZKLFKZRXOGKDYHEHHQDRU
  LQFUHDVHIURPWKHDGMXVWHGWRWDOIRUWKHVL[PRQWKVHQGHG-XQH7KHQHWLQFUHDVHLQWKHDGMXVWHGFRVWWRWDOVLVPRVWO\GXH
  WRDGGLWLRQDOSD\UROODQGRIILFHFRVWVUHODWHGWRVWDIILQJLQFUHDVHVDVDQUHVXOWRIWKHDFTXLVLWLRQVRIWKH'23(0DJD]LQHDQG&XOWXUH
  0DJD]LQHDVVHWVDQGDQLQFUHDVHLQSURIHVVLRQDOIHHVWRFRYHUWKHDGGLWLRQDOOHJDODQGDXGLWZRUNIURPWKHRQJRLQJ5HJXODWLRQ$
  RIIHULQJDQGWKHUHODWHGSURFHVVLQOLVWLQJWKHFRPSDQ\
  
                                                                                                   




                                                                                                                             EXHIBIT B
KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP                                                                     

       Case                      KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP
               3:20-cv-00017-MMH-JBT       Document 19-1 Filed 02/18/20 Page 153 of 239 PageID 252
                                                                             
  
  0DUNHWLQJDQGDGYHUWLVLQJH[SHQVHIRUQRQHYHQWFRPSDQ\EUDQGLQJLQFUHDVHGE\RUWRIRUWKHVL[PRQWKVHQGHG
  -XQH   IURP IRU WKH VL[ PRQWKV HQGHG -XQH   7KH ODUJH LQFUHDVH LV PRVWO\ GXH WR DQ LQFUHDVH LQ FRUSRUDWH
  FRPPXQLFDWLRQVVHUYLFHVDQGDGGLWLRQDODGYHUWLVLQJLQEUDQGLQJRIWKH&RPSDQ\GXULQJWKH5HJXODWLRQ$RIIHULQJ7KHUDWLRRIWKH
  DGYHUWLVLQJFRVWVDVFRPSDUHGWRUHYHQXHVZDVIRUWKHVL[PRQWKVHQGHG-XQHDVFRPSDUHGWRIRUWKHVL[PRQWKV
  HQGHG-XQH
  
  3URIHVVLRQDOIHHVLQFUHDVHGE\RUWRIRUWKHVL[PRQWKVHQGHG-XQHIURPIRUWKHVL[PRQWKVHQGHG
  -XQH7KHRYHUDOOLQFUHDVHLQSURIHVVLRQDOIHHVLVGXHWRWKHLQFUHDVHLQOHJDOZRUNUHTXLUHGIURPWKH&RPSDQ\¶V5HJXODWLRQ$
  RIIHULQJDQGUHODWHGILOOLQJVIRUWKH\HDUDVZHOODVDQLQFUHDVHLQWKHHTXLW\FRPSHQVDWLRQFKDUJHUHODWHGWRQRQFDVKVWRFNDQGRSWLRQV
  JUDQWHGDQGERRNHGGXULQJWKHSHULRG$GMXVWLQJSURIHVVLRQDOIHHVIRUWKHQRQFDVKFRQVXOWLQJHTXLW\FRPSHQVDWLRQFRVWVRIDQG
   IRU WKH VL[ PRQWKV HQGHG -XQH   DQG  UHVSHFWLYHO\ UHVXOWV LQ DQ LQFUHDVH RI  RU  IURP  IRU WKH VL[
  PRQWKVHQGHG-XQHWRIRUWKHVL[PRQWKVHQGHG-XQH,QVXPPDU\WKHLQFUHDVHLQSURIHVVLRQDOIHHVLVGXHWRWKH
  DGGLWLRQDOFRVWVIRUWKHYDULRXVILOLQJVUHODWHGWRWKH&RPSDQ\¶VRQJRLQJ5HJXODWLRQ$RIIHULQJDQGFRVWVUHODWHGWRWKHPDUNHWOLVWLQJ
  SURFHVV
  
  *HQHUDODQGDGPLQLVWUDWLYHH[SHQVHVLQFUHDVHGE\RUWRIRUWKHVL[PRQWKVHQGHG-XQHIURPIRU
  WKHVL[PRQWKVHQGHG-XQH2QHPDMRUFRQWULEXWRUWRWKHLQFUHDVHLQJHQHUDODQGDGPLQLVWUDWLYHH[SHQVHZDVWKHUHVXOWRIWKH
  UHFRUGLQJ RI HPSOR\HH VWRFN RSWLRQ FRPSHQVDWLRQ FRVWV RI  IRU WKH VL[ PRQWKV HQGHG -XQH   DV FRPSDUHG WR 
  UHFRUGHG IRU WKH VL[ PRQWKV HQGHG -XQH   $GMXVWLQJ IRU WKH QRQFDVK HTXLW\ FRPSHQVDWLRQ FRVWV WKH WRWDO JHQHUDO DQG
  DGPLQLVWUDWLYH H[SHQVH IRU WKH VL[ PRQWKV HQGHG -XQH   ZRXOG EH  FRPSDUHG WR DQ DGMXVWHG WRWDO RI  IRU WKH VL[
  PRQWKVHQGHG-XQH7KHDGMXVWHGWRWDOYDULDQFHRILVIURPWKHLQFUHDVHRILQSD\UROOEHQHILWFRVWVDQGRWKHU
  UHODWHG HPSOR\HH FRVWV IURP WKH DFTXLVLWLRQV RI WKH '23( 0DJD]LQH DQG &XOWXUH 0DJD]LQH DVVHWV DQG EULQJLQJ WKH PDMRULW\ RI WKH
  IRUPHUHPSOR\HHVRQVWDII5HQWDOVRLQFUHDVHGE\GXHWRDGGLQJRIILFHVLQ6HDWWOHDQG&RURQDDQGGXHWRWKH1HZ<RUN&LW\RIILFH
  OHDVHDVVXPHGE\WKH&RPSDQ\IURP3ODQHWRXW,QFZKLFKLVRIIVHWE\WKHVXEOHDVLQJLQFRPHWKURXJK$SULOWKDWLVUHFRUGHGDV
  RWKHULQFRPH7KHRWKHULQFUHDVHLQFRVWVDUHUHODWHGWRWKHLQFUHDVHLQVWDIIDVFRPSDUHGWRODVW\HDUIRUWKHVDPHSHULRGZLWKLQFUHDVHV
  LQWUDYHOFRVWVRIILFHVXSSOLHVDQGDGGLWLRQDOLQWHJUDWLRQFRVWVIURPWKHDFTXLVLWLRQVPDGHGXULQJWKH\HDU([SUHVVHGDVDSHUFHQWDJHRI
  UHYHQXHVJHQHUDODQGDGPLQLVWUDWLYHH[SHQVHLQFUHDVHGWR LIDGMXVWHGIRUWKHVWRFNRSWLRQFRPSHQVDWLRQH[SHQVH IRU
  WKHVL[PRQWKVHQGHG-XQHIURP LIDGMXVWHGIRUWKHVWRFNRSWLRQFRPSHQVDWLRQH[SHQVH IRUWKHVL[PRQWKVHQGHG
  -XQH7KHLQFUHDVHLVGXHWRDKLJKHULQFUHDVHLQJHQHUDODQGDGPLQLVWUDWLYHFRVWVDVDSHUFHQWFRPSDUHGWRDORZHULQFUHDVHLQ
  UHYHQXHDVDSHUFHQW
  
  'HSUHFLDWLRQDQGDPRUWL]DWLRQH[SHQVH
  
  1HWRIUHFRUGLQJRILPSDLUPHQWRILQWDQJLEOHVGHSUHFLDWLRQDQGDPRUWL]DWLRQH[SHQVHLQFUHDVHGE\RUWRIRUWKH
  VL[ PRQWKV HQGHG -XQH   IURP  IRU WKH VL[ PRQWKV HQGHG -XQH   7KH LQFUHDVH ZDV GXH WR WKH DPRUWL]DWLRQ RI
  LQWDQJLEOHV WKDW ZHUH SDUW RI WKH SXUFKDVH SULFH DOORFDWLRQ LQ WKH 'RSH 0DJD]LQH DQG &XOWXUH 0DJD]LQH DVVHW DFTXLVLWLRQV 7KH
  DPRUWL]DWLRQUHODWHGWRWKHDFTXLVLWLRQVZDVIRUWKHVL[PRQWKVHQGHG-XQH7KHUHZHUHQRQHZDVVHWVSXWLQWRVHUYLFHIRU
  WKHFXUUHQW\HDURUODVW\HDUZKLFKDFFRXQWVIRUWKHVDPHDPRXQWRIGHSUHFDWLRQRIUHFRUGHGLQERWK\HDUVLQWKHVDPHWLPHSHULRG
  
                                                                                                       




                                                                                                                                  EXHIBIT B
KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP                                                                            

       Case                      KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP
               3:20-cv-00017-MMH-JBT       Document 19-1 Filed 02/18/20 Page 154 of 239 PageID 253
                                                                           
  
  2SHUDWLQJORVVIURPFRQWLQXLQJRSHUDWLRQV
  
  2XUQHWRSHUDWLQJORVVLQFUHDVHGRUWRIRUWKHVL[PRQWKVHQGHG-XQHDVFRPSDUHGWRDORVVIRU
  WKHVL[PRQWKVHQGHG-XQH7KHRSHUDWLQJQHWORVVPDUJLQLQFUHDVHGWRIRUWKHVL[PRQWKVHQGHG-XQHIURP
  IRUWKHVL[PRQWKVHQGHG-XQH,QVXPPDU\WKHPDMRULW\RIWKHLQFUHDVHLQQHWRSHUDWLQJORVVDVDSHUFHQWDJHRIUHYHQXH
  ZDVSULPDULO\GXHWRWKHLQFUHDVHLQQRQFDVKH[SHQVHVIRUHTXLW\FRPSHQVDWLRQFKDUJHRI LQWKHFXUUHQW\HDUFRPSDUHGWR
  LQWKHSULRU\HDUIRUWKHVDPHSHULRG DQGLPSDLUPHQWDQGDPRUWL]DWLRQRQLQWDQJLEOHVRIIRUWKHVDPHSHULRG$GMXVWLQJIRU
  WKHVH QRQFDVK RSHUDWLQJ H[SHQVHV FKDUJHV WKH QHW RSHUDWLQJ ORVV WR  ZLWK DQ RSHUDWLQJ QHW ORVV PDUJLQ RI  IRU WKH VL[
  PRQWKVHQGHG-XQH7KLVLVDQLQFUHDVHORVVRIRULQWKHDGMXVWHGQHWRSHUDWLQJORVVUHSRUWHGIRUWKHVL[PRQWKV
  HQGHG-XQHRIZLWKDQRSHUDWLQJQHWORVVPDUJLQRI
  
  ,QWHUHVWH[SHQVHQHW
  
  1HWLQWHUHVWH[SHQVHGHFUHDVHGRUWRIRUWKHVL[PRQWKVHQGHG-XQHDVFRPSDUHGWRIRUWKHVL[PRQWKV
  HQGHG-XQH7KHORZHULQWHUHVWH[SHQVHLVGXHWRWKHFRQYHUVLRQDQGSD\GRZQRIDSSUR[LPDWHO\LQSXUFKDVHQRWHVGXH
  WRWKHRULJLQDORZQHUVRI7UDQV+LJK&RUSRUDWLRQ WKH³3XUFKDVH1RWH+ROGHUV´ LQODWH7KHUHGXFWLRQLQLQWHUHVWLQJEHDULQJGHEW
  UHGXFHWKHDPRXQWRILQWHUHVWDFFUXHGDQGH[SHQVHGIRUWKHVL[PRQWKVHQGHG-XQH
  
  &KDQJHLQIDLUYDOXHLQGHULYDWLYH
  
  ,QWKH&RPSDQ\LVVXHGDZDUUDQWWRLWVVHQLRUOHQGHUIRUWKHOLQHRIFUHGLWWKDWZDVXVHGWRILQDQFHWKHDFTXLVLWLRQRI7UDQV+LJK
  &RUSRUDWLRQ7KHZDUUDQWLVGHHPHGDGHULYDWLYHGXHWRWKHWHUPVWKDWLWH[HUFLVHVLQWRRIVKDUHVRI&ODVV$FRPPRQVWRFNEDVHG
  RQWKHQXPEHURIGHHPHGLVVXHGVKDUHVDWWKHWLPHRIH[HUFLVH7KHFKDQJHLQWKHIDLUYDOXHRIWKHGHULYDWLYHZDVUHFRUGHGDV2WKHU
  ([SHQVH 7KH &RPSDQ\ LQ  LVVXHG DQ DGGLWLRQDO ZDUUDQW WR WKH VHQLRU OHQGHU XQGHU WKH VDPH WHUPV DV WKH ILUVW RQH LVVXHG DQG
  H[HUFLVHVLQWRRI&RPPRQ$6KDUHVEDVHGRQWKHQXPEHURIGHHPHGLVVXHGVKDUHVDWWKHWLPHRILWEHLQJH[HUFLVHG7KHFRPELQHG
  FKDQJHLQIDLUYDOXHRIWKHWZRVHQLRUORDQKROGHUZDUUDQWVZDVDQHWJDLQRIIRUWKHVL[PRQWKVHQGHG-XQHFRPSDUHGWRDQ
  H[SHQVHRIUHFRUGHGIRUWKHVL[PRQWKVHQGHG-XQH
  
  ,QDGGLWLRQWRWKHVHQLRUOHQGHUZDUUDQWVDQDGGLWLRQDOLQQHWJDLQZDVUHFRUGIRUWKHZDUUDQWVLVVXHGWRWKH3XUFKDVH1RWH+ROGHUV
  LQODWHLQH[FKDQJHIRUIRUJLYHQHVVRILQWHUHVWDQGDQHWJDLQRIZDVUHFRUGHGRQDMXQLRUQRWHIRUHYHQWOHDVHULJKWVIRUDWRWDO
  RIQHWJDLQLQWKHFKDQJHLQIDLUYDOXHLQGHULYDWLYHDQGZDUUDQWOLDELOLW\IRUWKHVL[PRQWKVHQGHG-XQH
  
  &KDQJHLQIDLUYDOXHRILQYHVWPHQWVHFXULWLHV
  
  ,QWKH&RPSDQ\UHFHLYHGFRPPRQVKDUHVIURP&DQQDELV6DWLYD,QFLQOLHXRIFDVKSD\PHQWIRUDORFNXSHYHQWVHUYLFHDJUHHPHQW
  YDOXHGDW7KHLQYHVWPHQWZDVFODVVLILHGDVD/HYHOILQDQFLDOLQVWUXPHQWDW'HFHPEHU)RUWKHVL[PRQWKVHQGHG-XQH
   WKH VDPH VKDUHV DV PHQWLRQHG EHIRUH ZHUH UHWXUQHG DV SDUW RI WHUPLQDWLQJ DJUHHPHQWV EHWZHHQ WKH FRPSDQLHV UHVXOWLQJ LQ
  UHFRUGLQJDQHWORVVRILQWKHFKDQJHLQIDLUYDOXHRILQYHVWPHQWVHFXULWLHV7KH&RPSDQ\ZDVKROGLQJQRLQYHVWPHQWVHFXULWLHVDV
  RIWKHVL[PRQWKVHQGHG-XQH
  
  &KDQJHLQIDLUYDOXHRIFRQYHUWLEOHQRWHV
  
  7KHPRGLILHGWHUPVXQGHUWKH6HFRQG$PHQGPHQWIRUWKH&RPSDQ\¶VVHQLRUVHFXUHGQRWHZHUHFRQVLGHUHGVXEVWDQWLDOO\GLIIHUHQWDV
  FRPSDUHGWRWKHWHUPVRIWKH/RDQ$JUHHPHQWLPPHGLDWHO\SULRUWRWKH6HFRQG$PHQGPHQWSXUVXDQWWR$6&0RGLILFDWLRQDQG
  ([WLQJXLVKPHQW%DVHGRQWKHPRGLILFDWLRQWKHQHZVHQLRUQRWHVDQGDOOIXWXUHQRWHVDUHUHFRUGHGXVLQJWKHIDLUYDOXHPHWKRG7KHQHW
  FKDQJHLQWKHIDLUYDOXHRIDOOQRWHVUHVXOWHGLQDQHWJDLQRIZKLFKLVLQFOXGHGLQRWKHUQRQRSHUDWLQJH[SHQVHIRUWKHVL[PRQWKV
  HQGHG-XQHFRPSDUHGWRDQHWJDLQRIUHFRUGIRUWKHVL[PRQWKVHQGHG-XQH$VWKHWHUPVRIWKHYDULRXVQRWHVQHDU
  WKHLUPDWXULW\GDWHWKHQHWFKDQJHLQIDLUYDOXHEHFRPHVDQHWJDLQDVLWUHFDSWXUHVWKHSULRUUHFRUGHGQHWORVVZKHQWKHQRWHVKDGDORQJ
  WHUPOLIH
  
                                                                                                 




                                                                                                                             EXHIBIT B
KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP                                                                     

       Case                      KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP
               3:20-cv-00017-MMH-JBT       Document 19-1 Filed 02/18/20 Page 155 of 239 PageID 254
                                                                               
  
  )LQDQFHFKDUJHV
  
  )LQDQFHFKDUJHVRIZHUHRUORZHUIRUWKHVL[PRQWKVHQGHG-XQHDVFRPSDUHGWRWKHUHFRUGHGIRUWKHVL[
  PRQWKVHQGHG-XQH7KHORZHUFKDUJHVZHUHIURPORZHUVXFFHVVIHHVDQGRWKHUFRVWVFKDUJHGE\WKHVHQLRUQRWHKROGHUDQG
  RWKHUMXQLRUQRWHKROGHUIRUWKHFXUUHQW\HDUDPHQGPHQWVDQGQHZORDQVFRPSDUHGWRWKHIHHVDQGRWKHUFRVWVFKDUJHGLQWKHSULRU\HDU
  
  2WKHUQHW,QFRPHDQG([SHQVHV
  
  2WKHUQHWLQFRPHDQGH[SHQVHVZDVDQHWLQFRPHRIIRUWKHVL[PRQWKVHQGHG-XQHDVFRPSDUHGWRDQHWLQFRPHRIIRU
  WKHVL[PRQWKV(QGHG-XQH7KHGHFUHDVHLQLQFRPHZDVGXHWRORZHUUHQWDOLQFRPHIURPWKHVXEOHDVHZLWK3ULGH0HGLDLQWKH
  1HZ <RUN RIILFH DV 3ULGH 0HGLD OHIW WKH VSDFH LQ $SULO  DQG WKH &RPSDQ\ PRYHGLQ OHDYLQJ D IHZ PRQWKV RI UHQW WKLV \HDU DV
  FRPSDUHG WR ODVW \HDU IRU WKH VDPH SHULRG RI WLPH 7KH OHDVH KDG EHHQ DVVXPHG E\ 7UDQV+LJK &RUSRUDWLRQ IURP 3ODQHWRXW ,QF LQ
  1RYHPEHU2WKHULQFRPHZDVIURPDYHQGRUUHYLHZRIDFFRXQWVSD\PHQWIRULQYRLFHVWKDWZHUHQRORQJHUGXHIRUPSULRU\HDUV
  ZKLFKZDVRIIVHWE\WKHFORVLQJRIFXVWRPHUVDOHVLQYRLFHVIURPSULRU\HDUVWKDWZHUHGHHPHGXQFROOHFWDEOHRUZHUHVWLOORSHQGXHWR
  SULRUPLVPDWFKHGSD\PHQWV
  
  1HWORVV
  
  2XUQHWORVVGHFUHDVHGE\RUWRDQHWORVVRIIRUWKHVL[PRQWKVHQGHG-XQHDVFRPSDUHGWRDQHWORVVRI
  IRUWKHVL[PRQWKVHQGHG-XQH7KHGHFUHDVHLQWKHQHWORVVZDVSULPDULO\WKHUHVXOWRIWKHIDFWRUVQRWHGDERYHZLWK
  UHVSHFWWRRXULQFUHDVHORVVIURPFRQWLQXLQJRSHUDWLRQVDQGGHFUHDVHLQQRQRSHUDWLQJH[SHQVHV
  
  /LTXLGLW\
  
  $VRI-XQHRXUFRQWUDFWXDOREOLJDWLRQVFRQVLVWHGRIVHQLRUORQJWHUPGHEWREOLJDWLRQVLQWHUHVWSD\PHQWVRQGHEWFDSLWDOOHDVH
  REOLJDWLRQVFRQYHUWLEOHQRWHREOLJDWLRQVOHDVHFRPPLWPHQWVDQGRWKHUUHODWHGSDUW\ORDQV$VRI-XQHWKHVHRXWVWDQGLQJGHEW
  REOLJDWLRQVWRWDOHGRIRIZKLFKLVQRZLQGHIDXOWDQGGXHRQGHPDQG+RZHYHURIWKHLQGHEWREOLJDWLRQVXSRQ
  FRQVXPPDWLRQRIRXUWUDGLQJRQWKH27&4;RUOLVWLQJRQDQRWKHUQDWLRQDOVHFXULWLHVH[FKDQJHPRUHWKDQRIWKH&RPSDQ\¶V
  GHEW ZLOO EH HOLJLEOH IRU FRQYHUVLRQ LQWR &ODVV $ &RPPRQ 6WRFN DV IROORZV  RI WKH DERYH RXWVWDQGLQJ LQGHEWHGQHVV ZLOO
  DXWRPDWLFDOO\FRQYHUWLQWRVKDUHVRIRXU&ODVV$&RPPRQ6WRFNDWSHUVKDUHDQGXSWRRIVXFKRXWVWDQGLQJLQGHEWHGQHVV
  LVFRQYHUWLEOHDWWKHRSWLRQRIWKHKROGHULQWRVKDUHVRIRXU&ODVV$&RPPRQ6WRFNSXUVXDQWWRWKHLUUHVSHFWLYHDJUHHPHQWV:KLOHWKH
  &RPSDQ\¶VOLVWLQJDQGWUDGLQJKDVEHHQGHOD\HGIRUUHDVRQVODUJHO\EH\RQGWKH&RPSDQ\¶VFRQWUROWKH&RPSDQ\H[SHFWVWREHWUDGLQJ
  E\WKHHQGRI-DQXDU\DWZKLFKWLPHDVVWDWHGDERYHDVLJQLILFDQWSRUWLRQRIWKHGHEWZLOODXWRPDWLFDOO\FRQYHUWLQWRVKDUHVRIRXU
  &ODVV$&RPPRQ6WRFN
  
  ,WHP2WKHU,QIRUPDWLRQ
  
  1RQH
  
                                                                                                   




                                                                                                                              EXHIBIT B
KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP                                                                      

       Case                      KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP
               3:20-cv-00017-MMH-JBT       Document 19-1 Filed 02/18/20 Page 156 of 239 PageID 255
                                                                             
  
  ,WHP)LQDQFLDO6WDWHPHQWV
  
                                                           +,*+7,0(6+2/',1*&253
                                                                 -XQH
                                                                       
  ,1'(;)LQDQFLDO6WDWHPHQWV 8QDXGLWHG
  
  &RQGHQVHG&RQVROLGDWHG%DODQFH6KHHWVDVRI-XQH XQDXGLWHG DQG'HFHPEHU                              )
                                                                                                                           
  &RQGHQVHG&RQVROLGDWHG6WDWHPHQWVRI2SHUDWLRQVIRUWKHVL[PRQWKVHQGHG-XQHDQG XQDXGLWHG               )
                                                                                                                           
  &RQGHQVHG&RQVROLGDWHG6WDWHPHQWRI&KDQJHVLQ6WRFNKROGHUV¶'HILFLWIRUWKHVL[PRQWKVHQGHG-XQH XQDXGLWHG   )
                                                                                                                           
  &RQGHQVHG&RQVROLGDWHG6WDWHPHQWVRI&DVK)ORZVIRUWKHVL[PRQWKVHQGHG-XQHDQG XQDXGLWHG               )
                                                                                                                           
  1RWHVWRWKH&RQGHQVHG&RQVROLGDWHG)LQDQFLDO6WDWHPHQWV XQDXGLWHG                                                      )
  
                                                                )                      




                                                                                                              EXHIBIT B
KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP                                                  

       Case                      KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP
               3:20-cv-00017-MMH-JBT       Document 19-1 Filed 02/18/20 Page 157 of 239 PageID 256
                                                                         
                                                                         
                                                           +LJKWLPHV+ROGLQJ&RUS
                                              &RQGHQVHG&RQVROLGDWHG6WDWHPHQWVRI%DODQFH6KHHWV
                                         LQWKRXVDQGVH[FHSWVKDUHSHUVKDUHDQGVWDWHGYDOXHSHUVKDUH
                                                                    8QDXGLWHG
  
                                                                                            -XQH               'HFHPEHU 
                                      $VVHWV                                                                                             
  &XUUHQWDVVHWV                                                                                                                         
     &DVK                                                                                                                          
     $FFRXQWVUHFHLYDEOHQHW                                                                                                   
     ,QFRPHWD[UHFHLYDEOH                                                                                                             
     (PSOR\HHDGYDQFHV                                                                                                                 
     'HIHUUHGFRVWVDQGSUHSDLGH[SHQVH                                                                                         
  7RWDOFXUUHQWDVVHWV                                                                                                          
                                                                                                                                        
  )L[HGDVVHWVDQGWHFKQRORJ\QHW                                                                                                  
  ,QWDQJLEOHDVVHWV                                                                                                             
  *RRGZLOO                                                                                                                      
  ,QYHVWPHQWLQ6SHFWUXP.LQJ/('                                                                                               
  2WKHUDVVHWV                                                                                                                       
  7RWDODVVHWV                                                                                                                
                                                                                                                                         
                           /LDELOLWLHVDQG6WRFNKROGHUV¶'HILFLW                                                                          
  &XUUHQWOLDELOLWLHV                                                                                                                    
    $FFRXQWVSD\DEOHDQGDFFUXHGOLDELOLWLHV                                                                                    
    'HULYDWLYHDQGZDUUDQWOLDELOLW\                                                                                           
    'HIHUUHGUHYHQXH                                                                                                             
    'HIHUUHGWD[OLDELOLW\                                                                                                           
    &DSLWDOOHDVHREOLJDWLRQ                                                                                                             
    1RWHVSD\DEOHQRQUHODWHGSDUW\VKRUWWHUP                                                                                
    1RWHVSD\DEOHUHODWHGSDUW\                                                                                                
    &RQYHUWLEOHQRWHVIDLUYDOXH                                                                                              
    &RQYHUWLEOHQRWHVSD\DEOH                                                                                                        
    &RQYHUWLEOHVKDUHSXUFKDVHQRWHUHODWHGSDUW\VKRUWWHUP                                                                  
  7RWDOFXUUHQWOLDELOLWLHV                                                                                                    
                                                                                                                                         
  &DSLWDOOHDVHREOLJDWLRQORQJWHUP                                                                                                 
  1RWHVSD\DEOHQRQUHODWHGSDUW\ORQJWHUP                                                                                      
  7RWDOOLDELOLWLHV                                                                                                            
                                                                                                                                         
  6WRFNKROGHUV¶GHILFLW                                                                                                                  
    &ODVV$FRPPRQVWRFNSDUYDOXHVKDUHVDXWKRUL]HG
    DQGVKDUHVLVVXHGDQGRXWVWDQGLQJDVRI-XQH
    DQG'HFHPEHUUHVSHFWLYHO\                                                                                                  
    6WRFNVXEVFULSWLRQUHFHLYDEOH                                                                                                   
    $GGLWLRQDOSDLGLQFDSLWDO                                                                                                 
    $FFXPXODWHGGHILFLW                                                                                                        
    7RWDOVWRFNKROGHUV¶GHILFLW                                                                                                 
  7RWDOOLDELOLWLHVDQGVWRFNKROGHUV¶GHILFLW                                                                                  
                                                                       
                                                 6HH$FFRPSDQ\LQJ1RWHVWR)LQDQFLDO6WDWHPHQWV
                                                                       
                                                                    )                     




                                                                                                                          EXHIBIT B
KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP                                                                

       Case                      KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP
               3:20-cv-00017-MMH-JBT       Document 19-1 Filed 02/18/20 Page 158 of 239 PageID 257
                                                                             
  
                                                            +LJKWLPHV+ROGLQJ&RUS
                                              &RQGHQVHG&RQVROLGDWHG6WDWHPHQWVRI2SHUDWLRQV
                                       LQWKRXVDQGVH[FHSWVKDUHSHUVKDUHDQGVWDWHGYDOXHSHUVKDUH
                                                                   8QDXGLWHG
                                                                       
                                                                                                 6L[0RQWKV(QGHG-XQH            
                                                                                                                            
  5HYHQXH                                                                                                                        
    )HVWLYDOVHYHQWVDQGFRPSHWLWLRQV                                                                                  
    3XEOLVKLQJDQGDGYHUWLVLQJ                                                                                          
    0HUFKDQGLVHDQGEUDQGLQJ                                                                                                
  7RWDOUHYHQXH                                                                                                        
                                                                                                                                
  &RVWRIJRRGVVROG                                                                                                             
    )HVWLYDOVHYHQWVDQGFRPSHWLWLRQV                                                                                  
    3XEOLVKLQJDQGDGYHUWLVLQJ                                                                                            
    0HUFKDQGLVHDQGEUDQGLQJ                                                                                                  
  7RWDOFRVWRIJRRGVVROG                                                                                              
  *URVVSURILW                                                                                                            
                                                                                                                                
  2SHUDWLQJH[SHQVHV                                                                                                            
    6DOHVDQGPDUNHWLQJ                                                                                                     
    *HQHUDODQGDGPLQLVWUDWLYH                                                                                         
    3URIHVVLRQDOIHHV                                                                                                   
    ,PSDLUPHQWRQLQWDQJLEOHV                                                                                                 
    'HSUHFLDWLRQDQGDPRUWL]DWLRQ                                                                                           
  7RWDORSHUDWLQJH[SHQVHV                                                                                             
  /RVVIURPRSHUDWLRQV                                                                                                  
                                                                                                                                
  2WKHULQFRPH H[SHQVH                                                                                                         
    ,QWHUHVWH[SHQVHQHW                                                                                                
    &KDQJHLQIDLUYDOXHRIGHULYDWLYHDQGZDUUDQWOLDELOLW\                                                              
    &KDQJHLQIDLUYDOXHRILQYHVWPHQWVHFXULWLHV                                                                           
    &KDQJHLQIDLUYDOXHRIFRQYHUWLEOHQRWHV                                                                             
     *DLQ ORVVIURPVHWWOHPHQWRIGHEW                                                                                       
    )LQDQFHFKDUJHV                                                                                                        
    2WKHULQFRPH                                                                                                              
  7RWDOQRQRSHUDWLQJH[SHQVHV                                                                                            
                                                                                                                                
  1HWORVV                                                                                                             
                                                                                                                                
  1HWORVVSHUVKDUHVEDVLFDQGGLOXWHG                                                                                   
  :HLJKWHGDYHUDJHFRPPRQVKDUHVRXWVWDQGLQJEDVLFDQGGLOXWHG                                               
                                                                       
                                              6HH$FFRPSDQ\LQJ1RWHVWR)LQDQFLDO6WDWHPHQWV
                                                                       
                                                                     )                      




                                                                                                                 EXHIBIT B
KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP                                                        

       Case                      KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP
               3:20-cv-00017-MMH-JBT       Document 19-1 Filed 02/18/20 Page 159 of 239 PageID 258
                                                                         
                                                                         
                                                             +LJKWLPHV+ROGLQJ&RUS
                                          &RQGHQVHG&RQVROLGDWHG6WDWHPHQWVRI6WRFNKROGHUV¶'HILFLW
                                                )RUWKHVL[PRQWKVHQGHG-XQHDQG
                                         LQWKRXVDQGVH[FHSWVKDUHSHUVKDUHDQGVWDWHGYDOXHSHUVKDUH
                                                                    8QDXGLWHG
                                                                         
                                                                                                                          $GGLWLRQDO                      7RWDO
                                                  &RPPRQ6 WRFN&ODVV$  6 WRFN6 XEVFULSWLRQ                        3DLGLQ   $FFXPXODWHG  6WRFNKROGHUV¶
                                                   6 KDUHV   $PRXQW         5HFHLYDEOH                         &DSLWDO    'HILFLW      'HILFLW 
  %DODQFHDVRI'HFHPEHU                                                                             
    ,VVXDQFHRIFRPPRQVKDUHVIRUFDVK                                                                            
    ,VVXDQFHRIFRPPRQVKDUHVIRUFRQYHUVLRQ
    RISURPLVVRU\QRWHV                                                                                                        
    ,VVXDQFHRIFRPPRQVKDUHVIRULQWDQJLEOH
    DVVHWSXUFKDVH                                                                                                                 
    ,VVXDQFHRIFRPPRQVKDUHVIRUWKHSXUFKDVH
    RI'RSH0 HGLD                                                                                  
                                                                                                                                                    
    3XEOLFRIIHULQJQHW                                                                        
                                                                                                                                                       
    6WRFNEDVHGFRPSHQVDWLRQ                                                                             
                                                                                                                                                       
    1HWORVV                                                                                                                            
  %DODQFHDVRI'HFHPEHU                                                                                        
    ,VVXDQFHRIFRPPRQVKDUHVIRUVHUYLFHV                                                                                              
    ,VVXDQFHRIFRPPRQVKDUHVIRU$PHQGPHQW
    WR([:RUNV&RQYHUWLEOH1RWH                                                 
                                                                                                                                                         
    3XEOLFRIIHULQJQHW                                                                                                            
    6WRFNEDVHGFRPSHQVDWLRQ                                                                                                             
    1HWORVV                                                                                                                  
  %DODQFHDVRI-XQH                                                                                         
                                                                       
                                                 6HH$FFRPSDQ\LQJ1RWHVWR)LQDQFLDO6WDWHPHQWV
                                                                       
                                                                    )                     




                                                                                                                                              EXHIBIT B
KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP                                                                                        

       Case                      KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP
               3:20-cv-00017-MMH-JBT       Document 19-1 Filed 02/18/20 Page 160 of 239 PageID 259
                                                                       
                                                                       
                                                            +LJKWLPHV+ROGLQJ&RUS
                                              &RQGHQVHG&RQVROLGDWHG6WDWHPHQWVRI&DVK)ORZV
                                       LQWKRXVDQGVH[FHSWVKDUHSHUVKDUHDQGVWDWHGYDOXHSHUVKDUH
                                                                   8QDXGLWHG
                                                                       
                                                                                                 6L[0RQWKV(QGHG-XQH           
                                                                                                                           
  &DVKIORZVIURPRSHUDWLQJDFWLYLWLHV                                                                                          
  1HWORVV                                                                                                            
  $GMXVWPHQWVWRUHFRQFLOHQHWORVVWRQHWFDVKXVHGLQRSHUDWLQJDFWLYLWLHV                                                   
    'HSUHFLDWLRQDQGDPRUWL]DWLRQ                                                                                          
    $OORZDQFHIRUGRXEWIXODFFRXQWV                                                                                          
    ,VVXDQFHRIFRPPRQVKDUHVIRUVHUYLFH                                                                                    
    ,VVXDQFHRIFRPPRQVKDUHVIRU$PHQGPHQWWR([:RUNV&RQYHUWLEOH1RWH                                                      
    6WRFNEDVHGFRPSHQVDWLRQ                                                                                           
    )LQDQFLQJIHHRQ([:RUNQRWH                                                                                            
    $PRUWL]DWLRQRIGHEWGLVFRXQW                                                                                            
    &KDQJHLQIDLUYDOXHRIGHULYDWLYHDQGZDUUDQWOLDELOLW\                                                              
    &KDQJHLQIDLUYDOXHRILQYHVWPHQWVHFXULWLHV                                                                          
    &KDQJHLQIDLUYDOXHRIFRQYHUWLEOHQRWHV                                                                             
    ,PSDLUPHQWRQLQWDQJLEOHV                                                                                                
    &KDQJHVLQRSHUDWLQJDVVHWVDQGOLDELOLWLHV                                                                                
       $FFRXQWVUHFHLYDEOH                                                                                                
       ,QFRPHWD[UHFHLYDEOH                                                                                                   
       (PSOR\HHDGYDQFHV                                                                                                       
       3UHSDLGH[SHQVHVDQGRWKHUFXUUHQWDVVHWV                                                                          
       $FFRXQWVSD\DEOHDQGDFFUXHGOLDELOLWLHV                                                                        
       'HIHUUHGUHYHQXH                                                                                                     
  1HWFDVKXVHGLQRSHUDWLQJDFWLYLWLHV                                                                                 
                                                                                                                               
  &DVKIORZVIURPLQYHVWLQJDFWLYLWLHV                                                                                         
    $GYDQFHVRQQRWHVUHFHLYDEOH                                                                                              
    3XUFKDVHVRIIL[HGDVVHWV                                                                                                  
  1HWFDVKXVHGLQLQYHVWLQJDFWLYLWLHV                                                                                       
                                                                                                                               
  &DVKIORZVIURPILQDQFLQJDFWLYLWLHV                                                                                          
    3D\PHQWIRUFDSLWDOL]HGOHDVHREOLJDWLRQV                                                                                  
    3URFHHGVIURPOLQHRIFUHGLW                                                                                           
    3D\PHQWVIRUGHEWLVVXDQFHFRVW                                                                                           
    3URFHHGVIURPQRWHVSD\DEOH                                                                                            
    3D\PHQWRIQRWHVSD\DEOH                                                                                               
    3URFHHGVIURPQRWHVSD\DEOHUHODWHGSDUWLHV                                                                            
    3D\PHQWRIQRWHVSD\DEOHUHODWHGSDUWLHV                                                                                 
    3URFHHGVIURPFRQYHUWLEOHQRWHVIDLUYDOXH                                                                            
    3URFHHGVIURPSXEOLFRIIHULQJQHW                                                                                       
    3URFHHGVIURPLVVXDQFHRIFRPPRQVWRFN                                                                                 
  1HWFDVKSURYLGHGE\ILQDQFLQJDFWLYLWLHV                                                                            
                                                                                                                               
  1HWFKDQJHLQFDVK                                                                                                       
                                                                                                                               
  &DVKEHJLQQLQJRISHULRG                                                                                              
  &DVKHQGRISHULRG                                                                                                        
                                                                                                                               
  6XSSOHPHQWDOGLVFORVXUHRIFDVKIORZLQIRUPDWLRQ                                                                             
  &DVKSDLGIRULQWHUHVW                                                                                                   
                                                                                                                               
                                                                                                               EXHIBIT B
KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP                                                      

       Case                      KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP
               3:20-cv-00017-MMH-JBT       Document 19-1 Filed 02/18/20 Page 161 of 239 PageID 260
  1RQFDVKLQYHVWLQJDQGILQDQFLQJDFWLYLWLHV                                                                     
  $VVXPHGOHDVHKROGLPSURYHPHQWVE\GHEW                                                                        
  8QSDLGLQWDQJLEOHDVVHWSXUFKDVH                                                                              
  ,VVXDQFHRIFRPPRQVKDUHVIRULQWDQJLEOHDVVHWSXUFKDVH                                                     
  6WRFNVXEVFULSWLRQUHFHLYDEOHSXEOLFRIIHULQJ                                                               
  &DQQDELV6DWLYDDJUHHPHQWWHUPLQDWLRQUHYHUVHEDODQFHRIGHIHUUHGUHYHQXH                                   
                                                                     
                                              6HH$FFRPSDQ\LQJ1RWHVWR)LQDQFLDO6WDWHPHQWV
                                                                     
                                                                   )                   




                                                                                                        EXHIBIT B
KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP                                         

       Case                      KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP
               3:20-cv-00017-MMH-JBT       Document 19-1 Filed 02/18/20 Page 162 of 239 PageID 261
                                                                             
  
                                                            +LJKWLPHV+ROGLQJ&RUS
                                              1RWHVWR&RQGHQVHG&RQVROLGDWHG)LQDQFLDO6WDWHPHQWV
                                         LQWKRXVDQGVH[FHSWVKDUHSHUVKDUHDQGVWDWHGYDOXHSHUVKDUH
                                                                    8QDXGLWHG
  
  1RWH±1DWXUHRI%XVLQHVV
  
           +LJKWLPHV +ROGLQJ &RUS ³+ROGLQJ´ RU WKH ³&RPSDQ\´  ZDV LQFRUSRUDWHG LQ 'HODZDUH LQ 'HFHPEHU  IRU SXUSRVHV RI
  DFTXLULQJ  RI WKH FDSLWDO VWRFN RI 7UDQV+LJK &RUSRUDWLRQ ³7UDQV+LJK´  DQG LWV VXEVLGLDULHV FRPSULVLQJ WKH 7+& *URXS WKH
  ³7+&*URXS´ )RXQGHGLQWKH7+&*URXSKDVKLVWRULFDOO\HQJDJHGLQWKHSXEOLFDWLRQRIDPRQWKO\SULQWDQGRQOLQHPDJD]LQH
  DQGWKHSURGXFWLRQDQGVSRQVRUVKLSRIWUDGHVKRZVDQGHYHQWV2XUVWUDWHJLFJRDOLVWRPRQHWL]HWKHLQWHOOHFWXDOSURSHUW\RIWKH7+&
  *URXS DQG WKH ³+LJK 7LPHV´ EUDQG 7KH 7+& *URXS DOVR FRQWHPSODWHV YDULRXV RWKHU HFRPPHUFH LQLWLDWLYHV DQG OLFHQVLQJ
  RSSRUWXQLWLHVIRUWKH³+LJK7LPHV´EUDQGLQFOXGLQJWKHGHYHORSPHQWRIDQHFRPPHUFHVWRUHRIIHULQJFORWKLQJDQGRWKHUSURGXFWV
  DVVRFLDWHGZLWKFDQQDELV+ROGLQJDQGLWVVXEVLGLDULHVPD\EHUHIHUUHGWRKHUHLQDV³+LJKWLPHV*URXS´
           
           7KH&RPSDQ\DQGLWVGLUHFWDQGLQGLUHFWVXEVLGLDULHVGRQRWFXUUHQWO\FXOWLYDWHPDQXIDFWXUHRUVHOOFDQQDELVRUDQ\GHULYDWLYHV
  RIWKHFDQQDELVSODQWVXFKDVRLOVRUHGLEOHSURGXFWVDOWKRXJKFDQQDELVDQGSURGXFWVXWLOL]LQJRUUHODWLQJWRFDQQDELVKDYHEHHQXVHG
  DQG VROG DW WKH WUDGH VKRZV DQG IHVWLYDO HYHQWV RSHUDWHG E\ WKH 7+& *URXS VLQFH  LQ VWDWHV WKDW SHUPLW WKH PHGLFDO DQGRU
  UHFUHDWLRQDOXVHRIFDQQDELV
           
           7KH &RPSDQ\ DQG WKH 7+& *URXS EHOLHYHV WKDW LW KDV EHFRPH WKH KLJKHVW UHJDUGHG LQIRUPDWLRQ VRXUFH IRU WKH FDQQDELV
  LQGXVWU\'XHWRLWVXQLTXHSRVLWLRQLQJLQWKHFDQQDELVVSDFHWKH&RPSDQ\DQGWKH7+&*URXSEHOLHYHVWKDWFRQVLGHUDEOHPRQHWL]DWLRQ
  RSSRUWXQLWLHV SUHVHQW WKHPVHOYHV LQ EUDQG OLFHQVLQJ DQG HFRPPHUFH $FFRUGLQJ WR D  VXUYH\ FRQGXFWHG E\ 0DULVW &ROOHJH DQG
  <DKRRVRPHPLOOLRQ$PHULFDQVDUH³UHJXODU´FDQQDELVXVHUV7KH&RPSDQ\LQWHQGVWROHYHUDJHLWVEUDQGDQGSODWIRUPWRVKRZFDVH
  SURPRWLRQVRITXDOLW\SURGXFWVDVVRFLDWHGZLWKFDQQDELVWRWKHPRUHWKDQPLOOLRQ$PHULFDQVFDQQDELVHQWKXVLDVWVDVZHOODVWR
  FRPSDQLHVZKRZLVKWRJURZDQGVHOOFDQQDELVLQVWDWHVZKHUHWKHJURZLQJDQGGLVSHQVLQJRIPHGLFDODQGRUUHFUHDWLRQDOFDQQDELVLV
  SHUPLWWHG7KH&RPSDQ\DQGWKH7+&*URXSKDYHH[SDQGHGRXU&DQQDELV&XSHYHQWVLQWRMXULVGLFWLRQVZKHUHWKHXVHRIFDQQDELVIRU
  ERWKPHGLFDODQGUHFUHDWLRQDOSXUSRVHVLVH[SUHVVO\SHUPLWWHG
           
           7KH +LJK 7LPHV *URXS¶V FXUUHQW UHYHQXH EDVH FRQVLVWV RI WKH VDOH RI WLFNHWV IRU DGPLWWDQFH WR WKH &DQQDELV &XS HYHQWV
  HQWUDQFH IHHV WR WKH &DQQDELV &XS FRPSHWLWLYH HYHQWV DQG PXVLF DQG HQWHUWDLQPHQW YHQXHV VSRQVRUVKLS RI HYHQWV DQG GLJLWDO
  PDUNHWLQJ IURP VRFLDO SODWIRUPV DQG UHFXUULQJ SULQW DQG RQOLQH VXEVFULSWLRQV WR DQG DGYHUWLVLQJ VDOHV LQ +LJK 7LPHV 0DJD]LQH
  &XOWXUH0DJD]LQH'23(0HGLDDVZHOODVGLUHFWPHUFKDQGLVLQJVDOHVVSRQVRUVKLSVDOHVDQGOLFHQVLQJIHHV7KH+LJK7LPHV*URXS
  PDQDJHVLWVOLFHQVLQJEXVLQHVVHVWKURXJKFRVSRQVRUVKLSDQGVWUDWHJLFSDUWQHUVKLSDUUDQJHPHQWV
  
  1RWH±6XPPDU\RI6LJQLILFDQW$FFRXQWLQJ3ROLFHV
  
           7KHUHKDYHEHHQQRPDWHULDOFKDQJHVLQWKH&RPSDQ\¶VVLJQLILFDQWDFFRXQWLQJSROLFLHVIURPWKRVHSUHYLRXVO\GLVFORVHGLQWKH
  &RPSDQ\¶V$QQXDO5HSRUWRQ)RUP.
  
  3ULQFLSOHVRI&RQVROLGDWLRQ
  
           7KH FRQGHQVHG FRQVROLGDWHG ILQDQFLDO VWDWHPHQWV LQFOXGH WKH DFFRXQWV RI WKH &RPSDQ\ DQG LWV ZKROO\RZQHG VXEVLGLDULHV
  7UDQV+LJK &RUSRUDWLRQ ³7+&´  &XOWXUH 3XE ,QF :LOVKLUH  9HWHUDQ 0HGLD &RUS DQG &KDOLFH +ROGLQJV ,QF 7KH DFFRXQWV DOVR
  LQFOXGH 7+&¶V ZKROO\ RZQHG VXEVLGLDULHV +LJK 7LPHV 3URGXFWLRQ ,QF &DQQDELV %XVLQHVV 'LJLWDO //& 7KH +HPS &RPSDQ\ RI
  $PHULFD ,QF +HPS 7LPHV ,QF +LJK 7LPHV ,QF 1HZ 0RUQLQJ 3URGXFWLRQV ,QF DQG 3ODQHW +HPS ,QF $OO RI WKH &RPSDQ\¶V
  VXEVLGLDULHVDUHDFWLYHH[FHSW&KDOLFH+ROGLQJV,QFDQGDOORIWKH7UDQV+LJK&RUSRUDWLRQVXEVLGLDULHVDUHLQDFWLYHH[FHSWIRU+LJK
  7LPHV3URGXFWLRQV,QF$OOLQWHUFRPSDQ\WUDQVDFWLRQVKDYHEHHQHOLPLQDWHG
           
           7KH DFFRPSDQ\LQJ XQDXGLWHG LQWHULP FRQGHQVHG FRQVROLGDWHG ILQDQFLDO VWDWHPHQWV KDYH EHHQ SUHSDUHG LQ DFFRUGDQFH ZLWK
  JHQHUDOO\DFFHSWHGDFFRXQWLQJSULQFLSOHVLQWKH8QLWHG6WDWHVRI$PHULFD ³*$$3´ IRULQWHULPILQDQFLDOLQIRUPDWLRQ$FFRUGLQJO\WKH\
  GRQRWLQFOXGHDOORIWKHLQIRUPDWLRQDQGIRRWQRWHVUHTXLUHGE\*$$3IRUFRPSOHWHILQDQFLDOVWDWHPHQWV,QWKHRSLQLRQRIPDQDJHPHQW
  WKH XQDXGLWHG LQWHULP FRQGHQVHG FRQVROLGDWHG ILQDQFLDO VWDWHPHQWV UHIOHFW DOO DGMXVWPHQWV ZKLFK LQFOXGH RQO\ QRUPDO UHFXUULQJ
  DGMXVWPHQWV QHFHVVDU\ IRU WKH IDLU VWDWHPHQW RI WKH EDODQFHV DQG UHVXOWV IRU WKH SHULRGV SUHVHQWHG 7KH\ PD\ QRW LQFOXGH DOO RI WKH
  LQIRUPDWLRQDQGIRRWQRWHVUHTXLUHGE\*$$3IRUFRPSOHWHILQDQFLDOVWDWHPHQWV7KHUHIRUHWKHVHILQDQFLDOVWDWHPHQWVVKRXOGEHUHDGLQ
  FRQMXQFWLRQZLWKWKH&RPSDQ\¶VDXGLWHGFRQVROLGDWHGILQDQFLDOVWDWHPHQWVDQGQRWHVWKHUHWRIRUWKH\HDUHQGHG'HFHPEHU7KH
  UHVXOWVRIRSHUDWLRQVIRUDQ\LQWHULPSHULRGVDUHQRWQHFHVVDULO\LQGLFDWLYHRIWKHUHVXOWVWKDWPD\EHH[SHFWHGIRUWKHHQWLUHILVFDO\HDURU
  DQ\RWKHULQWHULPSHULRG
                                                                                                                              EXHIBIT B
KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP                                                                       

       Case                      KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP
               3:20-cv-00017-MMH-JBT       Document 19-1 Filed 02/18/20 Page 163 of 239 PageID 262
  
                                                                           )   




                                                                                                EXHIBIT B
KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP                                    

       Case                       KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP
                3:20-cv-00017-MMH-JBT       Document 19-1 Filed 02/18/20 Page 164 of 239 PageID 263
                                                                             
  
                                                            +LJKWLPHV+ROGLQJ&RUS
                                              1RWHVWR&RQGHQVHG&RQVROLGDWHG)LQDQFLDO6WDWHPHQWV
                                         LQWKRXVDQGVH[FHSWVKDUHSHUVKDUHDQGVWDWHGYDOXHSHUVKDUH
                                                                    8QDXGLWHG
  
  8VHRIHVWLPDWHV
  
             7KHSUHSDUDWLRQRIWKHFRQGHQVHGFRQVROLGDWHGILQDQFLDOVWDWHPHQWVLQFRQIRUPLW\ZLWK*$$3UHTXLUHVPDQDJHPHQWWRPDNH
  HVWLPDWHVDQGDVVXPSWLRQVWKDWDIIHFWWKHUHSRUWHGDPRXQWVRIDVVHWVDQGOLDELOLWLHVDQGGLVFORVXUHRIFRQWLQJHQWDVVHWVDQGOLDELOLWLHVDW
  WKHGDWHRIWKHFRQGHQVHGFRQVROLGDWHGILQDQFLDOVWDWHPHQWVDQGWKHUHSRUWHGDPRXQWVRIH[SHQVHVGXULQJWKHUHSRUWLQJSHULRG7KH
  &RPSDQ\¶VVLJQLILFDQWHVWLPDWHVLQFOXGHEXWDUHQRWOLPLWHGWRXVHIXOOLYHVDVVLJQHGWRLQWDQJLEOHDVVHWVIDLUYDOXHRIVWRFNRSWLRQVDQG
  ZDUUDQWVVWRFNEDVHGFRPSHQVDWLRQFRPPRQVWRFNLVVXHGWRDGYHUWLVLQJOLFHQVHDGYDQFHLQYHVWPHQWVSURYLVLRQVIRULQFRPHWD[HV
  DQGFRQWLQJHQFLHV7KHVHHVWLPDWHVDQGDVVXPSWLRQVDUHEDVHGRQFXUUHQWIDFWVKLVWRULFDOH[SHULHQFHDQGYDULRXVRWKHUIDFWRUVEHOLHYHG
  WREHUHDVRQDEOHXQGHUWKHFLUFXPVWDQFHVWKHUHVXOWVRIZKLFKIRUPWKHEDVLVIRUPDNLQJMXGJPHQWVDERXWWKHFDUU\LQJYDOXHVRIDVVHWV
  DQGOLDELOLWLHVDQGWKHUHFRUGLQJRIH[SHQVHVWKDWDUHQRWUHDGLO\DSSDUHQWIURPRWKHUVRXUFHV$FWXDOUHVXOWVPD\GLIIHUPDWHULDOO\DQG
  DGYHUVHO\IURPWKHVHHVWLPDWHV7RWKHH[WHQWWKHUHDUHPDWHULDOGLIIHUHQFHVEHWZHHQWKHHVWLPDWHVDQGDFWXDOUHVXOWVWKH&RPSDQ\¶V
  IXWXUHUHVXOWVRIRSHUDWLRQVZLOOEHDIIHFWHG
  
  *RLQJ&RQFHUQ
  
             7KH DFFRPSDQ\LQJ FRQVROLGDWHG ILQDQFLDO VWDWHPHQWV KDYH EHHQ SUHSDUHG DVVXPLQJ WKH &RPSDQ\ ZLOO FRQWLQXH DV D JRLQJ
  FRQFHUQ7KH&RPSDQ\KDVLQFXUUHGDQHWORVVRIPLOOLRQIRUWKHVL[PRQWKVHQGHG-XQH$VRI-XQHWKH&RPSDQ\
  KDVDQDFFXPXODWHGGHILFLWRIPLOOLRQ%HFDXVHRIUHFXUULQJRSHUDWLQJORVVHVQHWRSHUDWLQJFDVKIORZGHILFLWVDQGDQDFFXPXODWHG
  GHILFLWWKHUHLVVXEVWDQWLDOGRXEWDERXWWKH&RPSDQ\¶VDELOLW\WRFRQWLQXHDVDJRLQJFRQFHUQIRURQH\HDUIURPWKHLVVXDQFHRIWKH
  ILQDQFLDO VWDWHPHQWV 7KH FRQVROLGDWHG ILQDQFLDO VWDWHPHQWV KDYH EHHQ SUHSDUHG DVVXPLQJ WKH &RPSDQ\ ZLOO FRQWLQXH DV D JRLQJ
  FRQFHUQ7KH&RPSDQ\KDVQRWPDGHDGMXVWPHQWVWRWKHDFFRPSDQ\LQJFRQVROLGDWHGILQDQFLDOVWDWHPHQWVWRUHIOHFWWKHSRWHQWLDOHIIHFWV
  RQWKHUHFRYHUDELOLW\DQGFODVVLILFDWLRQRIDVVHWVRUOLDELOLWLHVVKRXOGWKH&RPSDQ\EHXQDEOHWRFRQWLQXHDVDJRLQJFRQFHUQ
  
             7KH&RPSDQ\FRQWLQXHVWRLQFXURQJRLQJDGPLQLVWUDWLYHDQGRWKHURSHUDWLQJH[SHQVHVLQFOXGLQJSXEOLFFRPSDQ\H[SHQVHVLQ
  H[FHVVRIUHYHQXHV:KLOHWKH&RPSDQ\FRQWLQXHVWRLPSOHPHQWLWVEXVLQHVVVWUDWHJ\LWLQWHQGVWRILQDQFHLWVDFWLYLWLHVE\
             
   Ɣ PDQDJLQJFXUUHQWFDVKDQGFDVKHTXLYDOHQWVRQKDQGIURPWKH&RPSDQ\¶VSDVWGHEWDQGHTXLW\RIIHULQJVE\FRQWUROOLQJFRVWV
          
      Ɣ   VHHNLQJDGGLWLRQDOILQDQFLQJWKURXJKVDOHVRIDGGLWLRQDOVHFXULWLHV
           
  1HWORVVSHUVKDUH
  
           1HWORVVSHUVKDUHLVFRPSXWHGE\GLYLGLQJQHWORVVE\WKHZHLJKWHGDYHUDJHQXPEHURIFRPPRQVKDUHVRXWVWDQGLQJGXULQJWKH
  SHULRG6LQFHWKH&RPSDQ\KDGDQHWORVVLQHDFKRIWKHSHULRGVSUHVHQWHGEDVLFDQGGLOXWHGQHWORVVSHUFRPPRQVKDUHDUHWKHVDPH
  6HFXULWLHVWKDWFRXOGSRWHQWLDOO\GLOXWHORVVSHUVKDUHLQWKHIXWXUHWKDWZHUHQRWLQFOXGHGLQWKHFRPSXWDWLRQRIGLOXWHGORVVSHUVKDUHDW
  -XQHDQGDUHDVIROORZV
           
                                                                                         )RUWKH6L[0RQWKV(QGHG-XQH 
                                                                                                                      
             &RQYHUWLEOHQRWHVDQGDFFUXHGLQWHUHVW                                                        
             :DUUDQWVWRSXUFKDVHFRPPRQVWRFN                                                             
             2SWLRQVWRSXUFKDVHFRPPRQVWRFN                                                              
             1RQYHVWHGUHVWULFWHGVWRFNXQLWV                                                                       
             7RWDO                                                                                         
                                                                       
  5HFHQW$FFRXQWLQJ3URQRXQFHPHQWV
  
  6WDQGDUGVLPSOHPHQWHG
  
          ,Q-XO\WKH)$6%LVVXHG$68(DUQLQJV3HU6KDUH 7RSLF 'LVWLQJXLVKLQJ /LDELOLWLHV IURP (TXLW\ 7RSLF
    DQG 'HULYDWLYHV DQG +HGJLQJ 7RSLF   , $FFRXQWLQJ IRU &HUWDLQ )LQDQFLDO ,QVWUXPHQWV ZLWK 'RZQ 5RXQG )HDWXUHV ,,
                                                                                                                      EXHIBIT B
KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP                                                             

       Case                      KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP
               3:20-cv-00017-MMH-JBT       Document 19-1 Filed 02/18/20 Page 165 of 239 PageID 264
  5HSODFHPHQWRIWKH,QGHILQLWH'HIHUUDOIRU0DQGDWRULO\5HGHHPDEOH)LQDQFLDO,QVWUXPHQWVRI&HUWDLQ1RQSXEOLF(QWLWLHVDQG&HUWDLQ
  0DQGDWRULO\ 5HGHHPDEOH 1RQFRQWUROOLQJ ,QWHUHVWV ZLWK D 6FRSH ([FHSWLRQ $68   3DUW , RI WKLV XSGDWH DGGUHVVHV WKH
  FRPSOH[LW\RIDFFRXQWLQJIRUFHUWDLQILQDQFLDOLQVWUXPHQWVZLWKGRZQURXQGIHDWXUHV'RZQURXQGIHDWXUHVDUHIHDWXUHVRIFHUWDLQHTXLW\
  OLQNHG LQVWUXPHQWV RU HPEHGGHG IHDWXUHV  WKDW UHVXOW LQ WKH VWULNH SULFH EHLQJ UHGXFHG RQ WKH EDVLV RI WKH SULFLQJ RI IXWXUH HTXLW\
  RIIHULQJV&XUUHQWDFFRXQWLQJJXLGDQFHFUHDWHVFRVWDQGFRPSOH[LW\IRUHQWLWLHVWKDWLVVXHILQDQFLDOLQVWUXPHQWV VXFKDVZDUUDQWVDQG
  FRQYHUWLEOHLQVWUXPHQWV ZLWKGRZQURXQGIHDWXUHVWKDWUHTXLUHIDLUYDOXHPHDVXUHPHQWRIWKHHQWLUHLQVWUXPHQWRUFRQYHUVLRQRSWLRQ
  3DUW,,RIWKLVXSGDWHDGGUHVVHVWKHGLIILFXOW\RIQDYLJDWLQJ7RSLF'LVWLQJXLVKLQJ/LDELOLWLHVIURP(TXLW\EHFDXVHRIWKHH[LVWHQFHRI
  H[WHQVLYHSHQGLQJFRQWHQWLQWKH)$6%$FFRXQWLQJ6WDQGDUGV&RGLILFDWLRQ7KLVSHQGLQJFRQWHQWLVWKHUHVXOWRIWKHLQGHILQLWHGHIHUUDO
  RIDFFRXQWLQJUHTXLUHPHQWVDERXWPDQGDWRULO\UHGHHPDEOHILQDQFLDOLQVWUXPHQWVRIFHUWDLQQRQSXEOLFHQWLWLHVDQGFHUWDLQPDQGDWRULO\
  UHGHHPDEOHQRQFRQWUROOLQJLQWHUHVWV7KHDPHQGPHQWVLQ3DUW,,RIWKLVXSGDWHGRQRWKDYHDQDFFRXQWLQJHIIHFW7KLV$68LVHIIHFWLYH
  IRU ILVFDO \HDUV DQG LQWHULP SHULRGV ZLWKLQ WKRVH \HDUV EHJLQQLQJ DIWHU 'HFHPEHU   7KH &RPSDQ\ DGRSWHG $68  RQ
  -DQXDU\DQGWKHDGRSWLRQRIWKLVVWDQGDUGGLGQRWKDYHDPDWHULDOLPSDFWRQWKH&RPSDQ\¶VFRQVROLGDWHGILQDQFLDOVWDWHPHQWV
  
                                                                            )                        




                                                                                                                               EXHIBIT B
KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP                                                                       

       Case                       KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP
                3:20-cv-00017-MMH-JBT       Document 19-1 Filed 02/18/20 Page 166 of 239 PageID 265
                                                                             
            
                                                            +LJKWLPHV+ROGLQJ&RUS
                                              1RWHVWR&RQGHQVHG&RQVROLGDWHG)LQDQFLDO6WDWHPHQWV
                                         LQWKRXVDQGVH[FHSWVKDUHSHUVKDUHDQGVWDWHGYDOXHSHUVKDUH
                                                                    8QDXGLWHG
             
             ,Q$XJXVWWKH)$6%LVVXHG$68)DLU9DOXH0HDVXUHPHQW 7RSLF 'LVFORVXUH)UDPHZRUN±&KDQJHVWR
  WKH'LVFORVXUH5HTXLUHPHQWVIRU)DLU9DOXH0HDVXUHPHQW ³$68´ ZKLFKPDNHVDQXPEHURIFKDQJHVPHDQWWRDGGPRGLI\RU
  UHPRYHFHUWDLQGLVFORVXUHUHTXLUHPHQWVDVVRFLDWHGZLWKWKHPRYHPHQWDPRQJVWRUKLHUDUFK\DVVRFLDWHGZLWK/HYHO/HYHODQG/HYHO
  IDLU YDOXH PHDVXUHPHQWV 7KLV JXLGDQFH LV HIIHFWLYH IRU ILVFDO \HDUV DQG LQWHULP SHULRGV ZLWKLQ WKRVH ILVFDO \HDUV EHJLQQLQJ DIWHU
  'HFHPEHU(DUO\DGRSWLRQLVSHUPLWWHGXSRQLVVXDQFHRIWKHXSGDWH7KH&RPSDQ\DGRSWHG$68RQ-DQXDU\
  DQGWKHDGRSWLRQRIWKLVVWDQGDUGGLGQRWKDYHDPDWHULDOLPSDFWRQLWVFRQVROLGDWHG)LQDQFLDO6WDWHPHQWV
  
  6WDQGDUGVWREHLPSOHPHQWHG
  
             ,Q0D\WKH)$6%LVVXHG$685HYHQXHIURP&RQWUDFWVZLWK&XVWRPHUV 7RSLF ZKLFKUHTXLUHVHQWLWLHVWR
  UHFRJQL]H UHYHQXH LQ D ZD\ WKDW GHSLFWV WKH WUDQVIHU RI SURPLVHG JRRGV RU VHUYLFHV WR FXVWRPHUV LQ DQ DPRXQW WKDW UHIOHFWV WKH
  FRQVLGHUDWLRQ WR ZKLFK WKH HQWLW\ H[SHFWV WR EH HQWLWOHG LQ H[FKDQJH IRU WKRVH JRRGV RU VHUYLFHV 7KH QHZ JXLGDQFH DOVR UHTXLUHV
  DGGLWLRQDOGLVFORVXUHDERXWWKHQDWXUHDPRXQWWLPLQJDQGXQFHUWDLQW\RIUHYHQXHDQGFDVKIORZVDULVLQJIURPFXVWRPHUFRQWUDFWV7KH
  )$6%VXEVHTXHQWO\LVVXHG$685HYHQXHIURP&RQWUDFWVZLWK&XVWRPHUV 7RSLF ,GHQWLI\LQJ3HUIRUPDQFH2EOLJDWLRQV
  DQG /LFHQVLQJ WR DGGUHVV LVVXHV DULVLQJ IURP LPSOHPHQWDWLRQ RI WKH QHZ UHYHQXH UHFRJQLWLRQ VWDQGDUG 7KH HIIHFWLYH GDWH LV WKH
  &RPSDQ\¶V DQQXDO ILVFDO \HDU  DQG LQWHULP SHULRGV WKHUHDIWHU XVLQJ RQH RI WZR UHWURVSHFWLYH DSSOLFDWLRQ PHWKRGV WKH IXOO
  UHWURVSHFWLYHPHWKRGRUWKHPRGLILHGUHWURVSHFWLYHPHWKRG7KH&RPSDQ\SODQVWRDGRSWWKHVWDQGDUGLQILVFDO\HDUXVLQJWKH
  PRGLILHG UHWURVSHFWLYH PHWKRG :KLOH WKLV DVVHVVPHQW LV VWLOO LQ SURJUHVV WKH &RPSDQ\ GRHV QRW EHOLHYH WKHUH ZLOO EH D VLJQLILFDQW
  LPSDFWWRWKHWLPLQJDQGUHFRJQLWLRQRIUHYHQXH,QFRQMXQFWLRQZLWKLWVFRQWLQXLQJDVVHVVPHQWRIWKHLPSDFWRIWKHQHZJXLGDQFHWKH
  &RPSDQ\LVDOVRUHYLHZLQJDQGXSGDWLQJLWVLQWHUQDOFRQWUROVRYHUILQDQFLDOUHSRUWLQJWRHQVXUHWKDWLQIRUPDWLRQUHTXLUHGWRLPSOHPHQW
  WKH QHZ VWDQGDUG LV DSSURSULDWHO\ FDSWXUHG DQG UHFRUGHG ,Q DGGLWLRQ WKH &RPSDQ\ FRQWLQXHV WR PRQLWRU DGGLWLRQDO FKDQJHV
  PRGLILFDWLRQVFODULILFDWLRQVRULQWHUSUHWDWLRQVXQGHUWDNHQE\WKH)$6%RURWKHUVZKLFKPD\LPSDFWLWVFXUUHQWH[SHFWDWLRQV
             
           ,Q -XQH  WKH )$6% LVVXHG $68 1R  &RPSHQVDWLRQ6WRFN &RPSHQVDWLRQ 7RSLF   ZKLFK VLPSOLILHV WKH
  DFFRXQWLQJ IRU QRQHPSOR\HH VKDUHEDVHG SD\PHQW WUDQVDFWLRQV 7KH DPHQGPHQWV VSHFLI\ WKDW 7RSLF  DSSOLHV WR DOO VKDUHEDVHG
  SD\PHQWWUDQVDFWLRQVLQZKLFKDJUDQWRUDFTXLUHVJRRGVRUVHUYLFHVWREHXVHGRUFRQVXPHGLQDJUDQWRU¶VRZQRSHUDWLRQVE\LVVXLQJ
  VKDUHEDVHGSD\PHQWDZDUGV7KHILQDQFLDOLQIRUPDWLRQLQFOXGHGLQWKH&RPSDQ\¶V$QQXDO5HSRUWZLOOEHXSGDWHGIRUWKH-DQXDU\
  DGRSWLRQGDWHWKLVQHZJXLGDQFHZLOOEHUHIOHFWHGIRUWKHILUVWWLPHLQWKH&RPSDQ\¶V$QQXDO5HSRUWEXWHIIHFWLYHDVRI
  -DQXDU\LQWKDWILOLQJ7KHDGRSWLRQRIWKLVJXLGDQFHLVQRWH[SHFWHGWRKDYHDPDWHULDOLPSDFWRQWKHFRQVROLGDWHGILQDQFLDO
  VWDWHPHQWV
           
             ,Q)HEUXDU\WKH)$6%LVVXHG$681R/HDVHV 7RSLF DQGVXEVHTXHQWDPHQGPHQWVWRWKHLQLWLDOJXLGDQFH
  $68  $68  DQG $68  FROOHFWLYHO\ 7RSLF   7RSLF  UHTXLUHV FRPSDQLHV WR JHQHUDOO\ UHFRJQL]H RQ WKH
  EDODQFH VKHHW RSHUDWLQJ DQG ILQDQFLQJ OHDVH OLDELOLWLHV DQG FRUUHVSRQGLQJ ULJKWRIXVH DVVHWV 7RSLF  LV HIIHFWLYH IRU DQQXDO DQG
  LQWHULP SHULRGV EHJLQQLQJ DIWHU 'HFHPEHU   IRU HPHUJLQJ JURZWK FRPSDQLHV ZLWK HDUO\ DGRSWLRQ SHUPLWWHG 7KH &RPSDQ\ LV
  FXUUHQWO\HYDOXDWLQJWKHLPSDFWRIWKHSHQGLQJDGRSWLRQRI7RSLFRQLWVFRQVROLGDWHGILQDQFLDOVWDWHPHQWV7KH&RPSDQ\FXUUHQWO\
  H[SHFWVWKDWPRVWRILWVRSHUDWLQJOHDVHFRPPLWPHQWVZLOOEHVXEMHFWWRWKHQHZVWDQGDUGDQGUHFRJQL]HGDVRSHUDWLQJOHDVHOLDELOLWLHVDQG
  ULJKWRIXVHDVVHWVXSRQDGRSWLRQRI7RSLFZKLFKZLOOLQFUHDVHWKHWRWDODVVHWVDQGWKHWRWDOOLDELOLWLHVWKDWWKH&RPSDQ\ZLOOUHSRUW
  UHODWLYHWRVXFKDPRXQWVSULRUWRDGRSWLRQ
             
  1RWH±1RWHVDW)DLU9DOXH
  
  ([:RUNV
  
             2Q)HEUXDU\([:RUNVDQGWKH+LJKWLPHV*URXSHQWHUHGLQWRD7KLUG$PHQGPHQWWRWKH([:RUNV/RDQ$JUHHPHQW
  3XUVXDQWWRWKH7KLUG$PHQGPHQW D ([:RUNVLQFUHDVHGWKHRXWVWDQGLQJSULQFLSDODPRXQWRILWVORDQWRWKH+LJKWLPHV*URXSE\
  IURPWR E WKHDPHQGPHQWFKDQJHGWKHQRZVHQLRUVHFXUHGFRQYHUWLEOHQRWHWRPDWXUHRQ)HEUXDU\ F
  LQDGGLWLRQWRWKHH[LVWLQJ([:RUNVZDUUDQWLVVXHGLQ)HEUXDU\WKH&RPSDQ\LVVXHGWR([:RUNVDQDGGLWLRQDOILYH\HDUZDUUDQWWR
  SXUFKDVHDQDGGLWLRQDORILWVGHHPHGLVVXHG&ODVV$&RPPRQ6WRFNDVGHILQHGE\WKHZDUUDQWWHUPVSULRUWRWKLV2IIHULQJDWDQ
  H[HUFLVHSULFHRIDSSUR[LPDWHO\ZKLFKLVGHWHUPLQHGE\GLYLGLQJE\VXFKIXOO\GLOXWHG&ODVV$&RPPRQ6WRFNDQG
    G WKH&RPSDQ\LQFUHDVHGWKHVXFFHVVIHHSD\DEOHWR([:RUNVXQGHUWKHSULRUORDQDJUHHPHQWIURPWRSURYLGHGWKDWWR
  WKHH[WHQWWKDWWKH([:RUNVORDQUHPDLQVRXWVWDQGLQJDIWHU)HEUXDU\VXFKIHHLVVXEMHFWWRLQFUHDVHE\DQDPRXQWHTXDOWR
  RIWKHWKHQRXWVWDQGLQJGHEWRZHGWR([:RUNV8QGHUWKH7KLUG$PHQGPHQWWRWKH([:RUNV/RDQ$JUHHPHQWWKH&RPSDQ\ZLOOEH
                                                                                                                             EXHIBIT B
KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP                                                                     

       Case                      KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP
               3:20-cv-00017-MMH-JBT       Document 19-1 Filed 02/18/20 Page 167 of 239 PageID 266
  REOLJDWHGWRPHHWFHUWDLQILQDQFLDOFRYHQDQWVLQFOXGHPDLQWDLQLQJFDVKDQGLPPHGLDWHO\PDUNHWDEOHVHFXULWLHVHTXDOWRRXWVWDQGLQJGHEW
  DIWHU)HEUXDU\
           
                                                                   )                    




                                                                                                                EXHIBIT B
KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP                                                      

       Case                       KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP
                3:20-cv-00017-MMH-JBT       Document 19-1 Filed 02/18/20 Page 168 of 239 PageID 267
                                                                             
            
                                                            +LJKWLPHV+ROGLQJ&RUS
                                              1RWHVWR&RQGHQVHG&RQVROLGDWHG)LQDQFLDO6WDWHPHQWV
                                         LQWKRXVDQGVH[FHSWVKDUHSHUVKDUHDQGVWDWHGYDOXHSHUVKDUH
                                                                    8QDXGLWHG
            
            2Q 0DUFK   ([:RUNV DQG WKH +LJK 7LPHV *URXS HQWHUHG LQWR D 6HYHQWK $PHQGPHQW WR WKH /RDQ DQG 6HFXULW\
  $JUHHPHQW ZKHUHE\ ([:RUNV ZDLYHG FHUWDLQ FRYHQDQW GHIDXOWV XQGHU WKH ORDQ DJUHHPHQW DV DPHQGHG DQG DGYDQFHG DQ DGGLWLRQDO
  WRWKH+LJK7LPHV*URXSRIZKLFKUHWLUHGXQSDLGDFFUXHGLQWHUHVWDQGIHHVDQGWKHEDODQFHZDVDYDLODEOHDVZRUNLQJ
  FDSLWDO
            
            2Q0D\([:RUNVDQGWKH%RUURZHUVHQWHUHGLQWRDQ(LJKW$PHQGPHQWWRWKH/RDQDQG6HFXULW\$JUHHPHQWZKHUHE\
  ([:RUNVZDLYHGFHUWDLQFRYHQDQWGHIDXOWVXQGHUWKHORDQDJUHHPHQWDVDPHQGHGDQGDGYDQFHGDQDGGLWLRQDOWRWKH%RUURZHUV
  DQGDQDPHQGPHQWIHHRIWKDWLQFUHDVHGWKHWRWDOVXFFHVVIHHVGXHDWWKHWHUPWR7KHDGGLWLRQDOIXQGLQJEULQJVWKHSULQFLSDO
  EDODQFHWR
            
            2Q-XQHWKH&RPSDQ\UHFHLYHGDQDGGLWLRQDOLQIXQGLQJ ³$GGLWLRQDO)XQGLQJ´ IURP([:RUNVSXUVXDQWWRD
  1LQWK$PHQGPHQWWRWKH/RDQDQG6HFXULW\$JUHHPHQW WKH³1LQWK$PHQGPHQW´ EHWZHHQWKH&RPSDQ\DQG([:RUNVZKLFKXSRQ
  H[HFXWLRQZDVGDWHGDVRI-XQH7KH$GGLWLRQDO)XQGLQJEULQJVWKHSULQFLSDODPRXQWERUURZHGIURP([:RUNVWR,Q
  FRQVLGHUDWLRQIRUWKH$GGLWLRQDO)XQGLQJXSRQH[HFXWLRQRIWKH1LQWK$PHQGPHQWWKH&RPSDQ\ZDVREOLJDWHGWRLVVXHVKDUHV
  RIWKH&RPSDQ\¶V&RPPRQ6WRFNWR([:RUNV7KH$GGLWLRQDO)XQGLQJZLOOEHFRQVLGHUHGDORDQDGYDQFHIRUSXUSRVHVRIGHWHUPLQLQJ
  WKHSULQFLSDOEDODQFHRZHGIROORZLQJHQWU\LQWRWKH1LQWK$PHQGPHQW7KH-XQH/RDQ$GYDQFHLVGXHWREHUHSDLGRQRUEHIRUH
  -XO\
            
            $OVRWKH&RPSDQ\LVVXHG([:RUNVDZDUUDQWWRSXUFKDVHRIWKH&RPSDQ\¶VIXOO\GLOXWHGVKDUHVRXWVWDQGLQJDVRIWKH
  GDWHWKHZDUUDQWLVH[HUFLVHGDWIL[HGH[HUFLVHSULFHRI ³:DUUDQW´ 7KHH[HUFLVHSHULRGEHJLQVRQWKHHDUOLHVWRI D $XJXVW
    E WKHFRQVXPPDWLRQRIDQ$SSURYHG3XEOLF/LVWLQJRU F D&KDQJHRI&RQWUROXQWLOWKH)HEUXDU\7KHZDUUDQWVGLGQRWPHHWWKH
  ³IL[HGIRUIL[HG´XQGHU$6&&RQWUDFWVLQ(QWLW\¶V2ZQ(TXLW\WKHUHIRUHWKHZDUUDQWVZHUHFODVVLILHGDVDOLDELOLW\7KHUHZDVQR
  ZDUUDQWH[HUFLVHGDVRI-XQH7KHIDLUYDOXHRIZDUUDQWOLDELOLW\ZDVDQGDVRI-XQHDQG'HFHPEHU
  UHVSHFWLYHO\
            
            2Q-XQH([:RUNVVLJQHGDQDJUHHPHQWSXUVXDQWWRZKLFK([:RUNVDJUHHGWRH[HUFLVH([:RUNV:DUUDQWVWRSXUFKDVH
  DQDJJUHJDWHRIVKDUHVRI&ODVV$&RPPRQ6WRFNDQGSD\WKHH[HUFLVHSULFHRIWKHWZR:DUUDQWVWKURXJKDUHGXFWLRQRI
  RISULQFLSDOLQWKH1RWHRZHGWR([:RUNVSULRUWRWKHGDWHRIH[HUFLVHRIWKH:DUUDQWV$VRI-XQHWKLVDJUHHPHQWKDG
  QRWEHHQH[HUFLVHG
            
            $VDUHVXOWRIWKHDERYHDPHQGPHQWVWKHFXUUHQWIDLUYDOXHRIWKH([:RUNVORDQZDVDVRI-XQH
            
  %URDGHU0HGLD+ROGLQJV&RQYHUWLEOH1RWH
            
            2Q6HSWHPEHUWKH&RPSDQ\HQWHUHGLQWRDQDGYHUWLVLQJDJUHHPHQWZLWKL+HDUW0HGLD(QWHUWDLQPHQW,QF ³L+HDUW´ 
  8QGHUWKHWHUPVRIWKHDGYHUWLVLQJDJUHHPHQWL+HDUWKDVFRPPLWWHGWRSURYLGHWKH&RPSDQ\ZLWKRIL+HDUWDGYHUWLVLQJPHGLD
  LQYHQWRU\ ZLWKLQ WKH 8QLWHG 6WDWHV FROOHFWLYHO\ WKH ³L+HDUW $G ,QYHQWRU\´  ,Q FRQVLGHUDWLRQ IRU WKH SXUFKDVHV RI WKH L+HDUW $G
  ,QYHQWRU\ WKH &RPSDQ\ LVVXHG WR %URDGHU 0HGLD +ROGLQJV //& ³%0+´  DQ DIILOLDWH RI L+HDUW DQ  FRQYHUWLEOH QRWH GXH RQ
  6HSWHPEHU   ZLWK DQ LQLWLDO SULQFLSDO DPRXQW RI  ZKLFK PD\ EH LQFUHDVHG WR D PD[LPXP RI  LQ FRQVLGHUDWLRQ RI
  L+HDUW¶VFRPPLWPHQWWRSURYLGHWKH&RPSDQ\ZLWKRQHRUPRUH$GGLWLRQDOL+HDUW$G,QYHQWRU\7UDQFKHVHTXDOLQDPRXQWWRWKHDPRXQW
  RIVXFKLQFUHDVHLQSULQFLSDODPRXQW WKH³%0+1RWH´ +RZHYHUXSRQFRPSOHWLRQRIWKH+LJKWLPHV3XELF2IIHULQJSURYLGHGWKDWD
  PLQLPXPRIRIJURVVSURFHHGVDUHUDLVHGDQGWKH&RPSDQ\¶V&ODVV$YRWLQJFRPPRQVWRFNWUDGHVRQDQ³$SSURYHG6HFXULWLHV
  0DUNHW´ DVGHILQHGLQWKHFRQYHUWLEOHQRWH DOOL+HDUW$G,QYHQWRU\SXUFKDVHGDQGWKHHQWLUHRXWVWDQGLQJDPRXQWRIWKH%0+1RWH
  VKDOODXWRPDWLFDOO\FRQYHUWLQWRVKDUHVRI+LJKWLPHV&ODVV$FRPPRQVWRFNDWDFRQYHUVLRQSULFHHTXDOWRWKHYROXPHZHLJKWHGDYHUDJH
  FORVLQJ SULFHV DV WUDGHG RQ VXFK $SSURYHG 6HFXULWLHV 0DUNHW IRU WKH  WUDGLQJ GD\V LPPHGLDWHO\ IROORZLQJ FRPSOHWLRQ RI WKH
  +LJKWLPHV5HJXODWLRQ$3XEOLF2IIHULQJ2Q1RYHPEHUWKH&RPSDQ\LQFUHDVHGLWVSULQFLSDODPRXQWXQGHUWKH%0+1RWHIURP
  WR
            
            7KH%0+1RWHLVPHDVXUHGDWIDLUYDOXH7KH&RPSDQ\UHFRUGHGRIFRQYHUWLEOHQRWHVIDLUYDOXHDVRI-XQH
  
  %LR&XS0XVLF&RQYHUWLEOH1RWH
  

                                                                                                                              EXHIBIT B
KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP                                                                      

       Case                      KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP
               3:20-cv-00017-MMH-JBT       Document 19-1 Filed 02/18/20 Page 169 of 239 PageID 268
           2Q$XJXVWWKH&RPSDQ\LVVXHGDFRQYHUWLEOHQRWHLQWKHDPRXQWRILQH[FKDQJHIRUDQLQWDQJLEOHDVVHWHYHQW
  ULJKW7KHFRQYHUWLEOHQRWHEHDUVLQWHUHVWDWDFRXSRQUDWHDQGPDWXUHVRQ'HFHPEHU7KHQRWHKDVQRWEHHQH[WHQGHGRU
  FRQYHUWHG DQG LV FXUUHQWO\ LQ GHIDXOW 7KH QRWH LV FRQYHUWLEOH DW WKH DSSUR[LPDWH IDLU YDOXH RI FRPPRQ VKDUHV XSRQ D PDQGDWRU\ RU
  RSWLRQDOFRQYHUVLRQ LHWKHWUDGLQJRQDTXDOLILHGVWRFNH[FKDQJH 'XHWRWKHVHTXHQFLQJSROLF\WKH&RPSDQ\LVUHTXLUHGWRUHFRUGD
  GHULYDWLYHOLDELOLW\IRUWKHIDLUYDOXHRIWKHFRQYHUVLRQRSWLRQRQWKH$XJXVWFRQYHUWLEOHQRWH
           
                                                                             )                         




                                                                                                                             EXHIBIT B
KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP                                                                      

       Case                      KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP
               3:20-cv-00017-MMH-JBT       Document 19-1 Filed 02/18/20 Page 170 of 239 PageID 269
                                                                             
  
                                                            +LJKWLPHV+ROGLQJ&RUS
                                              1RWHVWR&RQGHQVHG&RQVROLGDWHG)LQDQFLDO6WDWHPHQWV
                                         LQWKRXVDQGVH[FHSWVKDUHSHUVKDUHDQGVWDWHGYDOXHSHUVKDUH
                                                                    8QDXGLWHG
  
  *HPLQL)LQDQFH&RUS&RQYHUWLEOH1RWHIRU&KDOLFH&XS$VVHWV
             
             2FWREHUWKH&RPSDQ\DQG&KDOLFH+ROGLQJV,QFZKLFKLVDQHZO\IRUPHGDFTXLVLWLRQVXEVLGLDU\RIWKH&RPSDQ\
    ³&KDOLFH´ HQWHUHGLQWRDQDJUHHPHQWZLWK*HPLQL)LQDQFH&RUS ³*HPLQL´ WRDFTXLUHVXEVWDQWLDOO\DOORIWKHDVVHWVDQGEXVLQHVVRI
  :LVGRP$SSDUDWXVDQG&KDOLFH)HVWLYDOV86$ERWK&DOLIRUQLDFRUSRUDWLRQV WKH³&KDOLFH&RPSDQLHV´ *HPLQLDFTXLUHGWKHDVVHWVRI
  WKH&KDOLFH&RPSDQLHVDVDUHVXOWRILWVIRUHFORVXUHLQ6HSWHPEHURQDVHFXUHGQRWHLVVXHGE\WKH&KDOLFH&RPSDQLHVWR
  *HPLQLWRHYLGHQFHDORDQPDGHWRWKH&KDOLFH&RPSDQLHVSXUVXDQWWRDORDQDJUHHPHQWDQGUHODWHGVHFXULW\DJUHHPHQWGDWHG)HEUXDU\
    7KH DVVHWV LQFOXGHG DOO LQYHQWRU\ FRQWUDFWV DQG FRQWUDFW ULJKWV DFFRXQWV UHFHLYDEOH LQWHOOHFWXDO SURSHUW\ LQFOXGLQJ WKH
  ³&KDOLFH´,QVWDJUDPKDQGOHV IRUPHUO\RZQHGE\WKH&KDOLFH&RPSDQLHV&KDOLFHGLGQRWKLUHDQ\HPSOR\HHVRIWKH&KDOLFH&RPSDQLHV
  RUDVVXPHDQ\OLDELOLWLHVDVVRFLDWHGZLWKWKHDFTXLUHGDVVHWV
  
             7KHSXUFKDVHSULFHIRUWKHDFTXLUHGDVVHWVZDVSDLGLQWKHIRUPRIDVHQLRUVHFXUHGSURPLVVRU\QRWHRI&KDOLFHDQGWKH
  &RPSDQ\ZKLFKQRWHZDVGXHRQ0DUFK WKH³&KDOLFH1RWH´ DQGLVVHFXUHGE\DSOHGJHRIWKHFDSLWDOVWRFNRI&KDOLFHDQGD
  OLHQDQGVHFXULW\LQWHUHVWRQWKHDFTXLUHGDVVHWV7KH&KDOLFH1RWHSURYLGHVWKDWXSRQFRQVXPPDWLRQRIWKH&RPSDQ\¶VSHQGLQJ3XEOLF
  2IIHULQJ DQG WKH FRPPHQFHPHQW RI WUDGLQJ RI LWV &ODVV $ FRPPRQVWRFN RQ 1DVGDT RU WKH 27&4; ([FKDQJH WKH SURPLVVRU\ QRWH
  ZRXOGDXWRPDWLFDOO\FRQYHUWLQWRVXFKQXPEHURIVKDUHVRI&ODVV$&RPPRQ6WRFNRIWKH&RPSDQ\DWDFRQYHUVLRQSULFHRISHU
  VKDUH WKHFXUUHQWSHUVKDUHRIIHULQJSULFHRIVKDUHVRIWKH&RPSDQ\LQWKH3XEOLF2IIHULQJ 
             
             2Q$SULO*HPLQL)LQDQFH&RUSWKH&RPSDQ\DQG&KDOLFHHQWHUHGLQWRWKHILUVWDPHQGPHQWWRWKH&RQYHUWLEOH6HFXUHG
  1RWHZKHUHE\WKHPDWXULW\GD\ZDVDPHQGHGWR-XO\DQGWKHSULQFLSDODPRXQWLVLQFUHDVHGWR
             
  6LOYHUVWHLQ&RQYHUWLEOH1RWH
             
             2Q-XQHWKH&RPSDQ\HQWHUHGLQWRDFRQYHUWLEOHSURPLVVRU\QRWHIRU7KHFRQYHUWLEOHQRWHEHDUVLQWHUHVWDWD
   FRXSRQ UDWH DQG PDWXUHV RQ 6HSWHPEHU   7KH QRWH LV FRQYHUWLEOH DW  RI DQ LQLWLDO RIIHULQJ SULFH SHU VKDUH RI WKH
  &RPSDQ\¶VFRPPRQ6WRFNLQDQ,32RUUHYHUVHPHUJHU7KH&RPSDQ\DGRSWHGWKHIDLUYDOXHRSWLRQIRUWKLVQRWHDWLQFHSWLRQ7KHIDLU
  YDOXHRIWKLVQRWHZDVDVRI-XQH
             
  1RWH±3URPLVVRU\1RWHV
             
  .XNXL'HYHORSPHQW//&1RWH
  
             2Q0DUFKWKH&RPSDQ\LVVXHGDQRWHLQWKHDPRXQWRIWREHXVHGIRUZRUNLQJFDSLWDOQHHGV7KHQRWHEHDUV
  LQWHUHVWDWDFRXSRQUDWHZLWKDPDWXULW\GDWHRI0DUFK7KHQRWHKDVDGHIDXOWFRXSRQUDWHRI1RSD\PHQWVRILQWHUHVW
  RUSULQFLSDOKDYHEHHQSDLGGXULQJWKHOLIHRIWKHQRWH7KHQRWHLVGXHRQGHPDQGQRZ
  
             7KH.XNXL'HYHORSPHQW//&QRWHLVPHDVXUHGDWFRVW7KH&RPSDQ\UHFRUGHGDFDUU\LQJYDOXHRIIRUWKLVQRWHDVRI-XQH
  
  
  &&DSLWDO$JUHHPHQW
  
             2Q'HFHPEHUWKH&RPSDQ\H[HFXWHGDQ$JUHHPHQWIRUWKH3XUFKDVHDQG6DOHRI)XWXUH5HFHLSWV WKH³$JUHHPHQW´
  ZLWK&&DSLWDO)XQGLQJ//& ³&´ 8QGHUWKH$JUHHPHQWWKH&RPSDQ\DJUHHGWRVHOODVVLJQDQGWUDQVIHUWKH6SHFLILHG3HUFHQWDJHRI
  WKHSURFHHGVRIHDFKIXWXUHVDOHPDGHE\WKH&RPSDQ\ ³)XWXUH5HFHLSWV´ XQWLO&KDVUHFHLYHG WKH³3XUFKDVHG$PRXQW´ 
  ³)XWXUH5HFHLSWV´LQFOXGHVDOOSD\PHQWVPDGHE\FDVKFKHFN$&+RURWKHUHOHFWURQLFWUDQVIHUFUHGLWFDUGGHELWFDUGEDQNFDUGFKDUJH
  FDUGRURWKHUIRUPRIPRQHWDU\SD\PHQWLQWKHRUGLQDU\FRXUVHRIWKH&RPSDQ\¶VEXVLQHVV,QFRQVLGHUDWLRQ&SDLGWKH&RPSDQ\
  DWFORVLQJFRPSULVLQJDSXUFKDVHSULFHRIOHVVDQRULJLQDWLRQIHHRI7KH&RPSDQ\DOVRSDLGDQDGGLWLRQDOXQGHUZULWLQJ
  IHHRI7KH&RPSDQ\KDVQRULJKWWRSUHSD\RURWKHUZLVHFDQFHOWKH$JUHHPHQW
  
             7KH,QLWLDO'DLO\$PRXQWWREHUHPLWWHGE\WKH&RPSDQ\WR&LVFDOFXODWHGDV WKH$YHUDJH0RQWKO\6DOHV[D6SHFLILHG
  3HUFHQWDJH $YHUDJH%XVLQHVV'D\VLQD&DOHQGDU0RQWK$VORQJDVQR(YHQWRI'HIDXOWKDVRFFXUUHGWKH,QLWLDO'DLO\$PRXQWFDQEH
  DGMXVWHGJRLQJIRUZDUGEDVHGWKH&RPSDQ\¶VDFWXDO)XWXUH5HFHLSWV
             
                                                                                                                             EXHIBIT B
KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP                                                                      

       Case                      KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP
               3:20-cv-00017-MMH-JBT       Document 19-1 Filed 02/18/20 Page 171 of 239 PageID 270
           7KH&&DSLWDO¶V1RWHVDUHPHDVXUHGDWFRVW7KH&RPSDQ\UHFRUGHGPLOOLRQRIQRWHVDVRI-XQH7KH&RPSDQ\
  UHFHLYHGSURFHHGVRIPLOOLRQGXULQJWKHVL[PRQWKVHQGHG-XQHDQGPDGHSD\PHQWVRIPLOOLRQGXULQJWKHVL[PRQWKV
  HQGHG-XQH
           
                                                                 )                   




                                                                                                             EXHIBIT B
KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP                                                   

       Case                       KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP
                3:20-cv-00017-MMH-JBT       Document 19-1 Filed 02/18/20 Page 172 of 239 PageID 271
                                                                             
            
                                                            +LJKWLPHV+ROGLQJ&RUS
                                              1RWHVWR&RQGHQVHG&RQVROLGDWHG)LQDQFLDO6WDWHPHQWV
                                         LQWKRXVDQGVH[FHSWVKDUHSHUVKDUHDQGVWDWHGYDOXHSHUVKDUH
                                                                    8QDXGLWHG
  6LOYHUVWHLQ1RWH
           
           -XQHWKH&RPSDQ\LVVXHGDQXQVHFXUHGQRWHWR6H\PRXU6LOYHUVWHLQ WKH³6LOYHUVWHLQ1RWH´ LQWKHDPRXQWRI
  WREHXVHGIRUZRUNLQJFDSLWDOQHHGVDQGWRUHWLUHDUHODWHGSDUW\QRWHZLWK-XVWLQ(KUOLFKIRU7KHQRWHEHDUVLQWHUHVWDWD
  FRXSRQUDWHZLWKDPDWXULW\GDWHRI6HSWHPEHU$SULQFLSDOSD\PHQWRIZDVPDGHRQ1RYHPEHUWREULQJWKH
  EDODQFHWRDVRIWKH\HDUHQGLQJ'HFHPEHUZLWKLQDFFUXHGLQWHUHVW7KHQRWHZDVH[WHQGHGRQ-XQHWR
  2FWREHU   'XULQJ WKH VL[ PRQWKV HQGHG -XQH   WKH &RPSDQ\ PDGH SULQFLSDO SD\PHQWV RI  PLOOLRQ DQG UHFHLYHG
  SURFHHGVRIPLOOLRQ7KHSULQFLSDOEDODQFHDVRI-XQHZDV
         
  1RWH3UHSDLG([SHQVHDQG'HIHUUHG&RVWV
  
           3UHSDLG([SHQVHDQGGHIHUUHGFRVWVFRQVLVWHGRIWKHIROORZLQJ
           
  3UHSDLG([SHQVHDQG'HIHUUHG&RVW
  
                                                                                   -XQH   'HFHPEHU 
                 'HIHUUHGFRVWVSXEOLVKLQJ                                                                            
                 3UHSDLGH[SHQVHVDGYHUWLVLQJ                                                                     
                 3UHSDLGH[SHQVHVHYHQWV                                                                              
                 3UHSDLGH[SHQVHVRWKHU                                                                               
                 7RWDO'HIHUUHGFRVWVDQGSUHSDLGH[SHQVH                                                           
           
  1RWH±$FFRXQWV3D\DEOHDQG$FFUXHG/LDELOLWLHV
           
           $FFRXQWVSD\DEOHDQGDFFUXHGOLDELOLWLHVFRQVLVWHGRIWKHIROORZLQJ
  
                                                                                              -XQH         'HFHPEHU 
     $FFRXQWVSD\DEOH                                                                                                              
     $FFUXHGLQWHUHVW                                                                                                                
     'XHWRHPSOR\HHV                                                                                                              
     $GYHUWLVLQJ&UHGLWV/LDELOLW\                                                                                                 
     8QFODLPHGSURSHUW\OLDELOLW\                                                                                                          
     &XVWRPHUFUHGLWUHIXQG                                                                                                                
     'HIHUUHGDQGDFFUXHGUHQW                                                                                                           
     2WKHUDFFUXHGOLDELOLWLHV                                                                                                         
  7RWDODFFRXQWVSD\DEOHDQGDFFUXHGOLDELOLWLHV                                                                                  
  
  1RWH±5HODWHG3DUW\7UDQVDFWLRQV
  
  'HIHUUHG&RPSHQVDWLRQ
  
           $W-XQHDQG'HFHPEHUWKHUHZDVGHIHUUHGFRPSHQVDWLRQUHODWHGWR$GDP/HYLQWKH&RPSDQ\¶VIRUPHU&KLHI
  ([HFXWLYH2IILFHU FXUUHQWO\WKH&RPSDQ\¶V([HFXWLYH&KDLUPDQ DQG.UDLJ)R[WKH&RPSDQ\¶VFXUUHQW&KLHI([HFXWLYH2IILFHUWRWDOLQJ
  DSSUR[LPDWHO\DQG LQFOXGLQJUHODWHGHPSOR\HUWD[HV UHVSHFWLYHO\
  
  1RWHVSD\DEOH
  
           $W-XQHDQG'HFHPEHUWKHUHZDVPLOOLRQRIQRWHVSD\DEOHWRDUHODWHGSDUW\
  
  1RWH±6WRFNKROGHUV¶(TXLW\
  
           7KHWRWDOQXPEHURIVKDUHVRIDOOFODVVHVRIVWRFNZKLFKWKH&RPSDQ\RULJLQDOO\KDGDXWKRULW\WRLVVXHZDVVKDUHV
  ZKLFKLQFOXGHG L VKDUHVRIFRPPRQVWRFNSDUYDOXHSHUVKDUHDQG LL VKDUHVRISUHIHUUHGVWRFN
                                                                                                                         EXHIBIT B
KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP                                                                 

       Case                      KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP
               3:20-cv-00017-MMH-JBT       Document 19-1 Filed 02/18/20 Page 173 of 239 PageID 272
  SDUYDOXHSHUVKDUHVKDUHVRIWKH&RPPRQ6WRFNZHUHGHVLJQDWHGDV&ODVV$FRPPRQVWRFNDQGVKDUHVRIWKH
  FRPPRQVWRFNZHUHGHVLJQDWHGDV&ODVV%FRPPRQVWRFN
  
                                                               )                    




                                                                                                          EXHIBIT B
KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP                                               

       Case                      KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP
               3:20-cv-00017-MMH-JBT       Document 19-1 Filed 02/18/20 Page 174 of 239 PageID 273
                                                                             
  
                                                            +LJKWLPHV+ROGLQJ&RUS
                                              1RWHVWR&RQGHQVHG&RQVROLGDWHG)LQDQFLDO6WDWHPHQWV
                                         LQWKRXVDQGVH[FHSWVKDUHSHUVKDUHDQGVWDWHGYDOXHSHUVKDUH
                                                                    8QDXGLWHG
            
            7KHFHUWLILFDWHRILQFRUSRUDWLRQRI+LJKWLPHV+ROGLQJ&RUSZDVDPHQGHGLQ-DQXDU\WRSURYLGHDXWKRUL]HGFDSLWDOVWRFNRI
  VKDUHVRIFRPPRQVWRFNSDUYDOXHSHUVKDUH WKH³&RPPRQ6WRFN´ DQGVKDUHVRISUHIHUUHGVWRFNSDU
  YDOXHRISHUVKDUH$QDJJUHJDWHRIVKDUHVRI&RPPRQ6WRFNDUHGHVLJQDWHGDV&ODVV$YRWLQJ&RPPRQ6WRFNDQG
  VKDUHVRI&RPPRQ6WRFNDUHGHVLJQDWHGDV&ODVV%QRQYRWLQJ&RPPRQ6WRFN7KHVKDUHVRIDXWKRUL]HGSUHIHUUHG
  VWRFN PD\ EH LVVXHG LQ RQH RU PRUH VHULHV FRQWDLQLQJ VXFK ULJKWV SUHIHUHQFHV DQG SULYLOHJHV DV WKH +LJKWLPHV +ROGLQJ %RDUG RI
  'LUHFWRUVPD\IURPWLPHWRWLPHGHVLJQDWH1RVKDUHVRI3UHIHUUHG6WRFNKDYHEHHQLVVXHG
            
            7KH&ODVV%&RPPRQ6WRFNVKDOOEHQRQYRWLQJDQGWKHKROGHUVRI&ODVV%&RPPRQ6WRFNVKDOOQRWEHHQWLWOHGWRYRWHRQDQ\
  PDWWHUUHTXLULQJWKHDIILUPDWLYHYRWHRUFRQVHQWRIVWRFNKROGHUVRIWKH&RPSDQ\LQFOXGLQJZLWKRXWOLPLWDWLRQWKHHOHFWLRQRIGLUHFWRUV
  DQGIRUDOORWKHUFRPSDQ\SXUSRVHV7KHUHDUHSUHVHQWO\QRLVVXHGRURXWVWDQGLQJVKDUHVRI&ODVV%&RPPRQ6WRFN
  
  $GRSWLRQRI(TXLW\,QFHQWLYH3ODQ
  
            2Q0DUFKWKH%RDUGDPHQGHGDQGUHVWDWHGLWV6WRFN,QFHQWLYH3ODQSXUVXDQWWRD(TXLW\,QFHQWLYH3ODQ
    WKH³(TXLW\,QFHQWLYH3ODQ´ VRDVWR L DXWKRUL]HWKHLVVXDQFHRIUHVWULFWHGVWRFNXQLWVDQG LL LQFUHDVHWKHPD[LPXPQXPEHURI
  VKDUHVDYDLODEOHIRULVVXDQFHIURPWRVKDUHVRI&RPPRQ6WRFN
  
  2IIHULQJ±5HJXODWLRQ$
            
            2Q0DUFKWKH&RPSDQ\¶V2IIHULQJ6WDWHPHQWSXUVXDQWWR5HJXODWLRQ$RQ)RUP$ )LOH1R UHODWLQJWR
  WKHRIIHULQJRILWVFRPPRQVWRFNZDVGHFODUHGHIIHFWLYHE\WKH6(&
            
  ([WHQVLRQRI2IIHULQJ3HULRGDQG7HUPLQDWLRQ'DWHRIWKH2IIHULQJ
  
            2Q -DQXDU\   +LJKWLPHV HOHFWHG WR H[WHQG WKH RXWVLGH WHUPLQDWLRQ GDWH RI LWV 5HJXODWLRQ $ SXEOLF RIIHULQJ WKH
  ³2IIHULQJ´ IURP-DQXDU\WRDVODWHDV-XQH$FFRUGLQJO\WKH2IIHULQJZDVWRWHUPLQDWHRQWKHILUVWWRRFFXURI L WKH
  GDWHRQZKLFKDOOVKDUHVDUHVROG LL -XQHRU LLL VXFKHDUOLHUWHUPLQDWLRQGDWHDVGHHPHGDSSURSULDWHE\+LJKWLPHV¶V
  PDQDJHPHQW LQHDFKFDVHWKH³7HUPLQDWLRQ'DWH´ 'XULQJWKHVL[PRQWKVHQGHG-XQHVKDUHKROGHUVKDGSXUFKDVHG
  VKDUHVUHVXOWLQJLQQHWSURFHHGVWRWKH&RPSDQ\RI
            
            2Q-XQH+LJKWLPHVHOHFWHGWRH[WHQGWKHRXWVLGHWHUPLQDWLRQGDWHRIWKH2IIHULQJIURP-XQHWRDVODWH$XJXVW
  $FFRUGLQJO\WKH2IIHULQJZDVWRWHUPLQDWHRQWKHILUVWWRRFFXURI L WKHGDWHRQZKLFKDOOVKDUHVDUHVROG LL $XJXVW
  RU LLL VXFKHDUOLHUWHUPLQDWLRQGDWHDVGHHPHGDSSURSULDWHE\+LJKWLPHV¶VPDQDJHPHQW
  
  ,VVXDQFHRI&RPPRQ6WRFNWR([:RUNV&DSLWDO)XQG
  
            2Q-XQHWKH&RPSDQ\UHFHLYHGDQDGGLWLRQDOLQIXQGLQJ ³$GGLWLRQDO)XQGLQJ´ IURP([:RUNVSXUVXDQWWRD
  1LQWK$PHQGPHQWWRWKH/RDQDQG6HFXULW\$JUHHPHQW WKH³1LQWK$PHQGPHQW´ EHWZHHQWKH&RPSDQ\DQG([:RUNVZKLFKXSRQ
  H[HFXWLRQZLOOEHGDWHGDVRI-XQH7KH$GGLWLRQDO)XQGLQJEULQJVWKHSULQFLSDODPRXQWERUURZHGIURP([:RUNVWR,Q
  FRQVLGHUDWLRQIRUWKH$GGLWLRQDO)XQGLQJXSRQH[HFXWLRQRIWKH1LQWK$PHQGPHQWWKH&RPSDQ\ZDVREOLJDWHGWRLVVXHVKDUHV
  RIWKH&RPSDQ\¶VFRPPRQVWRFNWR([:RUNV7KH$GGLWLRQDO)XQGLQJZLOOEHFRQVLGHUHGDORDQDGYDQFHIRUSXUSRVHVRIGHWHUPLQLQJ
  WKHSULQFLSDOEDODQFHRZHGIROORZLQJHQWU\LQWRWKH1LQWK$PHQGPHQW7KH/RDQ$GYDQFHLVGXHWREHUHSDLGRQRUEHIRUH-XO\
  $VDUHVXOWRIWKLVDPHQGPHQWWKH&RPSDQ\LVVXHG([:RUNVVKDUHVDWDIDLUYDOXHRI
  
  6WRFN2SWLRQV
  
            'XULQJWKHVL[PRQWKVHQGHG-XQHDQG&RPSDQ\UHFRUGHGFRPSHQVDWLRQH[SHQVHRIDQGUHODWHGWR
  VWRFNEDVHGFRPSHQVDWLRQUHVSHFWLYHO\
  
  1RWH&RPPLWPHQWVDQG&RQWLQJHQFLHV
  
  /HJDO0DWWHUV
  
                                                                                                                          EXHIBIT B
KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP                                                                  

       Case                      KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP
               3:20-cv-00017-MMH-JBT       Document 19-1 Filed 02/18/20 Page 175 of 239 PageID 274
            )URPWLPHWRWLPHWKH&RPSDQ\EHFRPHVWKHVXEMHFWRIOLWLJDWLRQWKDWLVLQFXUUHGLQWKHRUGLQDU\FRXUVHRILWVEXVLQHVV
            
                                                                   )                        




                                                                                                                     EXHIBIT B
KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP                                                         

       Case                      KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP
               3:20-cv-00017-MMH-JBT       Document 19-1 Filed 02/18/20 Page 176 of 239 PageID 275
                                                                         
                                                                         
                                                            +LJKWLPHV+ROGLQJ&RUS
                                              1RWHVWR&RQGHQVHG&RQVROLGDWHG)LQDQFLDO6WDWHPHQWV
                                         LQWKRXVDQGVH[FHSWVKDUHSHUVKDUHDQGVWDWHGYDOXHSHUVKDUH
                                                                    8QDXGLWHG
            
            7KH7+&*URXSLVLQYROYHGLQDSHQGLQJOLWLJDWLRQLQ1HZ<RUN6WDWH6XSUHPH&RXUWZLWKDIRUPHUHPSOR\HHZKRDOOHJHVWKDW
  7UDQV+LJKEUHDFKHGKLVHPSOR\PHQWDJUHHPHQWDQGVHHNVGDPDJHVRI7KH7+&*URXSKDVFRXQWHUFODLPHGDJDLQVWWKHIRUPHU
  HPSOR\HH 7KH GLVSXWH LV LQ WKH GLVFRYHU\ VWDJH 7KH &RPSDQ\ EHOLHYHV WKDW WKH 7+& *URXS KDV YDOLG GHIHQVHV DQG LQWHQGV WR
  YLJRURXVO\GHIHQGWKLVDFWLRQ
            
            7KH&RPSDQ\GRHVQRWH[SHFWWKHDFWLRQWRKDYHLQDQ\VLJQLILFDQWHIIHFWRQWKHILQDQFLDOVWDWHPHQWVDQGWKDWWKH&RPSDQ\
  KDVUHFRUGHGQRFRQWLQJHQF\LQUHODWLRQWRWKHDFWLRQ
  
  1RWH%XVLQHVV6HJPHQW,QIRUPDWLRQ
  
            7KH&RPSDQ\LVDGLYHUVLILHGPHGLDFRPSDQ\IRFXVHGSULPDULO\RQWKHFDQQDELVLQGXVWU\PDUNHWSODFH2QWKHEDVLVRISURGXFWV
  DQGVHUYLFHVWKH&RPSDQ\KDVHVWDEOLVKHGWZRUHSRUWDEOHVHJPHQWVQDWLRQDOPHGLDDQGIHVWLYDOVDQGHYHQWSURGXFWLRQ7KHSXEOLVKLQJ
  DQG DGYHUWLVLQJ VHJPHQW LQFOXGHV PDJD]LQH SXEOLVKLQJ FXVWRPHU UHODWLRQVKLS PDUNHWLQJ GLJLWDO DQG PRELOH PHGLD EUDQG OLFHQVLQJ
  GDWDEDVHUHODWHGDFWLYLWLHVDQGRWKHUUHODWHGRSHUDWLRQV7KHIHVWLYDOVDQGHYHQWPHGLDVHJPHQWFRQVLVWSULPDULO\RIWKHRSHUDWLRQVRI
  IHVWLYDOV LHWKH&DQQDELV&XS 9LUWXDOO\DOORIWKH&RPSDQ\¶VUHYHQXHVDUHJHQHUDWHGLQWKH86DQGVXEVWDQWLDOO\DOORIWKHDVVHWV
  UHVLGHZLWKLQWKH867KHUHDUHQRPDWHULDOLQWHUVHJPHQWWUDQVDFWLRQV
  
            1RQFDVKLWHPVLQFOXGHGLQVHJPHQWRSHUDWLQJH[SHQVHVDUHGHSUHFLDWLRQDQGDPRUWL]DWLRQRIIL[HGDQGLQWDQJLEOHDVVHWV
            
            7KH&RPSDQ\PDQDJHVLWVZRUNLQJFDSLWDORQDFRQVROLGDWHGEDVLV$FFRUGLQJO\VHJPHQWDVVHWVDUHQRWUHSRUWHGWRRUXVHG
  E\WKH&RPSDQ\¶VPDQDJHPHQWWRDOORFDWHUHVRXUFHVWRRUDVVHVVSHUIRUPDQFHRIWKHVHJPHQWVDQGWKHUHIRUHWRWDOVHJPHQWDVVHWV
  KDYHQRWEHHQSUHVHQWHG
  
            7KHIROORZLQJWDEOHSUHVHQWVILQDQFLDOLQIRUPDWLRQE\VHJPHQW
            
                                                                                               )RUWKH6L[0RQWKV(QGHG-XQH               
                                                                                                                                     
  5HYHQXHV                                                                                                                                
  )HVWLYDOVHYHQWVDQGFRPSHWLWLRQV                                                                                             
  3XEOLVKLQJDQGDGYHUWLVLQJ                                                                                                     
  0HUFKDQGLVHDQGEUDQGLQJ                                                                                                           
  7RWDOUHYHQXHV                                                                                                                
                                                                                                                                         
  6HJPHQWSURILW ORVV                                                                                                                    
  )HVWLYDOVHYHQWVDQGFRPSHWLWLRQV                                                                                              
  3XEOLVKLQJDQGDGYHUWLVLQJ                                                                                                          
  8QDOORFDWHGFRUSRUDWH                                                                                                           
  /RVVIURPRSHUDWLRQV                                                                                                           
  2WKHULQFRPH H[SHQVH                                                                                                            
  /RVVEHIRUHLQFRPHWD[HV                                                                                                      
  
  1RWH6XEVHTXHQW(YHQWV
  
  *HPLQL)LQDQFH&RUS&RQYHUWLEOH1RWHIRU&KDOLFH&XS$VVHWV
            
            2Q6HSWHPEHU*HPLQLDQGWKH&RPSDQ\IXUWKHUDPHQGHGWKHWHUPVRIWKH&KDOLFH1RWHWRLQFUHDVHWKHSULQFLSDODPRXQW
  WRDQGH[WHQGWKHPDWXULW\GDWHGWR1RYHPEHU
  
            2Q1RYHPEHU*HPLQLDQG+LJKWLPHV+ROGLQJIXUWKHUDPHQGHGWKHWHUPVRIWKH&KDOLFH1RWHWRLQFUHDVHWKHSULQFLSDO
  DPRXQWWR,QDGGLWLRQ*HPLQLDJUHHGWRLPPHGLDWHO\SXUFKDVHLQRXURQJRLQJ5HJXODWLRQ$3XEOLF2IIHULQJDWRWDORI
  VKDUHVRIRXU&ODVV$&RPPRQ6WRFNDWSHUVKDUHDQGSD\IRUWKHVKDUHVE\FDQFHOODWLRQRIWKH&KDOLFH1RWH
            
                                                                                                                        EXHIBIT B
KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP                                                                

       Case                      KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP
               3:20-cv-00017-MMH-JBT       Document 19-1 Filed 02/18/20 Page 177 of 239 PageID 276
                                                                          )   




                                                                                                EXHIBIT B
KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP                                    

       Case                      KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP
               3:20-cv-00017-MMH-JBT       Document 19-1 Filed 02/18/20 Page 178 of 239 PageID 277
                                                                             
  
                                                            +LJKWLPHV+ROGLQJ&RUS
                                              1RWHVWR&RQGHQVHG&RQVROLGDWHG)LQDQFLDO6WDWHPHQWV
                                         LQWKRXVDQGVH[FHSWVKDUHSHUVKDUHDQGVWDWHGYDOXHSHUVKDUH
                                                                    8QDXGLWHG
  
  ([:RUNV&DSLWDO)XQG
  
            2Q -XO\   DQG -XO\   WKH &RPSDQ\ UHFHLYHG DQ DGGLWLRQDO  LQ IXQGLQJ ³$GGLWLRQDO )XQGLQJ´  IURP
  ([:RUNVSXUVXDQWWRD7HQWK$PHQGPHQWWRWKH/RDQDQG6HFXULW\$JUHHPHQW WKH³7HQWK$PHQGPHQW´ EHWZHHQWKH&RPSDQ\DQG
  ([:RUNVZKLFKXSRQH[HFXWLRQZLOOEHGDWHGDVRI6HSWHPEHUEXWZDVHIIHFWLYH-XO\7KH$GGLWLRQDO)XQGLQJEULQJV
  WKHSULQFLSDODPRXQWERUURZHGIURP([:RUNVWR7KHUHZDVQRDGGLWLRQDOFRQVLGHUDWLRQSDLGIRUWKH$GGLWLRQDO)XQGLQJ
  
  ([WHQVLRQRI5HJXODWLRQ$2IIHULQJDQG7HUPLQDWLRQ'DWH
  
           2Q$XJXVWWKH&RPSDQ\HOHFWHGWRH[WHQGWKHRXWVLGHWHUPLQDWLRQGDWHRILWV5HJXODWLRQ$3XEOLF2IIHULQJIURP
    $XJXVWWRDVODWHDV2FWREHU
           
           2Q2FWREHUWKH&RPSDQ\HOHFWHGWRIXUWKHUH[WHQGWKHRXWVLGHWHUPLQDWLRQGDWHRILWV5HJXODWLRQ$3XEOLF2IIHULQJ
  IURP2FWREHUWRDVODWHDV'HFHPEHU$FFRUGLQJO\WKH2IIHULQJZLOOWHUPLQDWHRQWKHILUVWWRRFFXURI L WKHGDWHRQ
  ZKLFKDOOVKDUHVDUHVROG LL 'HFHPEHURU LLL VXFKHDUOLHUWHUPLQDWLRQGDWHDVGHHPHGDSSURSULDWHE\WKH&RPSDQ\¶V
  PDQDJHPHQW
  
  ,VVXDQFHRI&RPPRQ$6WRFN
  
           )RUWKHSHULRGIURP-XO\WR2FWREHUWKH&RPSDQ\VROGDQDGGLWLRQDOVKDUHVXQGHULWV5HJXODWLRQ$
  3XEOLF2IIHULQJDWVKDUHVIRUWRWDOJURVVSURFHHGVRI
           
                                                                          )                       




                                                                                                                         EXHIBIT B
KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP                                                                 

       Case                      KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP
               3:20-cv-00017-MMH-JBT       Document 19-1 Filed 02/18/20 Page 179 of 239 PageID 278
                                                                          
  
  ,WHP([KLELWV
  
  ([KLELW1R  'HVFULSWLRQ
               
              6HFRQG$PHQGHGDQG5HVWDWHG&HUWLILFDWHRI,QFRUSRUDWLRQRI+LJKWLPHV+ROGLQJ&RUS LQFRUSRUDWHGE\UHIHUHQFHWR
                  ([KLELWWRWKH&RPSDQ\¶V5HJXODWLRQ$2IIHULQJ6WDWHPHQWRQ)RUP$ILOHG-DQXDU\ 
             $PHQGHGDQG5HVWDWHG%\/DZVRI+LJKWLPHV+ROGLQJ&RUS LQFRUSRUDWHGE\UHIHUHQFHWR([KLELWWRWKH&RPSDQ\¶V
                  5HJXODWLRQ$2IIHULQJ6WDWHPHQWRQ)RUP$ILOHG-DQXDU\ 
             $PHQGHG DQG 5HVWDWHG %\/DZV RI +LJKWLPHV +ROGLQJ &RUS LQFRUSRUDWHG E\ UHIHUHQFH WR ([KLELW  WR WKH &XUUHQW
                  5HSRUWRQ)RUP8GDWHG$SULO 
              $PHQGHG DQG 5HVWDWHG %\/DZV RI +LJKWLPHV +ROGLQJ &RUS LQFRUSRUDWHG E\ UHIHUHQFH WR ([KLELW  WR WKH $QQXDO
                  5HSRUWRQ)RUP.GDWHG0D\ 
              )RUP RI :DUUDQW LQ IDYRU RI ([:RUNV &DSLWDO )XQG , /3 LQFRUSRUDWHG E\ UHIHUHQFH WR ([KLELW  WR WKH &RPSDQ\¶V
                  5HJXODWLRQ$2IIHULQJ6WDWHPHQWRQ)RUP$ILOHG-DQXDU\ 
             1RYHPEHU$JUHHPHQWZLWK+ROGHUVRI3XUFKDVH1RWHV ILOHGDV([KLELWWRWKH&XUUHQW5HSRUWRQ)RUP8
                  ILOHG'HFHPEHU 
              1RYHPEHU$JUHHPHQWZLWK+ROGHUVRI3XUFKDVH1RWHV ILOHGDV([KLELWWRWKH&XUUHQW5HSRUWRQ)RUP8
                  ILOHG'HFHPEHU 
              ([HUFLVH/HWWHUGDWHG1RYHPEHUIURP([:RUNV&DSLWDO)XQG,/3WR+LJKWLPHV+ROGLQJ&RUS ILOHGDV([KLELW
                  WRWKH&XUUHQW5HSRUWRQ)RUP8ILOHG'HFHPEHU 
              )RUPRI6XEVFULSWLRQ$JUHHPHQWIRU5HJXODWLRQ$2IIHULQJ ILOHGDV([KLELWWR)RUP8GDWHG2FWREHU 
             +LJKWLPHV+ROGLQJ&RUS,QFHQWLYH6WRFN2SWLRQ3ODQ LQFRUSRUDWHGE\UHIHUHQFHWR([KLELWWRWKH&RPSDQ\¶V
                  5HJXODWLRQ$2IIHULQJ6WDWHPHQWRQ)RUP$ILOHG-DQXDU\ 
             )RUPRI6XEVFULSWLRQ$JUHHPHQWIRU5HJXODWLRQ$2IIHULQJ LQFRUSRUDWHGE\UHIHUHQFHWR([KLELWWRWKH&RPSDQ\¶V
                  &XUUHQW5HSRUWRQ)RUP8ILOHG6HSWHPEHU 
              $PHQGHGDQG5HVWDWHG6WRFN3XUFKDVH$JUHHPHQWGDWHG)HEUXDU\EHWZHHQ+LJKWLPHV+ROGLQJ&RUSDQGWKH
                  VWRFNKROGHUV RI 7UDQV+LJK &RUSRUDWLRQ LQFRUSRUDWHG E\ UHIHUHQFH WR ([KLELW  WR WKH &RPSDQ\¶V 5HJXODWLRQ $
                  2IIHULQJ6WDWHPHQWRQ)RUP$ILOHG-DQXDU\ 
              )RUPRI3XUFKDVH1RWH$JUHHPHQWLVVXHGE\+LJKWLPHV+ROGLQJ&RUSLQIDYRURIIRUPHUVWRFNKROGHUVRI7UDQV+LJK
                  &RUSRUDWLRQ LQFRUSRUDWHGE\UHIHUHQFHWR([KLELWWRWKH&RPSDQ\¶V5HJXODWLRQ$2IIHULQJ6WDWHPHQWRQ)RUP$
                  ILOHG-DQXDU\ 
              /RDQDQG6HFXULW\$JUHHPHQWGDWHG)HEUXDU\EHWZHHQ([:RUNV&DSLWDO)XQG,/3DVOHQGHUDQG+LJKWLPHV
                  +ROGLQJ&RUS7UDQV+LJK&RUSRUDWLRQDQGWKHVXEVLGLDULHVRI7UDQV+LJK&RUSRUDWLRQDVERUURZHUV LQFRUSRUDWHGE\
                  UHIHUHQFHWR([KLELWWRWKH&RPSDQ\¶V5HJXODWLRQ$2IIHULQJ6WDWHPHQWRQ)RUP$ILOHG-DQXDU\ 
             0DQDJHPHQW$JUHHPHQWGDWHGDVRI0DUFKDPRQJ+LJKWLPHV+ROGLQJ&RUS7UDQV+LJK&RUSRUDWLRQDQG2UHYD
                  &DSLWDO&RUS LQFRUSRUDWHGE\UHIHUHQFHWR([KLELWWRWKH&RPSDQ\¶V5HJXODWLRQ$2IIHULQJ6WDWHPHQWRQ)RUP$
                  ILOHG-DQXDU\ 
              ,QWHUFUHGLWRU$JUHHPHQWGDWHG)HEUXDU\E\DQGDPRQJ([:RUNV&DSLWDO)XQG,/3+LJKWLPHV+ROGLQJ&RUS
                  7UDQV+LJK&RUSRUDWLRQDQGWKHIRUPHUVWRFNKROGHUVRI7UDQV+LJK&RUSRUDWLRQ LQFRUSRUDWHGE\UHIHUHQFHWR([KLELW
                  WRWKH&RPSDQ\¶V5HJXODWLRQ$2IIHULQJ6WDWHPHQWRQ)RUP$ILOHG-DQXDU\ 
              )LUVW$PHQGPHQWWR/RDQDQG6HFXULW\$JUHHPHQWGDWHG$XJXVWEHWZHHQ([:RUNV&DSLWDO//&DVOHQGHUDQG
                  +LJKWLPHV +ROGLQJ &RUS 7UDQV+LJK &RUSRUDWLRQ DQG WKH VXEVLGLDULHV RI 7UDQV+LJK &RUSRUDWLRQ DV ERUURZHUV
                   LQFRUSRUDWHGE\UHIHUHQFHWR([KLELWWRWKH&RPSDQ\¶V5HJXODWLRQ$2IIHULQJ6WDWHPHQWRQ)RUP$ILOHG-DQXDU\
                   
              $PHQGHG )HH /HWWHU GDWHG $XJXVW   EHWZHHQ ([:RUNV &DSLWDO )XQG , /3 DQG +LJKWLPHV +ROGLQJ &RUS
                   LQFRUSRUDWHGE\UHIHUHQFHWR([KLELWWRWKH&RPSDQ\¶V5HJXODWLRQ$2IIHULQJ6WDWHPHQWRQ)RUP$ILOHG-DQXDU\
                   
             6HFRQG$PHQGPHQWWR/RDQDQG6HFXULW\$JUHHPHQWGDWHG2FWREHUEHWZHHQ([:RUNV&DSLWDO//&DVOHQGHU
                  DQG +LJKWLPHV +ROGLQJ &RUS 7UDQV+LJK &RUSRUDWLRQ DQG WKH VXEVLGLDULHV RI 7UDQV+LJK &RUSRUDWLRQ DV ERUURZHUV
                   LQFRUSRUDWHGE\UHIHUHQFHWR([KLELWWRWKH&RPSDQ\¶V5HJXODWLRQ$2IIHULQJ6WDWHPHQWRQ)RUP$ILOHG-DQXDU\
                   
  
                                                                                                  




                                                                                                                            EXHIBIT B
KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP                                                                    

       Case                       KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP
                3:20-cv-00017-MMH-JBT       Document 19-1 Filed 02/18/20 Page 180 of 239 PageID 279
                                                                             
  
  ([KLELW1R     'HVFULSWLRQ
                 
              )RUPRIPLOOLRQFRQYHUWLEOHQRWHWR([:RUNV&DSLWDO)XQG,/3 LQFRUSRUDWHGE\UHIHUHQFHWR([KLELWWRWKH
                   &RPSDQ\¶V5HJXODWLRQ$2IIHULQJ6WDWHPHQWRQ)RUP$ILOHG-DQXDU\ 
              $PHQGHG DQG 5HVWDWHG 2QOLQH $GYHUWLVLQJ DQG 6DOHV 5HSUHVHQWDWLYH $JUHHPHQW GDWHG 'HFHPEHU   EHWZHHQ
                   +LJKWLPHV +ROGLQJ 7UDQV+LJK &RUSRUDWLRQ DQG *UHHQ 5XVK 'DLO\ LQFRUSRUDWHG E\ UHIHUHQFH WR ([KLELW  WR WKH
                   &RPSDQ\¶V5HJXODWLRQ$2IIHULQJ6WDWHPHQWRQ)RUP$ILOHG-DQXDU\ 
              7KLUG$PHQGPHQWWR/RDQDQG6HFXULW\$JUHHPHQWGDWHG2FWREHUEHWZHHQ([:RUNV&DSLWDO//&DVOHQGHU
                   DQG +LJKWLPHV +ROGLQJ &RUS 7UDQV+LJK &RUSRUDWLRQ DQG WKH VXEVLGLDULHV RI 7UDQV+LJK &RUSRUDWLRQ DV ERUURZHUV
                     LQFRUSRUDWHG E\ UHIHUHQFH WR ([KLELW  WR WKH &RPSDQ\¶V 5HJXODWLRQ $ 2IIHULQJ 6WDWHPHQW RQ )RUP $$ ILOHG
                   )HEUXDU\ 
              )RUPRIPLOOLRQFRQYHUWLEOHQRWHWR([:RUNV&DSLWDO)XQG,/3 LQFRUSRUDWHGE\UHIHUHQFHWR([KLELWWRWKH
                   &RPSDQ\¶V5HJXODWLRQ$2IIHULQJ6WDWHPHQWRQ)RUP$$ILOHG)HEUXDU\ 
              )RUP RI 6HFRQG :DUUDQW ,VVXHG WR ([:RUNV &DSLWDO )XQG /3 LQFRUSRUDWHG E\ UHIHUHQFH WR ([KLELW  WR WKH
                   &RPSDQ\¶V5HJXODWLRQ$2IIHULQJ6WDWHPHQWRQ)RUP$$ILOHG)HEUXDU\ 
              (PSOR\PHQW $JUHHPHQW GDWHG -XO\   EHWZHHQ +LJKWLPHV +ROGLQJ &RUS DQG $GDP ( /HYLQ LQFRUSRUDWHG E\
                   UHIHUHQFHWR([KLELWWRWKH&RPSDQ\¶V5HJXODWLRQ$2IIHULQJ6WDWHPHQWRQ)RUP$ILOHG-DQXDU\ 
              (PSOR\PHQW$JUHHPHQWGDWHG$XJXVWEHWZHHQ+LJKWLPHV+ROGLQJ&RUS7UDQV+LJK&RUSRUDWLRQDQG6FRWW
                   0F*RYHUQ LQFRUSRUDWHGE\UHIHUHQFHWR([KLELWWRWKH&RPSDQ\¶V5HJXODWLRQ$2IIHULQJ6WDWHPHQWRQ)RUP$
                   ILOHG-DQXDU\ 
              6WRFN 3XUFKDVH $JUHHPHQW GDWHG $XJXVW   EHWZHHQ +LJKWLPHV +ROGLQJ &RUS DQG 6FRWW 0F*RYHUQ
                     LQFRUSRUDWHGE\UHIHUHQFHWR([KLELWWRWKH&RPSDQ\¶V5HJXODWLRQ$2IIHULQJ6WDWHPHQWRQ)RUP$ILOHG-DQXDU\
                    
              $VVLJQPHQW RI /HDVH DQG )HVWLYDO 5LJKWV $JUHHPHQW GDWHG $XJXVW   ZLWK %LR &XS 0XVLF )HVWLYDO /WG
                     LQFRUSRUDWHGE\UHIHUHQFHWR([KLELWWRWKH&RPSDQ\¶V5HJXODWLRQ$2IIHULQJ6WDWHPHQWRQ)RUP$ILOHG-DQXDU\
                    
              $GYHUWLVLQJ3ODFHPHQWDQG6SRQVRUHG&RQWHQW$JUHHPHQWGDWHGDVRI$XJXVWE\DQGDPRQJ:HVWHUQ+HPS
                   *HQHWLFV/WGDQG7UDQV+LJK&RUSRUDWLRQ LQFRUSRUDWHGE\UHIHUHQFHWR([KLELWWRWKH&RPSDQ\¶V5HJXODWLRQ$
                   2IIHULQJ6WDWHPHQWRQ)RUP$ILOHG-DQXDU\ 
              $JUHHPHQW GDWHG DV RI 2FWREHU   E\ DQG DPRQJ $SSURYHG 7UXVW  -XGLWK %DNHU &DQGOHOLJKW 7UXVW DQG
                   +LJKWLPHV+ROGLQJ&RUS LQFRUSRUDWHGE\UHIHUHQFHWR([KLELWWRWKH&RPSDQ\¶V5HJXODWLRQ$2IIHULQJ6WDWHPHQW
                   RQ)RUP$ILOHG-DQXDU\ 
              )RUPRI,UUHYRFDEOH3UR[\RI$GDP/HYLQ LQFRUSRUDWHGE\UHIHUHQFHWR([KLELWWRWKH&RPSDQ\¶V5HJXODWLRQ$
                   2IIHULQJ6WDWHPHQWRQ)RUP$ILOHG-DQXDU\ 
              5HVFLVVLRQ $JUHHPHQW GDWHG 0D\   EHWZHHQ 7UDQV+LJK &RUSRUDWLRQ 3UHVWRFRUS $QG &DQQDELV 6DWLYD ,QF
                     LQFRUSRUDWHGE\UHIHUHQFHWR([KLELWWRWKH&RPSDQ\¶V5HJXODWLRQ$3RVW4XDOLILFDWLRQ$PHQGPHQWWR)RUP$
                   ILOHG-XQH 
              106(QJDJHPHQW$JUHHPHQWGDWHG0D\EHWZHHQ+LJKWLPHV+ROGLQJ&RUSDG106&DSLWDO$GYLVRUV//&
                     LQFRUSRUDWHGE\UHIHUHQFHWR([KLELWWRWKH&RPSDQ\¶V5HJXODWLRQ$3RVW4XDOLILFDWLRQ$PHQGPHQWWR)RUP$
                   ILOHG-XQH 
              /HWWHU $JUHHPHQW GDWHG -XQH   EHWZHHQ ([:RUNV &DSLWDO )XQG , /3 DQG +LJKWLPHV +ROGLQJ &RUS UHJDUGLQJ
                   H[HUFLVHRIZDUUDQWVLVVXHGWR([:RUNV LQFRUSRUDWHGE\UHIHUHQFHWR([KLELWWRWKH&RPSDQ\¶V5HJXODWLRQ$3RVW
                   4XDOLILFDWLRQ$PHQGPHQWWR)RUP$ILOHG-XQH 
              ([:RUNV&DSLWDO:DUUDQW([HUFLVH/HWWHUGDWHG-XQHEHWZHHQ+LJKWLPHV+ROGLQJ&RUS([:RUNV&DSLWDO)XQG,
                   /3 $(/ ,UUHYRFDEOH 7UXVW DQG 2UHYD &DSLWDO &RUS LQFRUSRUDWHG E\ UHIHUHQFH WR ([KLELW  WR WKH &RPSDQ\¶V
                   5HJXODWLRQ$3RVW2IIHULQJ$PHQGPHQWILOHG-XQH 
              $VVHW3XUFKDVH$JUHHPHQWGDWHG-XQHDPRQJ6RXWKODQG,QFRUSRUDWHG+LJKWLPHV+ROGLQJ&RUSDQG&XOWXUH
                   3XE,QF LQFRUSRUDWHGE\UHIHUHQFHWR([KLELWWRWKH&RPSDQ\¶V5HJXODWLRQ$3RVW2IIHULQJ$PHQGPHQW1RWR
                   )RUP$ILOHG
              ,QGHSHQGHQW 'LUHFWRU $JUHHPHQW GDWHG $SULO   EHWZHHQ +LJKWLPHV +ROGLQJ &RUS DQG 3UHVLGHQW 9LFHQWH )R[
                     LQFRUSRUDWHGE\UHIHUHQFHWR([KLELWWRWKH&RPSDQ\¶V5HJXODWLRQ$3RVW2IIHULQJ$PHQGPHQWWR)RUP$ILOHG
                   -XQH 
              6HOOLQJ $JHQW $JUHHPHQW GDWHG 0DUFK   EHWZHHQ +LJKWLPHV +ROGLQJ &RUS DQG 106 &DSLWDO $GYLVRUV //&
                     LQFRUSRUDWHGE\UHIHUHQFHWR([KLELWWRWKH&RPSDQ\¶V&XUUHQW5HSRUWRQ)RUP8ILOHG$XJXVW 
  
                                                                                                


                                                                                                                          EXHIBIT B
KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP                                                                 

       Case                       KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP
                3:20-cv-00017-MMH-JBT       Document 19-1 Filed 02/18/20 Page 181 of 239 PageID 280
                                                                             
  
  ([KLELW1R     'HVFULSWLRQ
                 
              $PHQGPHQW 1R  WR 6HOOLQJ $JHQW $JUHHPHQW GDWHG $XJXVW   EHWZHHQ +LJKWLPHV +ROGLQJ &RUS DQG 106
                   &DSLWDO $GYLVRUV //& LQFRUSRUDWHG E\ UHIHUHQFH WR ([KLELW  WR WKH &RPSDQ\¶V &XUUHQW 5HSRUW RQ )RUP 8 ILOHG
                   $XJXVW 
              )RXUWK$PHQGPHQWWR/RDQDQG6HFXULW\$JUHHPHQWHIIHFWLYH-XO\EHWZHHQ([:RUNV&DSLWDO)XQG,/3DQG
                   +LJKWLPHV+ROGLQJ&RUSDQGVXEVLGLDULHV LQFRUSRUDWHGE\UHIHUHQFHWR([KLELWWRWKH&RPSDQ\¶V&XUUHQW5HSRUWRQ
                   )RUP8GDWHG$XJXVW 
              )LIWK$PHQGPHQWWR/RDQDQG6HFXULW\$JUHHPHQWGDWHG$XJXVWEHWZHHQ([:RUNV&DSLWDO)XQG,/3DQG
                   +LJKWLPHV+ROGLQJ&RUSDQGVXEVLGLDULHVILOHGDV([KLELWWRWKH&XUUHQW5HSRUWRQ)RUP8ILOHGRQ6HSWHPEHU
                    
              )RUPRI3D\PHQW:DLYHU/HWWHU ILOHGDV([KLELWWRWKH&XUUHQW5HSRUWRQ)RUP8ILOHGRQ6HSWHPEHU 
              /RDQ DQG 6HFXULW\ $JUHHPHQW GDWHG 1RYHPEHU   EHWZHHQ ([:RUNV &DSLWDO )XQG , /3 DQG 'UHDP 0HGLD
                   &RUSRUDWLRQ ILOHGDV([KLELWWRWKH&XUUHQW5HSRUWRQ)RUP8ILOHGRQ6HSWHPEHU 
              $PHQGPHQWWR/RDQDQG6HFXULW\$JUHHPHQWEHWZHHQ([:RUNV&DSLWDO)XQG,/3DQG'UHDP0HGLD&RUSRUDWLRQ ILOHG
                   DV([KLELWWRWKH&XUUHQW5HSRUWRQ)RUP8ILOHGRQ6HSWHPEHU 
              6WUDWHJLF,QYHVWPHQW$JUHHPHQWGDWHG6HSWHPEHUEHWZHHQ+LJKWLPHV+ROGLQJ&RUSDQG6SHFWUXP.LQJ//&
                     ILOHGDV([KLELWWRWKH&XUUHQW5HSRUWRQ)RUP8ILOHGRQ6HSWHPEHU 
              $VVHW3XUFKDVH$JUHHPHQWGDWHG6HSWHPEHUDPRQJ+LJKWLPHV+ROGLQJ&RUS:LOVKLUH 9HWHUDQ0HGLD&RUS
                   'RSH0HGLD,QFDQG'0+ROGLQJV*URXS//& ILOHGDV([KLELWWRWKH&XUUHQW5HSRUWRQ)RUP8GDWHG6HSWHPEHU
                    
              6HFXUHG1RWHIURP'RSH0HGLD,QFWR7UDQV+LJK&RUSRUDWLRQ ILOHGDV([KLELWWRWKH&XUUHQW5HSRUWRQ
                   )RUP8GDWHG6HSWHPEHU 
              $PHQGPHQWWR/RDQDQG6HFXULW\$JUHHPHQWDPRQJ([:RUNV&DSLWDO)XQG,/3DVOHQGHUDQG+LJKWLPHV+ROGLQJ
                   &RUSDQGVXEVLGLDULHVDVERUURZHUV ILOHGDV([KLELWWRWKH&XUUHQW5HSRUWRQ)RUP8GDWHG6HSWHPEHU 
              $GYHUWLVLQJ$JUHHPHQWGDWHG6HSWHPEHUEHWZHHQL+HDUW0HGLD(QWHUWDLQPHQW,QFDQG+LJKWLPHV ILOHGDV
                   ([KLELWWRWKH&XUUHQW5HSRUWRQ)RUP8GDWHG6HSWHPEHU 
               WR  &RQYHUWLEOH 1RWH IURP +LJKWLPHV +ROGLQJ &RUS WR %URDGHU 0HGLD +ROGLQJV //& ILOHG DV
                   ([KLELWWRWKH&XUUHQW5HSRUWRQ)URP8GDWHG6HSWHPEHU 
              6HFRQG $PHQGPHQW WR $VVHW 3XUFKDVH $JUHHPHQW HIIHFWLYH 6HSWHPEHU   EHWZHHQ +LJKWLPHV +ROGLQJ &RUS
                   &XOWXUH3XE,QFDQG6RXWKODQG3XEOLVKLQJ,QFRUSRUDWHG ILOHGDV([KLELWWRWKH&XUUHQW5HSRUWRQ)RUP8GDWHG
                   6HSWHPEHU 
              $VVHW3XUFKDVH$JUHHPHQWGDWHG2FWREHUDPRQJ+LJKWLPHV+ROGLQJ&RUS&KDOLFH+ROGLQJV,QFDQG*HPLQL
                   )LQDQFH&RUS ILOHGDV([KLELWWRWKH&XUUHQW5HSRUWRQ)RUP8GDWHG1RYHPEHU 
               VHFXUHG FRQYHUWLEOH QRWH IURP +LJKWLPHV +ROGLQJ &RUS DQG &KDOLFH +ROGLQJV ,QF WR *HPLQL )LQDQFH &RUS
                     ILOHGDV([KLELWWRWKH&XUUHQW5HSRUWRQ)RUP8GDWHG1RYHPEHU 
              6HFXULW\$JUHHPHQWDPRQJ([:RUNV&DSLWDO)XQG,/3DVOHQGHUDQG+LJKWLPHV+ROGLQJ&RUSDQGLWVVXEVLGLDULHVDV
                   ERUURZHUV ILOHGDV([KLELWWRWKH&XUUHQW5HSRUWRQ)URP8GDWHG1RYHPEHU 
              &RQVHQW $JUHHPHQW RI ([:RUNV &DSLWDO )XQG , /3 ILOHG DV ([KLELW  WR WKH &XUUHQW 5HSRUW RQ )RUP 8 GDWHG
                   1RYHPEHU 
              0HUJHU $JUHHPHQW GDWHG DV RI 1RYHPEHU   DPRQJ +LJKWLPHV +ROGLQJ &RUS %,* 0HUJHU 6XE //& %,*
                   3XEOLFDWLRQV //& DQG *XVWDYR *RQ]DOH] DV PHPEHU ILOHG DV ([KLELW  WR WKH &XUUHQW 5HSRUW RQ )RUP 8 GDWHG
                   'HFHPEHU 
              $VVHW3XUFKDVH$JUHHPHQWGDWHGDVRI-DQXDU\DPRQJ+LJKWLPHV+ROGLQJ&RUS6SDQQDELV$FTXLVLWLRQ&RUS
                   DQG)HULD'HO&DQDPR6/ ILOHGDV([KLELWWRWKH&XUUHQW5HSRUWRQ)RUP8GDWHG-DQXDU\ 
              (PSOR\PHQW$JUHHPHQWGDWHGDVRI0DUFKEHWZHHQ+LJKWLPHV+ROGLQJ&RUSDQG.UDLJ*)R[ ILOHGDV([KLELW
                   WRWKH&XUUHQW5HSRUWRQ)RUP8GDWHG$SULO 
              +LJKWLPHV+ROGLQJ&RUS(TXLW\,QFHQWLYH3ODQ ILOHGDV([KLELWWRWKH&XUUHQW5HSRUWRQ)RUP8GDWHG$SULO
                    
              (PSOR\PHQW $JUHHPHQW GDWHG DV RI $SULO   EHWZHHQ +LJKWLPHV +ROGLQJ &RUS DQG 1HLO 7 :DWDQDEH ILOHG DV
                   ([KLELWWRWKH&XUUHQW5HSRUWRQ)RUP8GDWHG$SULO 
              %,* 0HUJHU /HWWHU $PHQGPHQW GDWHG 0D\   DPRQJ +LJKWLPHV +ROGLQJ &RUS %,* 0HUJHU 6XE //& %,*
                   3XEOLFDWLRQV//&DQG*XVWDYR*RQ]DOH]DVPHPEHU ILOHGDV([KLELWWRWKH$QQXDO5HSRUWRQ)RUP.GDWHG0D\
                    
              (LJKWK$PHQGPHQWWR/RDQDQG6HFXULW\$JUHHPHQWGDWHG0D\EHWZHHQ([:RUNV&DSLWDO//&DVOHQGHUDQG
                   +LJKWLPHV+ROGLQJ&RUS7UDQV+LJK&RUSRUDWLRQDQGWKHVXEVLGLDULHVRI7UDQV+LJK&RUSRUDWLRQDVERUURZHUV ILOHGDV
                   ([KLELWWR2IIHULQJ&LUFXODU6XSSOHPHQW1RGDWHG0D\ 
  
                                                                                                                          EXHIBIT B
KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP                                                                 

       Case                      KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP
               3:20-cv-00017-MMH-JBT       Document 19-1 Filed 02/18/20 Page 182 of 239 PageID 281
                                                                               




                                                                                                EXHIBIT B
KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP                                    

       Case                       KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP
                3:20-cv-00017-MMH-JBT       Document 19-1 Filed 02/18/20 Page 183 of 239 PageID 282
                                                                             
  
  ([KLELW1R     'HVFULSWLRQ
                 
              $PHQGPHQW1RWR6HOOLQJ$JHQW$JUHHPHQWGDWHG0D\EHWZHHQ+LJKWLPHV+ROGLQJ&RUSDQG106&DSLWDO
                   $GYLVRUV//& ILOHGDV([KLELWWR2IIHULQJ&LUFXODU6XSSOHPHQW1RGDWHG0D\ 
              1LQWK$PHQGPHQWWR/RDQDQG6HFXULW\$JUHHPHQWGDWHG-XQHEHWZHHQ([:RUNV&DSLWDO//&DVOHQGHUDQG
                   +LJKWLPHV+ROGLQJ&RUS7UDQV+LJK&RUSRUDWLRQDQGWKHVXEVLGLDULHVRI7UDQV+LJK&RUSRUDWLRQDVERUURZHUV ILOHGDV
                   ([KLELWWRWKH&XUUHQW5HSRUWRQ)RUP8ILOHG-XQH 
              7KLUG $PHQGHG DQG 5HVWDWHG 6HQLRU 6HFXUHG &RQYHUWLEOH 1RWH HIIHFWLYH DV RI -XQH   LVVXHG E\ +LJKWLPHV
                   +ROGLQJ&RUSDQGLWVVXEVLGLDULHVWR([:RUNV&DSLWDO)XQG,/3 ILOHGDV([KLELWWRWKH&XUUHQW5HSRUWRQ)RUP8
                   ILOHG-XO\ 
              $PHQGPHQW1RWRWKH6HOOLQJ$JHQW$JUHHPHQWGDWHG-XQHEHWZHHQ+LJKWLPHV+ROGLQJ&RUSDQG106
                   &DSLWDO$GYLVRUV/3 ILOHGDV([KLELWWRWKH&XUUHQW5HSRUWRQ)RUP8ILOHG-XQH 
              (PSOR\PHQW2IIHU/HWWHUGDWHG-XO\EHWZHHQ+LJKWLPHV+ROGLQJ&RUSDQG'DYLG1HZEHUJ ILOHGDV([KLELW
                   WRWKH&XUUHQW5HSRUWRQ)RUP8ILOHG-XO\ 
              6WUDWHJLF%XVLQHVV6HUYLFHV$JUHHPHQWGDWHG6HSWHPEHUEHWZHHQ+LJKWLPHV+ROGLQJ&RUSDQG/D]HU /D]HU
                   &RUSRUDWLRQ ILOHGDV([KLELWWRWKH&XUUHQW5HSRUWRQ)RUP8ILOHG2FWREHU 
              6XEVFULSWLRQ$JUHHPHQWGDWHG2FWREHUEHWZHHQ+LJKWLPHV+ROGLQJ&RUSDQG(O&DSLWDO,QF ILOHGDV([KLELW
                   WRWKH&XUUHQW5HSRUWRQ)RUP8ILOHG2FWREHU 
              :DUUDQWWR3XUFKDVH6KDUHVRI&RPPRQ6WRFNGDWHG2FWREHU ILOHGDV([KLELWWRWKH&XUUHQW5HSRUWRQ)RUP
                   8ILOHG2FWREHU 
              /RFNXS$JUHHPHQWGDWHG2FWREHUEHWZHHQ+LJKWLPHV+ROGLQJ&RUSDQG(O&DSLWDO,QF ILOHGDV([KLELWWR
                   WKH&XUUHQW5HSRUWRQ)RUP8ILOHGRQ2FWREHU 
              $PHQGPHQW1RGDWHG1RYHPEHUWR&RQYHUWLEOH6HFXUHG1RWHEHWZHHQ+LJKWLPHV+ROGLQJ&RUSDVDVVLJQHH
                   RI&KDOLFH+ROGLQJV,QFDQG*HPLQL)LQDQFH&RUS
               0HUJHU$JUHHPHQWGDWHG-XO\EHWZHHQ+LJKWLPHV+ROGLQJ&RUSDQG2ULJR$FTXLVLWLRQ&RUS ILOHGDV([KLELW
                   WRWKH2IIHULQJ&LUFXODURQ)RUP$GDWHG-XO\ 
               )LUVW $PHQGPHQW WR 0HUJHU $JUHHPHQW GDWHG 6HSWHPEHU   EHWZHHQ +LJKWLPHV +ROGLQJ &RUS DQG 2ULJR
                   $FTXLVLWLRQ&RUS ILOHGDV([KLELWWRWKH2IIHULQJ&LUFXODURQ)RUP$GDWHG-XO\ 
               6HFRQG $PHQGPHQW WR 0HUJHU $JUHHPHQW GDWHG )HEUXDU\   EHWZHHQ +LJKWLPHV +ROGLQJ &RUS DQG 2ULJR
                   $FTXLVLWLRQ&RUS ILOHGDV([KLELWWRWKH2IIHULQJ&LUFXODURQ)RUP$GDWHG-XO\ 
               7KLUG$PHQGPHQWWR0HUJHU$JUHHPHQWGDWHG0D\EHWZHHQ+LJKWLPHV+ROGLQJ&RUSDQG2ULJR$FTXLVLWLRQ
                   &RUS ILOHGDV([KLELWWRWKHRIIHULQJ&LUFXODURQ)RUP$GDWHG-XO\ 
               7HUPLQDWLRQDQG0XWXDO5HOHDVH$JUHHPHQWGDWHGDVRI-XO\E\DQGEHWZHHQ+LJKWLPHV+ROGLQJ&RUS2ULJR
                   $FTXLVLWLRQ&RUSRUDWLRQ+7+0HUJHU6XE,QFDQG-RVH$OGHDQXHYD ILOHGDV([KLELWWRWKH&XUUHQW5HSRUWRQ)RUP
                   8GDWHG$XJXVW 
               3ULPH 7UXVW (VFURZ $JUHHPHQW GDWHG $SULO   EHWZHHQ 3ULPH 7UXVW //& +LJKWLPHV +ROGLQJ &RUS DQG 106
                   &DSLWDO$GYLVRUV//& ILOHGDV([KLELWWRWKH2IIHULQJ&LUFXODURQ)RUP$GDWHG-XO\ 
               )RUP RI (VFURZ $JUHHPHQW IRU 5HJXODWLRQ $ 2IIHULQJ ILOHG DV ([KLELW  WR WKH &XUUHQW 5HSRUW RQ )RUP 8 GDWHG
                   $XJXVW 
              /LVWRI6XEVLGLDULHV ILOHGRQ)RUP$GDWHG-XO\ 
              ,QYHVWRU3UHVHQWDWLRQGDWHG$SULO ILOHGDV([KLELWWRWKH&XUUHQW5HSRUWRQ)RUP8ILOHG$SULO 
  
  8QOHVVQRWHGDOOH[KLELWVZHUHSUHYLRXVO\ILOHG
    ILOHGKHUHZLWK
  
                                                                                                  




                                                                                                                           EXHIBIT B
KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP                                                                   

       Case                      KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP
               3:20-cv-00017-MMH-JBT       Document 19-1 Filed 02/18/20 Page 184 of 239 PageID 283
                                                                             
  
                                                              6,*1$785(6
  
  3XUVXDQWWRWKHUHTXLUHPHQWVRI5HJXODWLRQ$WKHLVVXHUKDVGXO\FDXVHGWKLVVHPLDQQXDOUHSRUWRQ)RUP6$WREHVLJQHGRQLWV
  EHKDOIE\WKHXQGHUVLJQHGWKHUHXQWRGXO\DXWKRUL]HGLQ/RV$QJHOHV&DOLIRUQLDRQ1RYHPEHU
  
                                                                     +,*+7,0(6+2/',1*&253
                                                                           
                                                                     %\    V.UDLJ)R[
                                                                     1DPH .UDLJ)R[
                                                                     7LWOH &KLHI([HFXWLYH2IILFHU
  
  3XUVXDQWWRWKHUHTXLUHPHQWVRI5HJXODWLRQ$WKLVUHSRUWKDVEHHQVLJQHGEHORZE\WKHIROORZLQJSHUVRQVRQEHKDOIRIWKHLVVXHULQWKH
  FDSDFLWLHVDQGRQWKHGDWHVLQGLFDWHG
  
  6LJQDWXUH                                7LWOH                                                                      'DWH
                                                                                                                      
  V.UDLJ)R[                            &KLHI([HFXWLYH2IILFHU                                            1RYHPEHU
  .UDLJ)R[                                3ULQFLSDO([HFXWLYH2IILFHU                                                  
                                                                                                                      
  V'DYLG1HZEHUJ                        3ULQFLSDO)LQDQFLDO2IILFHU                                        1RYHPEHU
  'DYLG1HZEHUJ                            DQG3ULQFLSDO$FFRXQWLQJ2IILFHU                                             
  
                                                                                         




                                                                                                                 EXHIBIT B
KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP                                                       

       Case                      KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP
               3:20-cv-00017-MMH-JBT       Document 19-1 Filed 02/18/20 Page 185 of 239 PageID 284
                                                                             
  




                                                                                                EXHIBIT B
KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDIRUPVDKWP                                    
       Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 186 of 239 PageID 285
                                                                                       
                                                   
                                               
                                                                        
                                                                                       
                                                                            ! "#
                                                                                     
                                                                   $%%& &'%($%$ &$)
                                                                                     
                                                                     &* &'%+,$%-."
                                                                            
                                                                                     
                                                              /  (
                                                                             
                                                                                       
                                       &)0%&                                                                                1"#23 .
                                                                                                      
                                                                                           
                                                                                                          
                                                                                    
                                                                           ""%4$ 
                                                                        5&4& )*%  "
                                                           !          
                                                                                    
                                                                             617 ..#.12
                                                               "  # $    
                                                                                    
%            &'(  &  ()$   *++++,   

% (  ! ,-.    /  012#3  &$          $      #$
    #              /   $       / # /        4   
     /       


                                                                                       




                                                                                                                                                  EXHIBIT C
         Case 3:20-cv-00017-MMH-JBT Document 19-1                                                Filed 02/18/20 Page 187 of 239 PageID 286

   5

       

56 7,$0+0+$8   8  ( 9(: #    9#   & :     &;#   
     (" (   ! ,-. # &#   &    # 3, 
      #  

%     #   &       #  3,    (     !  ,-.              # $ 
4      #$  $/       #  

                                                                                          0




                                                                                                                                                      EXHIBIT C
    Case 3:20-cv-00017-MMH-JBT Document 19-1
                                            Filed 02/18/20 Page 188 of 239 PageID 287

                                                                          
    
    <  4    &$          #   # # $   

                                                                                    8& )9 %'
                                                                                   /    
                                                                                         
                                                                                  #'      
                                                                                    ' &= 
                                                                                   '     ( > 
                                                                                  ' 6 7,$0+0+

                                                                               7




                                                                                                                                        EXHIBIT C
        Case 3:20-cv-00017-MMH-JBT Document 19-1
                                                Filed 02/18/20 Page 189 of 239 PageID 288

                                                                       :;!%8"#
                                                                                 
9&::;
                                                                                
  :;  &4%'
              
3,            ! #   &    &;5 

                                                                                3




                                                                                              EXHIBIT C
       Case 3:20-cv-00017-MMH-JBT Document 19-1
                                               Filed 02/18/20 Page 190 of 239 PageID 289
                                                                                                                                    :;"
                                                                     
                                                                ! !
                                                                     
                                                          /  (
                                                       < (  
                                                                     
                                                          5 
                                                                     
  5 5/5      ! =   5   </ /> !  (                     <   
   = !   ! (  !               !!   /      5 !    
5     5//?  (  <//?!  !
( !(</  = !    

     !!   <> 5  <                       ! " ..   6  @
A7   >        </ => /       < !!   /  /     ( !   
    ?  !                          </ => /  /    !! 
        < !/                6  @ A7   !!     
 /  !   /< /           5
 < (( 5    (( 5 <>     >            /  >   > 
   5 > !   !     (  (     !   !!      ? >                     > !  
< (    >     / !    5 / </( ( 55   
  !!  > (                 >/ !/

    </    !  ( (/         
        < /       !   (  (/     ((/ </        @                   
 A /  5             @   A 6       !    " ! /  
( /      7 <, /    > >5  
67   ( >  />    (                  !   <>       5     < (
          !   ( 5 <> 5         !!      
  ((/ </> !! ! (!     ? !    

( ( 55  >    ! < (   !!   /   >! 
      / ( 5 <>   ( > 6 // 5/>   @   A7   > (     <?
    !    ( >   > !  !!   (/>    6 / @    A
   /7  5 / /     5    =  5   5   />     
   !   ( >      !   !!   /        = 5/5 
( ( 55  / / 5 B /                      ( ! / 5  
5/ /     /       5 B( (5

                                                                     ,




                                                                                                                      EXHIBIT C
         Case 3:20-cv-00017-MMH-JBT Document 19-1                                                     Filed 02/18/20 Page 191 of 239 PageID 290

 !!    / >   !  #/=    !   /        
  ( >  < (/    >    >   !  #/=                                                                <    
</!! ( <> !    /> 5 / </  ( >B    
!!     /     @A @A @  A @A @ A @A  /   ( 
       !> !  #/=       !   /=    
  !/    B   5   (   !  5                                                                     <,   = 
      /                          ( >B                / /  !!     //> !        
!  #/=   5                                          (/   /      !  #/=
   ( =/> !     >    ( >  = ></ 
 5   (    !  #/=    !/  5       !        
  !/     !  ( 5
                                                                                                 
                                                                            < (  
                                                                                                 
          %  #     9$;4%' %&&8&: 9 %&&8&:   ##/ 8& )9 %'$ /    
   9 8'-:    9C&%:      &  #    
     5 (     # /
                                                                                                 
                                                                                             /
                                                                                                 
             $(      (  & )$   *++++,   9 )  884D:   9: #
   & 7?   &,@77$ 9 &4$%& 4:$ %  0  9**&%:$  
313$131     (  & ( )   ($         *,,++      9 (&% %& ($%4& (%4&:$             
*1$+++$+++  98$8 **&%:$      3$131$31+     (   & ( )$   <    <   < $             
*1+$+++$+++9:8$8**&%:A
          
             $     4 #    (  &()9%&:        
     A
          
             $5 /     ' / B 5   $ B 7,$0+0+     
 (    5   $9&%8&:

            ! $                $     #   / '

     "$;4%'

          %    #  #  #  #      #        <  <  < $
                %              /           9($%4&(%4&:  #    
    !"## /%  #               #    *@@++
          
                                                                                                0




                                                                                                                                                           EXHIBIT C
         Case 3:20-cv-00017-MMH-JBT Document 19-1
                                                 Filed 02/18/20 Page 192 of 239 PageID 291

           #        #   ! ,-&  &;5 (   B ,0$0+,C   #    
/ 4  #   ( 9 :B ,0$0+,C!5B,-&< D   5 (    / (
6,,$0+,C$ 6,1$0+,C$   601$0+,C 4  #(6 0?$0+,C   $9**&% %4$)%:
%        /(" 5 (    $ B7,$0+,@$(" ! ,-E&        
# 7,$0+,C! ,-& -&      67+$0+,C67+$0+,@$/  # #(/ (
  012#, 012#7$    $  &; ! ,-.(      &; # #(
/ ($   ! ,-.(   & ,7$0+,C$# ,,$0+,C$# ,3$0+,C$# 0?$0+,C$5# 7$0+,C$  # 1$
0+,C$# 3$0+,C$# ,3$0+,C$6 00$0+,@$!#  3$0+,@$& 7$0+,@$& ,1$0+,@$& ,C$0+,@$60C$0+,@$6 ,0$0+,@$6 0@$0+,@$
&  7+$ 0+,@$ 5#  0,$ 0+,@$ 5#  7,$ 0+,@$ #  7,$ 0+,@$ 6  ?$ 0+0+$ 6  ,?$ 0+0+$ 6  0@$ 0+0+  6  7,$ 0+0+$   /    
  # 4! ,-.(   ( / (     $ / 5 (            
9  &'%:> #  # 5 $   )/          /(      
  4 #   )    /     %(/       %(/   
     9   $:   5 (   &    $     /       
           
           %  #   #   /    $       $   %   $#( 
   #       $($    #     $       #      
  #  #   %(/     /   #    /  /         "  #     $
   "          / #     /        " #          
    #       $                   $ #   
&      $ $ $/        

            %       #    &    # #                  $  $           $ 
9%*&%&&:A   $ /  $           #   $  %               (    
      # (        $ /   %     )/  ###    
 /                 #   &         &   #  /       ($ /   #
/       #     
           
       (-8& 9 ($%4& (%4&9$%& % <   <    #      /     "  #                  
     #)$   $&(8  #/     #( %# /%   )/ 
$    #  #   $   /      4     %# /

      . &'%&&9%%&*& 8'-%(    /      /      /     
         (  '(      $          / 
 / %(   4 /  /         $   #   & $ 
         4   %(  4    #             
      /             #/  )  4     $       / 
   /      (   #  A#% $        /  #   
&  #  #       (%  $/ $         
  /          #   & $ /  #       $      -  # A    #  (  
#   &                 #   /    ("  /     #     #     
    (.("  #   & $ #   &       #  
    ($  #      (    /      $        #  #  #) $   $    $
  $  /          "    $    # /      #      $
     $     4 #        /                   # $     #  ("      
     $# /  / F  (  =/   

                                                                                           7




                                                                                                                                                          EXHIBIT C
         Case 3:20-cv-00017-MMH-JBT Document 19-1
                                                 Filed 02/18/20 Page 193 of 239 PageID 292

       &'%&&9%%&*C&%> #  # 5 $   $          #  #  #    
 $     /           /  $/      /             $
 (  '
          
          &'()*"+',*-       /     #     / #  #5 $
   #   &      &      "   4   /  #     # / #
   )      (   . #  #    5 $   #   &  /  #     #   #       $  #  
 /     $    # # #) $   $    $     /       
   "      #      4      # 4 #    

          #./"-00*1*'2"*"+/*(   )/  #   # (" 5 (   / # /(
 # $ (E# +++,2,330+% 5 (      #  (" 4    (! ,-&$ $
/    4  #(B ,0$0+,C # 4  4  6 0?$0+,C5 (   /    ! 
,-&<55 (    / (6,,$0+,C$ 6,1$0+,C   601$0+,C 4  #(6 
0?$0+,C&5 (    /  / (B7,$0+,@  $   (   (" ! ,-E&  
      # 7,$0+,2(" ! ,-& -&       67+$0+,C67+$0+,@$
/    #   /   ($   ("  !  ,-. (       /   ( &  ,7$ 0+,C$ #  ,,$ 0+,C$ #  ,3$ 0+,C$
# 0?$0+,C$5# 7$0+,C$  # 1$0+,C$# 3$0+,C$# ,3$0+,C$6 00$0+,@$!#  3$0+,@$& 7$0+,@$& ,1$0+,@$&
,C$0+,@$60C$0+,@$6 ,0$0+,@$6 0@$0+,@$& 7+$0+,@$5# 0,$0+,@$5# 7,$0+,@$# 7,$0+,@$6 ?$0+0+$6 ,?$0+0+$6 
0@$0+0+$ /     ! ,-.(   (  / ( # 4 (" 5 (    (
    )                        )      /      #                
("  #  $         /    $        (           /  ("
                        ) 4         /     (            
          )/       $      /    #   $    "   
     $#(  /   #      (        
          
          3(.4/*53(* *."0'"62-            #   ##    
         )    "       $)       &    $     
                                #         #          
     )    "       $)              )     
  $      #   5 (     9 $:         #        
4                  #       "     (
          
                                                                                               3




                                                                                                                                                           EXHIBIT C
        Case 3:20-cv-00017-MMH-JBT Document 19-1
                                                Filed 02/18/20 Page 194 of 239 PageID 293

           1(*"        #        &      
& 7#   &$              "      /   $ 
      $         $  $(       ##   
8/  $(        # ) G  /    / !       & 9! :&   $
  ! &   # ) G   #     $  #9   :       B )
  &,@@?$(# 4     4         /     / (  
           4  $(/                   / 
(         ( ! &   # ) G       $! &
      # ) G  $  /   # 4 #          / #   
                #  #      $       /  # 9    :           B )
  &,@@?%       $     /           #     #  
      /  /      $            4    /   # 

           22&'+-"+'+.(7   )/       #  )      
 )     /    %( #      ) )             &
   &,@73$ /                 #   )        
   )/      # #   )     "        
           
           *++3(*"'(*3(. .(         '
           
                            9  :/    1+,     &A
                         
                        <  < $ /              $ %<  ,+H  
                                "    /    /     -   $           "  
                                  
           
                    4   /              $         $   
    
           
           7,2+*0*."I   1     4  ($    #        /    
     )      )         # #   /   /     
/   (     # #$   $ /    $                   ("  )     
            $ /  4              (    
   
           
           "2'"5*6*"*- *."0*,"*'*,"(*6-,./"-   )/  <  <  <   #
      /  #(# ("       /            )/   
      (# /     $/       "    / #  /    
           
             .2         "               /     #   
           
                                                                                            1




                                                                                                                                                    EXHIBIT C
         Case 3:20-cv-00017-MMH-JBT Document 19-1
                                                 Filed 02/18/20 Page 195 of 239 PageID 294

            *13(*(    .     # 22+,7+   (,@C?$ $    #
                      #     /            /       #  #             
#   & $         4   /                   $              #   
  $                   # # $            4 $  $   #     
  $  $  $  $         "  #     #   /    /   
 #        /    "    
            
            )+'"*-"/"-                  $   /       $   $
     $    #  /  &    #    . 4 ($
    /      $                        $           ( G     
      

       9&8- %     $ /         #                                #    &         
       (       $    $  $ $/  (/   
 ,1   &     $ # $  $ /      $#  $   #   " $
      "      #         $            /  #   
#    /    #          #       / 
   

      3 C&% /0E ,$%94E C&% * ,$%- %)&  4           $   $          5  (   $
    $/    $ #   & $  #  #     /     / (   $
/                /                          $       
     # #   &    /  5 (   / #           
  $  $  $    $  $# $      #            ( =
&    #  #  #               ( = &      
         /    /          #             /            
   /  5 (   $ #  # /  $         $       #
     $                     #  # /      
      #         #                 /  
             #   &               
           #   /          # /  
              /  5 (   $          
   #  # #-         #   "        /      $      
       & J&(%5 $.%$5<5( F & J6.(%5 >5.F8%>J& J<&%J&F& %& J5%8<&%J$%8
<&% &(8 E 5I F=J &   % %5 &==J$ %5 %8 F&%% K% % <B%% >J &<<=(&>= =&I$ 8>J &>5=.%=J$
. (5 %5 &==J$L5(&>=J& K<=JI&L!5L%&=>J6.J

      24&  $ 4  $         #   &          # /  
   # #   /    $   A # #        $   $  
    4 $      A               / $  !"
8   8  ( $,+@@+I  >   $< $= &  $(&@++03-7C@C$& '&= $(  5     $   "
      /   #   $      #   #/     #      
 &  $ 4  $      #   # #     /  ## 
      
                                                                                                  ?




                                                                                                                                                               EXHIBIT C
         Case 3:20-cv-00017-MMH-JBT Document 19-1
                                                 Filed 02/18/20 Page 196 of 239 PageID 295

     1($%4&(%4&9$%&%   )/  $    #  #   $ $  #$  ('  
    < #   & A#  <  <      
< & <##  )$/ $    &(8  
     
<   )   /(<   )'98   &; :
                                                                                              
                                                                                           < %  
                                                                                        07++I  
                                                                                            ,,2+
                                                                                      = L $ LC@,+0
                                                                                              
     I        /('
                                                                                              
        &  >)'
     &>&M,00030C?@
     &M++31,C,1CC
     < %  ==(
     < %  !>5<B>C@@23?
     07++/ M,,2+
     = L $ LC@,+0
                                                                                              
     ! # '8   8  ( 
     
       4&))&$&          #    $  $ $       $    
              4  5          $   #    &       #     #  #     %     $
/          #####        $ $           
# (            #   & #/ $       / $
          #/   #(      #   &  #  
 # $        #  # #  /        #  /    # 
%    $      #                 #   &               $   
 #     #   &          $    #  #   & $    
  $     $ #     #          # #     # /%
#   &            #/   $ $/    #       
 #/    /    #  %      #   &       # 
           $        $      $ - #   
     %     #   &  #               
          $         #   & $     
#      #$    $          $         #               / $   $ # 
   $  #  "       $ &      #   /      ##
      # -          #             #    &  .    /        #   
& $               4 #   ( -  #  &  
    # #     #   / / -  #      
   &    8$ 9  !:   / #)       (        
#  % #   & #           #     $/                             
#   &     /                           
  $/          %           #            # /
     
                                                                                              2




                                                                                                                                                       EXHIBIT C
         Case 3:20-cv-00017-MMH-JBT Document 19-1
                                                 Filed 02/18/20 Page 197 of 239 PageID 296

     " &)&4%4&)C&%-*4&4)$%&9!%8     $    # /$  $     $  $
   $           $9 88$4:   ($   "     (   
(  & ( )                 #    #      $    # -       #    
        #       $   )/  -           
  $#         #  $     / $/  / )/     
   %    )/  -  (# #        #   / $ 
       #            ($        $    $
  $ $/  (/    ,1   &   $9 8'-(%&:$  /    
               / ' /          
   $(<   / # #       /     (   A#   (   #
         -     /#    ( <   /      /# "                  /    
(   $   "   /  /  $  $##   $/         
 #     $/  / #  /    #  9(!:  #&#& #!  $
       -   #     -    (<   %  $   /
    # /     /  4  / A   /   /  4    $(< 
/      /    %     $      (/     -   
      .   /  4 # /$   / #      (       -
         ( /  A(<   /   #  -       # 
   (        " -        A   " -              9 : 
9$  :A        "  $# /  $      / A      #  (<   A
    /             #  ( < $              / '                 
     $ / #  $    "               (
    /  /    #  ( /  
                                                                                             
                                                                 N%8<&( % %5 &==J=!%>=& EO
                                                                                             
                                                                        NF &%.<&F%5!5==5IO
                                                                                             
                                                                                             C




                                                                                                                                                               EXHIBIT C
         Case 3:20-cv-00017-MMH-JBT Document 19-1                                    Filed 02/18/20 Page 198 of 239 PageID 297

5   !                          < (      5 >     <>  
5      (/

  ( > ><!!    5 >  !!    /  !! 
/   >  ,        <!!  !  ( 
 !!    / ( ( <>  ( >//>!  <>( ( 55   
  !!   (                                            >   (/ !   !  
    >!!    /     !!    /  /< /( 
(   (    ! ( !   !  ( >

  ( >  5       /    !  >    5   !>  F
   //    (  !   !!  F                       (   ,    /    (  !  >     !  
    > ( ( 5 5          //  > ( ( 5 5  /     //
  !   5  (                           (     !!    /( =
  !      /5 >  (                       !    //  >                 >
(/     <                       !!  !  ( >   

           ! #   &   PPPPPPP0+0+

  #   #  #! '                
                                               
% <  < '                            
                                               
     '                          
                                               
     '                              
                                               
&     '                             
                                               
   B &  '                          
                                               
   " M %M'                      

     (<>+   /  (
                                                                                
  &   'PPPPPPPPPPPPPPPPPPPPPPPPPPPPPPPPPP
                                                                                
  &   '  /# $( !   5 
                                                                                
&'PPPPPPPPPPPPPPPPP$0+0+
                                                                                
                                                           G$%&(&$;4%' %&&8&H
                                                                                
                                                                                @




                                                                                                                       EXHIBIT C

       Case                'DYLG 1HZEHUJ &3$ &)3
                3:20-cv-00017-MMH-JBT                &0$  &DOLIRUQLD
                                                Document      19-16WDWHFiled
                                                                        8QLYHUVLW\/RQJ
                                                                              02/18/20  %HDFK Page
                                                                                                6DQWD 0RQLFD
                                                                                                       199 &DOLIRUQLD
                                                                                                              of 239 _PageID
                                                                                                                      /LQNHG,Q 298

                                                                                                      -RLQ QRZ          6LJQ LQ


            'DYLG1HZEHUJ&3$&)3&0$




     'DYLG 1HZEHUJ &3$
                      $ &)3                                                         +LJKWLPHV +ROGLQJ &RUS

     &0$                                                                              ',6  'DQLVK ,QVWLWXWH IR
                                                                                                             I U
     9LFH 3UHVLGHQWW )LQDQFH DWW +LJKWLPHV +ROGLQJ                                    6WXG\ $EURDG
     &RUSRUDWLRQ
     6DQWD 0RQLFD&DOLIR
                       I UQLD ā FRQQHFWLRQV


           -RLQ WR &RQQHFW




     $ERXW

     &RUSRUDWH ILQDQFH H[HFXWLYHDQG&3$ RII
                                          IIHULQJRYHU  \HDUVRIH
                                                                 I [SHULHQFHEXLOGLQJ OHDGLQJDQG
     DGYLVLQJFRUSRUDWLRQVDQG VWDUWXSVWKURXJKFRPSOH[WUDQVDFWLRQV RSHUDWLRQDOVHWXS
     UHVWUXFWXULQJV H[SDQVLRQDQG FDSLWDOLQYHVWRUPDUNHWV


      ([SHUWLVHLQ SXEOLFD                                 HSRUWW'
                         F QGSULYDWHLQWHUQDODQGH[WHUQDOUH     LQJRD
                                                                        QQGWIIILOLQJ
                                                                        DQG
                                                                        D        OLP
                                                                                   LQJLUUHTXLUHPHQWV
                                                                                         VHVT R
                                                                                              LUHX
                                                                                                 PWH

                                                               $FFHVVWKH IXOOH[SHULHQFH
      6WURQJEDFNJURXQGLQPHUJHUVDQGDFTXLVLWLRQVDQG NQRZOHGJHDEOH RI6 I 2;U
                                                                                 ; HTXLUHPHQWV
     $FFRPSOLVKHGLQVWUXFWXULQJ DQGQHJRWLDWLQJWUDQVDFWLRQ
                                                           QV DQG
                                                               QGID
                                                                  IIDYRUDEOHWHUPV
                                                                     YRUDEOH WHUPV ZLWKFRPPHUFLDO
                                                                                   ZLWK FRPPHUFLDO
     DQGLQYHVWPHQWE
                   W DQNV                                                    6LJQ LQ

      ([FHOOHQWO
               W HDGHUZLWKDWUDFNU
                                  N HFRUGRII GRFXPHQWHGFRQWULE
                                                             W E
                                                               EXWLRQVOHDGLQJWRLPSURYHGILQDQFLDO
                                                                 WL    O GL
                                                                          G    W L       G IL
                                                                                           I     L O
     SHUIR
        I UPDQFH KHLJKWHQHGSURGXFWLYLW\
                                        W  DQG HQKDQFHG LQ  H DOFRQWUROV -RLQ QRZ
                                                          QWWHUQ


                                                                                                               EXHIBIT D
KWWSVZZZOLQNHGLQFRPLQGDYLGQHZEHUJFSD                                                                                          

       Case                'DYLG 1HZEHUJ &3$ &)3
                3:20-cv-00017-MMH-JBT                &0$  &DOLIRUQLD
                                                Document      19-16WDWHFiled
                                                                        8QLYHUVLW\/RQJ
                                                                              02/18/20  %HDFK Page
                                                                                                6DQWD 0RQLFD
                                                                                                       200 &DOLIRUQLD
                                                                                                              of 239 _PageID
                                                                                                                      /LQNHG,Q 299

                                                                                                      -RLQ QRZ          6LJQ LQ


            'DYLG1HZEHUJ&3$&)3&0$

                   -XQ ± -DQ  ā \HDUVPRQWKV

                   *UHDWHU /RV $QJHOHV $UHD
                   2YHUVHHDOO$FFRXQWLQJ)LQDQFH+5DQGRWKHUDGPLQLVWUDWLYHIXQFWLRQVIR
                                                                                           I UWKH
                   FRPSDQ\DQGSUHSDUHDOOSXEOLFF UHSRUWLQJILQDQFLDOSDFNDJHV 7KHPHGLDHQWHUWDLQPHQW
                   FRPSDQ\EXVLQHVV LQFOXGHVSULQWW GLJLWDOSXEOLVKLQJ +LJK 7LPHV '23( DQG&XOWXUH
                   PDJD]LQHV  :HEVLWHV +LJKWLPHVFRP 'RSHPDJD]LQHFRP*UHHQ5XVK'DLO\FRPDQG
                   &XOWXUH0DJD]LQHFRRP DQG )HVWLYDO&RQFHUW
                                                             W (YHQWV &DQQDELV &XSV  ,QDGGLWLRQWR
                   PHUFKDQGLVHDQGH&RPPHUFHDFWLYLW\
                                                    W 7KH&RPSDQ\LV D5HJ$6(&UHSRUWLQJFRPSDQ\
                    KWW
                     W SV

                   6KRZ PRUH


                   %RDUG 0HPEHU  7UHDVXUHU
                   7HDP6DQWD 0RQLFD
                   1RY ± 'HFF  ā \HDUVPRQWKV

                   6DQWD 0RQLFD&DOLIR
                                     I UQLD
                   7HDP6DQWD0RQLFD 760 LVWKH:HVWVLGH VSUHPLHU FOXE VZLPPLQJSURJUDP VKRUW  W ORQJ
                   FRXUVH DQGRSHQ ZDWHU  DQG LVRQHRII WKHWRS  86$6ZLPPLQJ&OXEV LQWKH 1DWLRQ
                    6LOYHU /HYHO  760 LVD\HDUURXQG FRPSHWLWLYH86$6ZLPPLQJWHDP


                   760ZDV HVWDEOLVKHGLQDQGKDVSURYLGHG ILUVWUDWHFRDFKLQJWRWKHEHJLQQHU DV
                   ZHOODVWKH DGYDQFHGDWKOHWH 1DWLRQDOV DQG2O\PSLF7
                                                                     F ULDOV :HIH
                                                                                  I DWXUH JURXSVIR
                                                                                                 I UDOO
                   FKLOGUHQ ±EHJLQQLQJZLWKDSUHFRPSHWLWLYH JURXSZKHUHWKHIXQGDPHQWDOVRI

                   6KRZ PRUH

                                                                                  'RQ W PLVV RXW
                   'LUHFWRU  &RQVXOWLQJ &)2
                                                                                  $FFHVVWKHIXOOH[SHULHQFH
                   $FFUHWLYH6ROXWLRQV
                   -DQ ± 0D\ ā \HDU PRQWKV

                   :HVWW /RV $QJHOHVW$
                                    W UHD                                                          6LJQ LQ
                   %XVLQHVV2XWVRXUFLQJ6ROXWLRQV
                                                                                                 -RLQ QRZ
                   :H SURYLGH KLJKJURZWK HDUO\ VWDJHDQGHPHUJ
                                                              JLQJFR
                                                                 JFRPSDQLHVZLWKWKHPRVW
                                                                   FRPSDQLHV
                                                                      SD HV ZLWK
                                                                               W WWKH
                                                                                     H PRVW
                                                                                        RVWW FRVW
                   HII
                    IIHFWLYH DQGIOH[LEOHVROXWLRQIR
                                                   I UWKHLUHQWLUHEDFN
                                                                      FNN RII
                                                                           I LFH
                                                                             LFHQHHGV
                                                                                 QHHGV SURYLGLQJ WKHP
                                                                                                 WKHPZLWK
                                                                                                      ZLWK
                                                                                                EXHIBIT D
KWWSVZZZOLQNHGLQFRPLQGDYLGQHZEHUJFSD                                                                                          

       Case                'DYLG 1HZEHUJ &3$ &)3
                3:20-cv-00017-MMH-JBT                &0$  &DOLIRUQLD
                                                Document      19-16WDWHFiled
                                                                        8QLYHUVLW\/RQJ
                                                                              02/18/20  %HDFK Page
                                                                                                6DQWD 0RQLFD
                                                                                                       201 &DOLIRUQLD
                                                                                                              of 239 _PageID
                                                                                                                      /LQNHG,Q 300

                                                                                                      -RLQ QRZ          6LJQ LQ


            'DYLG1HZEHUJ&3$&)3&0$
                       S 

                   6KRZ PRUH


                   3ULQFLSDO &RQVXOWDQW
                   )LQDQFH DQG $FFRXQWLQJ&RQVXOWLQJ6HUYLFHV
                   -DQ ± 'HFF  ā \HDUV

                   6DQWD0RQLFD&$
                   5HFHQW/
                        W LVWR
                            W I&
                                I OLHQWVDQG3URMHFWV


                   7KH:UDS1HZV,QF 7KHZUDSFRP 2QOLQH(QWHUWDLQPHQW1
                                                                          W HZV
                    3URYLGH$FFRXQWLQJ )LQDQFHDQG+5V
                                                       5 HUYLFHV


                   6DZKRUVH3URGXFWLRQV /RV$QJHOHV3URGXFWLRQ&RPSDQ\
                    7D[&RQVXOWLQJDQG*HQHUDO )LQDQFH DQG%XVLQHVV 2SHUDWLRQFRQVXOWLQJ


                   6KRXW)DFWRU\ /RV$QJHOHV&$&' '9' DQG'LJLWDO(QWHUWDLQPHQW&
                                                                                     W RQVXPHU 3URGXFW
                   &RPSDQ\
                   :HEVLWH DQG$FFRXQWLQJ&RQVXOWLQJ
                    (&RPPHUFH 3URMHFW
                   

                   6KRZ PRUH


                   ,QWHULP &RQWUROOHU
                   6FRSHO\
                   -XO ± 0DU  ā PRQWKV
                                                                                  'RQ W PLVV RXW
                   &XOYHU&LW\
                            W &DOLIR
                                    I UQLD                            $FFHVVWKH IXOOH[SHULHQFH
                    2YHUVHHWKHPRQWKO\ TXDUWHUO\DQG DQQXDO FOR
                                                                F RVHDQGPRQWKO\ILQDQFLDO
                                                                  R                              VWDWHPHQW
                   SUHSDUDWLRQSURFHVVHV
                    2YHUVHHDOOJHQHUDOOHGJHUDFFRXQWLQJDQG MRXUUQD             G6WKLJ
                                                                   U DO HQWULHVDQGWK HQ HFLRQQ
                                                                                          UUHFRQFLOLDWLRQRID
                                                                                                           I OO
                   JHQHUDO OHGJHUDFFRXQWV
                    (QVXUH DOODFFRXQWLQJ SROLFLHVDQGSURFHGXUHV DUH
                                                                   D H GRFXPHQWHGDQGLQ
                                                                               HGD
                                                                                G DQG
                                                                                    G LQ
                                                                                       Q OOLQHZLWK
                                                                                       QO   H      UHOHYD
                                                                                                         DQW
                                                                                -RLQ QRZ
                   *$$3VWDQGDUGVDQGUHJXODWRU\UHTXLUHPHQWV

                                                                                                               EXHIBIT D
KWWSVZZZOLQNHGLQFRPLQGDYLGQHZEHUJFSD                                                                                          

       Case                'DYLG 1HZEHUJ &3$ &)3
                3:20-cv-00017-MMH-JBT                &0$  &DOLIRUQLD
                                                Document      19-16WDWHFiled
                                                                        8QLYHUVLW\/RQJ
                                                                              02/18/20  %HDFK Page
                                                                                                6DQWD 0RQLFD
                                                                                                       202 &DOLIRUQLD
                                                                                                              of 239 _PageID
                                                                                                                      /LQNHG,Q 301

                                                                                                      -RLQ QRZ          6LJQ LQ


            'DYLG1HZEHUJ&3$&)3&0$


                   ,QWHULP &)2 6HUYLFHV
                   60&(QWHUWDLQPHQW,QF
                   -DQ  ± $XJ  ā \HDUV PRQWKV
                   0RQLWRU DOODFFRXQWLQJ ILQDQFHDQGDGPLQLVWUDWLRQ IXQFWLRQV LQFOXGLQJ %XVLQHVV $II
                                                                                                     IIDLUV
                   DQGRWKHU /HJDO PDWWW HUVRQDGD\WRGD\EDVLV IR
                                                                   I UWKLVSXEOLFF
                                                                                 F RPSDQ\ 27& 0DUNHW
                   WLFNHU60&( LQWKHPXVLFL
                                           F QGXVWU\FXUUHQWO\GLVWULEXWHG WKRXJK)RQWDQD8QLYHUVDO0XVLF
                   *URXS


                   3ULPDU\IXQFWLRQVHQFRPSDVVLQWHUQDODQGH[WHUQDOILQDQFLDOUHSRUWLQJ LQFOXGLQJ
                   SUHSDULQJDQGSRVWLQJDOOSXEOLFI
                                                   F LOLQJVWRPHHWF
                                                                   W XUUHQW6W (&27&0DUNHWW UHTXLUHPHQWV 
                   H[WHUQDODXGLWSDUWLFLSDWLRQ DQGOLFHQVLQJUHSRUWLQJ

                   6KRZ PRUH


                   %RDUG 0HPEHU
                   6DQWD0RQLFD3LHU 5HVWRUDWLRQ &RUS
                   'HF
                     F  ± $SU ā  \HDUVPRQWKV
                   3LHU 5HVWRUDWLRQ&RUSRUDWLRQ%RDUG RI'
                                                       I LUHFWRUVLVFRPSULVHGRIH
                                                                                 I OHYHQ LQGLYLGXDOVZKR
                   WRJHWKHUKDYHGHPRQVWUDWHGH[SHUWLVH LQWKHIR
                                                               I OORZLQJ DUHDV GHYHORSPHQWI
                                                                                            W LQDQFH
                   FRPPHUFLDO OHDVLQJ DQGRU
                   GHYHORSPHQWFRDVWDOLVVXHV UHFUHDWLRQDOID
                                                             I FLOLW\
                                                                   W PDQDJHPHQW DUFKLWHFWXUH
                                                                                              H XUEDQ
                   GHVLJQODQGPDUNVDQGGHPRQVWUDWHGFRPPLWPHQWW    W R WKH SUHVHUYDWLRQ DQGPDLQWHQDQFH
                   RIW
                    I KHKLVWRULFF
                                F KDUDFWHU RIW
                                            I KH6DQWD0RQLFD3LHU


                   93  )LQDQFH DQG $GPLQLVWUDWLRQ
                   1;7
                    ; 0
                                                                                  'RQ W PLVV RXW
                   -DQ ± 0DU ā \HDUV PRQWKV
                                                                     $FFHVVWKHIXOOH[SHULHQFH
                   3URYLGLQJ)LQDQFLDO$GPLQLVWUDWLYH DQG 2SHUD
                                                                DWLQJ6HUYLFHV


                   1;7
                    ; 0LVD IXOO\IXQGHG ,3EDVHGHQWHUWDLQPH
                                                               HQWW QHWZ         G6
                                                                                  GLLWJ
                                                                                      LRQ
                                                                                        QWLRQ
                                                                      W RUN,QDGGLWLRQWRSDUWQHULQJZLW
                                                                                             S          WK
                   VXSHUVWDUVOLNH-XVWLQ7LPEHUODNHDQG7D\ORU6
                                                                6Z ZLIW
                                                                      IW WR
                                                                         WREXLOGRXWW
                                                                            EXLOG RXWW WKHLU
                                                                                        KHLUGLJLWDOEXVLQHVVHV
                                                                                             GLJLWDO EXVLQHVVHV
                   ZH ODXQFKHG ZZZZKRR]Q[WFRP DEDQG SOD     DWI
                                                                   WIR
                                                                    IRUPPWRDJJUHJDWH WKHLU ID
                                                                        P                       I QV DFURVV
                                                                                    R H[SRVXUHZD
                   QHWZ
                     W RUNV DQG UHZDUG DUWLVWV ZLWK OLYHJLJV QDWWLR
                                                                    R D
                                                                    RQD               - RLQ  Q R
                                                                       DO 79 UDGLRH[SRVXUHDQGRQOLQH
                   SURPRWLRQ :HDUH LQSUHSURGXFWLRQ IR
                                                       I URXU ILUV
                                                               I VW
                                                                  VW ,3EDVHGFRQWHQWF
                                                                                    W KDQQHO
                                                                                                               EXHIBIT D
KWWSVZZZOLQNHGLQFRPLQGDYLGQHZEHUJFSD                                                                                          

       Case                'DYLG 1HZEHUJ &3$ &)3
                3:20-cv-00017-MMH-JBT                &0$  &DOLIRUQLD
                                                Document      19-16WDWHFiled
                                                                        8QLYHUVLW\/RQJ
                                                                              02/18/20  %HDFK Page
                                                                                                6DQWD 0RQLFD
                                                                                                       203 &DOLIRUQLD
                                                                                                              of 239 _PageID
                                                                                                                      /LQNHG,Q 302

                                                                                                      -RLQ QRZ          6LJQ LQ


            'DYLG1HZEHUJ&3$&)3&0$


                   WKLVRQOLQHVWDUWXSYHQWXUH


                   &KLHI )LQDQFLDO 2II
                                    I LFHU
                   PDQLD791HWZ
                              W RUN ,QF
                   0DU ± 'HF
                                F  ā \HDUPRQWKV
                   'LUHFWD
                         W OOFRPSDQ\DFFRXQWLQJILQDQFHKXPDQ UHVRXUFH DQG%XVLQHVV$II    IIDLUVIXQFWLRQV
                   I UWKLV LQWHUQHWH
                   IR               W QWHUWDLQPHQWV W WDUWXSFRPSDQ\ 7KHFRPSDQ\ LVERWKDSURGXFWLRQ
                   KRXVHIRI ULQWHUQHWF
                                      W RQWHQW W XWLOL]LQJDVT IW
                                                                       IWVRXQGVWDJHDQGSUH DQGSRVW
                   SURGXFWLRQLQKRXVHID I FLOLWLHV LQ 9LGHR*DPLQJ0XVLF DQG&RPHG\JHQUHVDQGD
                   GLVWULEXWRURIF
                                I RQWHQWR
                                       W Q WKHPDLQZHEVLWH 0DQLDWY
                                                                 W FRP DQGLWVQHWZ
                                                                                  W RUNR
                                                                                      N IS
                                                                                          I DUWQHU
                   VLWHV


                   3ULPDU\IXQFWLRQVHQFRPSDVVLQWHUQDODQGH[WHUQDOILQDQFLDO UHSRUWLQJ

                   6KRZ PRUH


                   &KLHI )LQDQFLDO 2II
                                    I LFHU
                   /LYH8QLYHUVH ,QF
                   6HS ± 0DU ā \HDU PRQWKV
                   'LUHFWD
                        W OOFRPSDQ\DFFRXQWLQJILQDQFHDQGKXPDQUHVRXUFHIXQFWLRQVIR
                                                                                       I UWKLVSUH,32
                   LQWHUQHWV
                          W WDUWXSFRPSDQ\7KHFRPSDQ\RZQV RYHU ZHEVLWHV 6RFLDO/\ULFV DQG
                   9LGHR 1HWZW RUNLQJ ZLWK /LYH9
                                              H LGHRFRPEHLQJWKH SUHPLHUHVLWH


                   3ULPDU\IXQFWLRQVHQFRPSDVVLQWHUQDODQGH[WHUQDOILQDQFLDO UHSRUWLQJSDUWLFLSDWLRQDQG
                   OLFHQVLQJ UHSRUWLQJ LQWHUQDOFRQWURODQGSURFHGXUHV
                                                                  GXUHV
                                                                   XUHV EXGJHWD
                                                                         EXGJHWW DQG IR
                                                                                     I UHFDVWLQJSURMHFW
                                                                                        UHFDVWLQJ SURMHFW
                                                                                        UHFDVWLQJ
                   HYDOXDWLRQEXVLQHVVGHYHORSPHQW0 $ DQDO\VVLVVDXGLWD
                                                                   V DXG W Q QG
                                                                              G WD[FRQWDFWDQGDGKRF
                                                                                    F       QG         
                                                                                  'RQ W PLVV RXW
                   6KRZ PRUH
                                                                                  $FFHVV WKHIXOOH[SHULHQFH


                   &KLHI )LQDQFLDO 2II
                                    I LFHU
                   'HOWD(QWHUWDLQPHQW&
                                     W RUSRUDWLRQ                                                  6LJQ LQ
                   -XO ± 6HS ā  \HDUVPRQWKV
                   'LUHFWHGDOOFRPSDQ\DFFRXQWLQJDQGILQDQFHIIXQ
                                                                  QFW      I UWKLVV-
                                                                  Q WWLRQV IR       PRLLGQVVLLQ]HRHHZ
                                                                                     PLG
                                                                                     P                 QWWHUWDLQPHQW
                   FRPSDQ\ WKDWW ZKROHVDOHVDXGLRDQGYLGHR SURG GX
                                                                  X WVV DQG LV VHOI GLVWULEXWLQJ ZLWK
                                                                  XFWVDQGLVVHOIGLVWULEXWLQJ          ZLWKD'&LQ
                                                                                                                D '& L
                   ,QGLDQD
                                                                                                               EXHIBIT D
KWWSVZZZOLQNHGLQFRPLQGDYLGQHZEHUJFSD                                                                                          

       Case                'DYLG 1HZEHUJ &3$ &)3
                3:20-cv-00017-MMH-JBT                &0$  &DOLIRUQLD
                                                Document      19-16WDWHFiled
                                                                        8QLYHUVLW\/RQJ
                                                                              02/18/20  %HDFK Page
                                                                                                6DQWD 0RQLFD
                                                                                                       204 &DOLIRUQLD
                                                                                                              of 239 _PageID
                                                                                                                      /LQNHG,Q 303

                                                                                                      -RLQ QRZ          6LJQ LQ


            'DYLG1HZEHUJ&3$&)3&0$

                     \                        
                   $OVRDVVLVWHGLQLQYHQWRU\

                   6KRZ PRUH


                   9LFH 3UHVLGHQW  )LQDQFH
                   5KLQR(QWHUWDLQPHQW&
                                     W RPSDQ\
                   2FW
                     W  ± -XO ā \HDUVPRQWKV
                   'LUHFWHGDOO FRPSDQ\DFFRXQWLQJDQGILQDQFHIXQFWLRQVIR
                                                                         I UHDFKEXVLQHVVXQLW
                                                                                              W 0XVLF
                   9LGHR /LFHQVLQJ6RXQGWUDFNVDQG6SHFLDO3URGXFWV DQGSURILWF
                                                                                 W HQWHUWKURXJKDVWDII
                                                                                                      IIRI
                   HPSOR\HHVLQ DQ2UDFOH
                                           H +\SHULRQ ILQDQFLDOHQYLURQPHQW3ULPDULO\IXQFWLRQV
                   HQFRPSDVVHGILQDQFLDOUHSRUWLQJEXGJHWD
                                                         W QGIR
                                                               I UHFDVWLQJLQWHUQDO 62; DQG H[WHUQDO
                   DXGLWF
                        W RQWDFWDQGDGKRFS
                                           F URMHFWVIRI UVHQLRUPDQDJHPHQW 2YHUVDZDOOILQDQFLDODVSHFWV
                   RIS
                    I URMHFWD
                            W FFRXQWLQJSURILWS
                                               W DUWLFLSDWLRQDGPLQLVWUDWLRQ MRLQW

                   6KRZ PRUH


                   0DQDJHU  5R\DOW\
                                  W                 3XEOLVKLQJ
                   3ULRULW\
                         W 5HFRUGV
                   -DQ ± -DQ ā \HDU PRQWK
                   'LUHFWHGDOO DVSHFWVRIU
                                         I R\DOW\
                                               W DQGSXEOLVKLQJDFFRXQWLQJ DQGDGPLQLVWUDWLRQ (YDOXDWHG
                   DQGIR
                       I UHFDVWHGILQDQFLDOLPSDFWR
                                                 W IF
                                                     I RQWUDFWVDQGOLFHQVHV :URWHFRXQWHUFODLPVRQRXWVLGH
                   DXGLWF
                       W ODLPV+DUU\)R[$JHQF\F $)0DQG $UWLVW
                   6FUHHQHGWKHGHVLJQDQGEXVLQHVVUXOHVIR
                                                           I UQHZUR\DOW\ W V\VWHPZKLFKFUHDWHGDPRUH
                   VWUHDPOLQHG SURFHVVUHGXFLQJDPRXQWR
                                                       W IW
                                                          I LPHRIP
                                                                   I DQXDOZRUN
                   'LUHFWHG UHYLHZDQGFRXQWHUFODLPVRID
                                                      I OO UR\DOWW\
                                                                 W UHODWHGDXGLWVWKHUHE\
                                                                    UHODWHG
                                                                       O G DXGLWV
                                                                                GL WKHUHE\
                                                                                      K E UHGXFLQJ
                                                                                               G L
                   VHWW
                     W OHPHQWV IURP0WR0RUDVDYLQJV
                                                                                  'RQ W PLVV RXW
                   6KRZ PRUH                                                      $FFHVVWKHIXOOH[SHULHQFH


                   5R\DOW\
                        W $FFRXQWLQJ 6XSHUYLVRU
                   &DSLWRO 5HFRUGV                                                                 6LJQ LQ
                   -DQ ± -DQ ā \HDUVPRQWK
                   0DQDJHGILYHDFFRXQWDQWVLQDGPLQLVWHULQJDOODVVSH
                                                                     V H
                                                                       HFWVRID   W-S
                                                                             I UWLVW  RURLQ
                                                                                           GXFQHR
                                                                                      SURGXFHU  UZ
                                                                                                 UUR\DOWLHV
                                                                                                    R\
                   LQFOXGLQJGRPHVWLFLQWHUQDWLRQDOOLFHQVLQJUHYYHQXHVDXGLWVDQGSD\PHQWV
                                                                     Q        G
                                                                              GLW     G            W FKHGXOHV
                                                                                                       K G O

                                                                                                               EXHIBIT D
KWWSVZZZOLQNHGLQFRPLQGDYLGQHZEHUJFSD                                                                                          

       Case                'DYLG 1HZEHUJ &3$ &)3
                3:20-cv-00017-MMH-JBT                &0$  &DOLIRUQLD
                                                Document      19-16WDWHFiled
                                                                        8QLYHUVLW\/RQJ
                                                                              02/18/20  %HDFK Page
                                                                                                6DQWD 0RQLFD
                                                                                                       205 &DOLIRUQLD
                                                                                                              of 239 _PageID
                                                                                                                      /LQNHG,Q 304

                                                                                                      -RLQ QRZ          6LJQ LQ


            'DYLG1HZEHUJ&3$&)3&0$




     (GXFDWLRQ

                   ',6  'DQLVK ,QVWLWXWH IR
                                          I U 6WXG\ $EURDG
                   &HUWLILFDWH ā ,QWHUQDWLRQDO%XVLQHVV(FRQRPLFV

                    ± 


                   &DOLIR
                       I UQLD 6WDWH 8QLYHUVLW\
                                            W /RQJ %HDFK
                   06 ā )LQDQFH


                   &DOLIR
                       I UQLD 6WDWH 8QLYHUVLW\
                                            W /RQJ %HDFK  &ROOHJH RI %XVLQHVV
                   $GPLQLVWUDWLRQ
                   %6 ā $FFRXQWLQJ )LQDQFH
                   $FWLYLWLHVDQG6RFLHWLHV6LJPD3L


                   0DULQD +LJK 6FKRRO




     /LFHQVHV                   &HUWLILFDWLRQV

                   &HUWLILHG )LQDQFLDO 0DQDJHU
                   &HUWLILHG)LQDQFLDO0DQDJHU&)0
                   ,VVXHG 1RY
                                                                                  'RQ W PLVV RXW
                   &UHGHQWLDO,'
                                                                                  $FFHVVWKHIXOOH[SHULHQFH
                   6HHFUHGHQWLDO


                   &HUWLILHG 0DQDJHPHQW $FFRXQWDQW                                                 6LJQ LQ
                   &HUWLILHG0DQDJHPHQW$
                                      W FFRXQWDQW&0$
                   ,VVXHG 1RY                                                               -RLQ QRZ
                   &UHGHQWLDO,'

                                                                                                               EXHIBIT D
KWWSVZZZOLQNHGLQFRPLQGDYLGQHZEHUJFSD                                                                                          

       Case                'DYLG 1HZEHUJ &3$ &)3
                3:20-cv-00017-MMH-JBT                &0$  &DOLIRUQLD
                                                Document      19-16WDWHFiled
                                                                        8QLYHUVLW\/RQJ
                                                                              02/18/20  %HDFK Page
                                                                                                6DQWD 0RQLFD
                                                                                                       206 &DOLIRUQLD
                                                                                                              of 239 _PageID
                                                                                                                      /LQNHG,Q 305
                   6HHFUHGHQWLDO
                                                                                                      -RLQ QRZ          6LJQ LQ


            'DYLG1HZEHUJ&3$&)3&0$




     3URM
       R HFWV

      6WDWLF %HDFK 1HWZ
                     W RUNV
      $XJ ± $XJ
       ([SDQGLQJOHJDF\
                      F PHGLDEUDQGLQWRFURVVSODWI
                                                   WIRUPPXOWLPHGLDQHWZ
                                                                       W RUN
       5HYDPSHGEUDQGLGHQWLW\
                             W IURPWRSWR ERWW
                                              W RP&UHDWHGQHZ EXVLQHVV SODQ UHRUJDQL]HG
      FRPSDQ\UHFUXLWHGQHZPDQDJHPHQWWW HDPVHFXUHGLQLWLDO LQYHVWPHQWW URXQG
       &XUUHQWO\OHDGLQJGD\WRGD\RSHUDWLRQVLQVWDUWXSSKDVH


      VWDWLFEHDFKFRP

      2WKHUFUHDWRUV




      6HHSURMHFW


        DPHV *UDI IR
                  I U &RQJUHVV UG 'LVWULFW
      0DU  ± -XQ
      &DPSDLJQ)LQDQFH'LUHFWRU$V)LQDQFH'LUHFWRUKDYHUHVSRQVLEOH
                                                           UHVSRQVLEOHIR
                                                                       IIRUZULWLQJDQGLPSOHPHQWLQJ
                                                                          U ZULWLQJ DQG LPSOHPHQWLQJ
      WKHFDPSDLJQILQDQFHSODQPDQDJLQJWKHILQDQFHVWDII
                                                         IID
                                                            DQGZRUNLQJZLWKWKHFDQGLGDWH
                                                             D
      FDPSDLJQPDQDJHUDQGRWKHUFDPSDLJQVWDII         HWWKDWW'
                                             IIWRHQVXUH           R
                                                                    QDQ
                                                                      QFHWJRDOVDUHPHW
                                                                 ILLQDQFH  P
                                                                           RDOLVVDV
                                                                                  UH R
                                                                                     PXHWW
                                                                                  $FFHVVWKHIXOOH[SHULHQFH
      9RWHIR
           I U*UDI
                  I -XQHUG'LVWULFW ZZZJUIFRP
                                                         P

      6HHSURMHFW                                                                                  6LJQ LQ


                                                                                                 -RLQ QRZ
     /DQJXDJHV
                                                                                                               EXHIBIT D
KWWSVZZZOLQNHGLQFRPLQGDYLGQHZEHUJFSD                                                                                          

       Case                'DYLG 1HZEHUJ &3$ &)3
                3:20-cv-00017-MMH-JBT                &0$  &DOLIRUQLD
                                                Document      19-16WDWHFiled
                                                                        8QLYHUVLW\/RQJ
                                                                              02/18/20  %HDFK Page
                                                                                                6DQWD 0RQLFD
                                                                                                       207 &DOLIRUQLD
                                                                                                              of 239 _PageID
                                                                                                                      /LQNHG,Q 306

                                                                                                      -RLQ QRZ          6LJQ LQ


            'DYLG1HZEHUJ&3$&)3&0$


                   6KRZEL]M
                         ] REVFRP



                   &KLHI )LQDQFLDO 2II
                                    I LFHU 7*/



                   &KLHI )LQDQFLDO 2II
                                    I LFHU &)2 1HWZ
                                                 W RUN _  ([HF )LQDQFH *URXS



                   %RDUG RI 'LUHFWRUV 7*/



                   &HUWLILHG )LQDQFLDO 3ODQQHU %RDUG RI 6WDQGDUGV
                                                                V ,QF &)3 %RDUG



                   ',*,7$
                        7 /&)2  7KH *URXS )RU )LQDQFH                             7HFK0LQGHG %XVLQHVV
                   3URIH
                      I VVLRQDOV


     6KRZ  PRUH JURXSV




     5HFRPPHQGDWLRQV
     $SUHYLHZRIZ
                I KDWW /LQNHG,QPHPEHUV KDYHWRVD\DERX
                                                       XWW 'DYLG
                                                                                  'RQ W PLVV RXW
     ³     'DYH LV DQH[SHULHQFHGSUDFWLFDO&3$ ZLWKDQDELOLW\     $
                                                                     JUFDFVHSVVDQ
                                                                               DWQKGHI
                                                                                      SXULORU
                                                                                           ROH
                                                                                             ULW[LS
                                                                                                  ]HHUFLH
                                                                                                        RQPFSH
                                                              W\ WWRJUDVSDQGSULRULWL]HFRPSOH[ILQDQFLDO
           VLWXDWLRQVDQGSUHVHQWW
                                W KHPFOHDUO\DQGVXFFLQFWO\+
                                                              +HLVDFOHDUFRPPXQLFDWRUDQGH[WUHPHO\
                                                                H
           HDV\ WRZRUNZ
                      N LWKLQDSURIH
                                    I VVLRQDOPDQQHU
                                                                                                   6LJQ LQ

     ³     'DYLGLVDEULOOLDQW&
                              W )2ZLWKH[WHQVLYH NQRZOHGJH RII WKH
                                                                W HHQWHUWDLQPHQW
                                                                      W W L     W LQGXVWU\
                                                                                    G W , YHZRUNHG
                                                                                                N G
                                                                             O-LFRDLQ
           XQGHUKLVGLUHFWV
                          W XSHUYLVLRQGXULQJWKHWUDQVLWLRQ RI
                                                              I 60&
                                                                  & JRLQJSXEOLFD  QG QKHRZ
                                                                                    QGKHWDXJKW
                                                                                           WDX W P HDQG
                                                                                                       G
           GLUHFWHGPHHYHU\VWHS RIW
                                   I KHZD\ WRVXFFHVVIXOO\ EUULLQJ
                                                                 QJ WKH
                                                                    WKH ERRNV
                                                                        ERRNV XS
                                                                              XS WR
                                                                                 WR DXGLW
                                                                                    DXGLW VWDQGDUGV
                                                                                           WDQGDUGV +H
                                                                                           WDQGDUGV +H
                                                                                                               EXHIBIT D
KWWSVZZZOLQNHGLQFRPLQGDYLGQHZEHUJFSD                                                                                          

       Case                'DYLG 1HZEHUJ &3$ &)3
                3:20-cv-00017-MMH-JBT                &0$  &DOLIRUQLD
                                                Document      19-16WDWHFiled
                                                                        8QLYHUVLW\/RQJ
                                                                              02/18/20  %HDFK Page
                                                                                                6DQWD 0RQLFD
                                                                                                       208 &DOLIRUQLD
                                                                                                              of 239 _PageID
                                                                                                                      /LQNHG,Q 307

                                                                                                      -RLQ QRZ          6LJQ LQ


            'DYLG1HZEHUJ&3$&)3&0$

      SHRSOHKDYHUHFRPPHQGHG'DYLG


           -RLQQRZ WRYLHZ




           9LHZ 'DYLG 1HZEHUJ &3$ &)3 &0$¶6 IXOO SURILOH WR
                                  6HHZKR\RXNQRZ LQ FRPPRQ

                                  *HWL
                                    W QWURGXFHG

                                  &RQWDFW'
                                        W DYLG1HZEHUJ &3$&)3&0$GLUHFWO\


                -RLQWRYLHZIXOOSURILOH




3HRSOH DOVR YLHZHG
                 GDP /HYLQ
              ([HFXWLY
                    L H &KDLUPDQ DW +,*
                                     , +7,0(6


              7ZDQ :LOOLDPV
              &HR


              'DYLV %XWWV
              'LVWULFW 6DOHV 0DQDJHU DW 'HOO (0&
                                                                                  'RQ W PLVV RXW
              6DEULQD *ODYRU &RWD                                                 $FFHVVWKHIXOO H[SHULHQFH
              &XVWRPHU 6HUYLFH 5HSUHVHQWDWLY
                                          L H DW 'RZG DQG *XLOG


              -LOO &DQQHOOD                                                                        6LJQ LQ
              /LFHQVHG 5HDO (VWDWH 3URIH
                                      I VVLRQDO DW &RPSDVV

                                                                                                 -RLQ QRZ
              +HQU\ /L
              93 2SHUDWLRQV DW 86 $R
                                    $ VKL (QHUJ\ *URXS
                                                                                                               EXHIBIT D
KWWSVZZZOLQNHGLQFRPLQGDYLGQHZEHUJFSD                                                                                          

       Case                'DYLG 1HZEHUJ &3$ &)3
                3:20-cv-00017-MMH-JBT                &0$  &DOLIRUQLD
                                                Document      19-16WDWHFiled
                                                                        8QLYHUVLW\/RQJ
                                                                              02/18/20  %HDFK Page
                                                                                                6DQWD 0RQLFD
                                                                                                       209 &DOLIRUQLD
                                                                                                              of 239 _PageID
                                                                                                                      /LQNHG,Q 308

                                                                                                      -RLQ QRZ          6LJQ LQ


            'DYLG1HZEHUJ&3$&)3&0$

              $ WRUQH\ DW 7KH /DZ 2II
              $W                   IILFHV RI 8UVXOD * %DUULRV


              7HUL )LOLSRYLFK
              &XVWRPHU 6XSSRUW  ,QGXVWULDO )LQLVKLQJ 6\VWHPV


              6WDF\
                 F (OOLV
              5HJLRQDO &DPSXV $F
                              $ FRXQWLQJ &RRUGLQDWRU DW 6DGGOHEDFN &KXUFK




/HDUQ WKH VNLOOV 'DYLG KDV
                        )LQDQFH IR
                                I U 1RQ)LQDQFLDO 0DQDJHUV



                        7LPH 0DQDJHPHQW 7LSV &RPPXQLFDWLRQ



                         0XVLF %XVLQHVV 7LSV IR
                                               I U 6RQJZULWHUV




     6HHDOOFRXUVHV



'DYLG¶V SXEOLF SURILOH EDGJH
,QFOXGHWKLV /LQNHG,Q SURILOHRQRWKHUZHEVLWHV

                                                                                  'RQ W PLLVV RXWW
                'DYLG 1HZEHUJ &3$ &)3 &0$
                                                                                  $FFHVVWKHIXOOH[SHULHQFH
                9LFH 3UHVLGHQW )LQDQFH DW +LJKWLPHV +ROGLQJ &RUSRUDWLRQ


            ',6
             ,  'DQLVK ,QVWLWLXWH IR
                                   I U 6WXG\ $EURDG
                                                                                                   6LJQ LQ
      9LH
       L Z SURILOH
                                                                                                 -RLQ QRZ
     9LHZ SURILOHEDGJHV
                                                                                                               EXHIBIT D
KWWSVZZZOLQNHGLQFRPLQGDYLGQHZEHUJFSD                                                                                          

       Case                'DYLG 1HZEHUJ &3$ &)3
                3:20-cv-00017-MMH-JBT                &0$  &DOLIRUQLD
                                                Document      19-16WDWHFiled
                                                                        8QLYHUVLW\/RQJ
                                                                              02/18/20  %HDFK Page
                                                                                                6DQWD 0RQLFD
                                                                                                       210 &DOLIRUQLD
                                                                                                              of 239 _PageID
                                                                                                                      /LQNHG,Q 309

                                                                                                      -RLQ QRZ          6LJQ LQ


            'DYLG1HZEHUJ&3$&)3&0$


              )ORUD +XDQJ
              9LFH 3UHVLGHQW 0RWLRQ 3LFWXUH 3ODQQLQJ DW 3DUDPRXQW 3LFWXUHV 0%$
                                                                             %$&3$


              %HYHUO\ 6NDDU
              &KLHI )LQDQFLDO 2II
                               IILFHU DW <DOH &OXE RI 1HZ <RUN &LWL\


              7HG 0DULQR
              6HQLRU 9LFH 3UHVLGHQW RI )LQDQFH _ <(6 1HWZRUN


              7LP &O\QH
              ([HFXWLY
                    L H 9LFH 3UHVLGHQW )LQDQFH  ,0$;
                                                    $ &RUSRUDWLRQ


              ,UZLQ --DFREVRQ &3$
              (93 )LQDQFH DQG &KLHI )LQDQFLDO 2II
                                               IILFHU DW 98%,4
                                                            , 8,7
                                                               ,7<


              7KRPDV *LHVHNLQJ
              &KDUWLQJ WKH &RXUVH WR +LJKHU /HYHOV RI 3HUIR
                                                         I UPDQFH


              0LFKDHO *X\
              9LFH 3UHVLGHQW )LQDQFH DW ,QWHUVFRSH 5HFRUGV


              *OHQQ :HDYHU
              9LFH 3UHVLGHQW RI )LQDQFH DQG 7HFKQRORJ\


              %ULDQ (QJ
              9LFH 3UHVLGHQW )LQDQFH $QDO\
                                         O WLFV DQG 5HSRUWLQJ DW ::(
                                                                                    'RQ W PLVV RXW
                                                                                    $FFHVVWKHIXOOH[SHULHQFH


                                                                  $ERXWW
                                                                                                   6LJQ LQ
     8VHU $JUHHPHQW                                                    3ULYDF
                                                                            F\
                                                                            F\ 3RO
                                                                               3 OLF\
                                                                                   F

     &RRNLH 3ROLF\
                F                                                      &RS\UULJ
                                                                              J KW
                                                                                K 3ROLF\
                                                                                      F
                                                                                                 -RLQ QRZ
     %UDQG 3ROLF\
               F                                                       *XHVW &RQW
                                                                              R WWUROV

     &RPPXQLW\ *XLGHOLQHV                                              /DQJX
                                                                           XDDJ H
                                                                                                               EXHIBIT D
KWWSVZZZOLQNHGLQFRPLQGDYLGQHZEHUJFSD                                                                                          

       Case                'DYLG 1HZEHUJ &3$ &)3
                3:20-cv-00017-MMH-JBT                &0$  &DOLIRUQLD
                                                Document      19-16WDWHFiled
                                                                        8QLYHUVLW\/RQJ
                                                                              02/18/20  %HDFK Page
                                                                                                6DQWD 0RQLFD
                                                                                                       211 &DOLIRUQLD
                                                                                                              of 239 _PageID
                                                                                                                      /LQNHG,Q 310

                                                                                                      -RLQ QRZ          6LJQ LQ


            'DYLG1HZEHUJ&3$&)3&0$




                                                                                  'RQ W PLVV RXW
                                                                                  $FFHVVWKH IXOOH[SHULHQFH



                                                                                                   6LJQ LQ


                                                                                                 -RLQ QRZ


                                                                                                               EXHIBIT D
KWWSVZZZOLQNHGLQFRPLQGDYLGQHZEHUJFSD                                                                                          
     &YWMRIWW1IHME
     Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 212 of 239 PageID 311




                     (IFVE&SVGLEVHX.ERYEV]QMR

     ,MKL8MQIW
     /VEMK*S\
     7XSVQ]7MQSR




&YWMRIWW




&YWMRIWW




&YWMRIWW1EVMNYERE1SRI]:MHISW




,MKLXMQIW,SPHMRK 'SVTXSPHMRZIWXSVWXLEXMXEGGITXIHXLIVIWMKREXMSRSJ/VEMK+*S\EWXLI'SQTER]W'LMIJ)\IGYXMZI3¨GIVERH
4VIWMHIRX)JJIGXMZI(IGIQFIV3R.ERYEV]7XSVQ]7MQSRSRISJXLI'SQTER]WMRHITIRHIRXHMVIGXSVWERHJSVQIV
4VIWMHIRXSJ3ZIVWXSGOGSQ-RG[EWETTSMRXIHXSXLITSWMXMSRSJ'LMIJ)\IGYXMZI3¨GIVSJXLIGSQTER]F]XLIFSEVHSJHMVIGXSVW
*SPPS[MRKLIVETTSMRXQIRXWLI[MPPEPWSGSRXMRYIWIVZMRKEWEHMVIGXSVSRXLI'SQTER]WFSEVHSJHMVIGXSVW




     7XSVQ]7MQSR

8LIGLERKIMWLETTIRMRKEWXLIGERREFMWTYFPMGEXMSRTVITEVIWXSHIZIPSTMXWTL]WMGEPERHZMVXYEPHMWXVMFYXMSRFYWMRIWWIW,EZMRKWTIRX
XLIPEWX]IEVEGUYMVMRK'ERREFMWQIHMETYFPMGEXMSRWERH[IFWMXIW,MKL8MQIWRS[PSSOWXSQSRIXM^IMXWEYHMIRGISJQMPPMSRWSJYWIVW
EGVSWWXLIKPSFI*S\[EWNYWXLMVIHMR%TVMP[MXLXLIMRXIRXXS¦REPP]FVMRKXLIGSQTER]TYFPMGEQSZIXLEXLEWFIIRHMWGYWWIHJSV]IEVW
EXXLMWTSMRX-RWXIEHXLIPEYRGLSJXLI TYFPMGP]XVEHIHWXSGOKSXHIPE]IHEKEMR*S\WFEGOKVSYRHEWE7IRMSV1EREKMRK(MVIGXSVSJ
+YKKIRLIMQ4EVXRIVW[LIVILIJSGYWIHSR+YKKIRLIMQWSZIVEPPWXVEXIK]MRXLIQIHMEERHIRXIVXEMRQIRXWTEGIWEW[IPPEWXLI
QEREKIQIRXSJMXWQIHMEERHIRXIVXEMRQIRXMRZIWXQIRXW[EWWIIREWEREWWIX

*S\[EWEPWSEJSYRHIVERH'LMIJ3TIVEXMRK3¨GIVSJ'SVI1IHME TVIZMSYWP]'/<-RG [LIVILISZIVWE[EPPSTIVEXMSRWSJXLMW
TYFPMGP]XVEHIHGSQTER]MRGPYHMRK'SVIWMRXIVIWXWMRXLIIWXEXISJ)PZMW4VIWPI]ERHXLIMRXIPPIGXYEPTVSTIVX]VMKLXWSJ1YLEQQEH%PMEW
[IPPSZIVWMKLXSJMXW[LSPP]S[RIHWYFWMHMEV])RXIVXEMRQIRX[LMGLMRGPYHIH%QIVMGER-HSP MRGPYHMRKXIPIZMWMSRVIGSVHWPMZIWXSYVW
EVXMWXQEREKIQIRXERHWTSRWSVWLMTW ERH7S=SY8LMRO=SY'ER(ERGI-X[EWERXMGMTEXIHLI[SYPHGETMXEPM^ISRXLIREQIFVERHSJ
,MKL8MQIWXLVSYKLPMGIRWMRKHIEPW

6IGIRXP]*S\LEHWYKKIWXIHXLIGSQTER][SYPHTMZSXMRXSGSRWYQTXMSRGEJIWERHHMWTIRWEVMIWERHE[E]JVSQGERREFMWGSRXIRX2S[
MXWIIQWXLIVIMWERSXLIVTMZSXE[E]JVSQXLEXMHIEERH*S\LEWPIJX

-QLSRSVIHXSXEOISRXLMWVSPIEXWYGLETMZSXEPXMQIJSVXLMWMGSRMGFVERH8LIGSWXSJGYWXSQIVEGUYMWMXMSRLEWTPEKYIHXLIGERREFMW
                                                                                                                                 GERREFMW
                                                                                                                                  E R R E FM W
MRHYWXV]XLYWJEVFYXYXMPM^MRKXLI,MKL8MQIWFVERHWKPSFEPEYHMIRGI[IWLSYPHFIEFPIXSQSRIXM^ISYVXVE¨GF]GSRRIGXMRK
                                                                                                                   EXHIBIT E H
GSRWYQIVWXSGERREFMWTVSHYGXWEXERYRTVIGIHIRXIHWGEPI7XSVQ]7MQSRWXEXIH0MOIQMPPMSRWSJSXLIVTISTPI-LEZIXVYWXIH,MKL
                                                                                                                                      4VMZEG]8IVQW
8MQIWJSV]IEVWERH-GERX[EMXXSYWIQ]I\TIVMIRGIXSLIPTHIZIPSTXLIRI\XMXIVEXMSRSJSYVFYWMRIWWHIPMZIVMRKXLIFIWXTVSHYGXWMRXS
GSRWYQIVWLERHW
       Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 213 of 239 PageID 312
0IZMR[MPPVIQEMRMRLMWVSPIEW)\IGYXMZI'LEMVQER,IWEMH7XSVQ]7MQSR[LSVSWIXLVSYKLXLI VEROWEX3ZIVWXSGOGSQHYVMRKLIV
]IEVXIRYVI[MXLXLIGSQTER]LEWI\XIRWMZIMRXIVREXMSREPFYWMRIWWVIPEXMSRWERHQEVOIXMRKI\TIVMIRGIERHMWLMKLP]WOMPPIHEX
FVIEOMRKHS[RERHVIFYMPHMRKHITEVXQIRXW7XSVQ]VIZSPYXMSRM^IH3ZIVWXSGOGSQWQEVOIXMRKHITEVXQIRXERHXLIRMXWGYWXSQIVWIVZMGI
HITEVXQIRXHYVMRKERYRGLEVXIHXMQIMRIGSQQIVGILMWXSV]IZIRXYEPP]PIEHMRK3ZIVWXSGOGSQXSMRGVIEWIMXWVIZIRYIWJVSQQMPPMSR
XSSZIV&MPPMSR

7EPEV]

%GGSVHMRKXSXLIGSQTER]W¦PMRKW1W7MQSR[MPPVIGIMZIEFEWIWEPEV]SJTIV]IEVTE]EFPIMRIUYEPQSRXLP]MRWXEPPQIRXW
TVSZMHIHXLEXXLI&EWI7EPEV]WLEPPMRMXMEPP]FI¦\IHEXERHXLIVIQEMRHIVSJXLI&EWI7EPEV]WLEPPEGGVYIYRXMPERHFITE]EFPI
EXWYGLXMQIEWXLI'SQTER]WLEPPLEZIVEMWIHEREHHMXMSREPQMPPMSR-REHHMXMSRXSXLIWEPEV]7MQSR[MPPKIXERERRYEPFSRYWSJYT
XSJSVIEGLGEPIRHEV]IEVSJLIVIQTPS]QIRX[MXLXLIGSQTER]HITIRHMRKSRXLI,MKL8MQIWEFMPMX]XSEGLMIZIGIVXEMR
TIVJSVQERGIKSEPW½7LI[MPPEPWSLEZIERSTXMSRXSFY]WLEVIWSJGSQQSRWXSGOEXERI\IVGMWITVMGISJTIVWLEVI3RI
XLMVHSJXLSWISTXMSRWZIWXSR.ERYEV]ERHXLIFEPERGISJWYGLSTXMSRWLEVIWZIWXMRKMRIUYEPQSRXLP]MRGVIQIRXWSZIVXLI
VIQEMRMRKX[S]IEVTIVMSH

7MQSR[MPPEPWSVIGIMZI½EXVEZIPWXMTIRHJSVGSQTER]XVEZIPFIX[IIR7ER.SWIERH0SW%RKIPIWJSVXLI¦VWXWM\QSRXLWSJ
IQTPS]QIRX

*S\[MPPGSRXMRYIXSVIGIMZILMWHMVIGXSVERHS¨GIVMRWYVERGITSPMG]ERH,MKL8MQIWEKVIIHXSVIMQFYVWI1V*S\JSVGIVXEMRTVIZMSYWP]
MRGYVVIHFYWMRIWWI\TIRWIW [MXLMR¦ZIHE]W SJWYGGIWWJYPGSQTPIXMSRSJWEPIWSJEREHHMXMSREPQMPPMSRSJIUYMX]WIGYVMXMIWSV
QMPPMSRSJTVSGIIHWJVSQXLIWEPISJHIFXWIGYVMXMIW,IMWI\TIGXIHXSFIVIMQFYVWIH[MXLVIWTIGXXSI\TIRWIWERHPIEWI
TE]QIRXWJSV[LMGL*S\TVSZMHIHXLIGSQTER][MXLVIGIMTXW

½

½

½

½

½




(IFVE&SVGLEVHXMW XLI')3'S*SYRHIVERH)HMXSV-R'LMIJSJ+167LILEWGSZIVIHXLIGERREFMWMRHYWXV]JSVWIZIVEP]IEVWEX*SVFIW
7IIOMRK%PTLEERH8LI7XVIIX4VMSVXSFIGSQMRKE¦RERGMEPNSYVREPMWX(IFVE[EWE:MGI4VIWMHIRXEX&IEV7XIEVRW[LIVIWLILIPHE
7IVMIWERH6IKMWXIVIH-RZIWXQIRX%HZMWSVPMGIRWI(IFVELEWE1EWXIVWHIKVIIMR&YWMRIWW.SYVREPMWQJVSQ2I[=SVO9RMZIVWMX]




TVIZMSYW

RI\X




=SYVIQEMPEHHVIWW[MPPRSXFITYFPMWLIH6IUYMVIH¦IPHWEVIQEVOIH

'SQQIRX



                                                                                                                  EXHIBIT E
                                                                                                                                   4VMZEG]8IVQW
      Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 214 of 239 PageID 313




2EQI



)QEMP



;IFWMXI




8LI+VIIR1EVOIX6ITSVXJSGYWIWSRXLI¦RERGMEPRI[WSJXLIVETMHP]KVS[MRKGERREFMWMRHYWXV]3YVXEVKIXETTVSEGL¦PXIVWSYXXLI
HEMP]RSMWIERHHSIWEHIITHMZIMRXSXLI¦RERGMEPFYWMRIWWERHIGSRSQMGWMHISJXLIGERREFMWMRHYWXV]3YVXIEQMWGYPXMZEXMRKXLI
MRHYWXV]WGVMXMGEPRI[WMRXSSRIWSYVGIERHTVSZMHMRKSTIRWSYVGIMRWMKLXWERHHEXEEREP]WMW




$+VIIR1EVOIX6TXHE]W

7XIEQ]7XEXW*SV'ERREFMW3R:EPIRXMRIW(E]$LIEHWIXCMS$0IEJ0MRO97LXXTWXGS^(U6H\)39

$+VIIR1EVOIX6TXHE]W

'243*6-:$'ERST]6MZIVW-RG6ITSVXW(VST-R-RGSQI-RGVIEWMRK0SWWIWIEVRMRKWGERREFMWTSXWXSGOWQEVMNYERE
LXXTWXGSJNJ&V66

$+VIIR1EVOIX6TXHE]W

&SXLXLIEYXLSVERHXLIFSSOEVIE[IWSQI'IPIFVEXIXLI*VMHE]&SSO'PYF'ERREFMW'SGOXEMPW$;EVVIR&SFVS[
LXXTWXGSS:8=>3(\8)


)RXIV]SYVIQEMPEHHVIWW

 7YFWGVMFI



      ,31)4%+)
      7911-87
      %68-'0)7
      %&39897
      %2%0=8-'7
      %(:)68-7)
      '328%'897
      6)43687


+VIIR1EVOIX6ITSVXk%PPVMKLXWVIWIVZIH



      46-:%'=430-'=
      8)6173*97)


+VIIR1EVOIX6ITSVXk%PPVMKLXWVIWIVZIH



      46-:%'=430-'=                                                                                           EXHIBIT E
      8)6173*97)                                                                                                              4VMZEG]8IVQW
Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 215 of 239 PageID 314




                                                                     EXHIBIT E
                                                                                 4VMZEG]8IVQW
High Times magazine sold for $42M
            Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 216 of 239 PageID 315




                                                                                 EXHIBIT F
https://nypost.com/2017/06/02/high-times-magazine-sold-for-42m/                                  1
High Times magazine sold for $42M
            Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 217 of 239 PageID 316




                                                                                 EXHIBIT F
https://nypost.com/2017/06/02/high-times-magazine-sold-for-42m/                                  2

       Case                             ,QYHVWRU19-1
              3:20-cv-00017-MMH-JBT Document    5HODWLRQV +LJKWLPHV+ROGLQJ
                                                         Filed     02/18/20&RUS
                                                                               Page 218 of 239 PageID 317




               "70 1 $ / /  1  $ "0


              1RK lSuS_QalGKaPoRK
                >__>FSm_Ipmolx0S_GK
              
              SQRoS^Kma]IS_Q ali²SmoRKi>lK_oGalial>oSa_ aP­oRK^amo olpmoKI
              >_IlKGaQ_S{>F]K Q]aF>]Fl>_IS_ oRK G>__>FSm S_Ipmolx²1RlapQRapl
              ipF]SG>oSa_aP ^a_oR]xilS_o >_I­>mvK]]>m oRK ilaIpGoSa_>_I
              mia_malmRSi aP­vKR>uKFKGa^K oRK S_Ipmolx¶milS_GSi>]maplGKPal
              S_Pal^>oSa_ >_I\Kx GR>__K]oaK_Q>QS_Q Ga_mp^Klm²




                 >oKmo "Kvm




                 >oKmo S_>_GS>] /Kmp]om

              0K^SÄ__p>] 
              0Sw !a_oRm_IKIp_ ­


              Ä0                                                                         '   1!    %   ,


                                                                                                      EXHIBIT G
KWWSVLUKLJKWLPHVFRP"XWPBVRXUFH +7'& XWPBFDPSDLJQ %DQQHU$G XWPBFRQWHQW +LJK7LPHV1DY                          

       Case                             ,QYHVWRU19-1
              3:20-cv-00017-MMH-JBT Document    5HODWLRQV +LJKWLPHV+ROGLQJ
                                                         Filed     02/18/20&RUS
                                                                               Page 219 of 239 PageID 318



                           $PPKlS_Q SlGp]>l0pii]K^K_o"a²
                                          1a oRK$PPKlS_Q SlGp]>lI>oKIp]x­




                                                >oKmo__p>]S]S_Q
                                               al:K>l_IS_QKGK^FKl ­




                                                                                           EXHIBIT G
KWWSVLUKLJKWLPHVFRP"XWPBVRXUFH +7'& XWPBFDPSDLJQ %DQQHU$G XWPBFRQWHQW +LJK7LPHV1DY                    

       Case                             ,QYHVWRU5HODWLRQV+LJKWLPHV+ROGLQJ&RUS
              3:20-cv-00017-MMH-JBT Document    19-1 Filed 02/18/20 Page 220 of 239 PageID 319




                   K>IS_QoRK R>lQKPal^KlSG>¶m"Kwo SQ
                                  _Ipmolx
         alÐxK>lm­R>mFKK_oRKval]I¶m^amolKGaQ_S{KI>_IolpmoKIG>__>FSmFl>_IÄ
       GR>^iSa_S_QoRK]SPKmox]K>_IKIpG>oS_QoRK^>mmKma_oRKFK_K}omaPoRSm_>opl>]
           ~avKl²la^Rp^F]KFKQS__S_Qm>m>Gap_oKlGp]oplK]SPKmox]KipF]SG>oSa_­SQR
          1S^KmR>mKua]uKIS_oa>Q]aF>]G>__>FSmFl>_IaiKl>oS_QS_ISuKlmS}KIFpmS_Kmm
      mKQ^K_omvSoR^p]oSi]KlKuK_pKmolK>^m­S_G]pIS_QRamoS_QS_IpmolxÄ]K>IS_QKuK_om
           ]S\KoRK>_IoRK­ilauSIS_QalSQS_>]Ga_oK_ooRlapQRapo]KommpGR>m>_ImaGS>]
        _Koval\m­Q]aF>]]xISmolSFpoKI^KlGR>_ISmK>_IS_oKl_>oSa_>]]SGK_mS_QIK>]m²8SoR
       ^S]]Sa_maPP>_m>_ImpiialoKlm>GlammoRKQ]aFK>_Ip_i>l>]]K]KIFl>_IlKGaQ_SoSa_­
        SQR1S^KmSmvK]]iamSoSa_KIoaG>iSo>]S{Ka_oRKl>iSI]xKwi>_IS_Q]KQ>]S{>oSa_aP
                                                                G>__>FSm²




                   SQRoS^Kma]IS_Q ali²>o>
                             ]>_GK

                                                                                           EXHIBIT G
KWWSVLUKLJKWLPHVFRP"XWPBVRXUFH +7'& XWPBFDPSDLJQ %DQQHU$G XWPBFRQWHQW +LJK7LPHV1DY               

       Case                             ,QYHVWRU19-1
              3:20-cv-00017-MMH-JBT Document    5HODWLRQV +LJKWLPHV+ROGLQJ
                                                         Filed     02/18/20&RUS
                                                                               Page 221 of 239 PageID 320




                                                     maPKG² ­«Ä




                                                  _oRK,lKmm




                          1RKwi>_IS_Q >__>FSm
                                 _Ipmolx

                                                        ! /1  /$ 81 




                                                            Õ²                           EXHIBIT G
KWWSVLUKLJKWLPHVFRP"XWPBVRXUFH +7'& XWPBFDPSDLJQ %DQQHU$G XWPBFRQWHQW +LJK7LPHV1DY                    

       Case                             ,QYHVWRU19-1
              3:20-cv-00017-MMH-JBT Document    5HODWLRQV +LJKWLPHV+ROGLQJ
                                                         Filed     02/18/20&RUS
                                                                               Page 222 of 239 PageID 321
                     _ >]SPal_S>>]a_K­G>__>FSmSmKwiKGoKIoaFK >Õ²FS]]Sa_ S_IpmolxFx
                                                                   ²




                                                             Õ
                       1RK2²0²G>__>FSm^>l\KoSmilaZKGoKIoaKwGKKIÕ FS]]Sa_Fx­
                                             >_ S_GlK>mKPla^Õ ²FS]]Sa_S_ ²




                                                      < 1  $ "0 2,,$ /1




                                                             âå
                     GGalIS_Qoa oRK>]]pi,a]]­ipF]SG mpiialoPaloRK]KQ>]S{>oSa_aP
                        ^>lSZp>_>S_oRK2²0²R>mma>lKIPla^>iilawS^>oK]xåS_oa
                                                    >iilawS^>oK]xåS_²




                                                                   01  1 0




                                                                       
                         !KISG>] G>__>FSm Sm ]KQ>] S_  mo>oKm­ S_G]pIS_Q 8>mRS_Qoa_ ² ²




                                                                     
                                                                                           EXHIBIT G
KWWSVLUKLJKWLPHVFRP"XWPBVRXUFH +7'& XWPBFDPSDLJQ %DQQHU$G XWPBFRQWHQW +LJK7LPHV1DY                    

       Case                             ,QYHVWRU19-1
              3:20-cv-00017-MMH-JBT Document    5HODWLRQV +LJKWLPHV+ROGLQJ
                                                         Filed     02/18/20&RUS
                                                                               Page 223 of 239 PageID 322
                           Ip]oG>__>FSmpmKSmKSoRKl]KQ>]alIKGlS^S_>]S{KIS_mo>oKm²




              / a_o>Gom

                 a^i>_x

              SQRoS^Kma]IS_Q ali²
              ">lGSmmpm o²
              7K_SGK­ 




              _uKmoal /K]>oSa_m

              1¬ À  Á Ä 




              1l>_mPKl QK_o

              70oaG\1l>_mPKl­
               >P>xKooK,]>GK
              8aaI^KlK­ ":
              1¬ÄÄ 
              ¬Ä Ä 



                                                                                               EXHIBIT G
KWWSVLUKLJKWLPHVFRP"XWPBVRXUFH +7'& XWPBFDPSDLJQ %DQQHU$G XWPBFRQWHQW +LJK7LPHV1DY                    

       Case                             ,QYHVWRU5HODWLRQV+LJKWLPHV+ROGLQJ&RUS
              3:20-cv-00017-MMH-JBT Document    19-1 Filed 02/18/20 Page 224 of 239 PageID 323


                                                      ì]]/SQRom/KmKluKI²




                !>l\Ko>o>GaixlSQRoì²>o>IK]>xKI^S_poKmp_]KmmaoRKlvSmKS_ISG>oKIÀuSKvPal>]]
                 KwGR>_QKmÁ²/1Þ/K>]Ä1S^K­$Þ_IaP>x­,Þ,lKuSapm>x²!>l\Ko>o>iavKlKIFx²²




                                                                                                      EXHIBIT G
KWWSVLUKLJKWLPHVFRP"XWPBVRXUFH +7'& XWPBFDPSDLJQ %DQQHU$G XWPBFRQWHQW +LJK7LPHV1DY                          
Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 225 of 239 PageID 324




                                Three Great Reasons

Dear ,


I would like to personally thank you for considering an investment in the High Times Reg A+
public offering. As the Executive Chairman of High Times, I wanted to share with you what I
believe are some of our most significant competitive advantages. Our goal is for High Times to
further its legacy as the leading brand in cannabis across the globe, and hopefully a
tremendously successful investment for all of our shareholders. I have personally invested in this
round alongside the more than 23,000 investors who have invested thus far


The Most Well Known Brand in Cannabis


For over 45 years High Times has been the leading source of cannabis information for
consumers across the globe. Supplying everyone from the canna-curious to those that have
dedicated their lives to the plant, High Times has been there on the front lines leading the
charge for the freedom of information, access, and legalization. We literally created the cannabis
beat.


Originally designed to connect growers on each coast and provide a consistent measure of the
national market, the brand's logo has grown into one of the most iconic symbols of the
counterculture - second only to the five pointed leaf itself.


The thing is, the market today is far bigger than it was back then in 1975. 11 states have
legalized recreational use for adults, with an additional 22 having legalized for medicinal use,




                                                 2
                                                                                    EXHIBIT H
Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 226 of 239 PageID 325



and more countries are legalizing federally everyday. Cannabis is out in the open, and while
everyone else is scrambling to stake their claim, High Times remains a cornerstone.



Second Mover Advantage


Over the past few years we've seen dispensary chains and multi-state operators popping up
across the continent, but frankly there have been mistakes made along the way. As a Second
Mover, we are able to learn from other's costly mistakes.


While High Times didn't originally plan to venture into the dispensary business, it's a natural
progression for the world's leading provider of cannabis information, and given what we've seen
in the marketplace over the past three years, High Times already has the eyeballs, so may not
be as reliant on high customer acquisition costs that burden other new entrants.



Timing is Everything


While almost no one in Cannabis industry today is in a very cash-flush position, High Times has
a brand that provides immeasurable exposure for retailers everyday, and therefore believe its
brand is its significant advantage. Couple that with a 30 year history of crowning the best
cannabis products, over 17mm people coming to our sites on a monthly basis, and we are
uniquely positioned to elevate the marketplace into Cannabis 2.0 - retail created for consumers,
by consumers.


, these are exciting times for our Company, and should you decide to join our investor
community, you will see that High Times is truly the leading brand in cannabis - from our
worldwide audience, to our high quality events, to our future developing the next level in
cannabis consumer experience. We are working both diligently and quickly to have the stock
open for trading. If you have any questions, or would like to discuss in detail our plans to grow
quickly and create investor value, you can schedule your call today!




                                                 3
                                                                                    EXHIBIT H
Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 227 of 239 PageID 326




                                                        Invest Now!




Best Regards,


Adam Levin
Executive Chairman
Hightimes Holding Corp.

Hightimes Holding Corp. is offering securities through the use of an Offering Statement that has been qualified by the Securities
and Exchange Commission under Tier II of Regulation A. A copy of the Final Offering Circular that forms a part of the Offering
Statement may be obtained from hightimesinvestor.com




                                       Copyright © 2020 High Times, All rights reserved.
                                                You helped support our cause.


                                                    Our mailing address is:
                                                          High Times
                                                       2110 Narcissus Ct




                                                                4
                                                                                                             EXHIBIT H
Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 228 of 239 PageID 327




                                         Venice, CA 90291


                                    Add us to your address book



                           Want to change how you receive these emails?
                    You can update your preferences or unsubscribe from this list.




                                                  5
                                                                                     EXHIBIT H
Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 229 of 239 PageID 328




                                        6
                                                                     EXHIBIT H
Business Search - Business Entities - Business Programs | California Secretary of State
            Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 230 of 239 PageID 329

                    Alex Padilla
                    California Secretary of State


                                                            Business Search - Entity Detail

                                                    The California Business Search is updated daily and reflects work processed through Tuesday,
                                                    January 14, 2020. Please refer to document Processing Times for the received dates of filings
                                                    currently being processed. The data provided is not a complete or certified record of an entity.
                                                    Not all images are available online.

                                                    C3959897            TRANS-HIGH CORPORATION
                                                    Registration Date:                11/01/2016
                                                    Jurisdiction:                     NEW YORK
                                                    Entity Type:                      FOREIGN STOCK
                                                    Status:                           ACTIVE
                                                    Agent for Service of              STEPHEN A WEISS
                                                    Process:                          1800 CENTURY PARK EAST, 14TH FLOOR
                                                                                      LOS ANGELES CA 90067
                                                    Entity Address:                   119 WEST 24TH STREET, 2ND FLOOR
                                                                                      NEW YORK NY 10011
                                                    Entity Mailing Address:           119 WEST 24TH STREET, 2ND FLOOR
                                                                                      NEW YORK NY 10011

                                                    A Statement of Information is due EVERY year beginning five months before and through the
                                                    end of November.


                                                     Document Type                                 File Date                      PDF

                                                     SI-NO CHANGE                                  09/05/2018


                                                     SI-COMPLETE                                   01/22/2018


                                                     REGISTRATION                                  11/01/2016



                                                    * Indicates the information is not contained in the California Secretary of State's database.

                                                           If the status of the corporation is "Surrender," the agent for service of process is
                                                           automatically revoked. Please refer to California Corporations Code section 2114 for
                                                           information relating to service upon corporations that have surrendered.
                                                           For information on checking or reserving a name, refer to Name Availability.
                                                           If the image is not available online, for information on ordering a copy refer to
                                                           Information Requests.
                                                           For information on ordering certificates, status reports, certified copies of documents
                                                           and copies of documents not currently available in the Business Search or to request a
                                                           more extensive search for records, refer to Information Requests.
                                                           For help with searching an entity name, refer to Search Tips.
                                                           For descriptions of the various fields and status types, refer to Frequently Asked
                                                           Questions.


                                                      Modify Search              New Search             Back to Search Results




                                                                                                                                              EXHIBIT I
https://businesssearch.sos.ca.gov/CBS/Detail                                                                                                              1
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 231 of 239 PageID 330



                                                        UNITED STATES
                                            SECURITIES AND EXCHANGE COMMISSION
                                                                                Washington, D.C. 20549

                                                                                     FORM 1-U
                                                                         Current Report Pursuant to Regulation A

                                                                              Date of Report: January 7, 2020
                                                                               (Date of earliest event reported)


                                                             HIGHTIMES HOLDING CORP.
                                                                       (Exact name of issuer as specified in its charter)

                                              Delaware                                                                            XX-XXXXXXX
                                    (State or other jurisdiction of                                                            (I.R.S. Employer
                                   incorporation or organization)                                                             Identification No.)

                                                                                      2110 Narcissus Ct.
                                                                                   Venice, California 90291
                                                                      (Full mailing address of principal executive offices)

                                                                                        (844) 933-3287
                                                                       (Issuer’s telephone number, including area code)

          Title of each class of securities issued pursuant to Regulation A: Class A voting Common Stock, par value $0.0001 per share

          This Current Report on Form 1-U is issued in accordance with Rule 257(b)(4) of Regulation A, and is neither an offer to sell any securities, nor a solicitation of an
          offer to buy, nor shall there be any sale of any such securities in any state or jurisdiction in which such offer, solicitation or sale would be unlawful prior to
          registration or qualification under the securities laws of any such state or jurisdiction.




                                                                                                                                                    EXHIBIT J
https://ir.hightimes.com/financial-information/sec-filings/content/00014...                                                                                                       1
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 232 of 239 PageID 331


          ITEM 7. DEPARTURE OF CERTAIN OFFICERS

          On January 7, 2020, Hightimes Holding Corp. (the “Company” or “Hightimes”) accepted the resignation of David Newberg as the Company’s Chief Financial
          Officer. Paul Henderson, the Company’s newly appointed President, will serve as interim Chief Financial Officer until another qualified person is hired to fill that
          role.

          ITEM 9. OTHER EVENTS

          Appointment of Paul Henderson as President and Interim CFO

          Effective January 8, 2020, Hightimes appointed Paul Henderson to the position of President. He will also serve in the position of interim Chief Financial Officer. Mr.
          Henderson is an experienced cannabis executive, having spent the past several years focused exclusively on the cannabis space. Prior to joining Hightimes, from
          June 2019 to present, Mr. Henderson served on the board of Cultivate Capital, a Calgary-based cannabis financing company. At the same time, from August 2017
          until January 2020, Mr. Henderson was managing partner of Matchbox Partners, a cannabis consulting firm focused on helping cannabis businesses thrive by
          providing financial forecasting, assisting companies in obtaining financing, as well as assisting with compliance and marketing. From 2017 until 2019, Mr.
          Henderson was also CEO of Grupo Flor, a California-based cannabis-related real estate company. In addition, from 2016 until 2017, Mr. Henderson served as a
          consultant and chief financial officer at Edible Management, a California-based company. Prior to entering the cannabis space, from 2009 to 2016, Mr. Henderson
          was co-owner of Ridgeline Specialty Sports, a bike and ski shop in Idaho and he worked in sales and finance at GE Capital (2011-2014) and Goldman Sachs
          (2006-2011). Mr. Henderson received his MBA from Carnegie Mellon University, with a focus on strategy, finance and marketing, and his BA in Communications
          from Brigham Young University.

          In conjunction with the appointment of Mr. Henderson to the position of President, the Company entered into an employment agreement (the “Employment
          Agreement”) with Mr. Henderson, effective January 8, 2020 (the “Effective Date”), pursuant to which Mr. Henderson will receive a base salary of $300,000 per year
          (the “Base Compensation”), payable in equal monthly installments, provided that the Base Salary shall initially be fixed at $215,000 and the remainder of the Base
          Salary shall accrue until, and be payable at, such time as the Company shall have raised an additional $10,000,000 following the Effective Date. In addition to the
          Base Compensation, Mr. Henderson shall be entitled to (i) an annual bonus of up to $300,000 for each calendar year of his employment with the Company depending
          on the Company’s achievement of certain performance goals to be determined by the board of directors, (ii) an option to purchase 200,000 shares of the Company’s
          common stock at an exercise price of $11.00 per share, which stock options shall be issued under the Company’s 2019 Equity Incentive Plan, with one-third of such
          options shares vesting on the first anniversary of the Effective Date and the balance of such option shares in equal monthly increments over the remaining two year
          period, and (iii) the right to participate in other equity grants or incentive bonus plans as may be determined by the Board. In addition, Mr. Henderson received a
          restricted stock unit award with respect to 300,000 shares of the Company’s common stock (to be adjusted from time to time to take into account any stock
          dividends, forward stock splits and reverse stock splits) which shall vest over the initial three-year term of the Employment Agreement in one-third increments on the
          anniversary date of the Effective date as follows: one-third shall vest on January 8, 2021, one-third shall vest on January 8, 2022, and the remaining one-third shall
          vest on January 8, 2023. The Employment Agreement has an initial term of three years and will thereafter be renewable subject to the mutual agreement of the
          parties.

          A copy of the Employment Agreement is filed as Exhibit 6.1 to this Current Report on Form 1-U and any summary of the terms of such agreement is subject to, and
          qualified in their entirety by, the full text of such document, which is incorporated by reference herein.

          Hightimes Business Expansion

          Since inception, Hightimes and its direct and indirect subsidiaries have been engaged solely in the publication of print and on-line magazines and the production and
          sponsorship of cannabis industry trade shows and consumer events for cannabis enthusiasts and users. As previously disclosed and as part of our expansion strategy,
          the Company intends to license the High Times® name and brand to retailer sellers of cannabis, cannabis oils, edibles and other related products and accessories. In
          addition, while the Company does not currently invest in or own any businesses that grow, distribute or dispense cannabis products, we intend to further expand our
          business strategy to include the acquisition of or direct investments in cannabis businesses that operate in states where such activities are permitted.

                                                                                            2




                                                                                                                                                    EXHIBIT J
https://ir.hightimes.com/financial-information/sec-filings/content/00014...                                                                                                        2
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 233 of 239 PageID 332


          In furtherance of such strategy, we have recently entered into a binding letter of intent to open and operate a cannabis dispensary located in Las Vegas, Nevada.
          Subject to obtaining the requisite approvals from the applicable local governmental agencies licensing and regulating the dispensing of cannabis in the State of
          Nevada and Clark County to transfer the seller’s license to operate a retail dispensary and its long-term lease for the dispensary in downtown Las Vegas. In
          consideration for the assignment of the license and lease, upon entry into a definitive agreement, we will issue to the current licensor a combination of shares of our
          Class A common stock (“Common Stock”), cash, notes and an earn-out based on achieving certain profits related to the dispensary. We also contemplate granting the
          current owner of the license a right of first refusal to develop additional dispensaries in Texas under the High Times brand. Our management considers the Las Vegas
          dispensary to be a flagship cannabis retail location.

          We have also recently entered into a letter of intent to purchase a cannabis dispensary located in Los Angeles, California. In consideration for the acquisition of
          100% of the equity of the dispensary, upon entry into a definitive agreement, we will issue to the current owner a combination of cash and convertible notes that
          automatically convert into Hightimes Common Stock following our commencement of trading on the OTCQX market and other conditions. Closing the transaction
          is subject to obtaining the requisite approvals to the transfer of the seller’s license to operate a retail dispensary from the California Bureau of Cannabis Control and
          other applicable local governmental agencies licensing and regulating the dispensing of cannabis in the city of Los Angeles.

          Hightimes is also in negotiations with other cannabis companies located in California, Nevada, Arizona and other states where the sale of cannabis is legally
          permissible under state law. The letters of intent for the Company’s proposed dispensary acquisitions are structured such that we will seek to acquire these businesses
          through a combination of issuing our equity securities and cash as consideration.

          To date, we have not, as yet, entered into any definitive agreements to acquire any of the above-referenced businesses. Even if we are able to execute definitive
          acquisition agreements, our ability to consummate such acquisitions will be subject to a number of conditions, including our having adequate capital and, with
          respect to our proposed dispensary acquisitions, obtaining the approval of the applicable regulators in Nevada and California and other municipal agencies for the
          change of ownership of and transfer of dispensary licenses for such businesses. Accordingly, there can be no assurance that we will be able to consummate any or all
          of these or other intended acquisitions.

                                                                                             3




                                                                                                                                                       EXHIBIT J
https://ir.hightimes.com/financial-information/sec-filings/content/00014...                                                                                                           3
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 234 of 239 PageID 333


          Private Placement.

          On January 13, 2020, Hightimes consummated a private placement of the sale of 363,636 shares of its Common Stock to an unaffiliated individual investor at a price
          of $5.50 per share, for a total of approximately $2,000,000. A copy of the securities purchase agreement between Hightimes and the investor is annexed as Exhibit
          6.2 to this Current Report on Form 1-U and is incorporated herein by reference.

          Issuance of Press Release

          On January 16, 2020, the Company released a press release announcing the intention of Hightimes to open retail cannabis facilities and the appointment of Mr.
          Henderson to the position of President. A copy of the press release is attached hereto as Exhibit 15.1.

          The information contained herein, including Exhibit 15.1, shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as
          amended, or otherwise subject to the liabilities of that section, nor shall the information be deemed incorporated by reference into any of our Securities and Exchange
          Commission filings, except as shall be expressly set forth by specific reference in such a filing. The furnishing of the information in this Current Report on Form 1-U
          and Exhibit 15.1 constitutes material investor information that is not otherwise publicly available.

          New Offices

          Effective January 1, 2020, Hightimes entered into a one-year lease and moved its California offices to 2110 Narcissus Ct., Venice, CA 90291.

                                                                                            4




                                                                                                                                                     EXHIBIT J
https://ir.hightimes.com/financial-information/sec-filings/content/00014...                                                                                                         4
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 235 of 239 PageID 334


                                                                                     SIGNATURES

          Pursuant to the requirements of Regulation A, the issuer has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.

                                                                                             Hightimes Holding Corp.
                                                                                             a Delaware corporation

                                                                                             by:      /s/ Adam E. Levin
                                                                                             Name:    Adam E. Levin
                                                                                             Its:     Executive Chairman of the Board
                                                                                             Date:    January 16, 2020

                                                                                             5




                                                                                                                                                     EXHIBIT J
https://ir.hightimes.com/financial-information/sec-filings/content/00014...                                                                                                5
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 236 of 239 PageID 335


                                                                           Exhibits to Form 1-U

          Index to Exhibits

          Exhibit No. Description

          6.1          Employment Agreement, effective January 8, 2020, between Hightimes Holding Corp. and Paul Henderson.
          6.2          Securities Purchase Agreement, dated January 14, 2020, between Hightimes and Rayray Investments Inc.
          15.1         Press Release, dated January 16, 2020.

                                                                                     6




                                                                                                                              EXHIBIT J
https://ir.hightimes.com/financial-information/sec-filings/content/00014...                                                               6
             Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 237 of 239 PageID 336




                                                                                  EXHIBIT J
https://ir.hightimes.com/financial-information/sec-filings/content/00014...                       7
Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 238 of 239 PageID 337




                                                                     EXHIBIT K
Case 3:20-cv-00017-MMH-JBT Document 19-1 Filed 02/18/20 Page 239 of 239 PageID 338




                                                                     EXHIBIT K
